[exhibitno103revolvingcre001.jpg]
CONFORMED THROUGH AMENDMENT NO. 5 REVOLVING CREDIT AGREEMENT among VERTIV
INTERMEDIATE HOLDING II CORPORATION, as Holdings, VERTIV GROUP CORPORATION and
its Subsidiaries listed as Borrowers on the signature pages hereto, as
Borrowers, VARIOUS LENDERS JPMORGAN CHASE BANK, N.A., as Administrative Agent
and COLLATERAL AGENTS _______________________________________ Dated as of
November 30, 2016, as amended by Amendment No. 1, dated as of September 28,
2018, as amended by Amendment No. 2, dated as of October 19, 2018, as amended by
Amendment No. 3, dated as of February 15, 2019, as amended by Amendment No. 4,
dated as of January 14, 2020, and as further amended by Amendment No. 5, dated
March 2, 2020 JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A., WELLS FARGO
BANK, NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC, ING CAPITAL LLC, CITIBANK,
N.A., and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and
Bookrunners DEUTSCHE BANK SECURITIES INC., as Documentation Agent



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 Definitions and Accounting Terms
...................................................................................................
1 Section 1.01 Defined Terms
..........................................................................................................................
1 Section 1.02 Terms Generally; Certain Interpretive Provisions and
Classification and Reclassification
....................................................................................................................
83 Section 1.03 Exchange Rates; Currency Equivalent
...................................................................................
84 Section 1.04 Additional Alternative Currencies
..........................................................................................
85 Section 1.05 Limited Condition Transactions
.............................................................................................
85 Section 1.06 Interpretation (Quebec)
..........................................................................................................
86 Section 1.07 Code of Banking Practice (Australia)
.....................................................................................
87 Section 1.08 Interpretation (Germany)
.......................................................................................................
87 Section 1.09 Divisions
.................................................................................................................................
87 Section 1.10 Treatment of Subsidiaries Prior to Joinder
............................................................................. 87
Section 1.11 Interest Rates; LIBOR Notification
........................................................................................
87 ARTICLE 2 Amount and Terms of Credit
..........................................................................................................
88 Section 2.01 The Commitments
..................................................................................................................
88 Section 2.02 Loans
......................................................................................................................................
89 Section 2.03 Borrowing
Procedure..............................................................................................................
91 Section 2.04 Evidence of Debt; Repayment of Loans
.................................................................................
92 Section 2.05
Fees.........................................................................................................................................
93 Section 2.06 Interest on Loans
....................................................................................................................
94 Section 2.07 Termination and Reduction of Commitments
........................................................................ 96
Section 2.08 Interest Elections
....................................................................................................................
97 Section 2.09 Optional and Mandatory Prepayments of Loans
.................................................................... 98 Section
2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
............................................ 103 Section 2.11 Defaulting Lenders
...............................................................................................................
104 Section 2.12 Swingline Loans
...................................................................................................................
105 Section 2.13 Letters of Credit
....................................................................................................................
106 Section 2.14 Settlement Amongst
Lenders................................................................................................
111 Section 2.15 Revolving Commitment Increase
.........................................................................................
112 Section 2.16 Lead Borrower and Applicable Administrative Borrower
.................................................... 114 Section 2.17
Overadvances
.......................................................................................................................
114 Section 2.18 Protective Advances
.............................................................................................................
115 Section 2.19 Extended Loans
....................................................................................................................
116 ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders
............................................................. 118 Section 3.01
Increased Costs, Alternate Rate of Interest, Illegality, etc.
................................................... 118 Section 3.02
Compensation
.......................................................................................................................
120 Section 3.03 Change of Lending Office
....................................................................................................
120 Section 3.04 Replacement of Lenders
.......................................................................................................
120 ARTICLE 4 [Reserved]
.....................................................................................................................................
121 ARTICLE 5 Taxes
.............................................................................................................................................
121 Section 5.01 Net Payments
........................................................................................................................
121 Section 5.02 Irish and German Tax Matters
..............................................................................................
124 Section 5.03 Non-Cooperative Jurisdiction
...............................................................................................
125 -i-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre003.jpg]
ARTICLE 6A Conditions Precedent to Credit Events on the Closing Date
......................................................... 125 Section 6A.01
Closing Date; Credit Documents;
Notes...............................................................................
125 Section 6A.02 Officer’s Certificate
..............................................................................................................
125 Section 6A.03 Opinions of Counsel
.............................................................................................................
125 Section 6A.04 Corporate Documents; Proceedings, etc.
..............................................................................
125 Section 6A.05 Acquisition; Equity Financing; Refinancing
........................................................................ 126
Section 6A.06 [Reserved]
............................................................................................................................
126 Section 6A.07 Intercreditor Agreement
.......................................................................................................
126 Section 6A.08 [Reserved]
............................................................................................................................
126 Section 6A.09 Security Agreements
............................................................................................................
127 Section 6A.10 Guaranty Agreement
............................................................................................................
127 Section 6A.11 Financial Statements; Pro Forma Balance Sheets; Projections
............................................. 127 Section 6A.12 Solvency
Certificate
.............................................................................................................
128 Section 6A.13 Fees, etc.
...............................................................................................................................
128 Section 6A.14 Representations and Warranties
...........................................................................................
128 Section 6A.15 Patriot
Act.............................................................................................................................
128 Section 6A.16 Borrowing Notice
.................................................................................................................
128 Section 6A.17 [Reserved]
............................................................................................................................
128 Section 6A.18 [Reserved]
............................................................................................................................
128 Section 6A.19 Material Adverse Effect
.......................................................................................................
128 Section 6A.20 Inventory Appraisal/Borrowing Base Certificate
................................................................. 128 ARTICLE 6B
Conditions Precedent to Initial Credit Extension under Eurasian Subfacilities
............................ 128 Section 6B.01 Credit Documents
.................................................................................................................
129 Section 6B.02 [Reserved]
............................................................................................................................
129 Section 6B.03 Opinions of Counsel
.............................................................................................................
129 Section 6B.04 Corporate Documents; Proceedings, etc.
..............................................................................
129 Section 6B.05 Reaffirmation by North American Credit Parties
................................................................. 130 Section
6B.06 [Reserved]
............................................................................................................................
130 Section 6B.07 Security
Documents..............................................................................................................
130 Section 6B.08 Guaranty Agreement
............................................................................................................
131 Section 6B.09 [Reserved]
............................................................................................................................
131 Section 6B.10 [Reserved].
...........................................................................................................................
131 Section 6B.11 Fees, etc.
...............................................................................................................................
131 Section 6B.12 [Reserved]
............................................................................................................................
131 Section 6B.13 Patriot
Act.............................................................................................................................
131 Section 6B.14 Borrowing Notice
.................................................................................................................
131 Section 6B.15 Representations and Warranties
...........................................................................................
131 ARTICLE 7 Conditions Precedent to All Credit Events
...................................................................................
131 Section 7.01 Notice of Borrowing
.............................................................................................................
131 Section 7.02 Availability
...........................................................................................................................
131 Section 7.03 No Default
............................................................................................................................
132 Section 7.04 Representations and Warranties
...........................................................................................
132 ARTICLE 8 Representations, Warranties and Agreements
...............................................................................
132 Section 8.01 Organizational
Status............................................................................................................
132 Section 8.02 Power and Authority; Enforceability
....................................................................................
132 Section 8.03 No Violation
.........................................................................................................................
132 Section 8.04 Approvals
.............................................................................................................................
133 Section 8.05 Financial Statements; Financial Condition; Projections
....................................................... 133 -ii-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre004.jpg]
Section 8.06 Litigation
..............................................................................................................................
133 Section 8.07 True and Complete Disclosure
.............................................................................................
133 Section 8.08 Use of Proceeds; Margin Regulations
..................................................................................
134 Section 8.09 Tax
........................................................................................................................................
134 Section 8.10 ERISA and
Pensions.............................................................................................................
135 Section 8.11 The Security Documents
......................................................................................................
136 Section 8.12 Properties
..............................................................................................................................
137 Section 8.13 Capitalization
........................................................................................................................
137 Section 8.14 Subsidiaries
..........................................................................................................................
138 Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot
Act; FCPA .................... 138 Section 8.16 Investment Company Act
.....................................................................................................
138 Section 8.17 [Reserved]
............................................................................................................................
138 Section 8.18 Environmental Matters
.........................................................................................................
138 Section 8.19 Labor Relations
....................................................................................................................
139 Section 8.20 Intellectual Property
.............................................................................................................
139 Section 8.21 [Reserved].
...........................................................................................................................
139 Section 8.22 EEA Financial Institutions
...................................................................................................
139 Section 8.23 Borrowing Base Certificate
..................................................................................................
139 Section 8.24 [Reserved]
............................................................................................................................
139 Section 8.25 Non-Hong Kong Company
...................................................................................................
139 Section 8.26 [Reserved].
...........................................................................................................................
139 Section 8.27 [Reserved]
............................................................................................................................
139 Section 8.28 Centre of Main Interests and Establishments
....................................................................... 140
Section 8.29 Common Enterprise
..............................................................................................................
140 Section 8.30 Private Company
..................................................................................................................
140 ARTICLE 9 Affirmative Covenants
..................................................................................................................
140 Section 9.01 Information Covenants
.........................................................................................................
140 Section 9.02 Books, Records and Inspections; Conference Calls
............................................................. 144 Section 9.03
Maintenance of Property; Insurance
.....................................................................................
145 Section 9.04 Existence; Franchises
...........................................................................................................
145 Section 9.05 Compliance with Statutes, etc.
.............................................................................................
146 Section 9.06 Compliance with Environmental Laws
................................................................................
146 Section 9.07 Pension and Benefit Plans
....................................................................................................
146 Section 9.08 End of Fiscal Years; Fiscal Quarters
....................................................................................
148 Section 9.09 [Reserved]
............................................................................................................................
148 Section 9.10 Payment of Taxes
.................................................................................................................
148 Section 9.11 Use of Proceeds
....................................................................................................................
148 Section 9.12 Additional Security; Further Assurances; etc.
...................................................................... 148
Section 9.13 Post-Closing Actions
............................................................................................................
150 Section 9.14 Permitted Acquisitions
.........................................................................................................
150 Section 9.15 [Reserved]
............................................................................................................................
151 Section 9.16 Designation of Subsidiaries
..................................................................................................
151 Section 9.17 Collateral Monitoring and Reporting
...................................................................................
151 Section 9.18 Centre of Main Interests
.......................................................................................................
155 Section 9.19 Financial Assistance
.............................................................................................................
155 Section 9.20 European Collateral
..............................................................................................................
155 ARTICLE 10 Negative Covenants
......................................................................................................................
156 Section 10.01 Liens
.....................................................................................................................................
156 Section 10.02 Consolidation, Merger, or Sale of Assets,
etc....................................................................... 160
Section 10.03 Dividends
.............................................................................................................................
164 Section 10.04 Indebtedness
.........................................................................................................................
167 -iii-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre005.jpg]
Section 10.05 Advances, Investments and Loans
........................................................................................
171 Section 10.06 Transactions with
Affiliates..................................................................................................
174 Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc.
......................................................................................................
176 Section 10.08 Limitation on Certain Restrictions on Subsidiaries
.............................................................. 176 Section 10.09
Business
................................................................................................................................
178 Section 10.10 Negative Pledges
..................................................................................................................
178 Section 10.11 Financial Covenant
...............................................................................................................
179 ARTICLE 11 Events of Default
..........................................................................................................................
180 Section 11.01 Payments
..............................................................................................................................
180 Section 11.02 Representations, etc.
.............................................................................................................
180 Section 11.03 Covenants
.............................................................................................................................
180 Section 11.04 Default Under Other Agreements
.........................................................................................
181 Section 11.05 Bankruptcy, etc.
....................................................................................................................
181 Section 11.06 ERISA; Foreign Pension Plans
.............................................................................................
182 Section 11.07 Security
Documents..............................................................................................................
182 Section 11.08 Credit Agreement; Guaranty
................................................................................................
182 Section 11.09 Judgments
.............................................................................................................................
183 Section 11.10 Change of Control
................................................................................................................
183 Section 11.11 Application of Funds
............................................................................................................
183 ARTICLE 12 The Administrative Agent
.............................................................................................................
186 Section 12.01 Appointment and Authorization
...........................................................................................
186 Section 12.02 Delegation of Duties
.............................................................................................................
187 Section 12.03 Exculpatory Provisions
.........................................................................................................
187 Section 12.04 Reliance by Administrative Agent
.......................................................................................
187 Section 12.05 No Other Duties, Etc.
...........................................................................................................
188 Section 12.06 Non-reliance on Administrative Agent and Other Lenders
.................................................. 188 Section 12.07
Indemnification by the Lenders
............................................................................................
188 Section 12.08 Rights as a Lender
................................................................................................................
188 Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding
........................................ 188 Section 12.10 Resignation of the
Agents
....................................................................................................
189 Section 12.11 Collateral Matters and Guaranty Matters
.............................................................................
190 Section 12.12 Bank Product Providers
........................................................................................................
191 Section 12.13 Withholding Taxes
...............................................................................................................
191 Section 12.14 Solidary Interests/Quebec Liens (Hypothecs)
...................................................................... 192
Section 12.15 Parallel Debt
.........................................................................................................................
192 Section 12.16 Administration of Security granted pursuant to German Security
Documents ..................... 193 Section 12.17 Certain ERISA Matters
.........................................................................................................
194 ARTICLE 13 Miscellaneous
...............................................................................................................................
195 Section 13.01 Payment of Expenses, etc.
....................................................................................................
195 Section 13.02 Right of Set-off
.....................................................................................................................
196 Section 13.03 Notices
..................................................................................................................................
197 Section 13.04 Benefit of Agreement; Assignments; Participations, etc.
..................................................... 197 Section 13.05 No
Waiver; Remedies Cumulative
.......................................................................................
200 Section 13.06 [Reserved]
............................................................................................................................
200 Section 13.07 Calculations; Computations
..................................................................................................
201 Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL
..............................................................................................................
201 Section 13.09 Counterparts
.........................................................................................................................
202 -iv-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre006.jpg]
Section 13.10 [Reserved]
............................................................................................................................
202 Section 13.11 Headings
Descriptive............................................................................................................
202 Section 13.12 Amendment or Waiver;
etc...................................................................................................
202 Section 13.13 Survival
................................................................................................................................
204 Section 13.14 [Reserved]
............................................................................................................................
204 Section 13.15 Confidentiality
......................................................................................................................
204 Section 13.16 USA Patriot Act Notice
........................................................................................................
206 Section 13.17 Canadian Anti-Money Laundering Legislation
.................................................................... 206 Section
13.18 UK “Know Your Customer” Checks
....................................................................................
206 Section 13.19 Waiver of Sovereign Immunity
............................................................................................
207 Section 13.20 INTERCREDITOR AGREEMENT
.....................................................................................
207 Section 13.21 Absence of Fiduciary Relationship
.......................................................................................
208 Section 13.22 Judgment Currency
...............................................................................................................
208 Section 13.23 Electronic Execution of Assignments and Certain Other
Documents .................................. 208 Section 13.24 Entire Agreement
.................................................................................................................
209 Section 13.25 Appointment of Collateral Agent as Security Trustee
.......................................................... 209 Section 13.26
Limitations of Enforcement against German Credit Parties
................................................. 214 Section 13.27
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
........................... 215 Section 13.28 Acknowledgement Regarding Any
Supported QFCs ........................................................... 215
-v-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre007.jpg]
SCHEDULE 1.01(A) Designated Account Debtors SCHEDULE 1.01(B) Unrestricted
Subsidiaries SCHEDULE 2.01 Commitments SCHEDULE 8.12 Real Property SCHEDULE 8.14
Subsidiaries SCHEDULE 8.19 Labor Matters SCHEDULE 9.13 Post-Closing Actions
SCHEDULE 9.17 Deposit Accounts SCHEDULE 10.01(iii) Existing Liens SCHEDULE 10.04
Existing Indebtedness SCHEDULE 10.05(iii) Existing Investments SCHEDULE
10.06(viii) Affiliate Transactions SCHEDULE 13.03 Lender Addresses EXHIBIT A-1
Form of Notice of Borrowing EXHIBIT A-2 Form of Notice of Swingline Borrowing
EXHIBIT A-3 Form of Notice of Conversion/Continuation EXHIBIT B-1 Form of
Revolving Note EXHIBIT B-2 Form of Swingline Note EXHIBIT C Form of U.S. Tax
Compliance Certificate EXHIBIT D Form of Notice of Secured Bank Product Provider
EXHIBIT E Form of Officers’ Certificate EXHIBIT F [Reserved] EXHIBIT G
[Reserved] EXHIBIT H [Reserved] EXHIBIT I Form of Solvency Certificate EXHIBIT J
Form of Compliance Certificate EXHIBIT K Form of Assignment and Assumption
EXHIBIT L Form of Intercreditor Agreement -vi-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre008.jpg]
THIS REVOLVING CREDIT AGREEMENT, dated as of November 30, 2016, as amended by
Amendment No. 1, dated as of September 28, 2018, as amended by Amendment No. 2,
dated as of October 19, 2018, as amended by Amendment No. 3, dated as of
February 15, 2019, as amended by Amendment No. 4, dated as of January 14, 2020,
and as amended by Amendment No. 5, dated as of March 2, 2020, among VERTIV
INTERMEDIATE HOLDING II CORPORATION (F/K/A CORTES NP INTERMEDIATE HOLDING II
CORPORATION) (“Holdings”), VERTIV GROUP CORPORATION (F/K/A CORTES NP ACQUISITION
CORPORATION) (the “Lead Borrower”), each of the other Borrowers (as hereinafter
defined) party hereto, the Lenders party hereto from time to time and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as the Administrative Agent, and the Collateral
Agents party hereto. All capitalized terms used herein and defined in Section 1
are used herein as therein defined. W I T N E S S E T H: WHEREAS, (a) the
Borrowers have requested that the Lenders extend credit in the form of Revolving
Loans in an aggregate principal amount at any one time outstanding not to
exceed, with respect to any Subfacility, the amounts set forth on Schedule 2.01
with respect thereto, (b) the Borrowers have requested that the Issuing Banks
issue Letters of Credit in an aggregate stated amount at any time outstanding
not to exceed $200,000,000, and (c) the Borrowers have requested the Swingline
Lender to extend credit in the form of Swingline Loans in an aggregate principal
amount at any time outstanding not to exceed $75,000,000. NOW THEREFORE, the
Lenders are willing to extend such credit to the Borrowers, the Swingline Lender
is willing to make Swingline Loans to the U.S. Borrowers and the Issuing Banks
are willing to issue Letters of Credit for the account of the Borrowers on the
terms and subject to the conditions set forth herein. ARTICLE 1 Definitions and
Accounting Terms. Section 1.01 Defined Terms. As used in this Agreement, the
following terms shall have the following meanings: “Account Debtor” shall mean
any Person who may become obligated to another Person under, with respect to, or
on account of, an Account. “Accounts” shall mean all “accounts,” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, in
which any Person now or hereafter has rights and shall include the meaning given
to the term “Accounts” in any Non-U.S. Security Document. “Acquired Entity or
Business” shall mean either (x) the assets constituting a business, division,
product line, manufacturing facility or distribution facility of any Person not
already a Subsidiary of the Lead Borrower, which assets shall, as a result of
the respective acquisition, become assets of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower (or assets of a Person who shall be merged or
amalgamated with and into the Lead Borrower or a Restricted Subsidiary of the
Lead Borrower) or (y) a majority of the Equity Interests of any such Person,
which Person shall, as a result of the respective acquisition, become a
Restricted Subsidiary of the Lead Borrower (or shall be merged or amalgamated
with and into the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower). “Additional Intercreditor Agreement” shall mean an intercreditor
agreement among the applicable Collateral Agents and one or more Junior
Representatives for holders of Permitted Junior Debt (or Permitted Refinancing
Indebtedness in respect thereof) providing that, inter alia, the Liens on the
Collateral in favor of the applicable Collateral Agents (for the benefit of the
Secured Creditors) shall be senior to such Liens in favor of the Junior
Representatives (for the benefit of the holders of Permitted Junior Debt (or
Permitted Refinancing Indebtedness in respect thereof)), as such intercreditor
agreement may be amended, amended and restated, modified, supplemented, extended
or renewed from time to time in accordance with the terms hereof and thereof.
The Additional Intercreditor Agreement shall be in a form customary at such time
for transactions of the type contemplated thereby and reasonably satisfactory to
the Administrative Agent and the Lead Borrower (it being understood that the
terms of the Intercreditor Agreement are reasonably satisfactory). -1-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre009.jpg]
“Additional Inventory Asian Jurisdictions” shall mean any or all of Hong Kong,
Singapore and Australia. “Additional Inventory European Jurisdictions” shall
mean any or all of England and Wales or Ireland. “Additional Inventory Security
Actions” shall mean: (a) the Administrative Agent shall have received the
results of an appraisal and a field examination, from an appraiser and an
examiner reasonably satisfactory to the Administrative Agent, of all applicable
Inventory requested to be included in the applicable Borrowing Base and such
other customary legal and commercial due diligence as the Administrative Agent
may reasonably require in its Permitted Discretion in order to determine
customary and appropriate reserves, if any, against such Inventory, after giving
effect to the advances rates set forth in the Borrowing Base component
definitions and the existing exclusionary criteria; and (b) (i) with respect to
any Inventory located in England and Wales that is requested to be included in
the European Borrowing Base and owned by a European Credit Party, all European
Credit Parties owning such Inventory shall have duly authorized, executed and
delivered such customary documentation governed by English law, and taken such
other customary collateral security and perfection actions, deemed reasonably
necessary by the Administrative Agent in its Permitted Discretion, when taken
together with the actions theretofore completed in accordance with Article 6B,
Section 9.12 and/or Section 9.13 of this Agreement, to provide a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) (and
perfected or equivalent) security interest in such Inventory; (ii) with respect
to any Inventory located in Ireland that is requested to be included in the
European Borrowing Base and owned by a European Credit Party, all European
Credit Parties owning such Inventory shall have duly authorized, executed and
delivered such customary documentation governed by Irish law, and taken such
other customary collateral security and perfection actions, deemed reasonably
necessary by the Administrative Agent in its Permitted Discretion, when taken
together with the actions theretofore completed in accordance with Article 6B,
Section 9.12 and/or Section 9.13 of this Agreement, to provide a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) perfected
(to the extent applicable) Lien; (iii) with respect to any Inventory located in
Germany that is requested to be included in the German Borrowing Base and owned
by a German Credit Party, all German Credit Parties owning such Inventory shall
have duly authorized, executed and delivered a German Security Transfer
Agreement governed by German law that covers the location at which such
Inventory resides and taken all actions required thereunder or under applicable
law to perfect the security interest created thereunder (or, if on or prior to
the date of such Additional Inventory Security Action, the Administrative Agent
reasonably determines in its Permitted Discretion that, as a result of a change
in any law that occurs after the Closing Date or for any other reason, the
execution and delivery of such German Security Transfer Agreement, when taken
together with the actions theretofore completed in accordance with Article 6B,
Section 9.12 and/or Section 9.13 of this Agreement, would not be sufficient to
provide a valid and enforceable first priority (subject to Permitted Borrowing
Base Liens) perfected (to the extent applicable) Lien in such Inventory, such
German Credit Parties shall have duly authorized, executed and delivered such
documentation governed by German law, and taken such other customary collateral
security and perfection actions, deemed reasonably necessary by the
Administrative Agent in its Permitted Discretion, when taken together with the
actions theretofore completed in accordance with Article 6B, Section 9.12 and/or
Section 9.13 of this Agreement, to provide a valid and enforceable first
priority (subject to Permitted Borrowing Base Liens) perfected (to the extent
applicable) Lien; (iv) with respect to any Inventory located in Hong Kong that
is requested to be included in the Asian Borrowing Base and owned by an Asian
Credit Party, all Asian Credit Parties owning such Inventory shall have duly
authorized, executed and delivered such customary documentation governed by Hong
Kong law, and taken such other customary collateral security and perfection
actions, deemed reasonably necessary by the Administrative Agent in its
Permitted Discretion, when taken together with the actions theretofore completed
in accordance with Article 6B Section -2-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre010.jpg]
9.12 and/or Section 9.13 of this Agreement, to provide a valid and enforceable
first priority (subject to Permitted Borrowing Base Liens) perfected (to the
extent applicable) Lien; (v) with respect to any Inventory located in Singapore
that is requested to be included in the Asian Borrowing Base and owned by an
Asian Credit Party, all Asian Credit Parties owning such Inventory shall have
duly authorized, executed and delivered such documentation governed by Singapore
law, and taken such other customary collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent in its Permitted
Discretion, when taken together with the actions theretofore completed in
accordance with Article 6B, Section 9.12 and/or Section 9.13 of this Agreement,
to provide a valid and enforceable first priority (subject to Permitted
Borrowing Base Liens) perfected (to the extent applicable) Lien; and (vi) with
respect to any Inventory located in Australia that is requested to be included
in the Asian Borrowing Base and owned by an Asian Credit Party, all Asian Credit
Parties owning such Inventory shall have duly authorized, executed and delivered
a security deed governed by Australian law and taken all actions required
thereunder or under applicable law to perfect the security interest created
thereunder (or, if on or prior to the date of such Additional Inventory Security
Action, the Administrative Agent reasonably determines in its Permitted
Discretion that, as a result of a change in any law that occurs after the
Closing Date or for any other reason, the execution and delivery of such
security deed, when taken together with the actions theretofore completed in
accordance with Article 6B, Section 9.12 and/or Section 9.13 of this Agreement,
would not be sufficient to provide a valid and enforceable first priority
(subject to Permitted Borrowing Base Liens) perfected (to the extent applicable)
Lien in such Inventory, such Asian Credit Parties shall have duly authorized,
executed and delivered such documentation governed by Australian law, and taken
such other customary collateral security and perfection actions, deemed
reasonably necessary by the Administrative Agent in its Permitted Discretion,
when taken together with the actions theretofore completed in accordance with
Article 6B, Section 9.12 and/or Section 9.13 of this Agreement, to provide a
valid and enforceable first priority (subject to Permitted Borrowing Base Liens)
perfected (to the extent applicable) Lien in such Inventory; provided that if
any additional Person owning Inventory located in an Additional Inventory Asian
Jurisdiction becomes an Asian Credit Party, any additional Person owning
Inventory located in an Additional Inventory European Jurisdiction becomes a
European Credit Party, or any additional Person owning Inventory in Germany
becomes a German Credit Party, in each case, under this Agreement at any time,
after the date, if any, when the Additional Inventory Security Actions have been
satisfied in such jurisdiction, the Additional Inventory Security Actions shall
be deemed no longer satisfied with respect to such jurisdiction until the date,
if ever, upon which each such additional Asian Credit Party, European Credit
Party, or German Credit Party, as applicable, has satisfied the applicable
requirements of this definition in such jurisdiction. “Additional Security
Documents” shall have the meaning provided in Section 9.12(a). “Adjustment Date”
shall mean the first day of January, April, July and October of each fiscal
year. “Administrative Agent” shall mean JPMCB, in its capacity as Administrative
Agent for the Lenders hereunder, and shall include its branch offices and
affiliates in any applicable jurisdiction and any successor to the
Administrative Agent appointed pursuant to Section 12.10. “Administrative Agent
Fees” shall have the meaning provided in Section 2.05(b). “Administrative
Questionnaire” shall mean an administrative questionnaire in the form supplied
by the Administrative Agent. “Advisory Agreement” shall mean that certain
Corporate Advisory Services Agreement dated as of November 30, 2016 by and among
the Lead Borrower and the Sponsor, as may be amended, amended and restated, -3-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre011.jpg]
modified, supplemented, extended or renewed from time to time prior to the
Amendment No. 5 Effective Date, including, to the extent terminated prior to the
Amendment No. 5 Effective Date, solely to the extent of any obligations that
survive the termination thereof. “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Lead Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith. “Agents” shall mean the Administrative Agent, the
Collateral Agents, any sub-agent or co-agent of either of the foregoing pursuant
to the Credit Documents, the Lead Arrangers and the Documentation Agent.
“Aggregate Borrowing Base” shall mean the sum of all of the Borrowing Bases;
provided that: (x) the Borrowing Bases for all of the Foreign Subfacilities, on
a combined basis but excluding the Canadian Borrowing Base and the Canadian FILO
Borrowing Base, shall be limited to the lesser of (A) the sum of the
computations of such Borrowing Bases in accordance with the definitions thereof,
and (B) 45% of the Aggregate Borrowing Base (the determination of which such
Foreign Subfacility Borrowing Bases to be limited to the extent necessary to
comply with this clause (x)(B) being made by the Lead Borrower in consultation
with the Administrative Agent), and (y) the Asian Borrowing Base shall be
limited to the lesser of (A) the computation of the Asian Borrowing Base in
accordance with the definition thereof, and (B) 15% of the Aggregate Borrowing
Base, and (z) for the avoidance of duplication, (A) the U.S. Borrowing Base
shall not be included in the computation of the Aggregate Borrowing Base so long
as the U.S. FILO Subfacility is in existence and the U.S. FILO Borrowing Base
has been included in such computation, and (B) the Canadian Borrowing Base shall
not be included in the computation of the Aggregate Borrowing Base so long as
the Canadian FILO Subfacility is in existence and the Canadian FILO Borrowing
Base has been included in such computation. The Aggregate Borrowing Base or any
component thereof at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 6A.20 or Section 9.17(a), as applicable. The Administrative Agent
shall (i) promptly notify the Lead Borrower in writing (including via e-mail)
whenever it determines that a Borrowing Base as of any specified date set forth
on a Borrowing Base Certificate differs from such Borrowing Base as determined
by the Administrative Agent for such date, (ii) discuss the basis for any such
deviation and any changes proposed by the Lead Borrower, including the reasons
for any impositions of or changes in Reserves (in the Administrative Agent’s
Permitted Discretion and subject to the definition thereof) or eligibility
criteria, with the Lead Borrower, (iii) consider, in the exercise of its
Permitted Discretion, any additional factual information provided by the Lead
Borrower relating to the determination of such Borrowing Base and (iv) promptly
notify the Lead Borrower of its decision with respect to any changes proposed by
the Lead Borrower. Pending a decision by the Administrative Agent to make any
requested change, the initial determination of such Borrowing Base by the
Administrative Agent shall continue to constitute such Borrowing Base.
“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders. “Aggregate Exposures” shall mean, at any
time, the sum of (a) the aggregate Outstanding Amount of all Loans plus (b) the
LC Exposure, each determined at such time. -4-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre012.jpg]
“Agreement” shall mean this Revolving Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time. “Alternate Rate” shall mean, for any day and for any Alternative Currency,
the sum of (i) a rate per annum selected by the Administrative Agent, in its
reasonable discretion based on market conditions and in no event greater than
the rate per annum generally charged by the Administrative Agent to similarly
situated borrowers in similar circumstances at such time, reflecting the cost to
the Lenders under the applicable Subfacility of obtaining funds, plus (ii) the
Applicable Margin for LIBO Rate Loans; provided, that if any of the above rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. When used in reference to any Loan or Borrowing, “Alternate
Rate” refers to whether such Loan, or the Loans comprising such Borrowing are
bearing interest at a rate determined by reference to the Alternate Rate.
“Alternate Rate Loan” shall mean a Loan made by the Lenders to the Borrowers
which bears interest at a rate based on the Alternate Rate. All Alternate Rate
Loans shall be denominated in an Alternative Currency. “Alternative Currency”
shall mean, (i) with respect to the Canadian Subfacility and the Canadian FILO
Subfacility, Canadian Dollars, (ii) with respect to the French Subfacility,
Euros, (iii) with respect to the German Subfacility, Euros, (iv) with respect to
the Asian Subfacility, Australian Dollars, Singapore Dollars, Hong Kong Dollars
and CNH, (v) with respect to the European Subfacility, Euros and Pounds Sterling
and (vi) with respect to Letters of Credit, Canadian Dollars, Euros, Australian
Dollars, Singapore Dollars, Hong Kong Dollars and CNH, in each case (including
in the case of the U.S. Subfacility and the U.S. FILO Subfacility), together
with each other currency (other than U.S. Dollars) that is approved in
accordance with Section 1.04. “Amendment No. 1” shall mean Amendment No. 1 to
the Credit Agreement, dated as of the Amendment No. 1 Effective Date. “Amendment
No. 1 Effective Date” shall mean September 28, 2018. “Amendment No. 2” shall
mean Amendment No. 2 to the Credit Agreement, dated as of the Amendment No. 2
Effective Date. “Amendment No. 2 Effective Date” shall mean October 19, 2018.
“Amendment No. 3” shall mean Amendment No. 3 to the Credit Agreement, dated as
of the Amendment No. 3 Effective Date. “Amendment No. 3 Effective Date” shall
mean February 15, 2019. “Amendment No. 4” shall mean that certain Amendment No.
4 to the Revolving Credit Agreement, dated as of January 14, 2020, by and among
Holdings, the Lead Borrower, the other Borrowers party thereto, the Lenders
party thereto, and the Administrative Agent. “Amendment No. 4 Effective Date”
shall have the meaning provided in Amendment No. 4. “Amendment No. 5” shall mean
that certain Amendment No. 5 to the Revolving Credit Agreement, dated as of the
Amendment No. 5 Effective Date, by and among Holdings, the Lead Borrower, the
other Credit Parties party thereto, the Lenders party thereto, the
Administrative Agent, the U.S. Collateral Agent, the Asian Collateral Agent, the
Australian Collateral Agent, the European Collateral Agent and the German
Collateral Agent. “Amendment No. 5 Effective Date” shall mean March 2, 2020.
“Amendment No. 5 Repayment Transactions” shall have the meaning provided in the
definition of the term “Amendment No. 5 Transactions.” -5-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre013.jpg]
“Amendment No. 5 Transaction Costs” shall mean the fees, premiums, commissions
and expenses payable by Holdings, the Lead Borrower and its Subsidiaries and any
Parent Company in connection with the transactions described in the definition
of “Amendment No. 5 Transactions.” “Amendment No. 5 Transactions” shall mean,
collectively, (i) the entering into of Amendment No. 5 and any other Credit
Documents to be entered into in connection therewith and the repayment or
incurrence of Loans (if any) on the Amendment No. 5 Effective Date, (ii) the
entering into of the New Term Loan Credit Agreement and the borrowings
thereunder on the Amendment No. 5 Effective Date, (iii) the repayment in full of
all “Loans” outstanding under, and as defined in, the Original Term Loan Credit
Agreement, together with all accrued and unpaid interest and fees thereon, in
each case as of immediately prior to giving effect to the New Term Loan Credit
Agreement, (iv) the redemption in full of the outstanding principal amount of
(A) the Senior Notes issued pursuant to the Senior Notes Indenture, (B) the
Second Lien Notes issued pursuant to the Second Lien Notes Indenture and (C) the
Holdco Notes issued pursuant to the Holdco Notes Indenture, in each case
together with all accrued and unpaid interest, premiums and fees thereon, in
each case as of immediately prior to giving effect to the New Term Loan Credit
Agreement, and (v) the payment of all Amendment No. 5 Transaction Costs (clauses
(iii) and (iv) hereof, collectively, the “Amendment No. 5 Repayment
Transactions”). “Anti-Corruption Laws” shall mean all laws, rules, and
regulations of any jurisdiction applicable to the Lead Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Administrative Borrower” shall mean (i) with respect to each
Subfacility, the Lead Borrower and (ii) (a) with respect to the Asian
Subfacility, the Hong Kong Parent Borrower, (b) with respect to the Canadian
Subfacility and the Canadian FILO Subfacility, the Canadian Parent Borrower, (c)
with respect to the European Subfacility, the Irish Parent Borrower, (d) with
respect to the French Subfacility, the French Parent Borrower and (e) with
respect to the German Subfacility, the German Parent Borrower. “Applicable
Collateral” shall mean (a) with respect to the Obligations of the U.S. Credit
Parties, Collateral in which a security interest is granted by a U.S. Credit
Party, and (b) with respect to the Obligations of Foreign Credit Parties,
Collateral in which a security interest is granted by any Credit Party.
“Applicable Margin” shall mean with respect to any Type of Revolving Loan, other
than a FILO Loan, the per annum margin set forth below, as determined by the
Average Global Availability as of the most recent Adjustment Date: LIBO Rate
Loans, HIBOR Average Global Availability Base Rate Loans and Loans, BBSY Loans,
SOR (percentage of Aggregate Canadian Prime Rate Loans, CNH HIBOR Loans Level
Commitments) Loans and CDOR Rate Loans I > 66% 0.25% 1.25% II > 33% < 66% 0.50%
1.50% III < 33% 0.75% 1.75% The Applicable Margin with respect to any Type of
FILO Loan shall be the per annum margin set forth below, as determined by the
Average Global Availability as of the most recent Adjustment Date: Average
Global Availability Base Rate Loans and (percentage of Aggregate Canadian Prime
Rate LIBO Rate Loans and Level Commitments) Loans CDOR Rate Loans I > 66% 1.25%
2.25% II > 33% < 66% 1.50% 2.50% III < 33% 1.75% 2.75% The Applicable Margin
shall be subject to increase or decrease on the first Business Day of each
fiscal quarter based on Average Global Availability, and each such increase or
decrease in the Applicable Margin shall be effective on the Adjustment Date
occurring immediately after the last day of the fiscal quarter most recently
ended. -6-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre014.jpg]
If the Borrowers fail to deliver any Borrowing Base Certificate on or before the
date required for delivery thereof, then, at the option of the Required Lenders,
the Applicable Margin shall be determined as if Level III were applicable, from
the first day of the calendar month following the date such Borrowing Base
Certificate was required to be delivered until the date of delivery of such
Borrowing Base Certificate. “Applicable Time” shall mean, with respect to any
borrowings and payments in any Alternative Currency, the local time in the place
of settlement for such Alternative Currency as may be determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment and, in the case of borrowing
requests and payments by Borrowers, notified in writing to the Lead Borrower.
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account of the
Administrative Agent (i) in the case of Loans to an Irish Borrower, French
Borrower or German Borrower, payments received by the Administrative Agent in
Euro, Pounds Sterling and U.S. Dollar, no later than 1:00 p.m. London time, (ii)
in the case of Loans to a Hong Kong Borrower, payments received by the
Administrative Agent in Singapore Dollars, CNH, Hong Kong Dollars and Australian
Dollars, no later than 11:00 a.m. Hong Kong time, and (iii) in the case of Loans
to a Canadian Borrower, payments received by the Administrative Agent in U.S.
Dollars or Canadian Dollars, no later than 11:00 a.m. Toronto time. “Approved
Fund” shall mean any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender; provided that, if such
Person is not a French Authorized Lender or French Authorized Issuing Bank, such
Person shall not be required to extend any French Revolving Loan or LC Credit
Extension (as the case may be) to any French Borrower (or, in the case of LC
Credit Extensions, for the account of or benefit of any French Subsidiary) and
any transfer of the French Revolving Commitment thereto shall not occur in
France. “Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing
a framework for the recovery and resolution of credit institutions and
investment firms. “Asian Borrowing Base” shall mean, at any time of calculation,
an amount equal to the sum of, without duplication: (a) the book value of
Eligible Accounts of the Asian Credit Parties multiplied by the advance rate of
85%, plus (b) at any time following the completion of all Additional Inventory
Security Actions by each Asian Credit Party owning Inventory in any Additional
Inventory Asian Jurisdiction, the lesser of (i) the Cost of Eligible Inventory
of the Asian Credit Parties multiplied by the advance rate of 70%, and (ii) the
appraised NOLV Percentage of Eligible Inventory of the Asian Credit Parties
multiplied by the advance rate of 85%; plus (c) 100% of Eligible Cash of the
Asian Credit Parties; plus (d) the positive amount, if any, by which the U.S.
Borrowing Base exceeds the total U.S. Revolving Exposure of all Lenders, minus
(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith. “Asian Collateral Agent” shall mean JPMCB, acting as a
collateral agent for the Secured Creditors for the purpose of any Singapore
Security Document or Hong Kong Security Document and any successor thereto
appointed pursuant to Section 12.10. -7-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre015.jpg]
“Asian Credit Parties” shall mean the Hong Kong Credit Parties, the Australian
Credit Parties, and the Singapore Credit Parties. “Asian Line Cap” shall mean an
amount that is equal to the lesser of (a) the Asian Revolving Commitments and
(b) the then applicable Asian Borrowing Base. “Asian Protective Advance” shall
have the meaning provided in Section 2.18. “Asian Revolving Borrowing” shall
mean a Borrowing comprised of Asian Revolving Loans. “Asian Revolving
Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Asian Revolving Loans hereunder up to the amount set forth
and opposite such Lender’s name on Schedule 2.01 under the caption “Asian
Revolving Commitment,” or in the Assignment and Assumption pursuant to which
such Lender assumed its Asian Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 13.04. The aggregate amount of the Lenders’ Asian Revolving
Commitments on the Amendment No. 5 Effective Date is $35,000,000. “Asian
Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Asian Revolving Loans
of such Lender. “Asian Revolving Loans” shall mean advances made pursuant to
Article 2 hereof under the Asian Subfacility. “Asian Subfacility” shall mean the
Asian Revolving Commitments of the Lenders and the Loans pursuant to those
Commitments in accordance with the terms hereof. “ASIC” shall mean the
Australian Securities and Investments Commission. “Assignment and Assumption”
shall mean an Assignment and Assumption substantially in the form of Exhibit K
(appropriately completed) or such other form as shall be acceptable to the
Administrative Agent and the Lead Borrower (such approval by the Lead Borrower
not to be unreasonably withheld, delayed or conditioned), which shall, in the
case of any assignment of Commitments or Loans under the French Subfacility, (i)
specify whether the assignee is incorporated, domiciled, established or acting
through an office in a Non-Cooperative Jurisdiction and (ii) include a
representation by the proposed assignee that it is a French Authorized Lender.
“Audited Financial Statements” shall have the meaning provided in Section
6A.11(i). “Australia” shall mean the Commonwealth of Australia (and includes,
where the context requires, any State or Territory of Australia). “Australian
Collateral” shall mean all the “Security Assets” as defined in the Initial
Australian Security Agreement and all other property (whether real, personal or
otherwise) located in any state or territory of Australia (or taken to be so
located for the purposes of any stamp duty law) or with respect to which any
security interests have been granted (or purported to be granted) by the
Australian Guarantors or will be granted in accordance with the requirements set
forth in Section 9.13. “Australian Collateral Agent” shall mean JPMCB, acting as
a collateral agent for the Secured Creditors solely for the purpose of any
Australian Security Document and any successor thereto appointed pursuant to
Section 12.10. “Australian Credit Parties” shall mean each Australian Guarantor.
“Australian Dollars” or “AU$” shall mean the lawful currency of Australia. -8-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre016.jpg]
“Australian Guarantor” shall mean each Australian Subsidiary that is on the
Eurasian Effectiveness Date, or which becomes, a party to the Guaranty Agreement
in accordance with the requirements of this Agreement or the provisions of such
Guaranty Agreement. “Australian PPS Security Interest” shall mean a “security
interest” as defined in the Australian PPSA other than an interest of the kind
referred to in Section 12(3) of the Australian PPSA where the transaction
concerned does not, in substance, secure payment or performance of an
obligation. “Australian PPSA” shall mean the Personal Property Securities Act
2009 (Cth) (Australia). “Australian Reference Banks” shall mean Australia and
New Zealand Banking Group Limited, Commonwealth Bank of Australia, National
Australia Bank Limited and Westpac Banking Corporation, or such other persons as
the Administrative Agent and the Lead Borrower may agree to in writing from time
to time. “Australian Security Documents” shall mean the Initial Australian
Security Agreement, each Deposit Account Control Agreement and, after the
execution and delivery thereof, each Additional Security Document governed by
the laws of Australia (or any state or territory thereof), including those
entered into as required by the Additional Inventory Security Actions, together
with any other applicable security documents governed by the laws of Australia
(or any state or territory thereof), such as a deed or any other related
documents, bonds, debentures or pledge agreements as may be required to perfect
a Lien in favor of the Australian Collateral Agent for the benefit of the
Secured Creditors. “Australian Subsidiary” shall mean any Subsidiary of the Lead
Borrower that is incorporated, formed or otherwise organized under the laws of
Australia. “Availability Conditions” shall be deemed satisfied only if: (a) with
respect to the U.S. Subfacility, each Lender’s U.S. Revolving Exposure does not
exceed such Lender’s U.S. Revolving Commitment; (b) with respect to the Asian
Subfacility, each Lender’s Asian Revolving Exposure does not exceed such
Lender’s Asian Revolving Commitment; (c) with respect to the Canadian
Subfacility, each Lender’s Canadian Revolving Exposure does not exceed such
Lender’s Canadian Revolving Commitment; (d) with respect to the French
Subfacility, each Lender’s French Revolving Exposure does not exceed such
Lender’s French Revolving Commitment; (e) with respect to the German
Subfacility, each Lender’s German Revolving Exposure does not exceed such
Lender’s German Revolving Commitment; (f) with respect to the European
Subfacility, each Lender’s European Revolving Exposure does not exceed such
Lender’s European Revolving Commitment; (g) with respect to the U.S. FILO
Subfacility, each Lender’s U.S. FILO Revolving Exposure does not exceed such
Lender’s U.S. FILO Revolving Commitment; (h) with respect to the Canadian FILO
Subfacility, each Lender’s Canadian FILO Revolving Exposure does not exceed such
Lender’s Canadian FILO Revolving Commitment; (i) with respect to the U.S.
Subfacility, the sum of (i) the aggregate U.S. Revolving Exposure of all Lenders
plus (ii) the aggregate Asian Revolving Exposure in respect of Asian Revolving
Loans made to the Hong Kong Borrowers in reliance on clause (d) of the
definition of “Asian Borrowing Base” plus (iii) the aggregate Canadian Revolving
Exposure in respect of Canadian Revolving Loans made to the Canadian Borrowers
in reliance -9-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre017.jpg]
on clause (d) of the definition of “Canadian Borrowing Base” plus (iv) the
aggregate European Revolving Exposure in respect of European Revolving Loans
made to the Irish Borrowers in reliance on clause (d) of the definition of
“European Borrowing Base” plus (v) the aggregate French Revolving Exposure in
respect of French Revolving Loans made to the French Borrowers in reliance on
clause (b) of the definition of “French Borrowing Base” plus (vi) the aggregate
German Revolving Exposure in respect of German Revolving Loans made to the
German Borrowers in reliance on clause (c) of the definition of “German
Borrowing Base” does not exceed the U.S. Borrowing Base then in effect; (j) with
respect to the U.S. Subfacility, the aggregate U.S. Revolving Exposure does not
exceed the U.S. Line Cap; (k) with respect to the Asian Subfacility, the
aggregate Asian Revolving Exposure does not exceed the Asian Line Cap; (l) with
respect to the Canadian Subfacility, the aggregate Canadian Revolving Exposure
does not exceed the Canadian Line Cap; (m) with respect to the French
Subfacility, the aggregate French Revolving Exposure of any French Borrower does
not exceed its French Line Cap on a per-Borrower basis; (n) with respect to the
German Subfacility, the aggregate German Revolving Exposure of any German
Borrower Group does not exceed its German Line Cap; (o) with respect to the
European Subfacility, the aggregate European Revolving Exposure does not exceed
the European Line Cap; (p) with respect to the U.S. FILO Subfacility, the
aggregate U.S. FILO Revolving Exposure does not exceed the U.S. FILO Line Cap;
(q) with respect to the Canadian FILO Subfacility, the aggregate Canadian FILO
Revolving Exposure does not exceed the Canadian FILO Line Cap; and (r) with
respect to each Subfacility, the Aggregate Exposure of all Lenders does not
exceed the Line Cap. “Average Global Availability” shall mean at any Adjustment
Date, the average daily Global Availability for the fiscal quarter immediately
preceding such Adjustment Date. “Bail-In Action” shall mean the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
shall mean (a) in relation to an EEA Member Country which has implemented, or
which at any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and (b) in relation to any state other than such an EEA Member Country or
(to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation. “Bank Product” shall mean any of the following products,
services or facilities extended to any Borrower or any of its Restricted
Subsidiaries: (a) Cash Management Services; (b) products under Swap Contracts;
(c) commercial credit card, purchase card and merchant card services; and (d)
other banking products or services as -10-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre018.jpg]
may be requested by any Borrower or any of its Restricted Subsidiaries, other
than Letters of Credit issued pursuant to the provisions of Section 2.13 by the
Administrative Agent or any Issuing Bank. “Bank Product Debt” shall mean
Indebtedness and other obligations of a Borrower or any of its Subsidiaries
relating to Bank Products. “Bank Product Reserve” shall mean the aggregate
amount of reserves established by the Administrative Agent from time to time in
its Permitted Discretion in respect of Secured Bank Product Obligations (which
shall at all times include a reserve for the maximum amount of all Noticed
Hedges outstanding at that time). “Bankruptcy Code” shall have the meaning
provided in Section 11.05(a). “Base Rate” shall mean, for any day, a rate per
annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
NYFRB Rate in effect on such day plus ½ of 1%, (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day and (d) 1.00%. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the LIBO Rate, respectively. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.01 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 3.01(b)), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement. “Base Rate Loan”
shall mean each Revolving Loan which is designated or deemed designated as a
Revolving Loan bearing interest at the Base Rate by the Applicable
Administrative Borrower at the time of the incurrence thereof or conversion
thereto. All Base Rate Loans shall be denominated in U.S. Dollars. “BBSY Rate”
shall mean in relation to any BBSY Loan: (a) the Australian Bank Bill Swap
Reference Rate (Bid) administered by ASX Benchmarks Pty Limited (or any other
person which takes over the administration of that rate) for the relevant period
and displayed (before any correction, recalculation or republication by the
administrator) on page BBSY of the Thomson Reuters Screen (or any replacement
Thomson Reuters page which displays that rate) as of 10:30am (Sydney time) on
the first day of the relevant period for Australian Dollars and for a period
equal to the Interest Period of that BBSY Loan. If such page or service ceases
to be available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Lead Borrower; and (b)
if the rate described in sub-paragraph (a) above is not available, the sum of:
(i) the Australian Bank Bill Swap Reference Rate administered by ASX Benchmarks
Pty Limited (or any other person which takes over the administration of that
rate) for the relevant period and displayed (before any correction,
recalculation or republication by the administrator) on page BBSW of the Thomson
Reuters Screen (or any replacement Thomson Reuters page which displays that
rate) as of 10:30am (Sydney time) on the first day of the relevant period for
Australian Dollars and for a period equal to the Interest Period of that BBSY
Loan. If such page or service ceases to be available, the Administrative Agent
may specify another page or service displaying the relevant rate after
consultation with the Lead Borrower; and (ii) 0.05% per annum or (c) if (x) for
any reason that rate is not displayed for a term equivalent to that period; or
(y) the basis on which that rate is calculated or displayed is changed and in
the reasonable opinion of the Administrative Agent it -11-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre019.jpg]
ceases to reflect the Lenders’ cost of funding to the same extent as at the date
of this Agreement, then “BBSY Rate” will be the rate determined by the
Administrative Agent (acting reasonably) to be the sum of: (i) one of the
following rates: (A) the rate representing the view (if any and applied to the
relevant period) which respondents to the NCDSURVEY10AM survey conducted by ASX
Benchmarks Pty Limited (or any other person which takes over the conduct of that
survey) are asked to submit to the relevant conductor of the survey; or (B) (if
the rate referred to in paragraph (A) is not available), the arithmetic mean of
the rates (rounded upwards to four decimal places) as supplied to the Agent at
its request by the Australian Reference Banks as the mid discount rate
(expressed as a yield percent to maturity) observed by the relevant Australian
Reference Bank for marketable parcels of Australian dollar denominated bank
accepted bills and negotiable certificates of deposit accepted or issued by
Prime Banks (being a bank determined by the Australian Finance Markets
Association (or any other person which takes over the administration of the
Australian Bank Bill Swap Reference Rate (Bid) for Australian dollars) as being
a Prime Bank or an acceptor or issuer of bills of exchange or negotiable
certificates of deposit for the purposes of calculating that rate. If ASX
Benchmarks Pty Limited or such other person ceases to make such determination,
the Prime Banks shall be the Prime Banks last so appointed), and which mature on
the last day of the relevant period or in the same half month period under
market conventions; or (C) (if there is no observable market rate for marketable
parcels of Prime Bank Australian dollar securities referred to in paragraph (B)
above), the rate at which the relevant Australian Reference Bank could borrow
funds in Australian dollars in the Australian interbank market and for the
relevant period were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market sizes and for that period; and (ii)
0.05% per annum. “BBSY Loan” shall mean each Asian Revolving Loan denominated in
Australian Dollars designated as such by the Applicable Administrative Borrower
at the time of the incurrence thereof or conversion thereto. “Benchmark
Replacement” shall mean the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Administrative Agent and the
Lead Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion. “Benchmark Replacement Adjustment”
shall mean the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Lead Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body and/or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time (for the avoidance of doubt, such
Benchmark Replacement Adjustment shall not be in the form of a reduction to the
Applicable Margin). -12-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre020.jpg]
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement). “Benchmark Replacement Date” shall mean the
earlier to occur of the following events with respect to the LIBO Rate: (1) in
the case of clause (1) or (2) of the definition of “Benchmark Transition Event,”
the later of (a) the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of the LIBO
Screen Rate permanently or indefinitely ceases to provide the LIBO Screen Rate;
or (2) in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein. “Benchmark Transition Event” shall mean the occurrence of
one or more of the following events with respect to LIBOR: (1) a public
statement or publication of information by or on behalf of the administrator of
the LIBO Screen Rate announcing that such administrator has ceased or will cease
to provide the LIBO Screen Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBO Screen Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBO Screen Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBO Screen Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Screen Rate, in each case which states that the
administrator of the LIBO Screen Rate has ceased or will cease to provide the
LIBO Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Screen Rate; and/or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO
Screen Rate announcing that the LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Lead Borrower,
the Administrative Agent (in the case of such notice by the Required Lenders)
and the Lenders. “Benchmark Unavailability Period” shall mean, if a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to LIBOR and solely to the extent that LIBOR has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LIBOR for all purposes hereunder in accordance with
Section 3.01 and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to Section 3.01. -13-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre021.jpg]
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230. “Benefit
Plan” shall mean any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”. “BHC Act Affiliate”
shall have the meaning assigned to the term “affiliate” in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k). “Borrowers” shall mean the
U.S. Borrowers, the Canadian Borrowers, the French Borrowers, the German
Borrowers, the Hong Kong Borrowers and the Irish Borrowers. “Borrowing” shall
mean the borrowing of the same Type, Class and in the same currency, of
Revolving Loan by the Borrowers from all the Lenders having Commitments on a
given date (or resulting from a conversion or conversions on such date), having,
in the case of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans, and HIBOR Loans, the same Interest Period; provided that Base Rate
Loans incurred pursuant to Section 3.01 shall be considered part of the related
Borrowing of LIBO Rate Loans. “Borrowing Base” shall mean any of the U.S.
Borrowing Base, the Asian Borrowing Base, the Canadian Borrowing Base, the
French Borrowing Bases, the German Borrowing Bases, the European Borrowing Base,
the U.S. FILO Borrowing Base, and the Canadian FILO Borrowing Base. “Borrowing
Base Certificate” shall mean a certificate of a Responsible Officer of the Lead
Borrower in form and substance reasonably satisfactory to the Administrative
Agent. “Business Day” shall mean any day that is any day except Saturday, Sunday
and any day which shall be in New York City a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in New York City, and (A) in connection with Loans under the
German Subfacility, the French Subfacility and the European Subfacility, any day
except Saturday, Sunday and any day which shall be in London, Frankfurt or Paris
a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London, Frankfurt or
Paris, as applicable, (B) in connection with Loans under the Canadian
Subfacility and the Canadian FILO Subfacility, any day except Saturday, Sunday
and any day which shall be in Toronto, Ontario a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in Toronto, (C) in connection with Loans under the Asian
Subfacility, any day except Saturday, Sunday and any day which shall be in Hong
Kong a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in Hong Kong, (D) if such
day relates to (x) any Loans denominated in Euros or (y) payment or purchase of
Euros, any day on which TARGET2 payment system is open for the settlement of
payments in Euro, (E) if such day relates to (x) any Loans denominated in Pounds
Sterling or (y) payment or purchase of Pounds Sterling, any day on which banks
are open for general business in London, (F) if such day relates to (x) any
Loans denominated in Singapore Dollars or (y) payment or purchase of Singapore
Dollars, any day on which banks are open for general business in Singapore, (G)
if such day relates to (x) any Loans denominated in Australian Dollars, or (y)
payment or purchase of Australian Dollars, any day on which banks are open for
general business in Sydney, Australia, (H) if such day relates to (x) any Loans
denominated in CNH or (y) payment or purchase of CNH, any day on which banks are
open for general business in China and Hong Kong, (I) if such day relates to (x)
any Loans denominated in Hong Kong Dollars or (y) payment or purchase of Hong
Kong Dollars, any day except Saturday, Sunday and any day which shall be in Hong
Kong a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in Hong Kong, (J) if such
day relates to (x) any Loans made to a Canadian Borrower or denominated in
Canadian Dollars or (y) payment or purchase of Canadian Dollars, any day except
Saturday, Sunday and any day which shall be in Toronto, Ontario a legal holiday
or a day on which banking institutions are authorized or required by law or
other government action to close in Toronto and (K) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, LIBO Rate Loans, any day which is a Business Day -14-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre022.jpg]
which is also a day for trading by and between banks in the New York or London
interbank market or the principal financial center of such Alternative Currency.
“CAML Legislation” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other anti-terrorism laws and “know your
client” policies, regulations, laws or rules applicable in Canada, including any
guidelines or orders thereunder. “Canadian Borrowers” shall mean the Canadian
Parent Borrower and each Canadian Subsidiary Borrower. “Canadian Borrowing Base”
shall mean, at any time of calculation, an amount equal to the sum of, without
duplication: (a) the book value of Eligible Accounts of the Canadian Credit
Parties multiplied by the advance rate of 85%, plus (b) the lesser of (i) the
Cost of Eligible Inventory of the Canadian Credit Parties multiplied by the
advance rate of 70%, and (ii) the appraised NOLV Percentage of Eligible
Inventory of the Canadian Credit Parties multiplied by the advance rate of 85%;
plus (c) 100% of Eligible Cash of the Canadian Credit Parties; plus (d) the
positive amount, if any, by which the U.S. Borrowing Base exceeds the total U.S.
Revolving Exposure of all Lenders; minus (e) any Reserves established from time
to time by the Administrative Agent in accordance herewith. “Canadian
Collateral” shall mean all the “Collateral” as defined in the Initial Canadian
Security Agreement and all other property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) by the Canadian Borrowers or will be granted in accordance with the
requirements set forth in Section 9.13. “Canadian Credit Party” shall mean each
Canadian Borrower. “Canadian Defined Benefit Pension Plan” shall mean any
Canadian Pension Plan which contains a “defined benefit provision,” as defined
in subsection 147.1(1) of the Income Tax Act (Canada). “Canadian Dollars” and
“C$” shall mean the lawful currency of Canada. “Canadian Dominion Account” shall
mean a special concentration account established by a Canadian Credit Party in
Canada, at JPMCB or another bank reasonably acceptable to the Administrative
Agent, over which the Administrative Agent has exclusive control for withdrawal
purposes pursuant to the terms and provisions of this Agreement and the other
Credit Documents. “Canadian Economic Sanctions and Export Control Laws” shall
mean any Canadian laws, regulations or orders governing transactions in
controlled goods or technologies or dealings with countries, entities,
organizations, or individuals subject to economic sanctions and similar
measures. “Canadian FILO Borrowing Base” shall mean, at any time of calculation,
an amount equal to the sum of, without duplication: (a) the book value of
Eligible Accounts of the Canadian Credit Parties multiplied by the advance rate
of 92.5%; plus -15-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre023.jpg]
(b) the lesser of (i) the Cost of Eligible Inventory of the Canadian Credit
Parties multiplied by the advance rate of 75%, and (ii) the appraised NOLV
Percentage of Eligible Inventory of the Canadian Credit Parties multiplied by
the advance rate of 90%; plus (c) 100% of Eligible Cash of the Canadian Credit
Parties; minus (d) any Reserves established from time to time by the
Administrative Agent in accordance herewith. “Canadian FILO Lender” shall mean
any Lender under the Canadian FILO Subfacility. “Canadian FILO Line Cap” shall
mean an amount equal to the lesser of (a) the Canadian FILO Revolving
Commitments and (b) the then applicable Canadian FILO Borrowing Base. “Canadian
FILO Loans” shall mean advances made to or at the instructions of a Canadian
Borrower pursuant to Section 2.01 hereof under the Canadian FILO Subfacility.
“Canadian FILO Revolving Borrowing” shall mean a Borrowing comprised of Canadian
FILO Loans. “Canadian FILO Revolving Commitment” shall mean the commitment of
the Canadian FILO Lenders under the Canadian FILO Subfacility to make Canadian
FILO Loans hereunder. The aggregate amount of the Canadian FILO Revolving
Commitments on the Amendment No. 5 Effective Date is $2,000,000. “Canadian FILO
Revolving Exposure” shall mean, with respect to any Canadian FILO Lender at any
time, the aggregate principal amount at such time of all outstanding Canadian
FILO Loans of such Lender. “Canadian FILO Revolving Note” shall mean each
revolving note relating to the Canadian FILO Subfacility substantially in the
form of Exhibit B-1 hereto. “Canadian FILO Subfacility” shall mean the Canadian
FILO Revolving Commitments of the Lenders and the Loans pursuant to those
Commitments in accordance with the terms hereof. “Canadian Line Cap” shall mean
an amount that is equal to the lesser of (a) the Canadian Revolving Commitments
and (b) the then applicable Canadian Borrowing Base. “Canadian Parent Borrower”
shall mean Vertiv Canada ULC (f/k/a Cortes NP Canada ULC). “Canadian Pension
Event” shall mean solely with respect to a Canadian Defined Benefit Pension Plan
(a) the termination by a Credit Party of such a Canadian Defined Benefit Pension
Plan; or (b) the filing of a notice of intention to terminate in whole or in
part such a Canadian Defined Benefit Pension Plan or the treatment of such a
Canadian Defined Benefit Pension Plan amendment as a termination or partial
termination; or (c) the issuance of an order or notice of intended decision by
any Governmental Authority to terminate or have an administrator or like body
appointed to administer such a Canadian Defined Benefit Pension Plan; or (d) any
other event or condition which might constitute grounds for the termination of,
winding up or partial termination or winding up or the appointment of an
administrator to administer, any such Canadian Defined Benefit Pension Plan.
“Canadian Pension Plan” shall mean any registered pension plan as such term is
defined under the Income Tax Act (Canada) that is administered or contributed to
by a Credit Party for its employees or former employees. “Canadian Prime Rate”
shall mean, for any period, the rate per annum determined by the Administrative
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Administrative Agent in its reasonable discretion) and (ii) the average rate
for 30 day Canadian Dollar bankers’ acceptances that appears on the Reuters
Screen CDOR Page (or, in the event such rate does not appear on such page or
screen, on any successor or substitute page or screen that displays such rate,
or on the appropriate page of such other information service that -16-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre024.jpg]
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1.00%
per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Any change in
the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively. “Canadian Prime Rate Loans” shall mean
any Loan denominated in Canadian Dollars made by the Lenders to the Borrowers
which bears interest at a rate based on the Canadian Prime Rate. “Canadian
Priority Payables Reserve” shall mean, on any date of determination and only
with respect to a Canadian Credit Party, reserves established by the
Administrative Agent in its Permitted Discretion for amounts secured by any
Liens, choate or inchoate, ranking or capable of ranking in priority senior to
or pari passu with the Collateral Agent’s Liens on Canadian Collateral,
including, without duplication, (i) amounts deemed to be held in trust, or held
in trust, pursuant to applicable law, (ii) any such amounts due or which may
become due for wages, salaries, commissions or compensation, including vacation
pay, (iii) any such amounts for workers’ compensation, employment insurance,
employee source deductions, employee income tax, sales tax, goods and services
tax, value added tax, harmonized sales tax or similar taxes and all pension
obligations and contributions (including in respect of any wind-up deficiency),
and (iv) any similar statutory or other claims, that in each case referred to in
clauses (i) through (iv) above are secured by Liens, choate or inchoate, ranking
or capable of ranking in priority senior to or pari passu with the Collateral
Agent’s Liens on Canadian Collateral. “Canadian Protective Advance” shall have
the meaning provided in Section 2.18. “Canadian Revolving Borrowing” shall mean
a Borrowing comprised of Canadian Revolving Loans. “Canadian Revolving
Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Canadian Revolving Loans hereunder up to the amount set
forth and opposite such Lender’s name on Schedule 2.01 under the caption
“Canadian Revolving Commitment,” or in the Assignment and Assumption pursuant to
which such Lender assumed its Canadian Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Canadian
Revolving Commitments on the Amendment No. 5 Effective Date is $20,000,000.
“Canadian Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Canadian
Revolving Loans of such Lender. “Canadian Revolving Loans” shall mean advances
made pursuant to Article 2 hereof under the Canadian Subfacility. “Canadian
Revolving Note” shall mean each revolving note relating to the Canadian
Subfacility substantially in the form of Exhibit B-1 hereto. “Canadian Security
Documents” shall mean the Initial Canadian Security Agreement, each Deposit
Account Control Agreement and, after the execution and delivery thereof, each
Additional Security Document, together with any other applicable security
documents executed by the Canadian Credit Parties from time to time, such as a
deed of hypothec and any other related documents as may be required to perfect a
Lien in favor of the Collateral Agent for the benefit of the Secured Creditors
in the Province of Quebec. “Canadian Subfacility” shall mean the Canadian
Revolving Commitments of the Lenders and the Loans pursuant to those Commitments
in accordance with the terms hereof. “Canadian Subsidiary” shall mean any
Subsidiary of the Lead Borrower that is incorporated, formed or otherwise
organized under the laws of Canada or any province or territory thereof. -17-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre025.jpg]
“Canadian Subsidiary Borrowers” shall mean each Canadian Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.12 or otherwise. “Capital Expenditures” shall mean, with respect to
any Person, all expenditures by such Person which are required to be capitalized
in accordance with U.S. GAAP and, without duplication, the amount of Capitalized
Lease Obligations incurred by such Person; provided that Capital Expenditures
shall not include (i) the purchase price paid in connection with a Permitted
Acquisition, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for such existing equipment being traded in at such
time, (iii) expenditures made in leasehold improvements, to the extent
reimbursed by the landlord, (iv) expenditures to the extent that they are
actually paid for by any Person other than a Credit Party or any of its
Restricted Subsidiaries and for which no Credit Party or any of its Restricted
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other Person (whether before, during or after such period), (v) property, plant
and equipment taken in settlement of accounts and (vi) expenditures made to
restore, replace or rebuild property subject to any damage, loss, destruction or
condemnation, to the extent such expenditures are made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any damage, loss,
destruction or condemnation. “Capital Requirements Directive” shall mean
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC. “Capitalized
Lease Obligations” shall mean, with respect to any Person, all rental
obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP. “Cash
Collateral” shall have a meaning correlative to the definition of “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support. “Cash Collateralize” shall mean (a) to pledge and deposit with
or deliver to the Administrative Agent for deposit into the LC Collateral
Account, for the benefit of the Administrative Agent, the Issuing Banks or the
Swingline Lenders (as applicable) and the Lenders, cash as collateral for, or
(b) to provide other credit support (including in the form of backstop letters
of credit), in form and containing terms (including, to the extent not
specifically set forth in this Agreement, the amount thereof) reasonably
satisfactory to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as applicable, for, in either case, the LC Exposure, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require). “Cash Equivalents” shall
mean: (i) U.S. Dollars, Canadian dollars, Singapore Dollars, Hong Kong Dollars,
Australian Dollars, Pounds Sterling, Euros, CNH, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business; (ii) readily marketable direct obligations of any member of
the European Economic Area, Switzerland, or Japan, or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of such country, and, at the time of acquisition thereof,
having a credit rating of at least Aa3 (or the equivalent grade) by Moody’s or
AA- by S&P (or an equivalent rating from Fitch); (iii) marketable general
obligations issued by (a) any state of the United States or any political
subdivision thereof or any instrumentality thereof that are guaranteed by the
full faith and credit of such state or (b) Canada or any agency or
instrumentality thereof that are guaranteed by the full faith and credit -18-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre026.jpg]
of Canada, and, in each case, at the time of acquisition thereof, having a
credit rating of at least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P
(or an equivalent rating from Fitch); (iv) securities or any other evidence of
Indebtedness or readily marketable direct obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government, the U.K. government or any
agency or instrumentality of the U.K. government, any constituent nation of the
U.K. or any agency or instrumentality thereof, any member of the European Union
or any agency or instrumentality thereof, or the Canadian government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States, the U.K., such member, or Canada, as the case may be, is
pledged in support of those securities), in such case having maturities of not
more than 24 months from the date of acquisition; (v) certificates of deposit
and eurodollar time deposits with maturities of twenty-four months or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding
twenty-four months and overnight bank deposits, in each case, with any Lender
party to this Agreement or any commercial bank or trust company having, or which
is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s (or an equivalent rating from
Fitch); (vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above; (vii) commercial paper having one of the two highest
ratings obtainable from Moody’s, S&P or Fitch and, in each case, maturing within
twenty-four months after the date of acquisition; (viii) money market funds at
least 95% of the assets of which constitute Cash Equivalents of the kinds
described in clauses (i) through (vii) of this definition; and (ix) Indebtedness
or preferred stock issued by Person having a credit rating of at least A-2 (or
the equivalent grade) by Moody’s or A by S&P (or an equivalent rating from
Fitch), maturing within twenty-four months after the date of acquisition. “Cash
Management Services” shall mean any services provided from time to time to any
Borrower or any of its Restricted Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services. “CDOR Rate” shall mean, for the relevant
Interest Period, the Canadian dollar offered rate (“CDOR”) which, in turn shall
mean on any day the sum of (a) the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion (the “CDOR Screen Rate”), at
or about 10:15 a.m. Toronto local time on the first day of the applicable
Interest Period and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:15 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest) plus (b) 0.10% per annum; provided that
(x) if the CDOR Screen Rate shall be less than zero, such rate shall be deemed
to be zero and (y) if the CDOR Screen Rate is not available on the Reuters
Screen CDOR Page on any particular day, then the Canadian dollar offered rate
component of such rate on that day shall be calculated as the applicable
Interpolated Rate as of such time on such day; or if such day is not a Business
Day, then as so determined on the immediately preceding Business Day. -19-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre027.jpg]
“CDOR Rate Loan” shall mean a Loan denominated in Canadian Dollars made by the
Lenders to the Borrowers which bears interest at a rate based on the CDOR Rate.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq. “CFC” shall mean a Subsidiary of the
Lead Borrower that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code. “Change in Law” shall mean the occurrence after the
Amendment No. 5 Effective Date or, with respect to any Lender, such later date
on which such Lender becomes a party to this Agreement, of (a) the adoption of
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the interpretation or application thereof
by any Governmental Authority or (c) compliance by any Lender (or, for purposes
of Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such applicable date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued. “Change of Control” shall be deemed to occur if: (a) any person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Securities
Exchange Act as in effect on the Amendment No. 5 Effective Date), but excluding
(x) any employee benefit plan of such person and its Subsidiaries and any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and (y) any combination of Permitted Holders,
shall have, directly or indirectly, acquired beneficial ownership of Equity
Interests representing 35% or more of the aggregate voting power represented by
the issued and outstanding Equity Interests of Ultimate Parent and the Permitted
Holder shall own, directly or indirectly, less than such person or “group” of
the aggregate voting power represented by the issued and outstanding Equity
Interests of Ultimate Parent; (b) a “change of control” (or similar event) shall
occur under (I) the Term Loan Credit Agreement, and (II) the definitive
agreements pursuant to which any Refinancing Notes, Refinancing Term Loans or
Indebtedness permitted under Section 10.04(xxvii) or (xxix) was issued or
incurred, in each case of this subclause (II) with an aggregate outstanding
principal amount in respect of such series of Refinancing Notes, Refinancing
Term Loans or other Indebtedness in excess of the Threshold Amount; (c) Ultimate
Parent shall cease to own, directly or indirectly, 100% of the Equity Interests
of Holdings; or (d) Holdings shall cease to own, directly or indirectly, (i)
100% of the Equity Interests of the Lead Borrower or (ii) 100% of the Equity
Interests (other than directors’ qualifying shares in de minimis amounts) of the
Irish Parent Borrower, the Hong Kong Parent Borrower, the Canadian Parent
Borrower, the French Parent Borrower, the German Guarantor or the German Parent
Borrower (except to the extent (x) any such Credit Party has been designated as
an Unrestricted Subsidiary pursuant to Section 9.16, (y) any such Credit Party
has been transferred or merged into another entity pursuant to Section 10.02, or
(z) all outstanding Loans and Commitments of the Subfacility with respect to
which such Credit Party’s assets are included in the Borrowing Base have been
repaid and terminated in full). Notwithstanding anything to the contrary in this
definition or any provision of Section 13d-3 of the Securities Exchange Act, no
person or “group” shall be deemed to beneficially own Equity Interests to be
acquired by such person or “group” pursuant to a stock or asset purchase
agreement, merger agreement, option agreement, -20-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre028.jpg]
warrant agreement or similar agreement until the consummation of the acquisition
of the Equity Interests in connection with the transactions contemplated by such
agreement. “Chattel Paper” shall have the meaning provided in Article 9 of the
UCC. “CITA” shall mean the Income Tax Act (Canada), as amended from time to
time. “Class” (a) when used with respect to Lenders, refers to whether such
Lender has a Loan, Protective Advance or Commitment with respect to the U.S.
Subfacility, the U.S. FILO Subfacility, the Canadian Subfacility, the Canadian
FILO Subfacility, the French Subfacility, the German Subfacility, the Asian
Subfacility or the European Subfacility, (b) when used with respect to
Commitments, refers to whether such Commitments are U.S. Revolving Commitments,
the U.S. FILO Revolving Commitments, the Canadian Revolving Commitments, the
Canadian FILO Revolving Commitments, the French Revolving Commitments, the
German Revolving Commitments, the Asian Revolving Commitments or the European
Revolving Commitments, and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Loans
under the U.S. Subfacility, Loans under the U.S. FILO Subfacility, Loans under
the Canadian Subfacility, Loans under the Canadian FILO Subfacility, Loans under
the French Subfacility, Loans under the German Subfacility, Loans under the
Asian Subfacility or Loans under the European Subfacility or Protective Advances
under the U.S. Subfacility, the U.S. FILO Subfacility, the Canadian Subfacility,
the Canadian FILO Subfacility, the French Subfacility, the German Subfacility,
the Asian Subfacility or the European Subfacility. “Closing Date” shall mean
November 30, 2016. “CNH” means offshore Renminbi deliverable in Hong Kong. “CNH
HIBOR Loan” shall mean a Loan denominated in CNH made by the Lenders to the
Borrowers which bears interest at a rate based on the CNH HIBOR Rate. “CNH HIBOR
Rate” means, in relation to any Loan in CNH, the Hong Kong interbank offered
rate administered by the Treasury Markets Association (or any other person which
takes over the administration of that rate) for CNH and period displayed on page
CNHHIBORFIX of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate), as of 11:00 a.m. Hong Kong local time, two
Business Days before the first day of the applicable Interest Period (“CNH HIBOR
Screen Rate”); provided that (x) if no CNH HIBOR Screen Rate is available for
the Interest Period of that Loan, the Interpolated Rate for that Loan shall be
used, (y) if no CNH HIBOR Screen Rate is available for the currency of that Loan
and it is not possible to calculate an Interpolated Rate for that Loan, then,
unless and until the Administrative Agent and the applicable Borrower shall
mutually agree upon a substitute rate, then the Hong Kong interbank offered rate
component of such rate on that day shall be calculated as (i) if available, the
CNH HIBOR Screen Rate for the immediately preceding Business Day, adjusted to
take into account such factors as the Administrative Agent may, in its absolute
discretion, consider necessary and (ii) if the CNH HIBOR Screen Rate referred to
in clause (i) is unavailable, the cost to the Administrative Agent of funding
the relevant Loan from whatever source it may reasonably select and (z) if any
such CNH HIBOR Screen Rate or Interpolated Rate is below zero, CNH HIBOR will be
deemed to be zero. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. “Code of Banking Practice (Australia)” shall mean the
Code of Banking Practice published by the Australian Bankers’ Association.
“Collateral” shall mean, collectively, the U.S. Collateral and the Foreign
Collateral. “Collateral Agents” shall mean, collectively, the U.S. Collateral
Agent, the European Collateral Agent, the French Collateral Agent, the German
Collateral Agent, the Asian Collateral Agent and the Australian Collateral
Agent. “Collection Accounts” has the meaning given to that term in Section
9.17(e)(i). -21-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre029.jpg]
“Collections” has the meaning given to that term in Section 9.17(e)(i).
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment. “Commodity Exchange Act” shall mean the Commodity Exchange Act
(7 U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto. “Compounded
SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (1) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that: (2) if, and to
the extent that, the Administrative Agent determines that Compounded SOFR cannot
be determined in accordance with clause (1) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining compounded SOFR
for U.S. dollar-denominated syndicated credit facilities at such time; provided,
further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.” “Consolidated Depreciation and Amortization Expense”
shall mean, with respect to any Person, for any period, the total amount of
depreciation and amortization expense, including (i) amortization of deferred
financing fees and debt issuance costs, commissions, fees and expenses, (ii)
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits and (iii) amortization of
intangibles (including, without limitation, amortization of turnaround costs,
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of such Person and its Restricted Subsidiaries for such period on a
consolidated basis in accordance with U.S. GAAP. “Consolidated EBITDA” shall
mean, with respect to any Person for any period, Consolidated Net Income of such
Person for such period; plus (without duplication): (i) provision for taxes
based on income, profits or capital (including state franchise taxes and similar
taxes in the nature of income tax) of such Person and its Restricted
Subsidiaries for such period, franchise taxes and foreign withholding taxes and
including an amount equal to the tax distributions actually made to the holders
of the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) as though
such amounts had been paid as income taxes directly by such Person, in each
case, to the extent that such provision for taxes was deducted in computing such
Consolidated Net Income; plus (ii) Consolidated Depreciation and Amortization
Expense of such Person and its Restricted Subsidiaries for such period, to the
extent such expenses were deducted in computing such Consolidated Net Income;
plus -22-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre030.jpg]
(iii) the sum of (a) the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, to the extent
such expense was deducted in computing Consolidated Net Income, including,
without limitation, amortization of original issue discount, the interest
component of all payments associated with Capitalized Lease Obligations, and the
net of the effect of all payments made or received pursuant to Swap Contracts
(but excluding any non-cash interest expense attributable to the mark-to-market
valuation of Swap Contracts or other derivatives pursuant to U.S. GAAP) and
excluding amortization or write-off of deferred financing fees and expensing of
any other financing fees, including any expensing of bridge or commitment fees
and the non-cash portion of interest expense resulting from the reduction in the
carrying value under purchase accounting of the Borrower’s outstanding
Indebtedness; provided that, for purposes of calculating consolidated interest
expense, no effect will be given to the discount and/or premium resulting from
the bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a
result of the terms of the Indebtedness to which such consolidated interest
expense applies; plus (b) the consolidated interest expense of such Person and
its Restricted Subsidiaries that was capitalized during such period; plus (c)
all cash dividends, whether paid or accrued, on any series of preferred stock or
any series of Disqualified Stock of such Person or any of its Restricted
Subsidiaries, excluding items eliminated in consolidation, in each case,
determined on a consolidated basis in accordance with U.S. GAAP; minus (d) the
consolidated interest income of such Person and its Restricted Subsidiaries for
such period, whether received or accrued, to the extent that the foregoing were
deducted or included, in the case of clause (d), in computing such Consolidated
Net Income; plus (iv) any other non-cash losses, charges and expenses of such
Person and its Restricted Subsidiaries (including write-offs and write-downs)
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future period, (i) such Person may determine not to add back such non-cash
charge in the period for which Consolidated EBITDA is being calculated; provided
that the aggregate amount of such non-cash charges not so added back in such
period shall not exceed, when aggregated with amounts not added back pursuant to
the proviso at the end of this definition and the proviso at the end of the
definition of “Consolidated Net Income,” $10,000,000 and (ii) to the extent such
Person does decide to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period; plus (v) any losses from foreign currency transactions
(including losses related to currency remeasurements of Indebtedness) of such
Person and its Restricted Subsidiaries for such period, to the extent that such
losses were taken into account in computing such Consolidated Net Income; plus
(vi) (a) the Specified Permitted Adjustments and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, expenses attributable to the
implementation of such cost savings initiatives and costs and expenses related
to employment of terminated employees incurred by such Person during such period
to the extent such costs and expenses were deducted in computing Consolidated
Net Income) and in the case of this clause (b), subject to the Cost Savings Cap;
plus (vii) losses in respect of post-retirement benefits of such Person and its
Restricted Subsidiaries, as a result of the application of ASC 715,
Compensation-Retirement Benefits, to the extent that such losses were deducted
in computing such Consolidated Net Income; plus (viii) the amount of fees,
indemnities and expenses incurred or reimbursed by such Person and its
Restricted Subsidiaries pursuant to Sections 10.06(v) and 10.06(vii) hereunder;
plus (ix) any proceeds from business interruption insurance received by such
Person and its Restricted Subsidiaries during such period, to the extent the
associated losses arising out of the event that resulted in the payment of such
business interruption insurance proceeds were included in computing Consolidated
Net Income; plus -23-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre031.jpg]
(x) [reserved]; plus (xi) any contingent or deferred payments (including,
without limitation, earn-out payments, noncompete payments and consulting
payments) incurred in connection with any acquisition or other Investment and
paid or accrued during the applicable period; plus (xii) [reserved]; minus
(xiii) any interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any Restricted Subsidiary of such
Person that is not a Wholly-Owned Restricted Subsidiary of such Person; minus
(xiv) the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus (xv) any gains from foreign
currency transactions (including gains related to currency remeasurements of
Indebtedness) of such Person and its Restricted Subsidiaries for such period, to
the extent that such gains were taken into account in computing such
Consolidated Net Income; minus (xvi) non-cash gains increasing such Consolidated
Net Income for such period, other than the accrual of revenue in the ordinary
course of business and other than reversals of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period,
provided, that the Lead Borrower may, in its sole discretion, elect to not make
any adjustment for any item pursuant to the foregoing clauses (i) through (xvi)
above if any such item individually is less than $2,000,000 in any fiscal
quarter; provided, further that the aggregate amount of such items not added
back in such period shall not exceed, when aggregated with amounts not added
back pursuant to clause (iv)(i) of this definition and pursuant to the proviso
in the last paragraph of the definition of “Consolidated Net Income,”
$10,000,000. “Consolidated Fixed Charge Coverage Ratio” shall mean, with respect
to any Test Period, the ratio of (a) Consolidated EBITDA of the Lead Borrower
and its Restricted Subsidiaries for such Test Period, minus (x) Capital
Expenditures of the Lead Borrower and its Restricted Subsidiaries paid in cash
(excluding the proceeds of any Indebtedness (other than Indebtedness hereunder))
for such Test Period, (y) the amount of cash payments made during such Test
Period (net of cash refunds received during such period) by the Lead Borrower
and its Restricted Subsidiaries in respect of federal, state, local and foreign
income taxes during such Test Period and (z) Dividends permitted by Section
10.03(xiii) or (xv) paid in cash for such period to (b) Consolidated Fixed
Charges for such Test Period, calculated on a Pro Forma Basis. “Consolidated
Fixed Charges” shall mean, with respect to any period, for the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Consolidated Interest Charges for such period to the extent
paid in cash (or accrued and payable on a current basis in cash) and (b) the
aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness. “Consolidated
Indebtedness” shall mean, at any time, the sum of (without duplication) (i) all
Capitalized Lease Obligations of the Lead Borrower and its Restricted
Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its Restricted
Subsidiaries of the type described in clause (i)(A) of the definition of
“Indebtedness” and (iii) all Contingent Obligations of the Lead Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes or Permitted Notes that have
been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a). -24-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre032.jpg]
“Consolidated Interest Charges” shall mean, with respect to any period, for the
Lead Borrower and its Restricted Subsidiaries on a consolidated basis, all cash
interest, premium payments, debt discount, charges and related fees and
expenses, net of interest income, of the Lead Borrower and its Restricted
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with U.S. GAAP, excluding (a) up-front
or financing fees (including, without limitation, bridge or commitment fees),
transaction costs, commissions, expenses, premiums or charges, (b) costs
associated with obtaining, or breakage costs in respect of, swap or hedging
agreements and (c) amortization or write-off of deferred financing costs.
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that: (i) any after-tax effect of all
extraordinary (as determined in accordance with U.S. GAAP prior to giving effect
to Accounting Standards Update No. 2015-01, Income Statement—Extraordinary and
Unusual Items (Subtopic 225-20), Simplifying Income Statement Presentation by
Eliminating the Concept of Extraordinary Items), nonrecurring or unusual gains
or losses or income or expenses (including related to the Amendment No. 5
Transactions) or any restructuring charges or reserves, including, without
limitation, any expenses or charges related to any reconstruction,
recommissioning or reconfiguration of fixed assets for alternate uses,
retention, severance, system establishment cost, contract termination costs,
costs to consolidate facilities and relocate employees, advisor fees and other
out of pocket costs and non- cash charges to assess and execute operational
improvement plans and restructuring programs, will be excluded; (ii) any
expenses, costs or charges incurred, or any amortization thereof for such
period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of, or amendment or
waiver of the operative documents with respect to, Indebtedness permitted under
this Agreement, including a refinancing thereof (in each case whether or not
successful) (including any such costs and charges incurred in connection with
the Amendment No. 5 Transactions), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness or other derivative instruments, together with
any related provision for taxes on any such gain, loss, income or expense will
be excluded; (iii) the net income (or loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be excluded; provided that the income of such Person will be
included to the extent of the amount of dividends or similar distributions paid
in cash (or converted to cash) to the specified Person or a Restricted
Subsidiary of the Person; (iv) the net income (or loss) of any Person and its
Restricted Subsidiaries will be calculated without deducting the income
attributed to, or adding the losses attributed to, the minority equity interests
of third parties in any non-Wholly-Owned Restricted Subsidiary except to the
extent of the dividends paid in cash (or convertible into cash) during such
period on the shares of Equity Interests of such Restricted Subsidiary held by
such third parties; (v) [reserved]; (vi) the cumulative effect of any change in
accounting principles will be excluded; (vii) (a) any non-cash expenses
resulting from the grant or periodic remeasurement of stock options, restricted
stock grants or other equity incentive programs (including any stock
appreciation and similar rights) and (b) any costs or expenses incurred pursuant
to any management equity plan or stock option plan or other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent, in the case of clause (b), that such costs or expenses
are funded with cash proceeds contributed to the common equity capital of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower, will be excluded;
-25-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre033.jpg]
(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded; (ix) any net after-tax income or loss from
disposed, abandoned or discontinued operations and any net after-tax gains or
losses on disposed, abandoned or discontinued, transferred or closed operations
will be excluded; (x) any increase in amortization or depreciation, or effect of
any adjustments to inventory, property, plant or equipment, software, goodwill
and other intangibles, debt line items, deferred revenue or rent expense, any
one time cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Amendment No. 5
Transactions or any other acquisition prior to or following the Closing Date
will be excluded; (xi) an amount equal to the tax distributions actually made to
the holders of the Equity Interests of such Person or any direct or indirect
parent of such Person in respect of such period in accordance with Section
10.03(vi) will be included as though such amounts had been paid as income taxes
directly by such Person for such period; (xii) unrealized gains and losses
relating to foreign currency transactions, including those relating to
mark-to-market of Indebtedness resulting from the application of U.S. GAAP,
including pursuant to ASC 830, Foreign Currency Matters, (including any net loss
or gain resulting from hedge arrangements for currency exchange risk) will be
excluded; (xiii) any net gain or loss from obligations under Swap Contracts or
in connection with the early extinguishment of Indebtedness or obligations under
Swap Contracts (including of ASC 815, Derivatives and Hedging) will be excluded;
(xiv) the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, recruiting and signing bonuses and expenses,
contract termination costs, including future lease commitments, costs related to
the start-up (including entry into new market/channels and new service
offerings), preopening, opening, closure or relocation, reconfiguration or
consolidation of facilities and costs to relocate employees, systems, facilities
or equipment conversion costs, consulting fees, costs associated with tax
projects and audits) or other fees related to any of the foregoing (including
any such costs, charges and fees incurred in connection with the Amendment No. 5
Transactions) will be excluded; and (xv) accruals and reserves that are
established or adjusted within 18 months after the Amendment No. 5 Effective
Date that are so required to be established as a result of the Amendment No. 5
Transactions in accordance with U.S. GAAP will be excluded; (xvi) all
amortization and write-offs of deferred financing fees, debt issuance costs,
commissions, fees and expenses, costs of surety bonds, charges owed with respect
to letters of credit, bankers’ acceptances or similar facilities, and expensing
of any bridge, commitment or other financing fees (including in connection with
a transaction undertaken but not completed), will be excluded; (xvii) losses,
charges and expenses that are covered by indemnification or other reimbursement
provisions in connection with any asset disposition will be excluded to the
extent actually reimbursed, or so long as such Person has made a determination
that a reasonable basis exists for indemnification or reimbursement, but only to
the extent that such amount is in fact indemnified or reimbursed within 365 -26-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre034.jpg]
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365 days); (xviii) cash dividends or returns of capital from Investments in
Persons other than the Lead Borrower and the Restricted Subsidiaries (such
return of capital limited to gains on dispositions of Investments), in each case
received during such period, to the extent not otherwise included in
Consolidated Net Income for that period or any prior period subsequent to the
Amendment No. 5 Effective Date will be included; provided, that the Lead
Borrower may, in its sole discretion, elect to not make any adjustment for any
item pursuant to the foregoing clauses (i) through (xviii) above if any such
item individually is less than $2,000,000 in any fiscal quarter; provided,
further that the aggregate amount of such adjustments pursuant to this proviso,
clause (iv)(i) of the definition of “Consolidated EBTIDA” and the proviso set
forth in the last paragraph of the definition of “Consolidated EBITDA” not
included in any such fiscal quarter shall not in the aggregate exceed
$10,000,000. “Consolidated Total Assets” shall mean, as of any date of
determination, the amount that would, in conformity with U.S. GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Lead Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a)
unrestricted cash and Cash Equivalents and (b) cash and Cash Equivalents
restricted solely in favor of or pursuant to the Term Loan Credit Agreement and
the credit documents related thereto, any Credit Document, any Permitted Pari
Passu Notes Documents, any Permitted Pari Passu Loan Documents, any Refinancing
Note Documents or Refinancing Term Loan Documents in respect of Refinancing
Notes or Refinancing Term Loans that rank pari passu with the Term Loans (as
defined in the Term Loan Credit Agreement) and any Permitted Junior Debt
Documents (to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis) to (y) Consolidated EBITDA of
the Lead Borrower and its Restricted Subsidiaries for the Test Period then most
recently ended. If the Consolidated Total Net Leverage Ratio is being determined
for a given Test Period, Consolidated Indebtedness shall be measured on the last
day of such Test Period, with Consolidated EBITDA being determined for such Test
Period. “Contingent Obligation” shall mean, as to any Person, any obligation of
such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. “Contribution Indebtedness” shall mean Indebtedness of the Lead
Borrower or any Restricted Subsidiary in an aggregate principal amount at any
time outstanding not greater than 100% of the aggregate amount of cash
contributions (other than the proceeds from the issuance of Disqualified Stock
and contributions by the Lead Borrower or any Restricted Subsidiary) made to the
capital of the Lead Borrower or such Restricted Subsidiary after the Amendment
No. 5 Effective Date (whether through the issuance or sale of capital stock or
otherwise), in each case, to the extent not otherwise applied to any other
basket or exception under this Agreement; provided that the maturity date of
such Contribution Indebtedness is no earlier than the Latest Maturity Date as of
the date such Contribution Indebtedness was incurred. -27-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre035.jpg]
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.
“Corporations Act” shall mean the Corporations Act 2001 (Cth) of Australia.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate. “Cost” shall mean, as reasonably
determined by the Administrative Agent in good faith, with respect to Inventory,
the lower of (a) cost computed on a specific identification or first in first
out basis or (b) market value, provided that for purposes of the calculation of
Borrowing Base, the cost of Inventory shall not include (A) the portion of the
cost of Inventory equal to the profit earned by any Affiliate on the sale
thereof to any Borrower, or (B) write ups or write downs in cost with respect to
currency exchange rates. “Cost Savings Cap” shall have the meaning provided to
such term in the definition of “Pro Forma Cost Savings.” “Covered Entity” shall
mean any of the following: (i) a “covered entity” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Covered Party” shall have the meaning
provided in Section 13.28. “Credit Documents” shall mean this Agreement,
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5, and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, the Guaranty Agreement, each Security Document, the
Intercreditor Agreement, any Additional Intercreditor Agreement, each
Incremental Revolving Commitment Agreement and each Extension Amendment (and
each joinder to such Credit Document). “Credit Event” shall mean the making of
any Loan. “Credit Extension” shall mean, as the context may require, (i) a
Credit Event or (ii) the issuance, amendment, extension or renewal of any Letter
of Credit by any Issuing Bank; provided that “Credit Extensions” shall not
include conversions and continuations of outstanding Loans. “Credit Party” shall
mean Holdings, the Borrowers and each Subsidiary Guarantor. “Crew Transactions”
shall have the meaning provided in Amendment No. 4. “Crew Transactions Closing
Date” shall mean the date of consummation of the Mergers (as defined in the Crew
Acquisition Agreement (as defined in Amendment No. 4)) pursuant to the Crew
Acquisition Agreement. “Debtor Relief Laws” shall mean the Bankruptcy Code of
the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, administration, examinership,
moratorium, rearrangement, receivership, insolvency, judicial management,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect including any proceeding
under corporate law or other law of any jurisdiction whereby a corporation seeks
a stay or a compromise of the claims of its creditors against it and each of the
United Kingdom’s Insolvency Act 1986, Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings, the
United Kingdom’s Companies Act 2006, the Irish Companies Act, Companies (Winding
Up and Miscellaneous Provisions) Ordinance (Chapter 32 of the Laws of Hong Kong)
(Hong Kong), Companies (Winding Up) Rules (Chapter 32H of the Laws of Hong
Kong), Bankruptcy Ordinance (Chapter 6 of the Laws of Hong Kong), the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada), the Bankruptcy -28-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre036.jpg]
Act, Chapter 20 of Singapore, the Companies Act, Chapter 50 of Singapore, the
Insolvency, Restructuring and Dissolution Act 2018 of Singapore (No. 40 of 2018)
and the Corporations Act, each as now and hereafter in effect, any successors to
such statutes and any other applicable insolvency or other similar law of any
jurisdiction (including, in respect of a French Credit Party, Book VI of the
French Commercial Code as amended) and including, in respect of a German Credit
Party, the German Insolvency Code (Insolvenzordnung). “Default” shall mean any
event, act or condition which with notice or lapse of time, or both, would
constitute an Event of Default. “Default Right” shall have the meaning assigned
to that term in, and shall be interpreted in accordance with, 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable. “Defaulting Lender” shall mean, any Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Lead Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Lead Borrower or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or (d)
has, or has a direct or indirect parent company that has other than via an
Undisclosed Administration, (i) become the subject of (A) a proceeding under any
Debtor Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Lead Borrower and each other
Lender promptly following such determination. Notwithstanding the foregoing, (x)
in no event shall a Lender providing any French Revolving Loans or LC Credit
Extensions for the account or benefit of any French Subsidiary be deemed a
Defaulting Lender as a result of its inability to fund any portion of such Loans
or LC Credit Extensions, as required to be funded by it, as a result of a Change
in Law or circumstances, following the Closing Date, that causes it to cease to
be a French Authorized Lender or French Authorized Issuing Bank, as applicable
and (y) in no event shall a Lender providing any LC Credit Extensions for the
account or benefit of any Irish Subsidiary be deemed a Defaulting Lender as a
result of its inability to fund any portion of such LC Credit Extensions, as
required to be funded by it, as a result of any Change in Law or circumstances,
following the Closing Date, that causes it to cease to be an Irish Authorized LC
Issuer. “Deposit Account” shall have the meaning assigned thereto in Article 9
of the UCC, and shall include the meaning given to the term “Deposit Accounts”
in any Non-U.S. Security Agreement. -29-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre037.jpg]
“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Credit Party, in each case as required
by and in accordance with the terms of Section 9.17 (or any similar agreements,
documentation or requirement necessary, as determined by the Administrative
Agent in its Permitted Discretion, to perfect the security interest of any
Collateral Agent or effect control over the relevant Deposit Accounts).
“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an asset sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non- cash
Consideration. “Dilution Factors” shall mean, without duplication, with respect
to any period, the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits which
are recorded to reduce accounts receivable in a manner consistent with current
and historical accounting practices of the Credit Parties. “Dilution Ratio”
shall mean, at any date, the amount (expressed as a percentage) equal to (a) the
aggregate amount of the applicable Dilution Factors for the twelve (12) most
recently ended fiscal months divided by (b) total gross sales for the twelve
(12) most recently ended fiscal months. “Dilution Reserve” shall mean, at any
date, the applicable Dilution Ratio multiplied by the Eligible Accounts.
“Disqualified Lender” shall mean (a) competitors of Ultimate Parent, the Lead
Borrower and its Subsidiaries, and any person controlling or controlled by any
such competitor, in each case identified in writing by the Lead Borrower (or its
counsel) to the Administrative Agent at any time (at any time when JPMCB is
serving as Administrative Agent, by e-mail to JPMDQ_Contact@jpmorgan.com), (b)
institutions previously designated in writing by the Lead Borrower to the
Administrative Agent prior to the Amendment No. 5 Effective Date by notice to
the Administrative Agent and (c) any affiliates of any such competitors,
controlling or controlled persons or institutions reasonably identifiable as
affiliates solely on the basis of their names (other than bona fide fixed income
investors or debt funds that are affiliates of competitors described in clause
(a) above but not of institutions described in clause (b) above) or identified
by the Lead Borrower (or its counsel) in writing to the Administrative Agent at
any time (at any time when JPMCB is serving as Administrative Agent, by e-mail
to JPMDQ_Contact@jpmorgan.com) (it being understood that any update pursuant to
clause (a) or clause (c) above shall not become effective until the third
Business Day following the Administrative Agent’s receipt of such notice, and,
in any event, shall not apply retroactively or to any entity that is party to a
pending trade as of the date of such notice). “Disqualified Stock” shall mean,
with respect to any Person, any capital stock of such Person other than common
Equity Interests or Qualified Preferred Stock of such Person. “Distribution
Conditions” shall mean as to any relevant action contemplated in this Agreement,
(i) no Event of Default has then occurred and is continuing or would result from
such action, (ii) (a) Global Availability on a Pro Forma Basis immediately after
giving effect to such action would be at least the greater of (x) 15.0% of the
Line Cap and (y) $50,000,000 and (b) over the 30 consecutive days prior to
consummation of such action, Global Availability averaged no less than the
greater of (x) 15.0% of the Line Cap and (y) $50,000,000, on a Pro Forma Basis
for such action and (iii) if (a) Global Availability on a Pro Forma Basis
immediately after giving effect to such action is less than 25% of the Aggregate
Commitments or (b) over the 30 consecutive days prior to consummation of such
action, Global Availability averaged less than 25% of the Aggregate Commitments
on a Pro Forma Basis for such action, the Consolidated Fixed Charge Coverage
Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action.
“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made in respect of its Equity Interests or caused to be
made any other payment or delivery of property (other than common Equity
Interests of such Person) to -30-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre038.jpg]
its stockholders, partners or members as such in respect of its Equity
Interests, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its Equity Interests
outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its Equity Interests). “Documentation Agent” shall
mean, (x) prior to the Amendment No. 5 Effective Date, Wells Fargo Bank,
National Association, PNC Capital Markets LLC, ING Capital LLC, Deutsche Bank
Securities Inc., Citibank, N.A., Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc., in their capacities as co-documentation agents under this
Agreement and (y) upon and following the Amendment No. 5 Effective Date,
Deutsche Bank Securities Inc., in its capacity as documentation agent under this
Agreement. “Dollar Equivalent” shall mean, at any time, (a) with respect to any
amount denominated in U.S. Dollars, such amount, and (b) with respect to any
amount denominated in any Alternative Currency (or, with respect to Section
1.03(b), any other relevant currency), the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with such Alternative Currency (or, with respect to Section 1.03(b), such other
relevant currency). “Dominion Account” shall mean, collectively, the U.S.
Dominion Account and the Canadian Dominion Account. “Early Opt-in Election”
shall mean the occurrence of: (i) (1) a determination by the Administrative
Agent or (2) a notification by the Required Lenders to the Administrative Agent
(with a copy to the Lead Borrower) that the Required Lenders have determined
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.01 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and (ii) (1) the election by
the Administrative Agent or (2) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Lead Borrower
and the Lenders or by the Required Lenders of written notice of such election to
the Administrative Agent. “EEA Financial Institution” shall mean (a) any
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent. “EEA
Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” shall mean any
public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Effective Yield” shall mean, as to any Revolving Loans or other Indebtedness,
the effective yield on such Revolving Loans or other Indebtedness as mutually
determined by the Administrative Agent and the Lead Borrower in good faith,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the Weighted Average
Life to Maturity of such Loans or other Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing
such Loans or other Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting, ticking or other fees payable in connection therewith
that are not generally shared with the relevant lenders and customary consent
fees paid generally to consenting lenders. Each mutual -31-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre039.jpg]
determination of the “Effective Yield” by the Administrative Agent and the Lead
Borrower shall be conclusive and binding on all Lenders absent manifest error.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all applicable Credit Parties and reflected
in the most recent Borrowing Base Certificate delivered by the Lead Borrower to
the Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. In addition, the Administrative Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below, to establish new criteria with respect to
Eligible Accounts and to adjust the advance rates, in each case, in its
Permitted Discretion, subject to the approval of the Supermajority Lenders or
Required Lenders, as the case may be, in the case of adjustments, new criteria
or increases in advance rates which have the effect of making more credit
available than would have been available if the standards in effect on the
Closing Date had continued to be in effect. Eligible Accounts shall not include
any of the following Accounts: (i) any Account in which the applicable
Collateral Agent, on behalf of the Secured Creditors, does not have a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) perfected
(to the extent applicable) Lien; (ii) any Account that is not owned by a Credit
Party; (iii) any Account due from an Account Debtor that is not domiciled in the
United States, Canada, France, Germany, any Eligible Asian Jurisdiction or any
Eligible European Jurisdiction and (if not a natural person) organized or
incorporated under the laws of the United States, Canada, France, Germany, any
Eligible Asian Jurisdiction or any Eligible European Jurisdiction, unless, in
each case, such Account is backed by credit insurance satisfactory to the
Administrative Agent or a letter of credit acceptable to the Administrative
Agent which is in the possession of, is directly drawable by the Administrative
Agent and, with respect to which the Administrative Agent has “control” as
defined in Section 9-107 of the UCC; provided that up to $5,000,000 of Accounts
may be included in the Aggregate Borrowing Base notwithstanding this clause
(iii); provided further that Accounts owing from large multinational
corporations including but not limited to Dell, Shell and British Petroleum
reasonably acceptable to the Administrative Agent in its Permitted Discretion
may be included in the Borrowing Base notwithstanding this clause (iii); (iv)
any Account that is payable in any currency other than U.S. Dollars or (a) with
respect to the Canadian Subfacility or Canadian FILO Subfacility, Canadian
Dollars, (b) with respect to the French Subfacility, Euros, (c) with respect to
the German Subfacility, Euros, (d) with respect to the Asian Subfacility, Hong
Kong Dollars, Singapore Dollars, CNH or Australian Dollars or (e) with respect
to the European Subfacility, Pounds Sterling or Euros; (v) any Account that does
not arise from the sale of goods or the performance of services by such Borrower
in the ordinary course of its business; (vi) any Account that does not comply in
all material respects with all applicable legal requirements, including, without
limitation, all laws, rules, regulations and orders of any Governmental
Authority; (vii) any Account (A) as to which a Credit Party’s right to receive
payment is contingent upon the fulfillment of any condition whatsoever unless
such condition is satisfied (other than Accounts consisting of retainage on
long-term contracts where the remaining services under such contract are solely
to be rendered by third parties who are not in violation of the terms of such
contract), (B) as to which a Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial, administrative
or arbitration process, (C) that represents a progress or milestone billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer, or (D)
that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed -32-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre040.jpg]
sale or other terms by reason of which the payment by the Account Debtor is or
may be conditional except that Accounts arising from sales which are on a
cash-on-delivery basis (to the extent such cash-on-delivery is in the ordinary
course of business) shall not be deemed ineligible pursuant to this definition
until 14 days after the shipment of the goods relating thereto; (viii) to the
extent that any defense, counterclaim or dispute arises, or any accrued rebate
or sales commission payable exists or is owed, or the Account is, or is
reasonably likely to become, subject to any right of recoupment, chargeback or
set-off by the Account Debtor, for customer deposits or otherwise, to the extent
of the amount of such rebate, sales commission, recoupment, chargeback or
set-off, it being understood that the remaining balance of the Account shall be
eligible; (ix) any Account that is subject to any netting or similar
arrangement, including, with respect to German law governed Accounts, current
account arrangements (Kontokorrentabreden); (x) any Account that is not a true
and correct statement of bona fide indebtedness incurred in the amount of the
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor; (xi) any Account with respect to which an invoice or
other electronic transmission constituting a request for payment, reasonably
acceptable to the Administrative Agent in form and substance, has not been sent
on a timely basis to the applicable Account Debtor according to the normal
invoicing and timing procedures of the Credit Parties or that represents a
partial payment on a delivered invoice; (xii) any Account that arises from a
sale to any director, officer, other employee or Affiliate of a Credit Party
(other than any portfolio company of the Sponsor to the extent such Account is
on terms and conditions not less favorable to the applicable Credit Party as
would reasonably be obtained by such Credit Party at that time in a comparable
arm’s-length transaction with a Person other than a portfolio company of the
Sponsor); (xiii) any Account that is in default; provided that, without limiting
the generality of the foregoing, an Account shall be deemed in default at any
time upon the occurrence of any of the following: (A) when such Account is not
paid more than 120 days after the date of the original invoice therefor (or, in
respect of the French Borrower, more than the maximum payment terms authorized
under the French Commercial Code) (except that up to $10,000,000 of Accounts in
the aggregate may be included in the Aggregate Borrowing Base notwithstanding
this clause (xiii)(A), solely to the extent such Accounts represent retainage
per the underlying contract); provided further that, in calculating such
delinquent portions of Accounts credit balances will be excluded, (B) such
Account has dated terms of more than 120 days from the invoice date (or, in
respect of the French Borrower, more than the maximum payment terms authorized
under the French Commercial Code), or (C) such Account has been written off the
books of the Credit Parties or otherwise designated as uncollectible or has been
sent to a collection agency; (xiv) any Account that is the obligation of an
Account Debtor (other than an individual) if 50% or more of the Dollar
Equivalent of all Accounts owing by such Account Debtor are ineligible under the
criteria set forth in clause (xiii) above; (xv) except as otherwise agreed by
the Administrative Agent, any Account as to which any of the representations or
warranties pertaining to Accounts set forth in the Credit Documents are untrue
in any material respect (to the extent such materiality relates to the amount
owing on such Account); (xvi) any Account which is evidenced by a judgment,
Instrument (as defined in the applicable Security Document) or Chattel Paper (as
defined in the applicable Security Document) and such Instrument or Chattel
Paper is not pledged and delivered to the Administrative Agent under the
Security Documents; -33-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre041.jpg]
(xvii) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Credit Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a U.S. federal Governmental Authority, and
pursuant to applicable law, if any, in the case of any other Governmental
Authority, and such assignment has been accepted and acknowledged by the
appropriate government officers to the extent required under such law for a
valid assignment of such Account; (xviii) any Account arising on account of a
supplier rebate, unless the Credit Parties have received a waiver of offset from
the supplier in form and substance reasonably satisfactory to the Administrative
Agent; (xix) any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Credit Parties exceeds, in the case of (i) an Account Debtor with an
Investment Grade Rating, 20% of the aggregate Eligible Accounts of all Credit
Parties, (ii) in the case of an Account Debtor that does not have an Investment
Grade Rating, 15% of the aggregate Eligible Accounts of all Credit Parties and
(iii) in the case of an Account Debtor listed on Schedule 1.01(A), the
percentage set forth on such schedule opposite such Account Debtor’s name (which
Schedule 1.01(A) may be updated from time to time solely with the consent of the
Administrative Agent) of the aggregate Eligible Accounts of all Credit Parties;
(xx) any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor (or which is accounted for as deferred revenue
following the shipment thereof until the risk of loss has passed to the Account
Debtor) or for which the services giving rise to such Account have not been
performed by such Credit Party; (xxi) any Account which is owing in respect of
interest and late charges or fees in respect of Indebtedness; (xxii) any Account
which is acquired by a Credit Party after the Closing Date in an acquisition or
other bulk purchase of assets (other than from another Credit Party) and would
constitute, taken together with all other assets acquired in such acquisition or
bulk purchase after the Closing Date and to become eligible pursuant to this
clause (xxii) or clause (xii) of the definition of “Eligible Inventory,” more
than 25% of the Aggregate Borrowing Base, unless and until such time as the
Administrative Agent shall have received or conducted a field examination, from
an examiner reasonably satisfactory to the Administrative Agent, of such
Accounts acquired in such acquisition or other bulk purchase of assets and such
other customary due diligence as the Administrative Agent may reasonably require
in its Permitted Discretion in order to determine the appropriate Reserves
against such Accounts, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent; (xxiii) any Account as to which the
contract or agreement underlying such Account is governed by (or, if no
governing law is expressed therein, is deemed to be governed by) the laws of any
jurisdiction other than the United States, any state thereof, the District of
Columbia, Canada or any province thereof or, (A) in the case of the Asian
Borrowing Base only, any Eligible Asian Jurisdiction (B) in the case of each
French Borrowing Base only, any Eligible European Jurisdiction, (C) in the case
of each German Borrowing Base only, any Eligible European Jurisdiction, and (D)
in the case of the European Borrowing Base only, any Eligible European
Jurisdiction; in each case, other than as reasonably agreed by the
Administrative Agent; (xxiv) any Account which is subject to any limitation on
assignment or other restriction (whether arising by operation of law, by
agreement or otherwise) which would, under the local governing law of the
contract creating such Account, have the effect of restricting the assignment
for or by way of security or the creation of security over such Account
generally, in each case unless the Administrative Agent has determined that such
limitation is not enforceable. Each Credit Party shall use its reasonable
endeavours to remove any such restrictions from the underlying contracts
evidencing its Accounts or to obtain consents to the granting of security over
the Accounts from the relevant Account Debtors; -34-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre042.jpg]
(xxv) any Account which is excluded from the scope of any Security Document by
virtue of the definition of “Excluded Collateral” (or equivalent terminology in
any such Security Document); (xxvi) with respect to any French Borrower, (A) any
Account that is owed by an Account Debtor which is a consumer (consommateur)
within the meaning of the French Consumer Code, (B) any Account that is not a
professional receivable (créance professionnelle) within the meaning of the
French Monetary and Financial Code or (C) any Account that is not an Account
evidenced by any promissory note, bill of exchange (including lettre de change
or billet à ordre), chattel paper or instrument (unless endorsed in favor of the
Administrative Agent); (xxvii) any Account that is accounted for as deferred
revenue, including Accounts arising under extended warranty contracts; (xxviii)
any Account arising under a contract for which a Credit Party has posted a
performance bond, up to the bond amount; (xxix) any Account that is represented
in the accounting of any Credit Party as unapplied cash, unreconciled
difference, debit memos or credit memos, customer returns, adjustments or
customer reserves; or (xxx) any Account due from an Account Debtor that is a
Sanctioned Person. “Eligible Asian Jurisdiction” shall mean each of Australia,
Hong Kong, Singapore, and New Zealand, provided that the Administrative Agent
may, in its Permitted Discretion, remove one or more of the countries comprising
the Eligible Asian Jurisdictions and subsequently add one or more countries back
as Eligible Asian Jurisdictions. “Eligible Cash” shall mean, with respect to any
Person, cash of such Person that is on deposit in a Deposit Account that is
subject to a Deposit Account Control Agreement in favor of any Collateral Agent;
provided that if the subject account is held at an institution other than the
Administrative Agent or its affiliates, at any time that either (i) the
Aggregate Exposures exceed the Aggregate Borrowing Base (without giving regard
to any cash included in the Borrowing Base) or (ii) the Payment Conditions are
tested, the applicable Collateral Agent reserves the right to verify the balance
of such account on a daily basis. “Eligible European Jurisdiction” shall mean
each of Austria, Belgium, Denmark, Finland, France, Germany, Greece, Italy,
Ireland, Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden,
Switzerland and England and Wales, provided that the Administrative Agent may,
in its Permitted Discretion, remove one or more of the countries comprising the
Eligible European Jurisdictions and subsequently add one or more countries back
as Eligible European Jurisdictions “Eligible In-Transit Inventory” shall mean
Inventory owned by a U.S. Credit Party or a Canadian Credit Party that would
meet all of the criteria of “Eligible Inventory” if it were not in transit
(solely to a location in the U.S. or Canada that would otherwise be acceptable
pursuant to the other clauses of this definition). In addition, no Inventory
shall be Eligible In-Transit Inventory unless (a) it is subject to a negotiable
document of title, showing the Administrative Agent (or, with the consent of the
Administrative Agent in its Permitted Discretion, the applicable Credit Party)
as consignee and the Administrative Agent has control over such documents of
title (including by delivery of customs broker or freight forwarder agreements
in a form and substance reasonably acceptable to the Administrative Agent); (b)
such Inventory is insured in accordance with the provisions of this Agreement
and the other Credit Documents, including, without limitation, to the extent
applicable, marine cargo insurance; (c) such Inventory has been identified to
the applicable sales contract and title has passed to the applicable Credit
Party; (d) such Inventory is not sold by a vendor that has a right to reclaim,
divert shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory; (e) such Inventory is
shipped by a common carrier that is not affiliated with the vendor and has not
been acquired from a Person that is (x) currently the subject or target of any
Sanctions or (y) a Sanctioned Person, and (f) is being handled by a customs
broker, freight-forwarder or other handler that has delivered a customary lien
waiver. -35-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre043.jpg]
“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any applicable Credit Party held for sale in the ordinary
course. Eligible Inventory shall exclude any Inventory to which any of the
exclusionary criteria set forth below applies. The Administrative Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Inventory from time to time in its Permitted Discretion. In addition, the
Administrative Agent reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below, to establish
new criteria with respect to Eligible Inventory and to adjust advance rates, in
each case, in its Permitted Discretion, subject to the approval of the
Supermajority Lenders or Required Lenders, as the case may be, in the case of
adjustments, new criteria or increases in the advance rates which have the
effect of making more credit available than would have been available if the
standards in effect on the Closing Date had continued to be in effect. Eligible
Inventory shall not include any Inventory of the Credit Parties that: (i) is not
solely owned by a Credit Party, or is leased by or is on consignment to a Credit
Party, or the Credit Parties do not have title thereto; (ii) the applicable
Collateral Agent, on behalf of the Secured Creditors, does not have a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) perfected
(to the extent applicable) Lien (such Lien being governed by the laws of the
jurisdiction in which the Inventory in question is located) and, with respect to
Inventory owned by any Credit Party other than a U.S. Credit Party or Canadian
Credit Party, the applicable Additional Inventory Security Actions have not been
completed; (iii) (A) is stored at a location leased by a Credit Party unless (x)
the Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, it being understood that in
each case, during the 120-day period immediately following the Closing Date,
such location or warehouse need not be subject to a Landlord Lien Waiver and
Access Agreement or bailee waiver letter, and the lack thereof shall not
otherwise deem the applicable Inventory to be ineligible; (iv) (A) is placed on
consignment, unless a valid consignment agreement which is reasonably
satisfactory to the Administrative Agent is in place with respect to such
Inventory or (B) is in transit (except Eligible In-Transit Inventory) between
locations leased, owned or occupied by a Credit Party within the same
jurisdiction; (v) is covered by a negotiable document of title, unless such
document has been delivered to the Administrative Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of landlords,
carriers, bailees and warehousemen if clause (iii) has been complied with; (vi)
is unsalable, shopworn, seconds, damaged, obsolete, distressed, has been written
off or is unfit for sale, in each case, as determined in the ordinary course of
business by the Credit Parties; (vii) consists of display items or packing or
shipping materials or manufacturing supplies; (viii) is not of a type generally
held for sale in the ordinary course of the Credit Parties’, as applicable,
business; (ix) except as otherwise agreed by the Administrative Agent, does not
conform in all material respects to the representations or warranties pertaining
to Inventory set forth in the Credit Documents; (x) is subject to any licensing
arrangement or any other Intellectual Property or other proprietary rights of
any Person, the effect of which would be to limit the ability of the
Administrative Agent, or any Person selling the Inventory on behalf of the
Administrative Agent, to sell such Inventory in -36-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre044.jpg]
enforcement of the Administrative Agent’s Liens without further consent or
payment to the licensor or such other Person (unless such consent has then been
obtained); (xi) is not covered by casualty insurance maintained as required by
Section 9.03; (xii) is acquired by a Credit Party after the Closing Date in an
acquisition or other bulk purchase of assets (other than from another Credit
Party) and would constitute, taken together with all other assets acquired in
such acquisition or bulk purchase after the Closing Date and to become eligible
pursuant to this clause (xii) or clause (xxii) of the definition of “Eligible
Accounts,” more than 25% of the Aggregate Borrowing Base, unless and until such
time as the Administrative Agent shall have received or conducted an appraisal,
from an appraiser reasonably satisfactory to the Administrative Agent, of such
Inventory acquired in such acquisition or other bulk purchase of assets and such
other customary due diligence as the Administrative Agent may reasonably require
in its Permitted Discretion order to determine the appropriate Reserves against
such Inventory, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent; (xiii) which is located at any
location where the aggregate value of all Eligible Inventory of the Credit
Parties at such location is less than $100,000; (xiv) is Inventory of another
type deemed ineligible per the initial inventory appraisal; (xv) is Inventory in
relation to which (i) any contract or related documentation (such as invoices or
purchase orders) relating to such Inventory includes retention of title rights
in favor of the vendor or supplier thereof, or (ii) under applicable governing
laws, retention of title may be imposed unilaterally by the vendor or supplier
thereof; provided that Inventory which may be subject to any rights of retention
of title shall not be excluded from Eligible Inventory solely pursuant to this
sub-paragraph (xv) in the event that (A) the Administrative Agent shall have
received evidence satisfactory to it that the full purchase price of such
Inventory has, or will have, been paid prior, or upon the delivery of, such
Inventory to the relevant Credit Party or (B) a Letter of Credit has been issued
under and in accordance with the terms of this Agreement for the purchase of
such Inventory; (xvi) is stored at a location not in (a) (x) the United States
or Canada, in the case of the U.S. Borrowing Base, U.S. FILO Borrowing Base,
Canadian Borrowing Base or Canadian FILO Borrowing Base or (y) Mexico in an
amount not to exceed 5% of the Aggregate Borrowing Base, in the case of the U.S.
Borrowing Base or U.S. FILO Borrowing Base, (b) an Additional Inventory Asian
Jurisdiction, in the case of the Asian Borrowing Base, (c) an Additional
Inventory European Jurisdiction, in the case of the European Borrowing Base, (d)
France, in the case of any French Borrowing Base, or (e) Germany, in the case of
any German Borrowing Base; (xvii) consists of service vans or other items of
Inventory held in service vans for use by technicians at project sites; (xviii)
has been returned by a customer or is in the process of being reworked or
retooled; (xix) comprises Tooling Materials; (xx) is held for use by an outside
processor or subcontractor; (xxi) is of a type generally sold and delivered by
the Credit Parties on a “drop-ship” basis; (xxii) has increased value due to
favorable capitalized variance adjustments (but only to the extent of such
increase); (xxiii) that is represented in the accounting of any Credit Party as
inventory adjustment, variance, reclassification, warranty reserve, write-off,
inventory valuation or unreconciled difference; or -37-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre045.jpg]
(xxiv) has been acquired from any Sanctioned Person. “Eligible Transferee” shall
mean and include any existing Lender, any Approved Fund or any commercial bank,
an insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) but in any event excluding (i) any natural person, (ii)
any Disqualified Lender and (iii) Holdings, each Borrower and their respective
Subsidiaries and Affiliates. “Environment” shall mean ambient air, indoor air,
surface water, groundwater, drinking water, land surface and sub-surface strata
and natural resources such as wetlands, flora and fauna. “Environmental Claims”
shall mean any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, directives, claims, liens, notices of noncompliance or
violation, investigations and/or proceedings arising under or pursuant to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, (a) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, investigation,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Environmental Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief arising out of or relating to an alleged
injury or threat of injury to human health, safety or the Environment due to the
presence of Hazardous Materials, including any Release or threat of Release of
any Hazardous Materials. “Environmental Law” shall mean any federal, state,
provincial, national, supranational, foreign or local statute, law, rule,
regulation, ordinance, code, binding guideline and rule of common law, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to pollution or protection of the
Environment, occupational health or Hazardous Materials, including, without
limitation, any state, provincial and local or foreign counterparts or
equivalents, in each case as amended from time to time. “Equity Financing” shall
have the meaning provided in Section 6A.05(b). “Equity Interests” of any Person
shall mean any and all shares, interests, rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest, but
excluding, for the avoidance of doubt, any Indebtedness convertible into or
exchangeable for the foregoing. “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time, and, unless the
context indicates otherwise, the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any successor Section thereof. “ERISA Affiliate” shall
mean each person (as defined in Section 3(9) of ERISA) which together with the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower would be deemed to
be a “single employer” within the meaning of Section 414(b) or (c) of the Code
and solely with respect to Section 412 of the Code, Section 414(b), (c), (m) or
(o) of the Code. “ERISA Event” shall mean (a) any “reportable event,” as defined
in Section 4043 of ERISA or the regulations issued thereunder, but excluding any
event for which the 30-day notice period is waived with respect to a Plan, (b)
any failure to make a required contribution to any Plan that would result in the
imposition of a Lien or other encumbrance or the failure to satisfy the minimum
funding standards set forth in Sections 412 or 430 of the Code or Sections 302
or 303 of ERISA, or the arising of such a Lien or encumbrance, with respect to a
Plan, (c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the
Lead Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal (including under Section 4062(e) of ERISA) of any of the Lead
Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate
from any Plan or Multiemployer Plan, (d) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, (e) the receipt -38-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre046.jpg]
by the Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from the PBGC or a plan administrator of any notice of intent to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan, (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to the Code, ERISA or other applicable law, (g)
the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead Borrower,
or an ERISA Affiliate of any written notice concerning statutory liability
arising from the withdrawal or partial withdrawal of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from a
Multiemployer Plan or a written determination that a Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which the Lead Borrower or any Restricted Subsidiary is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Lead Borrower or any Restricted Subsidiary could reasonably
be expected to have liability, (i) the occurrence of any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of any
Plan or the appointment of a trustee to administer any Plan, (j) the filing of
any request for or receipt of a minimum funding waiver under Section 412(c) of
the Code with respect to any Plan or Multiemployer Plan, (k) a determination
that any Plan is in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (l) the receipt by the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status under Section 305 of ERISA, or (m) any other extraordinary event or
condition with respect to a Plan or Multiemployer Plan which could reasonably be
expected to result in a Lien or any acceleration of any statutory requirement to
fund all or a substantial portion of the unfunded accrued benefit liabilities of
such plan. “EU Bail-In Legislation Schedule” shall mean the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurasian Credit Party” shall mean each
French Credit Party, each German Credit Party, each Asian Credit Party and each
European Credit Party. “Eurasian Effectiveness Date” shall have the meaning
provided in Article 6B. “Eurasian Subfacility” shall mean each of the Asian
Subfacility, the European Subfacility, the French Subfacility and the German
Subfacility. “Euro” or “€” shall mean the single currency of the Participating
Member States. “European Borrowing Base” shall mean, at any time of calculation,
an amount equal to the sum of, without duplication: (a) the book value of
Eligible Accounts of the European Credit Parties multiplied by the advance rate
of 85%, plus (b) at any time following the completion of all Additional
Inventory Security Actions by each European Credit Party owning Inventory in any
Additional Inventory European Jurisdiction, the lesser of (i) the Cost of
Eligible Inventory of the European Credit Parties multiplied by the advance rate
of 70%, and (ii) the appraised NOLV Percentage of Eligible Inventory of the
European Credit Parties multiplied by the advance rate of 85%; plus (c) 100% of
Eligible Cash of the European Credit Parties; plus (d) the positive amount, if
any, by which the U.S. Borrowing Base exceeds the total U.S. Revolving Exposure
of all Lenders, minus (e) any Reserves established from time to time by the
Administrative Agent in accordance herewith. “European Collateral Agent” shall
mean JPMCB, acting as a collateral agent for the Secured Creditors for the
purpose of any Irish Security Document or UK Security Document and any successor
thereto appointed pursuant to Section 12.10. -39-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre047.jpg]
“European Credit Parties” shall mean the Irish Credit Parties and the UK Credit
Parties. “European Line Cap” shall mean an amount that is equal to the lesser of
(a) the European Revolving Commitments and (b) the then applicable European
Borrowing Base. “European Protective Advance” shall have the meaning provided in
Section 2.18. “European Revolving Borrowing” shall mean a Borrowing comprised of
European Revolving Loans. “European Revolving Commitment” shall mean, with
respect to each Lender, the commitment, if any, of such Lender to make European
Revolving Loans hereunder up to the amount set forth and opposite such Lender’s
name on Schedule 2.01 under the caption “European Revolving Commitment,” or in
the Assignment and Assumption pursuant to which such Lender assumed its European
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 13.04. The
aggregate amount of the Lenders’ European Revolving Commitments on the Closing
Date is $20,000,000. “European Revolving Exposure” shall mean, with respect to
any Lender at any time, the aggregate principal amount at such time of all
outstanding European Revolving Loans of such Lender. “European Revolving Loans”
shall mean advances made pursuant to Article 2 hereof under the European
Subfacility. “European Subfacility” shall mean the European Revolving
Commitments of the Lenders and the Loans pursuant to those Commitments in
accordance with the terms hereof. “EU Bail-In Legislation Schedule” means the
document described as such and published by the Loan Market Association (or any
successor person) from time to time. “Event of Default” shall have the meaning
provided in Article 11. “Excluded Account” shall mean a Deposit Account,
Securities Account (as defined in the UCC) or Commodity Account (as defined in
the UCC) (i) which is used for the sole purpose of making payroll and
withholding tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation payments (including
salaries, wages, benefits and expense reimbursements, 401(k) and other
retirement plans and employee benefits, including rabbi trusts for deferred
compensation and health care benefits), (ii) which is used for paying taxes,
including sales taxes, (iii) which is used as an escrow account or as a
fiduciary or trust account or is otherwise held exclusively for the benefit of
an unaffiliated third party, (iv) which is a zero balance Deposit Account,
Securities Account or Commodity Account or (v) which is not otherwise subject to
the provisions of this definition and together with any other Deposit Accounts,
Securities Accounts or Commodity Accounts that are excluded pursuant to this
clause (v), has an average daily balance for any fiscal month of less than
$15,000,000. “Excluded Collateral” shall mean, with respect to a (i) U.S. Credit
Party, the meaning provided in the Initial U.S. Security Agreement, or (ii) if
applicable, all assets specifically described in any applicable Security
Document as excluded from the grant of security. “Excluded Swap Obligation”
shall mean, with respect to any Guarantor, (x) as it relates to all or a portion
of the Guaranty (pursuant to Section 1 of the Guaranty Agreement) of such
Guarantor, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any Guaranty thereof) is or becomes illegal under the Commodity Exchange Act
or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such -40-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre048.jpg]
Swap Obligation (or such security interest in respect thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal. “Excluded Taxes” shall mean, with respect to the
Administrative Agent, any Lender, or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party under any Credit
Document, (a) income Taxes imposed on (or measured by) net income, and franchise
(and similar) Taxes, imposed, in each case, as a result of such recipient being
organized or having its principal office or applicable lending office located
in, such jurisdiction (or any political subdivision thereof) or as a result of
any other present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising from such
Administrative Agent, Lender or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), (b) any branch profits Taxes under
Section 884(a) of the Code or any similar Tax imposed by any jurisdiction
described in clause (a) above, (c) with respect to any Loan to a U.S. Borrower,
in the case of a Lender (other than an assignee pursuant to a request by a
Borrower under Section 3.04), any U.S. federal withholding Tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement or designates a new lending office, except to the extent such
recipient (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding tax pursuant to
Section 5.01(a), (d) any Taxes attributable to such recipient’s failure to
comply with Section 5.01(b) or Section 5.01(c), (e) in the case of French
withholding Taxes imposed with respect to any Loan to a French Borrower, (i)
such withholding Taxes which are only imposed as a result of such Lender not
being, or ceasing to be, a French Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or tax treaty or any
published practice or published concession of any relevant taxing authority
after the date the Lender became a Lender under this Agreement, or (ii) where
such Lender is a French Treaty Lender and withholding Taxes imposed by France
may be reduced or eliminated following the completion of the necessary
procedural formalities in connection with the applicable French Treaty, provided
that the exclusion for changes after the date a Lender became a Lender under
this Agreement in clause (e)(i) above shall not apply in respect of any French
withholding Taxes imposed by France on a payment made to a Lender if such
withholding Taxes are imposed solely because this payment is made to an account
opened in the name and for the account of that Lender in a financial institution
situated in a Non-Cooperative Jurisdiction, (f) any Canadian federal withholding
Taxes imposed on a payment with respect to any Loan to a Canadian Borrower if
such payment: (i) is made to a Person with which the Credit Party does not deal
at arm’s length (for the purposes of the CITA) at the time of making the
payment; (ii) is in respect of a debt or other obligation to pay an amount to a
Person with whom the payer is not dealing at arm’s length (for the purposes of
the CITA) at the time of such payment, or (iii) is made to a Person that is, or
does not deal at arm’s length (for the purposes of the CITA) with, a specified
shareholder (as defined in subsection 18(5) of the CITA) of any Credit Party,
(g) with respect to any Loan to a Canadian Borrower, in the case of any Lender
under the Canadian Subfacility or Canadian FILO Subfacility with respect to the
Canadian Subfacility or Canadian FILO Subfacility, as applicable, capital Taxes,
(h) in the case of Irish withholding Taxes imposed with respect to any Loan to
any Irish Borrower (i) such withholding Taxes which on the date on which the
payment falls due are only imposed as a result of such Lender not being or
ceasing to be, an Irish Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or tax treaty or any
published practice or published concession of any relevant taxing authority or
(ii) where such Lender is an Irish Treaty Lender and the Borrower is able to
demonstrate that any withholding taxes imposed on the payment by Ireland could
have been reduced or eliminated had the Lender completed its obligations under
Section 5.02(b), (i) any Taxes imposed under FATCA, (j) U.S. federal backup
withholding Taxes pursuant to Code Section 3406, (k) in the case of any amounts
payable in respect of any Loans, Letters of Credit, Revolving Commitments or LC
Disbursements provided to French Borrowers, any Tax Deduction on account of Tax
imposed by France on any such payment if such Tax Deduction is imposed solely
because the payment is made to an account opened in the name of or for the
benefit of such recipient in a financial institution situated in a
Non-Cooperative Jurisdiction and (l) with respect to any Loan to a German
Borrower, in case of a German Tax Deduction, the relevant Lender is a -41-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre049.jpg]
German Treaty Lender and the German Borrower or German Guarantor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the German Tax Deduction had that Lender complied with its
obligations set out under Section 5.02(c) and (m) any amount an Australian
Credit Party is required to deduct or withhold under section 255 of the Income
Tax Assessment Act of 1936 (Cth) or section 260-5 of Schedule 1 to the Taxation
Administration Act 1953 (cth) in connection with the recovery of unpaid Tax
related liabilities of a Recipient. “Existing Revolving Loans” has the meaning
assigned to such term in Section 2.19(a). “Extendable Bridge Loans” shall mean
customary “bridge” loans which by their terms will be converted into loans that
have, or extended such that they have, a maturity date later than the Latest
Maturity Date of all Loans or Commitments of any Subfacility then in effect.
“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment. “Extended Revolving
Loans” shall have the meaning provided in Section 2.19(a). “Extending Lender”
shall have the meaning provided in Section 2.19(c). “Extension Amendment” shall
have the meaning provided in Section 2.19(d). “Extension Election” shall have
the meaning provided in Section 2.19(c). “Extension Request” shall have the
meaning provided in Section 2.19(a). “Extension Series” shall have the meaning
provided in Section 2.19(a)(y)(iii)(B). “FATCA” shall mean Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations thereunder or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code as of the date of this Agreement (or any amended or
successor version described above), and any intergovernmental agreements,
treaties or conventions (and any related laws, rules or official administrative
guidance) implementing the foregoing. “FCCR Test Amount” shall have the meaning
provided in Section 10.11(a). “FCPA” shall mean the United States Foreign
Corrupt Practices Act of 1977, as amended. “Federal Funds Rate” shall mean, for
any day, the rate calculated by the NYFRB based on such day’s federal funds
transactions by depositary institutions, as determined in such manner as shall
be set forth on the Federal Reserve Bank of New York’s Website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided, that if the above rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall mean the website of the NYFRB
at http://www.newyorkfed.org, or any successor source. “Fee Letter” shall mean
the Fee Letter, dated July 29, 2016, by and among JPMCB and the Lead Borrower.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05. “FILO Loans” shall mean the Canadian FILO Loans and/or the U.S. FILO
Loans, as the context may require. -42-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre050.jpg]
“FILO Subfacility” shall mean the Canadian FILO Subfacility and/or the U.S. FILO
Subfacility, as the context may require. “Financial Support Direction” shall
mean a financial support direction issued by the Pensions Regulator under s43 of
the United Kingdom’s Pensions Act 2004. “Fitch” shall mean Fitch, Inc. “Flood
Insurance Laws” shall mean, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012,
as now or hereafter in effect or any successor statute thereto. “Foreign
Borrower” shall mean each Canadian Borrower, each French Borrower, each German
Borrower, each Hong Kong Borrower and each Irish Borrower. “Foreign Collateral”
shall mean all Hong Kong Collateral, Canadian Collateral, French Collateral,
German Collateral, Irish Collateral, Singapore Collateral, Australian
Collateral, and UK Collateral. “Foreign Credit Parties” shall mean each Asian
Credit Party, each Canadian Credit Party, each French Credit Party, each German
Credit Party, and each European Credit Party. “Foreign Pension Plan” shall mean
any plan, fund (including, without limitation, any superannuation fund) or other
similar program established or maintained outside the United States or Canada by
the Lead Borrower or any one or more of its Restricted Subsidiaries primarily
for the benefit of employees of the Lead Borrower or such Restricted
Subsidiaries residing outside the United States or Canada, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA, the Code or applicable
Canadian law. “Foreign Primary Subfacilities” shall mean each Foreign
Subfacility other than the Canadian FILO Subfacility. “Foreign Subfacilities”
shall mean the Asian Subfacility, the Canadian Subfacility, the Canadian FILO
Subfacility, the French Subfacility, the German Subfacility, and the European
Subfacility. “Foreign Subsidiaries” shall mean each Subsidiary of the Lead
Borrower that is not a U.S. Subsidiary. “French Assignment of Receivables” shall
mean the French assignment of receivables (Bordereau Dailly) executed by the
French Borrowers as of the Eurasian Effectiveness Date creating security
interests over certain assets of the French Borrowers. “French Authorized
Issuing Bank” shall mean (i) a credit institution (établissement de crédit)
licensed by the relevant Governmental Authorities of France for the purpose of
providing to customers credit transactions (opérations de crédit) and bank
payment services (services bancaires de paiement); (ii) a credit institution
(établissement de crédit) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, so long as the relevant Governmental Authorities of France have
been notified in advance by the relevant Governmental Authority of such state;
provided, that such credit institution provides to customers in France only
those credit transactions (opérations de credit) and bank payment services
(services bancaires de paiement) which it is authorized to provide or administer
in the state in which is registered office is located; or (iii) a financial
institution (établissement financier) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, which has obtained a certificate from the relevant
Governmental Authorities of such state certifying that it meets the -43-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre051.jpg]
conditions required for that purpose by such Governmental Authority, so long as
the relevant Governmental Authorities of France have been notified in advance by
the relevant Governmental Authority of such state; provided, that such financial
institution provides to customers in France only those credit transactions
(opérations de crédit) and bank payment services (services bancaires de
paiement) which it is authorized to provide in the state in which is registered
office is located. For purposes of this definition, “notified in advance” refers
to the satisfaction of the formalities required to benefit from applicable
European passporting provisions (including the transmission by a local regulator
to the French banking authority of a notice received from a financial
institution to the effect that such institution intends to trade in France on a
remote basis pursuant to the European passporting regulations). “French
Authorized Lender” shall mean (i) a credit institution (établissement de crédit)
licensed for the purpose of carrying out credit transactions (operations de
crédit) by the relevant Governmental Authorities of France; (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, so long as the relevant Governmental Authorities of
France have been notified in advance by the relevant Governmental Authority of
such state; provided, that such credit institution carries out in France only
those credit transactions which it is authorized to carry out in the state in
which is registered office is located; or (iii) a financial institution
(établissement financier) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, which has obtained a certificate from the relevant Governmental
Authority of such state certifying that it meets the conditions required for
that purpose by such Governmental Authority, so long as the relevant French
authorities have been notified in advance by the relevant Governmental
Authorities of such state; provided, that such financial institution carries out
in France only those credit transactions which it is authorized to carry out in
the state in which is registered office is located. For purposes of this
definition, “notified in advance” refers to the satisfaction of the formalities
required to benefit from applicable European passporting provisions (including
the transmission by a local regulator to the French banking authority of a
notice received from a financial institution to the effect that such institution
intends to trade in France on a remote basis pursuant to the European
passporting regulations). “French Borrowers” shall mean the French Parent
Borrower and each French Subsidiary Borrower. “French Borrowing Base” shall
mean, at any time of calculation, in respect of each French Borrower, an amount
equal to the sum of, without duplication: (a) the book value of Eligible
Accounts of such French Borrower multiplied by the advance rate of 85%, plus (b)
the positive amount, if any, by which the U.S. Borrowing Base exceeds the total
U.S. Revolving Exposure of all Lenders; minus (c) Reserves established from time
to time by the Administrative Agent in accordance herewith. “French Collateral”
shall mean all the “Security Assets” as defined in the Initial French Security
Agreements and all other property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) by the French Credit Parties or will be granted in accordance with the
requirements set forth in Section 9.13. “French Collateral Agent” shall mean
J.P. Morgan Europe Limited, acting as a collateral agent for the Secured
Creditors for the purpose of any French Security Document and any successor
thereto appointed pursuant to Section 12.10. “French Credit Party” shall mean
each French Borrower. “French Line Cap” shall mean, with respect to each French
Borrower, an amount that is equal to the lesser of (a) the French Revolving
Commitments and (b) the then applicable French Borrowing Base of such French
Borrower. -44-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre052.jpg]
“French Master Assignment Agreement” shall mean the French master assignment
agreement executed by the French Borrowers as of Eurasian Effectiveness Date
creating security interests over certain assets of the French Borrowers. “French
Parent Borrower” shall mean any entity executing this Agreement (or a joinder to
this Agreement) on the Eurasian Effectiveness Date as a “French Parent
Borrower.” “French Pledge of Bank Accounts” shall mean the French pledge of bank
accounts executed by the French Borrowers as of Eurasian Effectiveness Date
creating security interests over certain assets of the French Borrowers. “French
Protective Advance” shall have the meaning provided in Section 2.18. “French
Qualifying Lender” shall mean for the purposes of any Loan to be made available
to a French Borrower pursuant to this Agreement, a Lender which (i) fulfills the
conditions under the domestic laws of France to receive payments of interest
from a French Borrower under that Credit Document without a Tax Deduction or
(ii) is a French Treaty Lender. “French Revolving Borrowing” shall mean a
Borrowing comprised of French Revolving Loans. “French Revolving Commitment”
shall mean, with respect to each Lender, the commitment, if any, of such Lender
to make French Revolving Loans hereunder up to the amount set forth and opposite
such Lender’s name on Schedule 2.01 under the caption “French Revolving
Commitment,” or in the Assignment and Assumption pursuant to which such Lender
assumed its French Revolving Commitment, as applicable, as the same may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 13.04. The aggregate amount of the Lenders’ French Revolving Commitments
on the Amendment No. 5 Effective Date is $12,500,000. Each Lender that has a
French Revolving Commitment (or any Affiliate or branch of any such Lender that
is acting on behalf of such Lender) shall be a French Authorized Lender. “French
Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding French Revolving
Loans of such Lender. “French Revolving Loans” shall mean advances made pursuant
to Article 2 hereof under the French Subfacility. “French Security Documents”
shall mean the Initial French Security Agreements, each Deposit Account Control
Agreement, and, after the execution and delivery thereof, each Additional
Security Document governed by French law, together with any other applicable
security documents governed by French law from time to time, such as a deed and
any other related documents, bonds, debentures or pledge agreements as may be
required to perfect a Lien in favor of the French Collateral Agent for the
benefit of the Secured Creditors. “French Subfacility” shall mean the French
Revolving Commitments of the Lenders and the Loans pursuant to those Commitments
in accordance with the terms hereof. “French Subsidiary” shall mean any
Subsidiary of the Lead Borrower that is incorporated, formed or otherwise
organized under the laws of France. “French Subsidiary Borrowers” shall mean any
entity executing this Agreement (or a joinder to this Agreement) on the Eurasian
Effectiveness Date as a “French Subsidiary Borrower”, and each other French
Subsidiary that is or becomes a party to this Agreement as a Borrower after the
Eurasian Effectiveness Date pursuant to Section 9.12 or otherwise. “French
Treaty” has the meaning assigned to such term in the definition of “French
Treaty State.” “French Treaty Lender” shall mean a Lender which: -45-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre053.jpg]
(a) is treated as resident of a French Treaty State for the purposes of a French
Treaty; (b) does not carry on business in France through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; (c) is acting from a lending office situated in a jurisdiction in
which it is incorporated or established; and (d) fulfills any other condition
which must be fulfilled under the relevant French Treaty by residents of such
French Treaty State for such residents to obtain exemption from Taxes imposed on
interest by the jurisdiction of tax residence of the applicable French Borrower,
subject to the completion of any necessary procedural formalities. “French
Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“French Treaty”) with France, which makes provision for full exemption from
Taxes imposed by France on interest payments. “Fronting Exposure” shall mean a
Defaulting Lender’s Pro Rata Share of LC Exposure or Swingline Loans, as
applicable, except to the extent allocated to other Lenders under Section 2.11.
“Fronting Fee” shall have the meaning provided in Section 2.05(c)(ii). “German”
or “Germany” shall mean the Federal Republic of Germany (Bundesrepublik
Deutschland), any governmental or public body or authority, or any subdivision
thereof. “German Account Pledge Agreements” shall mean the German account pledge
agreements executed by the German Credit Parties as of the date of this
Agreement creating security interests over certain assets of the German Credit
Parties. “German Borrower Group” shall mean each individual German Borrower on a
standalone basis, except that a German Guarantor and a German Borrower that is
its direct Subsidiary shall collectively constitute a single German Borrower
Group. “German Borrowers” shall mean the German Parent Borrower and each German
Subsidiary Borrower. “German Borrowing Base” shall mean at any time of
calculation, solely in respect of each German Borrower Group, an amount equal to
the sum of, without duplication: (a) the book value of Eligible Accounts of such
German Borrower Group multiplied by the advance rate of 85%, plus (b) at any
time following the completion of all Additional Inventory Security Actions by
each German Credit Party owning Inventory in Germany, the lesser of (i) the Cost
of Eligible Inventory of such German Borrower Group multiplied by the advance
rate of 70%, and (ii) the appraised NOLV Percentage of Eligible Inventory of
such German Borrower Group multiplied by the advance rate of 85%; plus (c) the
positive amount, if any, by which the U.S. Borrowing Base exceeds the total U.S.
Revolving Exposure of all Lenders; minus (d) Reserves established from time to
time by the Administrative Agent in accordance herewith. “German Collateral”
shall mean all the “Security Assets” as defined in the Initial German Security
Agreements and all other property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) by the German Credit Parties or will be granted in accordance with the
requirements set forth in Section 9.13. -46-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre054.jpg]
“German Collateral Agent” shall mean JPMCB, acting as a collateral agent for the
Secured Creditors for the purpose of any German Security Document and any
successor thereto appointed pursuant to Section 12.10. “German Credit Party”
shall mean each German Borrower and any German Guarantor. “German Global
Assignment Agreements” shall mean the German global assignment agreements
executed by the German Credit Parties as of the date of this Agreement creating
security interests over certain assets of the German Credit Parties. “German
Guarantor” shall mean each German Subsidiary that is not a German Borrower that
is on the Eurasian Effectiveness Date, or which becomes, a party to the Guaranty
Agreement in accordance with the requirements of this Agreement or the
provisions of such Guaranty Agreement. “German Line Cap” shall mean, with
respect to each German Borrower Group, an amount that is equal to the lesser of
(a) the German Revolving Commitments and (b) the then applicable German
Borrowing Base of such German Borrower Group. “German Parent Borrower” shall
mean any entity executing this Agreement (or a joinder to this Agreement) on the
Eurasian Effectiveness Date as a “German Parent Borrower.” “German Protective
Advance” shall have the meaning provided in Section 2.18. “German Qualifying
Lender” shall mean a Lender which is in respect of interest payable by a German
Borrower beneficially entitled to interest payable to that Lender in respect of
an advance under a Credit Document and is (a) lending through a permanent
establishment in Germany; or (b) a German Treaty Lender. “German Revolving
Borrowing” shall mean a Borrowing comprised of German Revolving Loans. “German
Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make German Revolving Loans hereunder up to the amount
set forth and opposite such Lender’s name on Schedule 2.01 under the caption
“German Revolving Commitment,” or in the Assignment and Assumption pursuant to
which such Lender assumed its German Revolving Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ German
Revolving Commitments on the Amendment No. 5 Effective Date is $7,500,000.
“German Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding German Revolving
Loans of such Lender. “German Revolving Loans” shall mean advances made pursuant
to Article 2 hereof under the German Subfacility. “German Security Documents”
shall mean the Initial German Security Agreements and, after the execution and
delivery thereof, each Additional Security Document governed by German law,
including those entered into as required by the Additional Inventory Security
Actions, together with any other applicable security documents governed by
German law from time to time. “German Security Transfer Agreement” shall mean
any German security transfer agreement to be executed by a German Credit Party
as an Additional Security Document creating security interests over certain
assets of such German Credit Party. “German Subfacility” shall mean the German
Revolving Commitments of the Lenders and the Loans pursuant to those Commitments
in accordance with the terms hereof. -47-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre055.jpg]
“German Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Germany. “German
Subsidiary Borrowers” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the Eurasian Effectiveness Date as a “German
Subsidiary Borrower”, and each other German Subsidiary that is or becomes a
party to this Agreement as a Borrower after the Eurasian Effectiveness Date
pursuant to Section 9.12 or otherwise. “German Tax Deduction” shall mean a
deduction or withholding for or on account of Tax imposed by Germany. “German
Treaty Lender” shall mean a Lender which (a) is treated as a resident of a
German Treaty State for the purposes of the German Treaty, (b) does not carry on
a business in Germany through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected and, (c) with respet to the
interest payable by the German Borrower is entiled to rely on the benefits of
the German Treaty (subject to the completion of any procedural formalities).
“German Treaty State” shall mean a jurisdiction having a double taxation
agreement with Germany (a “German Treaty”) which makes provision for full
exemption for tax imposed by Germany on interest. “Global Availability” shall
mean, as of any applicable date, the amount by which the Line Cap at such time
exceeds the Aggregate Exposures on such date. “Governmental Authority” shall
mean the government of the United States of America, Canada, Hong Kong, France,
Germany, Ireland, Australia, Singapore, the United Kingdom or any other country,
including any political subdivision of any of the foregoing (including state,
provincial, territorial or local), the European Central Bank, the Council of
Ministers of the European Union, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity (including any European
supranational body) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agents, the Lenders, each Issuing Bank and each Swingline
Lender and (y) any Secured Bank Product Provider or any Person that was a
Secured Bank Product Provider on the Closing Date or at the time of entry into a
particular Secured Bank Product Obligation. “Guarantor” shall mean and include
Holdings, each Borrower (with respect to the Obligations of each other Borrower;
provided that no Foreign Credit Party will be a Guarantor with respect to the
Obligations of the U.S. Credit Parties) and each Subsidiary Guarantor. “Guaranty
Agreement” shall mean the Guaranty Agreement executed by each Credit Party.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas or per-
and polyfluoroalkyl substances; (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance regulated under any
Environmental Law. “HIBOR Loan” shall mean a Loan denominated in Hong Kong
Dollars made by the Lenders to the Borrowers which bears interest at a rate
based on the HIBOR Rate. “HIBOR Rate” shall mean, for any Interest Period with
respect to a HIBOR Loan or overdue amount denominated in Hong Kong Dollars, such
interest rate as is determined by the Administrative Agent as of 11:00 a.m.
(Hong Kong time) on the first day of the relevant Interest Period, for a period
comparable to such Interest Period, to -48-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre056.jpg]
be equal to (a) the rate per annum designated as “FIXING@11:00” displayed under
the heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLARS)” (“HKABHIBOR”) on
the Reuters Screen Page HIBOR (or other commercially available source reasonably
designated by the Administrative Agent); or (b) if HKABHIBOR is not available
for any reason, the interest rate at which deposits in Hong Kong Dollars of the
approximate amount of the HIBOR Loan would be offered by JPMorgan Chase Bank,
N.A.’s Hong Kong branch to major banks in the Hong Kong interbank market.
“Holdco Notes” shall mean Vertiv Intermediate Holding Corporation’s
12.00%/13.00% senior PIK toggle notes due 2022 pursuant to the Holdco Notes
Indenture. “Holdco Notes Indenture” shall mean the Indenture dated as of
February 9, 2017, pursuant to which the Holdco Notes were issued, as amended,
restated, supplemented or otherwise modified on or prior to the Amendment No. 5
Effective Date. “Holdings” shall have the meaning provided in the first
paragraph of this Agreement. “Hong Kong” shall mean the Hong Kong Special
Administrative Region of the People’s Republic of China. “Hong Kong Borrowers”
shall mean the Hong Kong Parent Borrower and each other Hong Kong Subsidiary
Borrower. “Hong Kong Collateral” shall mean all the “Security Assets” as defined
in the Initial Hong Kong Security Agreement and all other property (whether
real, personal or otherwise and whether currently existing or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) by the Hong Kong Credit Parties or will be granted in accordance with
the requirements set forth in Section 9.13. “Hong Kong Credit Party” shall mean
each Hong Kong Borrower. “Hong Kong Dollars” or “HK$” shall mean the lawful
currency of Hong Kong. “Hong Kong Parent Borrower” shall mean any entity
executing this Agreement (or a joinder to this Agreement) on the Eurasian
Effectiveness Date as a “Hong Kong Parent Borrower.” “Hong Kong Security
Documents” shall mean the Initial Hong Kong Security Agreement and, after the
execution and delivery thereof, each Additional Security Document governed by
Hong Kong law, including those entered into as required by the Additional
Inventory Security Actions, together with any other applicable security
documents governed by Hong Kong law from time to time. “Hong Kong Subsidiary”
shall mean any Subsidiary of the Lead Borrower that is incorporated, formed or
otherwise organized under the laws of Hong Kong. “Hong Kong Subsidiary
Borrowers” shall mean any entity executing this Agreement (or a joinder to this
Agreement) on the Eurasian Effectiveness Date as a “Hong Kong Subsidiary
Borrower”, and each other Hong Kong Subsidiary that is or becomes a party to
this Agreement as a Borrower after the Eurasian Effectiveness Date pursuant to
Section 9.12 or otherwise. “Immaterial Subsidiary” shall mean any Restricted
Subsidiary of the Lead Borrower that, as of the most recently ended Test Period,
does not have, when taken together with all other Immaterial Subsidiaries, (a)
assets in excess of 5.0% of Consolidated Total Assets; or (b) revenues for the
period of four consecutive fiscal quarters ending on such date in excess of 5.0%
of the combined revenues of the Lead Borrower and the Restricted Subsidiaries
for such period. “Impacted Interest Period” shall have the meaning assigned to
such term in clause (i) of the definition of “LIBO Rate.” -49-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre057.jpg]
“Increase Date” shall have the meaning provided in Section 2.15(b). “Increase
Loan Lender” shall have the meaning provided in Section 2.15(b). “Incremental
Revolving Commitment Agreement” shall have the meaning provided in Section
2.15(d). “Incremental Term Loan” shall mean any additional loans made after the
Amendment No. 5 Effective Date under the Term Loan Credit Agreement pursuant to
Section 2.15 of the Term Loan Credit Agreement. “Indebtedness” shall mean, as to
any Person, without duplication, (i) all indebtedness (including principal,
interest, fees and charges) of such Person (A) for borrowed money or (B) for the
deferred purchase price of property or services, (ii) the maximum amount
available to be drawn under all letters of credit, bankers’ acceptances and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi) or (vii) of this definition secured by any Lien on any property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the aggregate unpaid amount of Indebtedness
secured by such Lien and (y) the fair market value of the property to which such
Lien relates as determined in good faith by such Person), (iv) the aggregate
amount of all Capitalized Lease Obligations of such Person, (v) all Contingent
Obligations of such Person, (vi) all obligations under any Swap Contracts and
any Bank Product Debt or under any similar type of agreement and (vii) all
Off-Balance Sheet Liabilities of such Person. Notwithstanding the foregoing,
Indebtedness shall not include (a) trade payables and accrued expenses incurred
by any Person in accordance with customary practices and in the ordinary course
of business of such Person, (b) obligations, to the extent such obligations
would otherwise constitute Indebtedness, under any agreement that has been
defeased or satisfied and discharged pursuant to the terms of such agreement
prior to the time of any calculation under this definition or (c) earn-outs and
contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-outs or contingent payment becomes fixed,
due and payable for more than ten (10) Business Days without being paid and is
required by U.S. GAAP to be reflected as a liability on the consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries. “Indemnified Person”
shall have the meaning provided in Section 13.01(a)(z)(iii). “Indemnified Taxes”
shall mean (i) all Taxes, other than Excluded Taxes, imposed on or with respect
to any payment made by or on account of any obligation of any Credit Party under
any Credit Document or Letter of Credit and (ii) to the extent not described in
(i), Other Taxes. “Independent Assets or Operations” shall mean, with respect to
any Parent Company, that such Parent Company’s total assets, revenues, income
from continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in the Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 5.0% of such Parent Company’s corresponding consolidated amount. “Initial
Australian Security Agreement” shall mean the Australian Security Agreement
executed by the Australian Guarantors as of the date of this Agreement creating
security interests over certain assets of the Australian Guarantors. “Initial
Canadian Security Agreement” shall mean the Canadian Security Agreement executed
by the Canadian Credit Parties as of the date of this Agreement creating
security interests over certain assets of the Canadian Credit Parties. “Initial
Field Work” shall mean a field examination and inventory appraisal of the
Borrowers completed by examiners and appraisers reasonably acceptable to the
Administrative Agent, delivered pursuant to Section 6A.20 or 9.13, as the case
may be. -50-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre058.jpg]
“Initial French Security Agreements” shall mean each of the French Assignment of
Receivables, the French Master Assignment Agreement and the French Pledge of
Bank Accounts. “Initial German Security Agreements” shall mean each of the
German Global Assignment Agreements and the German Account Pledge Agreements.
“Initial Hong Kong Security Agreement” shall mean the Hong Kong Security
Agreement executed by the Hong Kong Credit Parties as of the date of this
Agreement creating security interests over certain assets of the Hong Kong
Credit Parties. “Initial Irish Security Agreement” shall mean the Irish Security
Agreement executed by the Irish Credit Parties as of the date of this Agreement
creating security interests over certain assets of the Irish Credit Parties.
“Initial Security Agreements” shall mean the Initial Australian Security
Agreement, the Initial Canadian Security Agreement, the Initial French Security
Agreements, the Initial German Security Documents, the Initial Hong Kong
Security Agreement, the Initial Irish Security Agreement, the Initial Singapore
Security Agreement, the Initial UK Security Agreement, and the Initial U.S.
Security Agreement. “Initial Singapore Security Agreement” shall mean the
Singapore Security Agreement executed by the Singapore Guarantors as of the date
of this Agreement creating security interests over certain assets of the
Singapore Guarantors. “Initial UK Security Agreement” shall mean the UK Security
Agreement executed by the UK Guarantors as of the date of this Agreement
creating security interests over certain assets of the UK Guarantors. “Initial
U.S. Security Agreement” shall mean the U.S. Security Agreement executed by each
U.S. Credit Party as of the date of this Agreement creating security interests
over certain assets of such U.S. Credit Party. “Intellectual Property” shall
have the meaning provided in Section 8.20. “Intercreditor Agreement” shall mean
that certain Intercreditor Agreement in the form of Exhibit L, dated as of the
Closing Date, by and among the U.S. Collateral Agent and the Term Agent, as may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time in accordance with the terms thereof. “Interest Determination
Date” shall mean, with respect to (i) any LIBO Rate Loan denominated in U.S.
Dollars, Euros, CNH and Singapore Dollars, on the second Business Day prior to
the commencement of any Interest Period relating to such LIBO Rate Loan, or (ii)
any LIBO Rate Loan denominated in Pounds Sterling or Australian Dollars, CDOR
Rate Loan or HIBOR Loan (as applicable), on the day of the commencement of any
Interest Period relating to such LIBO Rate Loan denominated in Pounds Sterling
or Australian Dollars, CDOR Rate Loan or HIBOR Loan, as applicable, unless
market practice differs in the relevant Interbank Market for a currency, in
which case the Interest Determination Date for that currency will be determined
by the Administrative Agent in accordance with market practice in the relevant
Interbank Market. “Interest Period” shall mean, as to any Borrowing of a LIBO
Rate Loan, CDOR Rate Loan, SOR Loan, BBSY Loan, CNH HIBOR Loan, or HIBOR Loan,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if available from all Lenders, twelve months or less
than one month thereafter, as the Lead Borrower may elect, or the date any
Borrowing of a LIBO Rate Loan, CDOR Rate Loan, SOR Loan, BBSY Loan, CNH HIBOR
Loan or HIBOR Loan is converted to a Borrowing of a Base Rate Loan, Canadian
Prime Rate Loan, or LIBO Rate Loan in accordance with Section 2.08 or repaid or
prepaid in accordance with Section 2.07 or Section 2.09; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. -51-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre059.jpg]
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. “Interim Period” shall have
the meaning provided in Section 10.11(b). “Interpolated Rate” shall mean, at any
time, (i) with respect to any LIBO Rate Loans (other than CDOR Rate Loans), for
any Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time, (ii) with respect to any CDOR Rate Loan for any Interest Period, a rate
per annum (rounded upward to the next 1/100th of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the applicable CDOR Screen Rate for the longest period
(for which such CDOR Screen Rate is available) that is shorter than the Interest
Period for such CDOR Rate Loan and (b) the applicable CDOR Screen Rate for the
shortest period (for which such CDOR Screen Rate is available) that is longer
than the Interest Period for such CDOR Rate Loan, in each case at such time and
(iii) with respect to any CNH HIBOR Loan or SOR Loan for any Interest Period,
the rate which results from interpolating on a linear basis between (a) the CNH
HIBOR Screen Rate or SOR Screen Rate, as applicable, for the longest period (for
which such CNH HIBOR Screen Rate or SOR Screen Rate is available) which is less
than the Interest Period of that Loan, and (b) the CNH HIBOR Screen Rate or SOR
Screen Rate, as applicable, for the shortest period (for which such CNH HIBOR
Screen Rate or SOR Screen Rate is available) which exceeds the Interest Period
of that Loan, each as of 11:00 a.m. Hong Kong local time (in the case of CNH
HIBOR Loans) or 11:00 a.m. London local time (in the case of SOR Loans), in each
case, two Business Days before the first day of the applicable Interest Period.
“Inventory” shall mean all “inventory,” (including parts, work-in-process, raw
materials, and finished goods) as such term is defined in the UCC as in effect
on the date hereof in the State of New York, wherever located, in which any
Person now or hereafter has rights, and shall include the meaning given to the
term “Inventory” in any Non-U.S. Security Agreement. “Investment Grade Rating”
shall mean, with respect to any Person, that such Person has a corporate credit
rating of BBB- or better by S&P and a corporate family rating of Baa3 or better
by Moody’s (or comparable ratings by any other rating agency). “Investments”
shall have the meaning provided in Section 10.05. “Irish Authorized LC Issuer”
shall mean: (a) the holder of an authorisation granted by the European Central
Bank under the SSM Regulation on the application therefor under section 9 of the
Central Bank Act 1971 of Ireland; (b) the holder of a licence granted under
section 9 of the Central Bank Act 1971 of Ireland before the commencement of the
European Union (Single Supervisory Mechanism) Regulations 2014 that is deemed,
in accordance with the SSM Regulation, to be an authorisation granted by the
European Central Bank under the SSM Regulation; (c) the holder of an
authorisation granted under section 9A of the Central Bank Act 1971 of Ireland;
and (d) a credit institution that is incorporated or established in an EEA
Member Country other than Ireland and that: -52-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre060.jpg]
(i) holds an authorisation for the purposes of the Capital Requirements
Directive and applicable law in the EEA Member Country in which it is
incorporated or established including, where applicable, the SSM Regulation; and
(ii) has duly exercised its right to provide activities referred to in paragraph
1 of Annex I to the Capital Requirements Directive, whether by establishing a
branch or otherwise, in Ireland in accordance with the Capital Requirements
Directive, the Irish Capital Requirements Regulations and the laws and
regulations which implement the Capital Requirements Directive and/ or other
European Union directives codified by it in the EEA Member Country in which it
is incorporated or established including, where applicable, the SSM Regulation,
which shall, in each case, be deemed evidenced, in respect of any entity, by its
inclusion in any register or list of the relevant class of holders or credit
institutions, as applicable, maintained by the Central Bank of Ireland. “Irish
Borrowers” shall mean the Irish Parent Borrower and each Irish Subsidiary
Borrower. “Irish Capital Requirements Regulations” means European Union (Capital
Requirements) Regulations 2014 which give effect to the Capital Requirements
Directive in Ireland. “Irish Collateral” shall mean all the “Security Assets” as
defined in the Initial Irish Security Agreement and all other property (whether
real, personal or otherwise) with respect to which any security interests have
been granted (or purported to be granted) by the Irish Credit Parties or will be
granted in accordance with the requirements set forth in Section 9.13. “Irish
Companies Act” shall have the meaning provided to such term in the definition of
“Irish Subsidiary.” “Irish Credit Party” shall mean each Irish Borrower. “Irish
Parent Borrower” shall mean any entity executing this Agreement (or a joinder to
this Agreement) on the Eurasian Effectiveness Date as an “Irish Parent
Borrower.” “Irish Qualifying Lender” shall mean a Lender which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Credit Document: (a) a bank which is carrying on a bona fide banking business in
Ireland for the purposes of section 246(3)(a) of the TCA whose lending office is
located in Ireland; or (b) a company within the meaning of section 246 of the
TCA: (i) which by virtue of the law of a Relevant Territory is resident in the
Relevant Territory for the purposes of tax and that Relevant Territory imposes a
tax that generally applies to interest receivable in that Relevant Territory by
companies from sources outside that Relevant Territory; or (ii) in receipt of
interest payable under a Credit Document which: A. is exempted from the charge
to Irish income tax pursuant to the terms of a double taxation treaty entered
into between Ireland and another jurisdiction that is in force on the date the
relevant interest is paid; or B. would be exempted from the charge to Irish
income tax pursuant to the terms of a double taxation treaty entered into
between Ireland and another jurisdiction signed on or before the date on which
the relevant interest is paid but not in force -53-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre061.jpg]
on that date, assuming that treaty had the force of law on that date; or
provided that in the case of both (A) and (B) above such company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland by it through a branch or agency; or (c) a U.S. company that is
incorporated in the U.S.A. and is taxed in the U.S. on its worldwide income
provided that such U.S. company does not provide its commitment in connection
with a trade or business which is carried on in Ireland by it through a branch
or agency in Ireland; or (d) a U.S. limited liability company (“LLC”), where the
ultimate recipients of the interest payable to that LLC satisfy the requirements
set out in paragraph (b) or (c) above and the business conducted through the LLC
is so structured for market reasons and not for tax avoidance purposes provided
that such LLC does not provide its commitment in connection with a trade or
business which is carried on by it in Ireland through a branch or agency in
Ireland; or (e) a qualifying company within the meaning of section 110 of the
TCA whose lending office is located in Ireland; or (f) an exempt approved scheme
within the meaning of section 774 of the TCA whose lending office is located in
Ireland; or (g) an investment undertaking within the meaning of section 739B of
the TCA whose lending office is located in Ireland; or (h) a company within the
meaning of section 246 of the TCA: (i) which advances money in the ordinary
course of a trade which includes the lending of money; and (ii) whose hands any
interest payable in respect of money so advanced is taken into account in
computing the trading income of that company; and (iii) which has complied with
notification requirements set out in section 246(5)(a) of the TCA; and (iv)
whose lending office is located in Ireland; or (i) an Irish Treaty Lender.
“Irish Security Documents” shall mean the Initial Irish Security Agreement and,
after the execution and delivery thereof, each Additional Security Document
governed by Irish law, including those entered into as required by the
Additional Inventory Security Actions, such as a deed and any other related
documents, bonds, debentures or pledge agreements as may be required to perfect
in favor of the European Collateral Agent for the benefit of the Secured
Creditors. “Irish Subsidiary” shall mean any Subsidiary of the Lead Borrower
that is incorporated, formed or otherwise organized under the laws of Ireland
and shall be construed in accordance with Section 7 of the Companies Act 2014 of
Ireland (the “Irish Companies Act”). “Irish Subsidiary Borrowers” shall mean any
entity executing this Agreement (or a joinder to this Agreement) on the Eurasian
Effectiveness Date as an “Irish Subsidiary Borrower”, and each other Irish
Subsidiary that is or becomes a party to this Agreement as a Borrower after the
Eurasian Effectiveness Date pursuant to Section 9.12 or otherwise. -54-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre062.jpg]
“Irish Treaty Lender” shall mean a Lender other than a Lender falling within
paragraphs (b), (c) or (d) of the definition of “Irish Qualifying Lender” which
is on the date any relevant payment is made entitled under a double taxation
agreement in force on that date (subject to the completion of any procedural
formalities) to that payment without any deduction of Tax. “Issuing Bank” shall
mean, as the context may require, (a) (i) JPMCB, (ii) Bank of America, N.A,
(iii) Wells Fargo Bank, National Association, (iv) PNC Capital Markets LLC, (v)
ING Capital LLC, and (vi) Citibank, N.A., in each case, with respect to Letters
of Credit issued by it up to the Dollar Equivalent as set forth opposite such
Issuing Bank’s name on Schedule 2.01 attached hereto under the caption “LC
Commitments”; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing; provided that the amounts set
forth in clause (a) of this definition shall be correspondingly reduced on a
ratable basis by the amount of allocated to such new Issuing Bank (unless
otherwise agreed by all then existing Issuing Banks). Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
affiliates of such Issuing Bank (including without limitation with respect to
Letters of Credit with a co-applicant that is not a U.S. Credit Party), in which
case the term “Issuing Bank” shall include any such affiliate with respect to
Letters of Credit issued by such affiliate. “JPMCB” shall have the meaning
provided in the first paragraph of this Agreement. “Junior Representative” shall
mean, with respect to any series of Permitted Junior Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Permitted Junior Debt is
issued, incurred or otherwise obtained and each of their successors in such
capacities. “Landlord Lien Reserve” shall mean an amount equal to three months’
rent for all of the leased locations of the Borrowers at which Eligible
Inventory is stored, other than leased locations with respect to which the
Administrative Agent has received a Landlord Lien Waiver and Access Agreement.
“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility
hereunder as of such date of determination. “LC Collateral Account” shall mean a
collateral account in the form of a deposit account established and maintained
by the Administrative Agent for the benefit of the Secured Creditors, in
accordance with the provisions of Section 2.13. “LC Commitment” shall mean the
commitment of each Issuing Bank to issue Letters of Credit under the U.S.
Subfacility pursuant to Section 2.13. “LC Credit Extension” shall mean, with
respect to any Letter of Credit under the U.S. Subfacility, the issuance thereof
or extension of the expiry date thereof, or the increase of the amount thereof.
“LC Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit under the U.S. Subfacility. “LC Documents” shall
mean all documents, instruments and agreements delivered by the U.S. Borrower or
any Restricted Subsidiary of the Lead Borrower that is a co-applicant in respect
of any Letter of Credit to any Issuing Bank or the Administrative Agent in
connection with any Letter of Credit under the U.S. Subfacility. “LC Exposure”
shall mean at any time the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Lender at any time shall mean its Pro Rata Percentage of
the aggregate LC Exposure at such time. -55-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre063.jpg]
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the U.S. Borrower for any drawings under Letters of Credit (including
any bankers’ acceptances or other payment obligations arising therefrom); and
(b) the undrawn amount of all outstanding Letters of Credit. “LC Participation
Fee” shall have the meaning provided in Section 2.05(c)(i). “LC Request” shall
mean a request in accordance with the terms of Section 2.13(b) in form and
substance reasonably satisfactory to the Issuing Banks. “LCT Election” shall
have the meaning provided in Section 1.05(iii). “LCT Test Date” shall have the
meaning provided in Section 1.05(iii)(3)(y). “Lead Arrangers” shall mean (x)
prior to the Amendment No. 5 Effective Date, JPMorgan Chase Bank, N.A., Bank of
America, N.A., Wells Fargo Bank, National Association, PNC Capital Markets LLC,
ING Capital LLC, Deutsche Bank Securities Inc., Citibank, N.A., Goldman Sachs
Bank USA and Morgan Stanley Senior Funding, Inc., in their capacities as joint
lead arrangers and bookrunners for this Agreement and (y) upon and following the
Amendment No. 5 Effective Date, JPMorgan Chase Bank, N.A. (or any of its
affiliates as so designated by it to act in such capacity), Bank of America,
N.A., Wells Fargo Bank, National Association, PNC Capital Markets LLC, ING
Capital LLC, Citibank, N.A. and Goldman Sachs Lending Partners LLC, in their
capacities as joint lead arrangers and bookrunners for this Agreement. “Lead
Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.
“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date and each other
Lender becoming party to this Agreement via an Assignment and Assumption or
otherwise after the Closing Date. “Letter of Credit” shall mean any letters of
credit issued or to be issued by any Issuing Bank under the U.S. Subfacility for
the account of the U.S. Borrowers (or any Restricted Subsidiary of the Lead
Borrower, with a U.S. Borrower as a co-applicant thereof) pursuant to Section
2.13, including any standby letter of credit, time (usance), or documentary
letter of credit or any indemnity, or bank guarantee or similar form of credit
support issued by the Administrative Agent or an Issuing Bank for the benefit of
a Borrower pursuant to Section 2.13 to the extent the provisions of Section 2.13
are applicable thereto. “Letter of Credit Expiration Date” shall mean the date
which is five (5) Business Days prior to the Maturity Date. “LIBO Rate” shall
mean, (i) with respect to any LIBO Rate Loan for any Interest Period, the London
interbank offered rate (“LIBOR”) as administered by ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
for U.S. Dollars, Pounds Sterling or Euro for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”), in the case of
U.S. Dollars and Euro, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period and, in the case of
Pounds Sterling, at approximately 11:00 a.m., London time on the Business Day of
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than 0.00% per annum, such rate shall be deemed to be 0.00% per
annum for the purposes of this Agreement; provided, further, that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any -56-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre064.jpg]
Interpolated Rate shall be less than 0.00% per annum, such rate shall be deemed
to be 0.00% per annum for purposes of this Agreement, (ii) with respect to any
LIBO Rate Loan denominated in Canadian Dollars, the CDOR Rate for such Interest
Period; provided that if the CDOR Rate shall be less than 0.0%, such rate shall
be deemed to be 0.0% per annum for purposes of this Agreement, (iii) with
respect to any LIBO Rate Loan denominated in Hong Kong Dollars, the HIBOR Rate
for such Interest Period; provided that if the HIBOR Rate shall be less than
0.0%, such rate shall be deemed to be 0.0% per annum for purposes of this
Agreement, (iv) with respect to any LIBO Rate Loan denominated in Singapore
Dollars, the SOR Rate for such Interest Period; provided that if the SOR Rate
shall be less than 0.0%, such rate shall be deemed to be 0.0% per annum for
purposes of this Agreement, (v) with respect to any LIBO Rate Loan denominated
in Australian Dollars, the BBSY Rate for such Interest Period; provided that if
the BBSY Rate shall be less than 0.0%, such rate shall be deemed to be 0.0% per
annum for purposes of this Agreement, (vi) with respect to any LIBO Rate Loan
denominated in CNH, the CNH HIBOR Rate for such Interest Period, provided that
if the CNH HIBOR Rate shall be less than 0.0%, such rate shall be deemed to be
0.0% per annum for purposes of this Agreement, and (vii) with respect to any
other Alternative Currency that becomes an Alternative Currency following the
Closing Date, such reference rate for loans or deposits in such currency for
such Interest Period as the Administrative Agent, the Borrowers and the Lenders
shall agree. “LIBO Rate Loan” shall mean a Loan made by the Lenders to the
Borrowers which bears interest at a rate based on the LIBO Rate. LIBO Rate Loans
may be denominated in U.S. Dollars or in an Alternative Currency. All U.S.
Revolving Loans denominated in an Alternative Currency, if any, must be LIBO
Rate Loans. “LIBO Screen Rate” shall have the meaning assigned to such term in
clause (i) of the definition of “LIBO Rate.” “LIBOR” shall have the meaning
provided in clause (i) of the definition of “LIBO Rate.” “Lien” shall mean any
mortgage, charge, assignment by way of security, pledge, hypothecation,
collateral assignment, security deposit arrangement, encumbrance, deemed,
documentary or statutory or documentary trust, security conveyance, Australian
PPS Security Interest, transfer or assignment for security purposes, lien
(statutory or other), preference, priority or other security agreement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, and any lease having substantially the same
effect as any of the foregoing and any other in rem right created for security
purposes). “Limited Condition Acquisition” shall mean any acquisition (including
by way of merger) or similar Investment whose consummation is not conditioned on
the availability of, or on obtaining, financing. “Limited Condition Transaction”
shall mean any acquisition (including by way of merger) or similar Investment
(including the assumption or incurrence of Indebtedness), the making of any
Dividend and/or the making of any voluntary or optional payment or prepayment on
or redemption or acquisition for value of any Indebtedness subject to Section
10.07(a). “Line Cap” shall mean an amount equal to the lesser of (a) the
Aggregate Commitments and (b) the then applicable Aggregate Borrowing Base.
“Liquidity Event” shall mean the occurrence of a date when (a) Global
Availability shall have been less than the greater of (i) 10.0% of the Line Cap
and (ii) $30,000,000, in either case for five consecutive Business Days, until
such date as (b) (x) Global Availability shall have been at least equal to the
greater of (i) 10.0% of the Line Cap and (ii) $30,000,000 for 30 consecutive
calendar days. “Liquidity Notice” shall mean a written notice delivered by the
Administrative Agent at any time during a Liquidity Period to any bank or other
depository at which any Deposit Account (other than any Excluded Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Account), and (c) to follow all -57-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre065.jpg]
directions and instructions given to such bank or other depository by the
Administrative Agent in each case, pursuant to the terms of any Deposit Account
Control Agreement in place. “Liquidity Period” shall mean any period throughout
which (a) a Liquidity Event has occurred and is continuing or (b) a Specified
Event of Default has occurred and is continuing. “Loans” shall mean advances
made to or at the instructions of the Applicable Administrative Borrower
pursuant to Article 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans. “Location” of any Person shall mean such Person’s
“location” as determined pursuant to Section 9-307 of the UCC of the State of
New York. “Margin Stock” shall have the meaning provided in Regulation U.
“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of capital stock any Parent Company on the date of
declaration of the relevant dividend multiplied by (ii) the arithmetic mean of
the closing prices per share of such capital stock on the New York Stock
Exchange (or, if the primary listing of such capital stock is on another
exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of declaration of such dividend. “Material
Adverse Effect” shall mean (i) a material adverse effect on the business,
assets, financial condition or results of operations of the Lead Borrower and
its Restricted Subsidiaries taken as a whole, (ii) a material and adverse effect
on the rights and remedies of the Administrative Agent and Lenders, taken as a
whole, under the Credit Documents or (iii) a material and adverse effect on the
ability of the Credit Parties, taken as a whole, to perform their payment
obligations under the Credit Documents. “Material Real Property” shall mean each
parcel of Real Property located in the United States that is acquired after the
Amendment No. 5 Effective Date owned in fee by any U.S. Credit Party that
(together with any other parcels constituting a single site or operating
property) has a fair market value (as determined by the Lead Borrower in good
faith) of at least the greater of $15,000,000 and 3.0% of Consolidated EBITDA of
the Lead Borrower and its Restricted Subsidiaries for the most recently ended
Test Period. “Maturity Date” shall mean the date that is five years after the
Amendment No. 5 Effective Date. “Minimum Equity Percentage” shall have the
meaning provided in Section 6A.05(b)(z). “Moody’s” shall mean Moody’s Investors
Service, Inc. “Mortgage” shall mean a mortgage, debenture, leasehold mortgage,
deed of trust, deed of immovable hypothec, leasehold deed of trust, deed to
secure debt, leasehold deed to secure debt or similar security instrument in
form and substance reasonably satisfactory to the Administrative Agent, in favor
of the U.S. Collateral Agent for the benefit of the Secured Creditors, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time. “Mortgaged Property” shall mean any Material Real
Property of any U.S. Credit Party which is required to be encumbered by a
Mortgage. “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate. “New Term Loan Credit
Agreement” shall have the meaning provided in clause (i) of the definition of
the term “Term Loan Credit Agreement.” -58-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre066.jpg]
“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the blended recovery on the aggregate
amount of the Eligible Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent inventory appraisal received by the
Administrative Agent in accordance with Section 9.02(b), net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, and (b) the denominator of which is the original
Cost of the aggregate amount of the Eligible Inventory subject to appraisal.
“Non-Cooperative Jurisdiction” shall mean a non-cooperative state or territory
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-OA of the French General Tax Code (Code Général des Impôts), as such
list may be amended from time to time. “Non-Defaulting Lender” shall mean and
include each Lender other than a Defaulting Lender. “Non-U.S. Security
Documents” shall mean the Canadian Security Documents, the French Security
Documents, the German Security Documents, the Hong Kong Security Documents, the
Irish Security Documents, the Singapore Security Documents, the Australian
Security Documents and/or the UK Security Documents. “North American Borrowers”
shall mean the U.S. Borrowers and the Canadian Borrowers. “North American Credit
Party” shall mean each U.S. Credit Party and each Canadian Credit Party. “Note”
shall mean each Revolving Note or Swingline Note, as applicable. “Notice of
Borrowing” shall mean a notice substantially in the form of the relevant notice
attached as Exhibit A-1 hereto or, in the case of a Swingline Borrowing, Exhibit
A-2 hereto. “Notice of Conversion/Continuation” shall mean a notice
substantially in the form of Exhibit A-3 hereto. “Notice Office” shall mean
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road NCC5, Floor 1, Newark, DE
19713, Attention: Loan & Agency Services Group, Telephone Number:
+1-302-634-4670, Email: meghan.roberts@chase.com, with copies to (i)
gene.r.riegodedios@jpmorgan.com and (ii) jane.c.lynch@jpmorgan.com, and in
connection with the Asian Subfacility, with copies to JPMorgan Chase Bank, N.A.
Hong Kong Branch, One @ Changi City, 1 Changi Business Park Central 1 Floor 9,
Singapore 486036 Telephone Number: +65 6801 3720 / +65 6801 3973, Fax Number:
+65 67224022, Email: loan.agency.services.asia@jpmorgan.com, Attn: Loan Agency
Services Asia, and in connection with the European, Subfacility, the German
Subfacility and the French Subfacility, J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E145JP, Fax number 44 207 777 2360,
loan_and_agency_london@jpmorgan.com or in each case, such other offices or
persons as the Administrative Agent may hereafter designate in writing as such
to the other parties hereto. If a notice is intended for all Lenders, a copy of
such notice should also be sent to covenant.compliance@jpmchase.com. Each
Borrowing Base Certificate and any related notices shall also be delivered, in
Adobe PDF format to (i) Brittany.s.stark@jpmorgan.com, (ii) ib.cbc@jpmchase.com,
(iii) covenant.compliance@jpmchase.com, (iv) gene.r.riegodedios@jpmorgan.com,
(v) jane.c.lynch@jpmorgan.com, (vi) meghan.roberts@chase.com, or, in each case,
such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto, provided further that,
any supporting documents delivered in connection with a Borrowing Base
Certificate, if in Microsoft Excel format, shall only be delivered in Microsoft
Excel format to (i) Brittany.s.stark@jpmorgan.com and (ii) ib.cbc.@jpmchase.com.
“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof. “NYFRB” shall mean the Federal Reserve Bank of
New York. -59-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre067.jpg]
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to any Credit Party or for which any Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument and (y) all Secured Bank Product Obligations (with
respect to any Credit Party, other than any Excluded Swap Obligation of such
Credit Party) entered into by the Lead Borrower or any of its Restricted
Subsidiaries, whether now in existence or hereafter arising. Notwithstanding
anything to the contrary contained above, other than in connection with any
application of proceeds pursuant to Section 11.11, (x) obligations of any Credit
Party under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Bank
Product Obligations. “OFAC” shall mean the U.S. Treasury Department Office of
Foreign Assets Control. “Off-Balance Sheet Liabilities” of any Person shall mean
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability of such
Person under any Sale-Leaseback Transactions that do not create a liability on
the balance sheet of such Person, (iii) any obligation under a Synthetic Lease
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person. “Officers’
Certificate” shall mean a certificate of a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit E hereto, and in any case, in form
and substance reasonably satisfactory to the Administrative Agent. “Original
Term Loan Credit Agreement” shall have the meaning provided in clause (i) of the
definition of the term “Term Loan Credit Agreement.” “Other Taxes” shall mean
any and all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes arising from any payment made under, from the
execution, delivery, registration, performance or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document or Letter of Credit except any such Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.04) that are imposed as a result of any present or former connection between
the relevant Lender and the jurisdiction imposing such Tax (other than a
connection arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document). “Outstanding Amount” shall mean, with respect to Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date. “Overadvance” shall have the meaning
provided in Section 2.17(vii). -60-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre068.jpg]
“Overadvance Loan” shall mean a Base Rate Loan, a LIBO Rate Loan or a Canadian
Prime Rate Loan made when an Overadvance exists or is caused by the funding
thereof. “Overnight Bank Funding Rate” shall mean, for any day, the rate
comprised of both overnight federal funds and overnight LIBO Rate borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on the Federal Reserve Bank of New
York’s Website from time to time, and published on the next succeeding Business
Day by the NYFRB as an overnight bank funding rate (from and after such date as
the NYFRB shall commence to publish such composite rate). “Parallel Debt” shall
have the meaning provided in Section 12.15. “Parent Company” shall mean any
direct or indirect parent company of the Lead Borrower (other than the Sponsor).
“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
Term Loan Credit Agreement as in effect on the Amendment No. 5 Effective Date.
“Pari Passu Representative” shall have the meaning set forth in the Term Loan
Credit Agreement as in effect on the Amendment No. 5 Effective Date.
“Participant” shall have the meaning provided in Section 13.04(c). “Participant
Register” shall have the meaning provided in Section 13.04(c). “Participating
Member State” shall mean any member state of the European Union that has the
euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union. “Patriot Act” shall have the meaning
provided in Section 13.16. “Payment Conditions” shall mean as to any relevant
action contemplated in this Agreement, (i) no Event of Default has then occurred
and is continuing or would result from such action, (ii) (a) Global Availability
on a Pro Forma Basis immediately after giving effect to such action would be at
least the greater of (x) 12.5% of the Line Cap and (y) $40,000,000 and (b) over
the 30 consecutive days prior to consummation of such action, Global
Availability averaged no less than the greater of (x) 12.5% of the Line Cap and
(y) $40,000,000, on a Pro Forma Basis for such action and (iii) if (a) Global
Availability on a Pro Forma Basis immediately after giving effect to such action
is less than 25% of the Aggregate Commitments, or (b) over the 30 consecutive
days prior to consummation of such action, Global Availability averaged less
than 25% of the Aggregate Commitments on a Pro Forma Basis for such action, the
Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro
Forma Basis for such action. “Payment Office” shall mean the office of the
Administrative Agent located at 500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, DE 19713, Attention of Loan and Agency Services Group, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto. “PBGC” shall mean the Pension Benefit Guaranty
Corporation established pursuant to Section 4002 of ERISA, or any successor
thereto. “Pensions Regulator” shall mean the body corporate called the Pensions
Regulator established under Part I of the United Kingdom’s Pensions Act 2004, as
amended. “Perfection Certificate” shall have the meaning provided in the U.S.
Security Agreement. “Permitted Acquisition” shall mean the acquisition by the
Lead Borrower or any of its Restricted Subsidiaries of an Acquired Entity or
Business; provided that (in each case) (A) the Acquired Entity or Business
acquired is in a business permitted by Section 10.09 and (B) all applicable
requirements of Section 9.14 are satisfied. -61-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre069.jpg]
“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.01(i), (ii) (solely with respect to warehousemens’ liens), (xi),
(xii) (solely as it relates to Eligible Accounts and Eligible Inventory of
Canadian Credit Parties, in respect to amounts not yet overdue) and (xxiii) (in
the case of clauses (ii), (xi) and (xxiii), subject to compliance with clause
(iii) of the definition of “Eligible Inventory” and in each case, solely to the
extent any such Lien set forth in clause (ii), (xi), (xii) or (xxiii) arises by
operation of law). “Permitted Discretion” shall mean reasonable credit judgment
made in good faith in accordance with customary business practices for
comparable asset-based lending transactions, and as it relates to the
establishment of reserves or the imposition of exclusionary criteria shall
require that (x) such establishment, adjustment or imposition after the Closing
Date (other than with respect to Landlord Lien Reserves) be based on the
analysis of facts or events first occurring or first discovered by the
Administrative Agent after the Closing Date or are materially different from the
facts or events occurring or known to the Administrative Agent on the Closing
Date, unless the Lead Borrower and the Administrative Agent otherwise agree in
writing (for the avoidance of doubt, it is understood that such Reserves may be
established after the Closing Date pursuant to the terms of Section 9.17, or in
connection with Additional Inventory Security Actions, if applicable), (y) the
contributing factors to the imposition of any reserves shall not duplicate (i)
the exclusionary criteria set forth in the definition of “Eligible Accounts” or
“Eligible Inventory,” as applicable, and vice versa or (ii) any reserves
deducted in computing book value and (z) the amount of any such reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors. “Permitted
Encumbrance” shall mean, with respect to any Mortgaged Property, such exceptions
to title as are set forth in the mortgage title insurance policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion. “Permitted Holders” shall
mean (i) the Sponsor, (ii) any Related Party of the Sponsor and (iii) any
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group”, such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Ultimate Parent. “Permitted Investment” shall have the
meaning provided in Section 10.05. “Permitted Junior Debt” shall mean and
include (i) any Permitted Junior Notes and (ii) any Permitted Junior Loans.
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents. “Permitted Junior Loan
Documents” shall mean, after the execution and delivery thereof, each agreement,
document or instrument relating to the incurrence of Permitted Junior Loans, in
each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Junior Loans” shall mean any Indebtedness of the
Lead Borrower or any Restricted Subsidiary in the form of unsecured or secured
loans; provided that (i) except as provided in clause (v) below, no such
Indebtedness, to the extent incurred by any Credit Party, shall be secured by
any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than a Credit Party, (iii) no such Indebtedness shall be
subject to scheduled amortization or have a final stated maturity, in either
case prior to the date occurring ninety-one (91) days following the Latest
Maturity Date as of the date such Indebtedness was incurred, except in the case
of Extendable Bridge Loans, (iv) [reserved], (v) in the case of any such
Indebtedness incurred by a Credit Party that is secured (a) such Indebtedness is
secured only by assets comprising Collateral on a junior-lien basis relative to
the Liens on such Collateral securing the Obligations of the Credit Parties, and
not secured by any property or assets of any Credit Party other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
necessary to reflect the differing lien priorities or as otherwise reasonably
satisfactory to the -62-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre070.jpg]
Administrative Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Lead
Borrower or any other Credit Party, then the Administrative Agent, the
applicable Collateral Agents and the Junior Representative for such Indebtedness
shall have executed and delivered, and each applicable Credit Party shall have
acknowledged, the Additional Intercreditor Agreement and (vi) to the extent
incurred by any Credit Party, the negative covenants and events of default,
taken as a whole, contained in the agreement governing such Indebtedness, shall
not be materially more favorable to the lenders providing such Permitted Junior
Loans than the related provisions contained in this Agreement; provided that (w)
any such terms may be more favorable to the extent they take effect after the
Latest Maturity Date as of the date such Indebtedness was incurred and (x) may
include financial maintenance covenants customary for the type of Indebtedness
incurred (provided that a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Lead Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (vi), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Lead Borrower of an objection during such five Business
Day period (including a reasonable description of the basis upon which it
objects)). “Permitted Junior Notes” shall mean any Indebtedness of the Lead
Borrower or any Restricted Subsidiary in the form of unsecured or secured notes
and incurred pursuant to one or more issuances of such notes; provided that (i)
except as provided in clause (vii) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of the Lead Borrower
or any of its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than a Credit Party,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final stated maturity, in either case prior to the date occurring ninety-one
(91) days following the Latest Maturity Date as of the date such Indebtedness
was incurred, except in the case of Extendable Bridge Loans, (iv) any “asset
sale” offer to purchase covenant included in the indenture governing such
Indebtedness to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before offering to
purchase such Indebtedness, (v) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (vi) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” or a “cross acceleration”
and “cross payment default” rather than a “cross-default,” (vii) in the case of
any such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured only by assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Credit Parties
other than the Collateral, (b) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are necessary to reflect the differing lien priorities or as
otherwise reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt that is secured
by assets of the Lead Borrower or any other Credit Party, then the
Administrative Agent, the applicable Collateral Agents and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
applicable Credit Party shall have acknowledged, the Additional Intercreditor
Agreement, and (viii) to the extent incurred by any Credit Party, the negative
covenants and events of default, taken as a whole, contained in the indenture
governing such Indebtedness shall not be materially more favorable to the
holders of such Permitted Junior Notes than the related provisions contained in
this Agreement; provided that any such terms may be more favorable to the extent
they take effect after the Latest Maturity Date as of the date such Indebtedness
was incurred (provided that a certificate of a Responsible Officer of the Lead
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Lead Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (viii), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Lead Borrower of an objection during such five Business
Day period (including a reasonable description of the basis upon which it
objects)). -63-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre071.jpg]
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Junior Notes Indenture” shall mean any indenture
or similar agreement entered into in connection with the issuance of Permitted
Junior Notes, as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Liens” shall have the meaning provided in Section
10.01. “Permitted Notes” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Pari Passu Notes. “Permitted Pari Passu Loan Documents”
shall have the meaning set forth in the Term Loan Credit Agreement as in effect
on the Amendment No. 5 Effective Date. “Permitted Pari Passu Loans” shall have
the meaning set forth in the Term Loan Credit Agreement as in effect on the
Amendment No. 5 Effective Date. “Permitted Pari Passu Notes” shall have the
meaning set forth in the Term Loan Credit Agreement as in effect on the
Amendment No. 5 Effective Date. “Permitted Pari Passu Notes Documents” shall
have the meaning set forth in the Term Loan Credit Agreement as in effect on the
Amendment No. 5 Effective Date. “Permitted Refinancing Indebtedness” shall mean
(x) Indebtedness incurred by the Lead Borrower or any Restricted Subsidiary
which serves to extend, replace, refund, refinance, renew or defease
(“Refinance”) any Indebtedness, including any previously issued Permitted
Refinancing Indebtedness, so long as: (1) the principal amount of such new
Indebtedness does not exceed (a) the principal amount of Indebtedness (including
any unused commitments therefor that are able to be drawn at such time) being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, the “Refinanced Debt”), plus (b) any accrued and unpaid interest
and fees on such Refinanced Debt, plus (c) the amount of any tender or
redemption premium paid thereon or any penalty or premium required to be paid
under the terms of the instrument or documents governing such Refinanced Debt
and any costs, fees and expenses incurred in connection with the issuance of
such new Indebtedness and the Refinancing of such Refinanced Debt; (2) except in
the case of Extendable Bridge Loans, such Permitted Refinancing Indebtedness has
a: (a) Weighted Average Life to Maturity at the time such Permitted Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity of the applicable Refinanced Debt; and (b) final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Refinanced Debt (or, if earlier, the date that is 91 days after the Latest
Maturity Date as of the date such Indebtedness was incurred); (3) to the extent
such Permitted Refinancing Indebtedness Refinances (a) Indebtedness that is
expressly subordinated in right of payment to the Obligations (other than
Indebtedness assumed or acquired in an acquisition and not created in
contemplation thereof), such Permitted Refinancing Indebtedness is subordinated
to the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the subordination terms applicable to the
Refinanced Debt, (b) secured by Liens that are -64-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre072.jpg]
subordinated to the Liens securing the Obligations, such Permitted Refinancing
Indebtedness is (i) unsecured or (ii) secured by Liens that are subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Lien subordination terms
applicable to the Refinanced Debt or (c) secured by Liens that are pari passu
with the Liens securing the Obligations, such Permitted Refinancing Indebtedness
is (i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and (4) subject to Section 10.01(vi), such
Permitted Refinancing Indebtedness shall not be secured by any assets or
property of the Lead Borrower or any Restricted Subsidiary that does not secure
the Refinanced Debt being Refinanced (plus improvements and accessions thereon
and proceeds in respect thereof); provided that (a) Permitted Refinancing
Indebtedness will not include Indebtedness of a Restricted Subsidiary of the
Lead Borrower that is not a Credit Party that refinances Indebtedness of a
Credit Party and (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof. “Plan” shall mean any pension plan as defined in
Section 3(2) of ERISA other than a Canadian Pension Plan, Foreign Pension Plan
or a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower or with respect to which the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower has, or may have, any liability,
including, for greater certainty, liability arising from an ERISA Affiliate.
“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar electronic transmission system. “Pledged Collateral” shall
have the meaning assigned to it in the Pledge Agreement. “Pounds Sterling” or
“£” shall mean the lawful currency of the United Kingdom. “PPSA” shall mean the
Personal Property Security Act (Ontario) and the regulations thereunder;
provided, however, if validity, perfection and effect of perfection and
non-perfection of the U.S. Collateral Agent’s Lien on any applicable Collateral
are governed by the personal property security laws or other applicable laws of
any jurisdiction in Canada other than Ontario, PPSA shall mean those personal
property security laws or such other applicable laws (including the Civil Code
of Quebec) in effect from time to time in such other jurisdiction for the
purposes of the provisions hereof relating to such validity, perfection and
effect of perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect. “Primary Subfacility” shall mean
each Subfacility (other than a FILO Subfacility). “Prime Rate” shall mean the
rate of interest per annum publicly announced from time to time by JPMCB as its
prime rate in effect at its office located at 270 Park Avenue, New York, New
York; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided, that if the
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. “Priority Payables Reserve” shall mean reserves for amounts
which rank or are capable of ranking in priority to the Liens granted to any
Collateral Agent under the Security Documents, including without limitation, in
the Permitted Discretion of the Administrative Agent, any such amounts due and
not paid for wages, vacation pay, severance pay, employee deductions, income
tax, amounts due and not paid under any legislation relating to -65-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre073.jpg]
workers’ compensation or to employment insurance, amounts currently or past due
and not paid for taxes and pension obligations. “Pro Forma Basis” shall mean,
with respect to the calculation of any test, financial ratio, basket or covenant
under this Agreement, including the Consolidated Total Net Leverage Ratio and
the Consolidated Fixed Charge Coverage Ratio and the calculation of Consolidated
Total Assets and Consolidated EBITDA, of any Person and its Restricted
Subsidiaries, as of any date, that pro forma effect will be given to the
Amendment No. 5 Transactions, any acquisition, merger, consolidation,
Investment, any issuance, incurrence, assumption or repayment or redemption of
Indebtedness (including Indebtedness issued, incurred or assumed or repaid or
redeemed as a result of, or to finance, any relevant transaction and for which
any such test, financial ratio, basket or covenant is being calculated) (but
excluding the identifiable proceeds of any Indebtedness being incurred
substantially simultaneously therewith or as part of the same transaction or
series of related transactions for purposes of netting cash to calculate the
applicable ratio), any issuance or redemption of preferred stock or Disqualified
Stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary, in each
case that have occurred during the four consecutive fiscal quarter period of
such Person being used to calculate such test, financial ratio, basket or
covenant (the “Reference Period”), or subsequent to the end of the Reference
Period but prior to such date or prior to or simultaneously with the event for
which a determination under this definition is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
or was merged, amalgamated or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period. For purposes of making any computation referred to above: (1)
if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Swap Contract applicable to such Indebtedness if such Swap Contract has a
remaining term in excess of such period); (2) interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer, in his or her capacity as such
and not in his or her personal capacity, of the Lead Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with U.S.
GAAP; (3) interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate; and (4) interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act. Any pro
forma calculation may include, without limitation, adjustments calculated to
give effect to any Pro Forma Cost Savings; provided that any such adjustments,
other than Specified Permitted Adjustments, that consist of reductions in costs
and other operating improvements or synergies (whether added pursuant to this
definition, the definition of “Pro Forma Cost Savings” or otherwise added to
Consolidated Net Income or Consolidated EBITDA) shall be calculated in
accordance with, and satisfy the requirements specified in, the definition of
“Pro Forma Cost Savings.” “Pro Forma Cost Savings” shall mean, without
duplication of any amounts referenced in the definition of “Pro Forma Basis,” an
amount equal to the amount of cost savings, operating expense reductions,
operating -66-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre074.jpg]
improvements (including the entry into any material contract or arrangement) and
acquisition synergies, in each case, projected in good faith to be realized
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken on or prior to, or to be
taken by the Lead Borrower (or any successor thereto) or any Restricted
Subsidiary within 18 months of, the date of such pro forma calculation, net of
the amount of actual benefits realized or expected to be realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such action; provided that (a) such cost savings, operating expense
reductions, operating improvements and synergies are factually supportable and
reasonably identifiable (as determined in good faith by a responsible financial
or accounting officer, in his or her capacity as such and not in his or her
personal capacity, of the Lead Borrower (or any successor thereto)) and are
reasonably anticipated to be realized within 18 months after the date of such
pro forma calculation and (b) no cost savings, operating expense reductions,
operating improvements and synergies shall be added pursuant to this definition
to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income or Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided, further, that, except for
the Specified Permitted Adjustments, (i) the aggregate amount added in respect
of the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA), solely with respect to acquisitions after the Amendment
No. 5 Effective Date, shall not exceed with respect to any four quarter period
25% of Consolidated EBITDA for such period (calculated after giving effect to
any such adjustments, after giving effect to the Specified Permitted
Adjustments, in each case, if applicable) (such limitation, the “Cost Savings
Cap”) and (ii) the aggregate amount added in respect of the foregoing proviso
(or otherwise added to Consolidated Net Income or Consolidated EBITDA) shall no
longer be permitted to be added back to the extent the cost savings, operating
expense reductions, operating improvements and synergies have not been achieved
within 18 months of the action or event giving rise to such cost savings,
operating expense reductions, operating improvements and synergies. “Pro Rata
Percentage” of any Lender at any time shall mean either (i) the percentage of
the total Revolving Commitments represented by such Lender’s Revolving
Commitment, (ii) the percentage of the total U.S. Revolving Commitments
represented by such Lender’s U.S. Revolving Commitment, (iii) the percentage of
the total U.S. FILO Revolving Commitments represented by such Lender’s U.S. FILO
Revolving Commitment, (iv) the percentage of the total Canadian Revolving
Commitments represented by such Lender’s Canadian Revolving Commitment, (v) the
percentage of the total Canadian FILO Revolving Commitments represented by such
Lender’s Canadian FILO Revolving Commitment, (vi) the percentage of the total
French Revolving Commitments represented by such Lender’s French Revolving
Commitment, (vii) the percentage of the total German Revolving Commitments
represented by such Lender’s German Revolving Commitment, (viii) the percentage
of the total Asian Revolving Commitments represented by such Lender’s Asian
Revolving Commitment or (ix) the percentage of the total European Revolving
Commitments represented by such Lender’s European Revolving Commitment, as
applicable. “Pro Rata Share” shall mean, with respect to each Lender at any
time, either (i) a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Aggregate Exposure
of such Lender at such time and the denominator of which is the aggregate amount
of all Aggregate Exposures at such time, (ii) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the U.S. Revolving Exposure of such Lender at such time and the
denominator of which is the aggregate amount of all U.S. Revolving Exposures at
such time, (iii) a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the U.S. FILO Revolving
Exposure of such Lender at such time and the denominator of which is the
aggregate amount of all U.S. FILO Revolving Exposures at such time, (iv) a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Canadian Revolving Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
Canadian Revolving Exposures at such time, (v) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Canadian FILO Revolving Exposure of such Lender at such time
and the denominator of which is the aggregate amount of all Canadian FILO
Revolving Exposures at such time, (vi) a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the French Revolving Exposure of such Lender at such time and the denominator of
which is the aggregate amount of all French Revolving Exposures at such time,
(vii) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the German Revolving Exposure of
such Lender at such time and the denominator of which is the aggregate amount of
all German Revolving Exposures at such time, (viii) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Asian Revolving Exposure of such Lender at such time and the
denominator of which is the aggregate amount of all Asian Revolving Exposures at
such time or (ix) a -67-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre075.jpg]
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the European Revolving Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
European Revolving Exposures at such time, as applicable. The initial Pro Rata
Shares of each Lender are set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable. “Properly Contested” with respect to any obligation
of a Credit Party, (a) the obligation is subject to a bona fide dispute
regarding amount or the Credit Party’s liability to pay; (b) the obligation is
being properly contested in good faith by appropriate proceedings promptly
instituted and diligently pursued; (c) appropriate reserves have been
established in accordance with U.S. GAAP; (d) non-payment would not reasonably
be expected to have a Material Adverse Effect, nor result in forfeiture or sale
of any assets of the Credit Party; (e) no Lien is imposed on assets of the
Credit Party, unless bonded and stayed to the satisfaction of Administrative
Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
“Protective Advances” shall have the meaning provided in Section 2.18. “PTE”
shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” shall mean, as to any Person, costs relating to
compliance with the provisions of the Securities Act and the Securities Exchange
Act, and any other comparable body of laws, rules or regulations, as applicable
to companies with equity securities held by the public, costs associated with,
or in anticipation of, or in preparation for, compliance with the requirements
of the Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the rules of national securities exchanges, as applicable
to companies with listed equity, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders, directors’ and officers’ insurance and other executive
costs, legal and other professional fees, and listing fees, in each case to the
extent arising solely by virtue of listing such Person’s equity securities on a
national securities exchange. “Public-Sider” shall mean a Lender whose
representatives may trade in securities of the Lead Borrower or its controlling
person or any of its Subsidiaries or any Parent Company while in possession of
the financial statements provided by the Lead Borrower under the terms of this
Agreement. “QFC” shall have the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “QFC Credit Support” shall have the meaning provided in Section
13.28. “Qualified Preferred Stock” shall mean any preferred capital stock of
Holdings or the Lead Borrower so long as the terms of any such preferred capital
stock (x) do not contain any mandatory put, redemption, repayment, sinking fund
or other similar provision prior to the 91st day after the Latest Maturity Date
as of the date such Qualified Preferred Stock was issued other than (i)
provisions requiring payment solely (or with provisions permitting Holdings or
the Lead Borrower, as applicable, to opt to make payment solely) in the form of
common Equity Interests or Qualified Preferred Stock of Holdings or the Lead
Borrower or cash in lieu of fractional shares, as applicable, or any Equity
Interests of any Parent Company of Holdings or the Lead Borrower, as applicable,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of
Holdings or the Lead Borrower, as applicable, or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) give Holdings or
the Lead Borrower the option to elect to pay such dividends or distributions on
a non-cash basis or otherwise do not require the cash payment of dividends or
distributions at any time that such cash payment is not permitted under this
Agreement or would result in an Event of Default hereunder. -68-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre076.jpg]
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof. “Recipient”
shall mean the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of Holdings, any Borrower
or any Guarantor hereunder or under any other Credit Document or Letter of
Credit. “Recovery Event” shall mean the receipt by the Lead Borrower or any of
its Restricted Subsidiaries of any cash insurance proceeds or condemnation
awards payable (i) by reason of theft, loss, physical destruction, damage,
taking or any other similar event with respect to any property or assets of the
Lead Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any of its Restricted Subsidiaries in respect of any such event. “Reference
Period” shall have the meaning provided in the definition of the term “Pro Forma
Basis.” “Refinance” shall have the meaning provided in clause (x) of the
definition of the term “Permitted Refinancing Indebtedness.” “Refinanced Debt”
shall have the meaning provided in clause (1)(a) of the definition of the term
“Permitted Refinancing Indebtedness.” “Refinancing Note Documents” shall mean
the Refinancing Notes, the Refinancing Notes Indenture and all other documents
executed and delivered with respect to the Refinancing Notes or Refinancing
Notes Indenture, as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Refinancing Notes” shall have the meaning provided in the
Term Loan Credit Agreement. “Refinancing Notes Indenture” shall have the meaning
provided in the Term Loan Credit Agreement. “Refinancing Term Loan Documents”
shall have the meaning provided in the Term Loan Credit Agreement. “Refinancing
Term Loans” shall have the meaning provided in the Term Loan Credit Agreement.
“Register” shall have the meaning provided in Section 13.04(b)(iv). “Regulation”
shall have the meaning provided in Section 8.28. “Regulation D” shall mean
Regulation D of the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof
establishing reserve requirements. “Regulation T” shall mean Regulation T of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof. “Regulation U” shall mean
Regulation U of the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof. -69-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre077.jpg]
“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of the Lead
Borrower or its Subsidiaries, (i) any spouse or lineal descendant (including by
adoption and stepchildren) of such officer and (ii) any trust, corporation or
partnership or other entity, in each case to the extent not an operating
company, of which an 80% or more controlling interest is held by the
beneficiaries, stockholders, partners or owners who are the officer, any of the
persons described in clause (b)(i) above or any combination of these identified
relationships; and (c) with respect to any Agent, such Agent’s Affiliates and
the respective directors, officers, employees, agents and advisors of such Agent
and such Agent’s Affiliates. “Release” shall mean actively or passively
disposing, discharging, injecting, spilling, pumping, leaking, leaching,
dumping, emitting, escaping, emptying, pouring, seeping, migrating or the like,
of any Hazardous Material into, through or upon the Environment or within, from
or into any building, structure, facility or fixture. “Relevant Governmental
Body” means the Federal Reserve Board and/or NYFRB, or a committee officially
endorsed or convened by the Federal Reserve Board and/or NYFRB or, in each case,
any successor thereto. “Relevant Territory” shall mean (a) a member state of the
European Communities (other than Ireland); or (b) not being such a member state,
a jurisdiction with which Ireland has a entered into a double taxation treaty
that either has the force of law by virtue of Section 826(1) of the TCA or will
have the force of law on completion of the procedures set out in Section 826(1)
of the TCA. “Renminbi” shall mean the lawful currency of the People’s Republic
of China. “Replaced Lender” shall have the meaning provided in Section 3.04(z).
“Replacement Lender” shall have the meaning provided in Section 3.04(z).
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time. “Required Subfacility Lenders” shall mean,
with respect to any Subfacility, Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments under such Subfacility as of any date of
determination represents greater than 50% of the sum of all outstanding
principal of Commitments under such Subfacility of Non- Defaulting Lenders at
such time. “Requirement of Law” or “Requirements of Law” shall mean, with
respect to any Person, (i) the charter, articles or certificate of organization
or incorporation and bylaws or other organizational or governing documents of
such Person and (ii) any statute, law, treaty, rule, regulation, order, decree,
writ, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject. “Reserves” shall mean, without duplication of any items that are
otherwise addressed or excluded through eligibility criteria, such reserves as
the Administrative Agent, from time to time determines in its Permitted
Discretion, including but not limited to Dilution Reserves and Landlord Lien
Reserves, plus any Bank Product Reserves, and (a) with respect to the Canadian
Borrowing Base and the Canadian FILO Borrowing Base, the Canadian Priority
Payables Reserve; (b) with respect to the Asian Borrowing Base, the Singapore
Priority Payables Reserve; (c) with respect to the European Borrowing Base,
reserves for VAT, reserves for the prescribed part of an UK Credit Party’s net
property that would be made available for the satisfaction of its unsecured
liabilities pursuant to Section 176A of the United Kingdom’s Insolvency Act
1986, reserves with respect to liabilities of a UK Credit Party which constitute
preferential debts pursuant to Sections 176ZA or 386 of the United Kingdom’s
Insolvency Act 1986; and (d) with respect to the French Borrowing Base, German
Borrowing Base, Asian Borrowing Base and -70-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre078.jpg]
European Borrowing Base, Priority Payables Reserves and reserves for extended or
extendible retention of title over Accounts, if any. Notwithstanding anything to
the contrary in this Agreement, (i) such Reserves shall not be established or
changed except upon not less than three (3) Business Days’ prior written notice
to the Lead Borrower, which notice shall include a reasonably detailed
description of such Reserve being established (during which period (a) the
Administrative Agent shall, if requested, discuss any such Reserve or change
with the Lead Borrower, (b) the Lead Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Reserve or result in a lesser change
thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (c) no Credit Extensions shall be made to the Borrowers
if after giving effect to such Credit Extension the Availability Conditions
would not be met after taking into account such Reserves), provided that (x) no
Landlord Lien Reserves may be established prior to the date that is 120 days
after the Closing Date and (y) no Reserves with respect to any failure to
deliver Deposit Account Control Agreements in accordance with Section 9.17 may
be established prior to the date that is 90 days after the Closing Date (with
respect to Deposit Accounts existing on the Closing Date) or 60 days after the
opening of the applicable Deposit Account (with respect to Deposit Accounts
opened following the Closing Date), (ii) no Reserves shall be established with
respect to any surety bond arrangements in which guarantees, letters of credit,
bonds or similar arrangements are issued by one of the Credit Parties to
facilitate the Credit Parties’ business, except to the extent (x) any assets
included in the applicable Borrowing Base are subject to a perfected or a common
law Lien securing reimbursement obligations in respect of such surety bond
arrangements and such Liens are pari passu or senior to the Liens securing the
Obligations hereunder or (y) the counterparties to any such surety bond
arrangement have made demands for cash collateral which have not been satisfied,
(iii) the amount of any Reserve established by the Administrative Agent, and any
change in the amount of any Reserve, shall have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve or such
change. Notwithstanding clause (i) of the preceding sentence, changes to the
Reserves solely for purposes of correcting mathematical or clerical errors shall
not be subject to such notice period, it being understood that no Default or
Event of Default shall be deemed to result therefrom, if applicable, for a
period of six (6) Business Days and (iv) no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria. “Resolution Authority” means any body which has authority to exercise
any Write-down and Conversion Powers. “Responsible Officer” shall mean, with
respect to any Person, its chief financial officer, chief executive officer,
president, or any vice president, managing director (which shall include any
Geschäftsführer), director, company secretary, treasurer, controller or other
officer of such Person having substantially the same authority and
responsibility and, solely for purposes of notices given pursuant to Article 2,
any other officer or employee of the applicable Credit Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Credit Party designated in or
pursuant to an agreement between the applicable Credit Party and the
Administrative Agent; provided that, with respect to compliance with financial
covenants, “Responsible Officer” shall mean the chief financial officer,
treasurer or controller of the Lead Borrower, or any other officer of the Lead
Borrower having substantially the same authority and responsibility. “Restricted
Subsidiary” shall mean each Subsidiary of the Lead Borrower other than any
Unrestricted Subsidiary. The Subsidiary Borrowers and Subsidiary Guarantors
shall at all times constitute Restricted Subsidiaries. “Returns” shall have the
meaning provided in Section 8.09(a)(i). “Revaluation Date” shall mean (a) with
respect to any Loan, each of the following: (i) each date of a Borrowing of a
LIBO Rate Loan, CDOR Rate Loan, BBSY Loan, CNH HIBOR Loan, SOR Loan or HIBOR
Loan denominated in an Alternative Currency, (ii) each date of a continuation of
a LIBO Rate Loan, CDOR Rate Loan, BBSY Loan, CNH HIBOR Loan, SOR Loan or HIBOR
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) for
purposes of calculating the Unused Line Fee, the last day of any fiscal quarter
and (iv) such additional dates as the Administrative Agent shall determine or
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, -71-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre079.jpg]
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Alternative Currency
and (iv) for purposes of calculating the Unused Line Fee, the LC Participation
Fee and the Fronting Fee, the last day of any fiscal quarter; and (c) with
respect to any Foreign Subfacility, if required by the Administrative Agent or
the Required Subfacility Lenders, any date on which the Dollar Equivalent of the
Outstanding Amount in respect of such Foreign Subfacility, as recalculated based
on the exchange rate therefor quoted in the Wall Street Journal on the
respective date of determination pursuant to this exception, would result in an
increase in the Dollar Equivalent of such Outstanding Amount by 10% or more
since the most recent prior Revaluation Date. “Revolver Priority Collateral”
shall have the meaning assigned to the term “ABL Collateral” in the
Intercreditor Agreement. “Revolving Availability Period” shall mean the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date and the date of termination of the Revolving Commitments. “Revolving
Borrowing” shall mean a U.S. Revolving Borrowing, a U.S. FILO Revolving
Borrowing, a Canadian Revolving Borrowing, a Canadian FILO Revolving Borrowing,
a French Revolving Borrowing, a German Revolving Borrowing, an Asian Revolving
Borrowing and/or a European Revolving Borrowing. “Revolving Commitment” shall
mean the U.S. Revolving Commitment, the U.S. FILO Revolving Commitment, the
Canadian Revolving Commitment, the Canadian FILO Revolving Commitment, the
French Revolving Commitment, the German Revolving Commitment, the Asian
Revolving Commitment and/or the European Revolving Commitment. “Revolving
Commitment Increase” shall have the meaning provided in Section 2.15(a).
“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b). “Revolving Exposure” shall mean the U.S. Revolving Exposure,
the U.S. FILO Revolving Exposure, the Canadian Revolving Exposure, the Canadian
FILO Revolving Exposure, the French Revolving Exposure, the German Revolving
Exposure, the Asian Revolving Exposure and/or the European Revolving Exposure.
“Revolving Loans” shall mean U.S. Revolving Loans, U.S. FILO Revolving Loans,
Canadian Revolving Loans, and/or Canadian FILO Loans, French Revolving Loans,
German Revolving Loans, Asian Revolving Loans, European Revolving Loans,
Protective Advances and/or Overadvance Loans. “Revolving Note” shall mean the
U.S. Revolving Note, the U.S. FILO Revolving Note, the Canadian Revolving Note,
the Canadian FILO Revolving Note. “S&P” shall mean S&P Global Ratings, a
division of S&P Global Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith. “Sanctioned Country” shall mean a country, region or
territory that at any time is the subject or target of any comprehensive
territorial Sanctions (as of the (x) Closing Date, the Crimea region of the
Ukraine, Cuba, Iran, North Korea, Sudan and Syria and (y) Amendment No. 5
Effective Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea and
Syria). “Sanctioned Person” shall mean, at any time, (a) any Person listed in
any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the -72-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre080.jpg]
U.S. Department of State, or by the United Nations Security Council, the
government of Canada, Her Majesty’s Treasury of the United Kingdom, the European
Union, any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b) or the
government of a Sanctioned Country. “Sanctions” shall mean economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the government
of Canada (including Canadian Economic Sanctions and Export Control Laws), the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom. “SEC” shall have the meaning provided in Section 9.01(g).
“Second Lien Notes” shall mean the Lead Borrower’s 10.00% senior secured second
lien notes due 2024 pursuant to the Second Lien Notes Indenture. “Second Lien
Notes Indenture” shall mean the Indenture dated as of May 13, 2019, pursuant to
which the Second Lien Notes were issued, as amended, restated, supplemented or
otherwise modified on or prior to the Amendment No. 5 Effective Date. “Section
9.01 Financials” shall mean the annual and quarterly financial statements
required to be delivered pursuant to Sections 9.01(a) and (b), or, if
applicable, Section 9.01(c) in lieu thereof. “Secured Bank Product Obligations”
shall mean Bank Product Debt owing to a Secured Bank Product Provider or any
Person that was a Secured Bank Product Provider on the Closing Date or at the
time it entered into a Bank Product with a Borrower or its Subsidiary, up to the
maximum amount (in the case of any Secured Bank Product Provider other than
JPMCB and its Affiliates) specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice by the Lead Borrower or such provider to the Administrative Agent
from time to time) as long as no Default or Event of Default then exists and no
Overadvance would result from establishment of a Bank Product Reserve for such
amount and all other Secured Bank Product Obligations. “Secured Bank Product
Provider” shall mean, at the time of entry into a Bank Product with a Borrower
or its Subsidiary (or, if such Bank Product exists on the Closing Date, as of
the Closing Date) the Administrative Agent, any Lender or any of their
respective Affiliates that is providing a Bank Product; provided such provider
delivers written notice to the Administrative Agent, substantially in the form
of Exhibit D hereto, by the later of ten (10) days following (x) the Closing
Date and (y) creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.12. It is hereby understood that a Person may not be a Secured
Bank Product Provider to the extent it is similarly treated as such under the
Term Loan Credit Agreement in respect of such Bank Product. “Secured Creditors”
shall have the meaning assigned that term in the respective Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder. “Securities Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder. “Security Document” shall mean and include
the U.S. Security Document and each Non-U.S. Security Document. “Senior Notes”
shall mean the Lead Borrower’s 9.250% senior notes due 2024 pursuant to the
Senior Notes Indenture. -73-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre081.jpg]
“Senior Notes Indenture” shall mean the Indenture dated as of October 17, 2016,
pursuant to which the Senior Notes were issued, as amended, restated,
supplemented or otherwise modified on or prior to the Amendment No. 5 Effective
Date. “Settlement Date” shall have the meaning provided in Section 2.14(b).
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Amendment No. 5 Effective Date (after giving effect to the
Amendment No. 5 Transactions) or any business activity that is a reasonable
extension, development or expansion thereof or ancillary thereto. “Singapore
Collateral” shall mean all the “Security Assets” as defined in the Initial
Singapore Security Agreement and all other property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Singapore Guarantors or will be granted in
accordance with the requirements set forth in Section 9.13. “Singapore Credit
Parties” shall mean each Singapore Guarantor. “Singapore Dollars” or “S$” shall
mean the lawful currency of Singapore. “Singapore Guarantor” shall mean each
Singapore Subsidiary that is on the Eurasian Effectiveness Date, or which
becomes, a party to the Guaranty Agreement in accordance with the requirements
of this Agreement or the provisions of such Guaranty Agreement. “Singapore
Priority Payables Reserve” shall mean, on any date of determination and only
with respect to a Singapore Credit Party, reserves established by the
Administrative Agent in its Permitted Discretion for amounts secured by any
Liens, choate or inchoate, ranking or capable of ranking in priority senior to
or pari passu with the Asian Collateral Agent’s Liens on Singapore Collateral,
including, without duplication, (i) amounts deemed to be held in trust, or held
in trust, pursuant to applicable law, (ii) any such amounts due or which may
become due as preferential debts under the Companies Act, Chapter 50 of
Singapore, as amended, supplemented or re-enacted from time to time and (iii)
any similar statutory or other claims that would have priority over or be pari
passu with any Liens granted to the Asian Collateral Agent in the future.
“Singapore Security Documents” shall mean the Initial Singapore Security
Agreement and, after the execution and delivery thereof, each Additional
Security Document governed by Singapore law, including those entered into as
required by the Additional Inventory Security Actions, together with any other
applicable security documents governed by Singapore law from time to time.
“Singapore Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Singapore. “SOFR”
with respect to any day shall mean the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR. “Solvent” and
“Solvency” shall mean, with respect to any Person on any date of determination,
that on such date (i) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent -74-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre082.jpg]
liabilities, of such Person and its Subsidiaries, on a consolidated basis (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability); (iii) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities (including,
without limitation, contingent and subordinated liabilities) as they become
absolute and mature in the ordinary course of business on their respective
stated maturities and are otherwise “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances; and (iv) such Person and its Subsidiaries on a consolidated basis
have, and will have, adequate capital with which to conduct the business they
are presently conducting and reasonably anticipate conducting. “SOR Loan” shall
mean a Loan denominated in Singapore Dollars made by the Lenders to the
Borrowers which bears interest at a rate based on SOR. “SOR Rate” shall mean, in
relation to any Loan in Singapore Dollars, the rate administered by ABS
Benchmarks Administration Co Pte. Ltd. (or any other entity or person which
takes over the administration of that rate) for the relevant currency and period
displayed on page ABSFIX01 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate), as of 11:00 a.m. London local
time, two Business Days before the first day of the applicable Interest Period
(“SOR Screen Rate”); provided that (x) if no SOR Screen Rate is available for
the applicable Interest Period, the Interpolated Rate for that Loan shall be
used, (y) if no SOR Screen Rate is available for the currency of that Loan and
it is not possible to calculate an Interpolated Rate for that Loan, then, unless
and until the Administrative Agent and the applicable Borrower shall mutually
agree upon a substitute rate, then such rate shall be calculated as (i) if
available, the SOR Screen Rate for the immediately preceding Business Day,
adjusted to take into account such factors as the Administrative Agent may, in
its absolute discretion, consider necessary and (ii) if the SOR Screen Rate
referred to in clause (i) is unavailable, the cost to the Administrative Agent
of funding the relevant Loan from whatever source it may reasonably select and
(z) if the SOR Screen Rate or Interpolated Rate is below zero, SOR will be
deemed to be zero. “Specified Equity Contribution” shall have the meaning
provided in Section 10.11(b). “Specified Event of Default” shall mean any Event
of Default arising under Section 11.01, 11.03(i) (solely relating to a failure
to comply with Section 10.11 or Section 9.17(c), (d), (e), (f), (g), or (h)),
11.02 (solely with respect to any material inaccuracy in any Borrowing Base
Certificate), 11.03(ii) or 11.05. “Specified Permitted Adjustments” shall mean
all adjustments identified in the calculation of “Adjusted EBITDA” as set forth
in the “Summary—Summary Historical Financial and Pro Forma Financial Data” in
the private supplement relating to Amendment No. 5 to the extent such
adjustments, without duplication, continue to be applicable to the reference
period (it being understood that such adjustments shall be calculated net of the
amount of actual benefits realized or expected to be realized during such
reference period that are otherwise included in the calculation of Consolidated
EBITDA). “Specified Representations” shall mean the representations and
warranties of the Credit Parties set forth in Sections 8.02, 8.03(iii) (in the
case of any Class of Loans with respect to which such Specified Representations
are made, limited to the incurrence of such Class of Loans in the case of the
Borrowers, the provision of the Guaranty Agreement and the grant of the Liens in
the Collateral to the Collateral Agents for the benefit of the Secured Creditors
by all Credit Parties), 8.05(b), 8.08(c) (in the case of any Class of Loans with
respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof), 8.08(d) (in the case of any Class of
Loans with respect to which such Specified Representations are made, limited to
the incurrence and use of proceeds thereof), 8.11, 8.15 (in the case of any
Class of Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof) and 8.16 (in the case of
any Class of Loans with respect to which such Specified Representations are
made, limited to the incurrence and use of proceeds thereof). “Sponsor” shall
mean Platinum Equity Advisors, LLC and its Affiliates (excluding any operating
portfolio company thereof). -75-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre083.jpg]
“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.
“Spot Rate” shall mean the exchange rate, as reasonably determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent)
as of the end of the preceding Business Day in the financial market for the
first currency; or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in the Administrative Agent’s principal
foreign exchange trading office for the first currency. “SSM Regulation” shall
mean Council Regulation (ED) No. 1024/2013 of 15 October 2013 conferring
specific tasks on the European Central Bank concerning policies relating to the
prudential supervision of credit institutions and, where relevant, shall include
reference to Regulation (EU) No. 468/2014 of the European Central Bank of 16
April 2014 establishing the framework for co-operation within the Single
Supervisory Mechanism between the European Central Bank and national competent
authorities and with national designated authorities. “Subfacility” shall mean
the U.S. Subfacility, the U.S. FILO Subfacility, the Canadian Subfacility, the
Canadian FILO Subfacility, the French Subfacility, the German Subfacility, the
Asian Subfacility and/or the European Subfacility. “Subordinated Indebtedness”
shall mean any Indebtedness that is expressly subordinated in right of payment
to the Obligations. “Subsequent Transaction” shall have the meaning provided in
Section 1.05. “Subsidiary” shall mean, as to any Person, (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% Equity Interest at
the time. “Subsidiary Borrower” shall mean each U.S. Subsidiary Borrower and
each Canadian Borrower, French Borrower, German Borrower, Hong Kong Borrower and
Irish Borrower. “Subsidiary Guarantor” shall mean each UK Guarantor, each
Australian Guarantor, and each Singapore Guarantor. “Supermajority Lenders”
shall mean those Non-Defaulting Lenders which would constitute the Required
Lenders under, and as defined in, this Agreement if the percentage “50%”
contained therein were changed to “66- 2/3%.” “Supported QFC” shall have the
meaning provided in Section 13.28. “Swap Contract” shall mean (a) any and all
rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the -76-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre084.jpg]
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Obligation” shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “Swingline
Commitment” shall mean the commitment of the Swingline Lender to make loans
pursuant to Section 2.12, as the same may be reduced from time to time pursuant
to Section 2.07 or Section 2.12. “Swingline Exposure” shall mean at any time the
aggregate principal amount at such time of all outstanding Swingline Loans. The
Swingline Exposure of any Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time. “Swingline Lender” shall mean
JPMCB. “Swingline Loan” shall mean any Loan made by the Swingline Lender
pursuant to Section 2.12 until such Loan is settled among the Lenders pursuant
to Section 2.14. “Swingline Note” shall mean each swingline note substantially
in the form of Exhibit B-2 hereto. “Syndication Agent” shall mean, prior to the
Amendment No. 5 Effective Date, Bank of America, N.A., in its capacity as
syndication agent for this Agreement. “Synthetic Lease” shall mean a lease
transaction under which the parties intend that (i) the lease will be treated as
an “operating lease” by the lessee and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property. “TARGET2” shall mean the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system which utilizes a
single shared platform and which was launched on 19 November 2007. “Tax
Deduction” shall mean a deduction or withholding for or on account of Tax from
any payment to be made by or on account of any Loan provided to a French
Borrower. “Tax Receivable Agreement” shall mean that certain Tax Receivable
Agreement, dated as of February 7, 2020, by and between Ultimate Parent and VPE
Holdings, LLC, a Delaware limited liability company, as may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto. “TCA” shall mean the Taxes
Consolidation Act 1997 of Ireland as amended. “TEG” shall have the meaning
provided in Section 2.06(l). “TEG Letter” shall have the meaning provided in
Section 2.06(l). “Term Agent” shall mean Citibank, N.A. (or prior to the entry
into the New Term Loan Credit Agreement, JPMorgan Chase Bank, N.A.), in its
capacity as administrative agent and collateral agent under the Term Documents.
“Term Documents” shall mean the Term Loan Credit Agreement, any guarantees
issued thereunder and the collateral and security documents (and intercreditor
agreements) entered into in connection therewith. -77-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre085.jpg]
“Term Loan Credit Agreement” shall mean (i) the Term Loan Credit Agreement (the
“New Term Loan Credit Agreement”) entered into as of the Amendment No. 5
Effective Date (or prior to the entry into the New Term Loan Credit Agreement,
that certain Term Loan Credit Agreement entered into as of the Closing Date (as
amended, restated, amended and restated, modified or supplemented prior to the
Amendment No. 5 Effective Date, the “Original Term Loan Credit Agreement”)), as
the same may be amended, amended and restated, modified or supplemented from
time to time in accordance with the terms hereof and thereof, by and among the
Lead Borrower, Holdings, the lenders party thereto in their capacities as
lenders thereunder, the Term Agent and the other agents and parties party
thereto from time to time, and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the Indebtedness and other obligations outstanding under (x) the credit
agreement referred to in the preceding clause (i) or (y) any subsequent Term
Loan Credit Agreement, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term Loan Credit Agreement hereunder.
Any reference to the Term Loan Credit Agreement hereunder shall be deemed a
reference to any Term Loan Credit Agreement then in existence. “Term Priority
Collateral” shall have the meaning assigned to the term “Fixed Asset Collateral”
in the Intercreditor Agreement. “Term SOFR” shall mean the forward-looking term
rate based on SOFR that has been selected or recommended by the Relevant
Governmental Body. “Test Period” shall mean each period of four consecutive
fiscal quarters of the Lead Borrower (in each case taken as one accounting
period) for which Section 9.01 Financials have been (or were required to be)
delivered or are otherwise internally available on or after the Amendment No. 5
Effective Date; provided that, until the first such Section 9.01 Financials are
(or are required to be) delivered hereunder or are otherwise internally
available on or after the Amendment No. 5 Effective Date, “Test Period” shall
mean the four consecutive fiscal quarters of Ultimate Parent or the Lead
Borrower for which financial statements have been delivered pursuant to Section
9.01 of this Agreement (prior to giving effect to Amendment No. 5). “Threshold
Amount” shall mean the greater of $100,000,000 and 20.0% of Consolidated EBITDA
of the Lead Borrower and its Restricted Subsidiaries for the most recently ended
Test Period. “Tooling Materials” shall mean assets (not classified as property,
plant or equipment under U.S. GAAP or recorded as a capital expenditure in the
financial statements of any Credit Party) that are recognized in accordance with
EITF Issue No. 99-5 “Accounting for Pre-Production Costs Related to Long-Term
Supply Arrangements” as a result of incurring costs for the design and
development of molds, dies or other tools that are owned or to be owned by a
customer per such customer’s specifications. “Type” shall mean the type of Loan
determined with regard to the interest option applicable thereto, i.e., whether
a Base Rate Loan, LIBO Rate Loan, Canadian Prime Rate Loan, CDOR Rate Loan, CNH
HIBOR Loan, SOR Loan, BBSY Loan or HIBOR Loan. “U.S. Borrowers” shall mean (i)
the Lead Borrower and (ii) any U.S. Subsidiary Borrower. “U.S. Borrowing Base”
shall mean, at any time of calculation, an amount equal to the sum of, without
duplication: (a) the book value of Eligible Accounts of the U.S. Credit Parties
multiplied by the advance rate of 85%; plus (b) the lesser of (i) the Cost of
Eligible Inventory of the U.S. Credit Parties multiplied by the advance rate of
70% and (ii) the appraised NOLV Percentage of Eligible Inventory of the U.S.
Credit Parties multiplied by the advance rate of 85%; plus -78-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre086.jpg]
(c) 100% of Eligible Cash of the U.S. Credit Parties; minus (d) any Reserves
established from time to time by the Administrative Agent in accordance
herewith. “U.S. Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any U.S. Security Document (including any
Additional Security Documents but excluding the Non-U.S. Security Documents) or
will be granted in accordance with requirements set forth in Section 9.13,
including, without limitation, all collateral as described in the U.S. Security
Agreement and all Mortgaged Properties. For the avoidance of doubt, in no event
shall U.S. Collateral include Excluded Collateral. “U.S. Collateral Agent” shall
mean JPMCB, acting as a collateral agent for the Secured Creditors for the
purpose of any US Security Document or Canadian Security Document and any
successor thereto appointed pursuant to Section 12.10. “U.S. Credit Party” shall
mean Holdings and each U.S. Borrower. “U.S. Dollars” and the sign “$” shall each
mean freely transferable lawful money (expressed in dollars) of the United
States. “U.S. Dominion Account” shall mean a special concentration account
established by the Lead Borrower in the United States, at JPMCB or another bank
reasonably acceptable to the Administrative Agent, over which the Administrative
Agent has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Credit Documents. “U.S. FILO
Borrowing Base” shall mean at any time of calculation, an amount equal to the
sum of, without duplication: (a) the book value of Eligible Accounts of the U.S.
Borrowers multiplied by the advance rate of 92.5%; plus (b) the lesser of (i)
the Cost of Eligible Inventory of the U.S. Borrowers multiplied by the advance
rate of 75%, and (ii) the appraised NOLV Percentage of Eligible Inventory of the
U.S. Borrowers multiplied by the advance rate of 90%; plus (c) 100% of Eligible
Cash of the U.S. Borrowers; minus (d) any Reserves established from time to time
by the Administrative Agent in accordance herewith. “U.S. FILO Lender” shall
mean any Lender under the U.S. FILO Subfacility. “U.S. FILO Line Cap” shall mean
an amount equal to the lesser of (a) the U.S. FILO Revolving Commitments and (b)
the then applicable U.S. FILO Borrowing Base. “U.S. FILO Loans” shall mean
advances made to or at the instructions of a U.S. Borrower pursuant to Section
2.01 hereof under the U.S. FILO Subfacility. “U.S. FILO Revolving Borrowing”
shall mean a Borrowing comprised of U.S. FILO Revolving Loans. “U.S. FILO
Revolving Commitment” shall mean the commitment of the U.S. FILO Lenders under
the U.S. FILO Subfacility to make U.S. FILO Loans hereunder. The aggregate
amount of the U.S. FILO Lenders’ U.S. FILO Revolving Commitments on the
Amendment No. 5 Effective Date is $23,000,000. “U.S. FILO Revolving Exposure”
shall mean, with respect to any U.S. FILO Lender at any time, the aggregate
principal amount at such time of all outstanding U.S. FILO Loans of such Lender.
-79-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre087.jpg]
“U.S. FILO Revolving Loan” shall mean shall mean advances made pursuant to
Article 2 hereof under the U.S. FILO Subfacility. “U.S. FILO Revolving Note”
shall mean each revolving note relating to the U.S. FILO Subfacility
substantially in the form of Exhibit B-1 hereto. “U.S. FILO Subfacility” shall
mean the U.S. FILO Revolving Commitments of the Lenders and the Loans pursuant
to those Commitments in accordance with the terms hereof. “U.S. GAAP” shall mean
generally accepted accounting principles in the United States of America as in
effect from time to time; provided that determinations made pursuant to this
Agreement in accordance with U.S. GAAP are subject (to the extent provided
therein) to Section 13.07(a). “U.S. Line Cap” shall mean an amount that is equal
to the lesser of (a) the U.S. Revolving Commitments and (b) the then applicable
U.S. Borrowing Base. “U.S. Protective Advances” shall have the meaning provided
in Section 2.18. “U.S. Revolving Borrowing” shall mean a Borrowing comprised of
U.S. Revolving Loans. “U.S. Revolving Commitment” shall mean, with respect to
each Lender, the commitment, if any, of such Lender to make U.S. Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “U.S. Revolving Commitment,” or in the Assignment and
Assumption pursuant to which such Lender assumed its U.S. Revolving Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ U.S. Revolving Commitments on the Amendment No. 5 Effective Date
is $335,000,000. “U.S. Revolving Exposure” shall mean, with respect to any
Lender at any time, the aggregate principal amount at such time of all
outstanding U.S. Revolving Loans of such Lender, plus the aggregate amount at
such time of such Lender’s LC Exposure, plus the aggregate amount at such of
such Lender’s Swingline Exposure. “U.S. Revolving Loans” shall mean advances
made pursuant to Article 2 hereof under the U.S. Subfacility and may constitute
U.S. Revolving Loans and Swingline Loans. “U.S. Revolving Note” shall mean each
revolving note relating to the U.S. Subfacility substantially in the form of
Exhibit B-1 hereto. “U.S. Security Documents” shall mean the Initial U.S.
Security Agreement, each Deposit Account Control Agreement of a U.S. Credit
Party, each Mortgage and, after the execution and delivery thereof, each
Additional Security Document of a U.S. Credit Party. “U.S. Special Resolution
Regimes” shall have the meaning provided in Section 13.28. “U.S. Subfacility”
shall mean the U.S. Revolving Commitments of the Lenders and the Loans and LC
Credit Extensions pursuant to those Commitments in accordance with the terms
hereof. “U.S. Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person that is incorporated, formed or otherwise organized under the laws of the
United States, any state thereof or the District of Columbia. “U.S. Subsidiary
Borrower” shall mean each U.S. Subsidiary of the Lead Borrower that is on the
Closing Date, or which becomes, a party to this Agreement in accordance with the
requirements of this Agreement. “U.S. Tax Compliance Certificate” shall have the
meaning provided in Section 5.01(c). -80-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre088.jpg]
“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions. “UK
Bail-In Legislation” means (to the extent that the United Kingdom is not an EEA
Member Country which has implemented, or implements, Article 55 BRRD) Part I of
the United Kingdom Banking Act 2009 and any other law or regulation applicable
in the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (otherwise
than through liquidation, administration or other insolvency proceedings). “UK
Collateral” shall mean all the “Secured Assets” as defined in the Initial UK
Security Agreement and all other property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) by the UK Guarantors or will be granted in accordance with the
requirements set forth in Section 9.13. “UK Credit Parties” shall mean each UK
Guarantor. “UK Guarantor” shall mean each UK Subsidiary that is on the Eurasian
Effectiveness Date, or which becomes, a party to the Guaranty Agreement in
accordance with the requirements of this Agreement or the provisions of such
Guaranty Agreement. “UK Insolvency Event” shall mean any corporate action, legal
proceedings or other procedure or step is taken in relation to: (a) the
suspension of payments, a moratorium of any indebtedness (provided the ending of
such moratorium will not remedy any Event of Default caused by such moratorium),
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any UK Credit Party; (b) a
composition, compromise, assignment or arrangement with any creditor of any UK
Credit Party in connection with or as a result of any financial difficulty on
the part of any UK Credit Party; (c) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Credit Party, or any of its assets; (d) the
enforcement of any Lien over any assets of any UK Credit Party having an
aggregate value in excess of £1,000,000 (or equivalent); (e) any expropriation,
attachment, sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of a UK Credit Party having an
aggregate value in excess of £5,000,000 (or equivalent), and is not discharged
within 21 days; or (f) any UK Credit Party is unable or admits inability to pay
its debts as they fall due, suspends or threatens to suspend making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors (excluding any Secured
Creditor in its capacity as such) with a view to rescheduling any of its
indebtedness that is indebtedness in an aggregate amount of at least £1,000,000
(or equivalent), or any analogous procedure or step is taken in any jurisdiction
provided that clauses (a) to (d) above shall not apply to (i) any winding-up
petition which is frivolous or vexatious and is discharged, stayed or dismissed
within 20 Business Days of commencement, (ii) the appointment of an
administrator (or any procedure or step in relation to such appointment) which
the Administrative Agent is satisfied will be withdrawn or unsuccessful and
(iii) any actions expressly permitted by the Credit Agreement. -81-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre089.jpg]
“UK Security Documents” shall mean the Initial UK Security Agreement and, after
the execution and delivery thereof, each Additional Security Document governed
by the laws of England and Wales, including those entered into as required by
the Additional Inventory Security Actions, together with any other applicable
security documents governed by the laws of England and Wales from time to time,
such as a deed or any other related documents, bonds, debentures or pledge
agreements as may be required to perfect a Lien in favor of the European
Collateral Agent for the benefit of the Secured Creditors. “UK Subsidiary” shall
mean any Subsidiary of the Lead Borrower that is incorporated, formed or
otherwise organized under the laws of England and Wales. “Ultimate Parent” shall
mean Vertiv Holdings Co, a Delaware corporation (f/k/a GS Acquisition Holdings
Corp.). “Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than zero, the Unadjusted
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement. “Unaudited Financial Statements” shall have the meaning provided in
Section 6A.11. “Undisclosed Administration” shall mean, in relation to a Lender
or its direct or indirect parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed. “Unfunded Pension Liability” of any Plan subject to
Title IV of ERISA shall mean the amount, if any, by which the value of the
accumulated plan benefits under the Plan determined on a plan termination basis
in accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan. “United Kingdom” shall mean the
United Kingdom of Great Britain and Northern Ireland. “United States” and “U.S.”
shall each mean the United States of America. “Unrestricted Subsidiary” shall
mean (i) on the Amendment No. 5 Effective Date, each Subsidiary of the Lead
Borrower listed on Schedule 1.01B, (ii) any other Subsidiary of the Lead
Borrower designated by the board of directors of the Lead Borrower as an
Unrestricted Subsidiary pursuant to Section 9.16 subsequent to the Amendment No.
5 Effective Date, in each case, except to the extent redesignated as a
Restricted Subsidiary in accordance with such Section 9.16 and (iii) any
Subsidiary of an Unrestricted Subsidiary pursuant to the foregoing clause (i) or
(ii); provided, however, that no Subsidiary Borrower shall be designated as an
Unrestricted Subsidiary unless released from its obligations as a Subsidiary
Borrower concurrently with or after satisfaction of all applicable conditions to
such designation in accordance with Section 9.16. “Unused Line Fee” shall have
the meaning provided in Section 2.05(a). “Unused Line Fee Rate” shall mean,
0.25% per annum on the average daily amount by which the Commitments under any
Subfacility exceed the Revolving Exposure of all Lenders under such Subfacility,
calculated based upon the actual number of days elapsed over a 360-day year
payable quarterly in arrears. “VAT” shall mean (a) any tax imposed in compliance
with the Council Directive of 28 November 2006 on the common system of value
added tax (EC Directive 2006/112); and (b) any other tax of a similar nature,
whether imposed in a member state of the European Union or the United Kingdom in
substitution for, or levied in addition to, such tax referred to in clause (a)
above, or imposed elsewhere. -82-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre090.jpg]
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment. “Wholly-Owned
Domestic Subsidiary” shall mean, as to any Person, any Wholly-Owned Subsidiary
of such Person which is a U.S. Subsidiary of such Person. “Wholly-Owned
Restricted Subsidiary” shall mean, as to any Person, any Wholly-Owned Subsidiary
of such Person which is a Restricted Subsidiary of such Person. “Wholly-Owned
Subsidiary” shall mean, as to any Person, (i) any corporation 100% of whose
capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law). “Write-Down and Conversion Powers”
shall mean (a) in relation to any Bail-In Legislation described in the EU
Bail-In Legislation Schedule from time to time, the powers described as such in
relation to that Bail-In Legislation in the EU Bail-In Legislation Schedule; (b)
in relation to any other applicable Bail-In Legislation: (i) any powers under
that Bail-In Legislation to cancel, transfer or dilute shares issued by a person
that is a bank or investment firm or other financial institution or affiliate of
a bank, investment firm or other financial institution, to cancel, reduce,
modify or change the form of a liability of such a person or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers; and (ii) any similar or
analogous powers under that Bail-In Legislation; and (c) in relation to any UK
Bail-In Legislation: (i) any powers under that UK Bail-In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm
or other financial institution or affiliate of a bank, investment firm or other
financial institution, to cancel, reduce, modify or change the form of a
liability of such a person or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation. Section 1.02 Terms Generally; Certain Interpretive
Provisions and Classification and Reclassification. The definitions in Section
1.01 shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
-83-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre091.jpg]
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). It is understood and agreed that any
Lien, sale, lease or other disposition of assets, Dividend, Indebtedness,
Investment, Affiliate transaction or prepayment of Indebtedness need not be
permitted solely by reference to one category of permitted Lien, sale, lease or
other disposition of assets, Dividend, Indebtedness, Investment, Affiliate
transaction or prepayment of Indebtedness under Sections 10.01, 10.02, 10.03,
10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be permitted in
part under any combination thereof (it being understood that the Lead Borrower
may utilize amounts under any category that is subject to the Payment Conditions
or the Distribution Conditions or any financial ratio or test, including the
Consolidated Fixed Charge Coverage Ratio or Consolidated Total Net Leverage
Ratio, prior to amounts under any other category). For purposes of determining
compliance at any time with Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06
and 10.07(a), in the event that any Lien, sale, lease or other disposition of
assets, Dividend, Indebtedness, Investment, Affiliate transaction or prepayment
of Indebtedness meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Sections 10.01,
10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a), the Lead Borrower, in its sole
discretion, may, from time to time, classify or reclassify such transaction or
item (or portion thereof) (except reclassification into any category or item
that is subject to Payment Conditions or Distribution Conditions) and will only
be required to include the amount and type of such transaction (or portion
thereof) in any one category. Section 1.03 Exchange Rates; Currency Equivalent.
(a) Notwithstanding anything to the contrary in this Agreement, (i) any
representation or warranty that would be untrue or inaccurate, (ii) any
undertaking that would be breached, (iii) any basket that would be exceeded or
(iv) any event that would constitute a Default or an Event of Default, in each
case, solely as a result of fluctuations in applicable currency exchange rates,
shall not be deemed to be untrue, inaccurate, breached, exceeded or so
constituted, as applicable, solely as a result of such fluctuations in currency
exchange rates; provided that this Section 1.03(a) shall not relieve the
Borrowers of their obligations under Section 2.09(b). (b) For purposes of
determining the Consolidated Fixed Charge Coverage Ratio and the Consolidated
Total Net Leverage Ratio, amounts denominated in a currency other than U.S.
Dollars will be converted to the Dollar Equivalent amount thereof, and will, in
the case of Indebtedness, reflect the currency translation effects, determined
in accordance with U.S. GAAP, of Swap Contracts permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar Equivalent of such Indebtedness. (c) Wherever in
this Agreement in connection with a Borrowing, conversion, continuation or
prepayment of a Loan, an amount, such as a required minimum or multiple amount,
is expressed in U.S. Dollars, but such Borrowing or Loan is denominated in an
Alternative Currency, such amount shall be the equivalent amount thereof in such
Alternative Currency (rounded to the nearest Alternative Currency, with 0.5
Alternative Currency being rounded upward), as determined by the Administrative
Agent at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
U.S. Dollars. -84-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre092.jpg]
(d) All references in the Credit Documents to Loans, Letters of Credit,
Obligations, Borrowing Base components and other amounts shall be denominated in
U.S. Dollars, unless expressly provided otherwise. The Dollar Equivalent of any
amounts denominated or reported under a Credit Document in a currency other than
U.S. Dollars shall be determined by the Administrative Agent on a daily basis,
based on the current Spot Rate. The Lead Borrower shall report value and other
Borrowing Base components to the Administrative Agent in the currency invoiced
by the Lead Borrower or shown in the Lead Borrower’s financial records, and
unless expressly provided otherwise, shall deliver financial statements and
calculate financial covenants in U.S. Dollars (subject to paragraph (b) above).
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than U.S. Dollars, the Borrowers shall
repay such Obligation in such other currency. Section 1.04 Additional
Alternative Currencies. (a) The Borrowers may from time to time request that
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than U.S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. In
the case of any such request with respect to the making of Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
with Commitments in respect of the Subfacility under which such additional
Alternative Currency is being requested; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the applicable Issuing Bank. (b)
Any such request shall be made to the Administrative Agent not later than 11:00
a.m., 20 Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the applicable Issuing
Bank, in its or their sole discretion). In the case of any such request
pertaining to Loans, the Administrative Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each applicable Lender (in the case of any such request
pertaining to Loans) or the applicable Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency. (c) Any
failure by a Lender or the applicable Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Bank, as the case may be, to permit Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders with Commitments in respect of the Subfacility under which such
additional Alternative Currency is being requested consent to making Loans in
such requested currency, the Administrative Agent shall so notify such Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Loans; and if
the Administrative Agent and the applicable Issuing Bank consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify such Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.04, the
Administrative Agent shall promptly so notify such Borrower. Section 1.05
Limited Condition Transactions. Notwithstanding anything to the contrary in this
Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of: (i) determining compliance with
any provision of this Agreement which requires the calculation of any financial
ratio or test, including the Consolidated Total Net Leverage Ratio and
Consolidated Fixed Charge Coverage Ratio; (ii) testing availability under
baskets set forth in this Agreement (including baskets determined by reference
to Consolidated EBITDA or Consolidated Total Assets); or -85-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre093.jpg]
(iii) determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom); in
each case, at the option of the Lead Borrower (the Lead Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment, (y) the public announcement of an intention to make
an offer in respect of the target or such acquisition or Investment or (z) the
consummation of such acquisition or Investment, (2) in the case of any Dividend,
at the time of (or on the basis of the Section 9.01 Financials for the most
recently ended Test Period at the time of) either (x) the declaration of such
Dividend or (y) the making of such Dividend and (3) in the case of any voluntary
or optional payment or prepayment on or redemption or acquisition for value of
any Indebtedness subject to Section 10.07(a), at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) either (x) delivery of irrevocable (which may be conditional) notice with
respect to such payment or prepayment or redemption or acquisition of such
Indebtedness or (y) the making of such voluntary or optional payment or
prepayment on or redemption or acquisition for value of any Indebtedness (the
“LCT Test Date”), and if, for the Limited Condition Transaction (and the other
transactions to be entered into in connection therewith), the Lead Borrower or
any of its Restricted Subsidiaries would have been permitted to take such action
on the relevant LCT Test Date in compliance with such ratio, test or basket,
such ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, (a) if the Lead Borrower has made an LCT Election and any of
the ratios, tests or baskets for which compliance was determined or tested as of
the LCT Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Total Assets of the Lead Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations; provided, that, notwithstanding anything to the contrary
herein, if financial statements for one or more subsequent Test Periods shall
have become available, the Lead Borrower may elect, in its sole discretion, to
re-determine all such financial ratios or tests, with respect to, or as of the
last day of, the most recently ended Test Period on the basis of such financial
statements, in which case such date of redetermination shall thereafter be
deemed to be the LCT Test Date for purposes of such baskets, ratios and
financial metrics. and (b) the provisions of this Section 1.05 shall not apply
to any determination of (i) whether the Availability Conditions would be met for
any Credit Extension or (ii) the Global Availability component of the
Distribution Conditions or the Payment Conditions, other than with respect to
any Limited Condition Transaction that is to be financed solely with the
proceeds of newly committed financing not constituting Commitments hereunder. If
the Lead Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any calculation of any ratio, test or
basket availability with respect to the incurrence of Indebtedness or Liens, the
making of Dividends, the making of any Permitted Investment, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Lead Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated, revoked or expires without
consummation of such Limited Condition Transaction, for purposes of determining
whether such Subsequent Transaction is permitted under this Agreement, any such
ratio, test or basket shall be required to be satisfied on a Pro Forma Basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated. Section 1.06 Interpretation (Quebec). For
purposes of any Collateral located in the Province of Quebec or charged by any
deed of hypothec (or any other Credit Document) and for all other purposes
pursuant to which the interpretation or construction of a Credit Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property,” (b) “real property” shall be deemed to include
“immovable property,” (c) “tangible property” shall be deemed to include
“corporeal property,” (d) “intangible property” shall be deemed to include
“incorporeal property,” (e) “security interest,” “mortgage” and “lien” shall be
deemed to include a “hypothec,” “prior claim” and -86-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre094.jpg]
a “resolutory clause,” (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Quebec to the extent such law is applicable to the validity, perfection
and effect of perfection of the Collateral Agent’s Liens on applicable
Collateral, (g) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any “right of offset,” “right of setoff” or similar
expression shall be deemed to include a “right of compensation,” (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary,” (k) “construction liens” shall be
deemed to include “legal hypothecs,” (l) “joint and several” shall be deemed to
include “solidary,” (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault,” (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary,” (o) “easement” shall
be deemed to include “servitude,” (p) “priority” shall be deemed to include
“prior claim,” (q) “survey” shall be deemed to include “certificate of location
and plan,” (r) “fee simple title” shall be deemed to include “absolute
ownership” and (s) “ground lease” shall be deemed to include “emphyteutic
lease.” The parties hereto confirm that it is their wish that this Agreement and
any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any applicable law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
langue anglaise seulement (sauf si une autre langue est requise en vertu d’une
loi applicable). Section 1.07 Code of Banking Practice (Australia). The parties
agree that the Code of Banking Practice (Australia) does not apply to the Credit
Documents nor the transactions under them. Section 1.08 Interpretation
(Germany). (a) Winding-up or dissolution (and any of those terms) includes a
German Credit Party being declared bankrupt (insolvent) or dissolved
(aufgelöst). (b) Any step or procedure taken in connection with insolvency
proceedings includes a German Credit Party having applied for bankruptcy
(Insolvenzantrag) or the opening of bankruptcy proceedings (Insolvenzeröffnung).
(c) An administrator includes an insolvency administrator (Insolvenzverwalter)
and insolvency trustee (Sachwalter). Section 1.09 Divisions. For all purposes
under the Credit Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time. Section 1.10 Treatment of Subsidiaries
Prior to Joinder. Each Subsidiary of Holdings that is required to be joined as a
Credit Party pursuant to Section 9.12 shall, from the time of the requirement
(if any) that such Subsidiary be joined as a Credit Party pursuant to Section
9.12 until the completion of such joinder, be deemed for the purposes of Section
10 of this Agreement to be a Credit Party from and after the date of formation
or acquisition of such Subsidiary; provided that this Section 1.10 shall only
apply to the extent such Subsidiary is actually subsequently joined as a Credit
Party pursuant to Section 9.12. Section 1.11 Interest Rates; LIBOR Notification.
The interest rate on a Loan denominated in U.S. Dollars or an Alternative
Currency may be derived from an interest rate benchmark that is, or may in the
future become, the subject of regulatory reform. Regulators have signaled the
need to use alternative benchmark reference rates for some of these interest
rate benchmarks and, as a result, such interest rate benchmarks may cease to
comply with applicable laws and regulations, may be permanently discontinued,
and/or the basis on which they are calculated may change. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBO Rate -87-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre095.jpg]
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, Section
3.01(b) provides a mechanism for determining an alternative rate of interest.
The Administrative Agent will promptly notify the Lead Borrower, pursuant to
Section 3.01(b)(iii), of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
3.01(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 3.01(b)(ii)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. ARTICLE 2 Amount and Terms of Credit. Section 2.01 The
Commitments. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make (i) U.S. Revolving Loans to the U.S. Borrowers in U.S.
Dollars or in one or more Alternative Currencies, if any, at any time and from
time to time on and after the Closing Date until the earlier of one Business Day
prior to the Maturity Date and the termination of the U.S. Revolving Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met; provided that, no U.S. Revolving Loans may be made to
any U.S. Borrower (other than Swingline Loans pursuant to Section 2.12) unless
the amount of outstanding U.S. FILO Loans is equal to the U.S. FILO Revolving
Commitment; (ii) Canadian Revolving Loans to the Canadian Borrowers in U.S.
Dollars or Canadian Dollars or in one or more additional Alternative Currencies,
at any time and from time to time on and after the Closing Date until the
earlier of one Business Day prior to the Maturity Date and the termination of
the Canadian Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in the Availability Conditions not being met; provided that, no Canadian
Revolving Loans may be made to any Canadian Borrower unless the amount of
outstanding Canadian FILO Loans is equal to the Canadian FILO Revolving
Commitment; (iii) Asian Revolving Loans to the Hong Kong Borrowers in U.S.
Dollars, Australian Dollars, Singapore Dollars, Hong Kong Dollars, CNH or in one
or more additional Alternative Currencies, at any time and from time to time on
and after the Eurasian Effectiveness Date until the earlier of one Business Day
prior to the Maturity Date and the termination of the Asian Revolving Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met; (iv) French Revolving Loans to the French Borrowers in
U.S. Dollars or Euros or in one or more additional Alternative Currencies, if
any, at any time and from time to time on and after the Eurasian Effectiveness
Date until the earlier of one Business Day prior to the Maturity Date and the
termination of the French Revolving Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in the Availability Conditions not being met; (v) German
Revolving Loans to the German Borrowers in U.S. Dollars or Euros or in one or
more additional Alternative Currencies, if any, at any time and from time to
time on and after the Eurasian Effectiveness Date until the earlier of one
Business Day prior to the Maturity Date and the termination of the German
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in the
Availability Conditions not being met; and (vi) European Revolving Loans to the
Irish Borrowers in U.S. Dollars, Euros, Pounds Sterling or in one or more
additional Alternative Currencies, if any, at any time and from time to time on
and after the Eurasian Effectiveness Date until the earlier of one Business Day
prior to the Maturity Date and the termination of the European Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in the
Availability Conditions not being met. Subject to the terms and conditions set
forth herein, the Canadian FILO Lenders agree to make Canadian FILO Loans to the
Canadian Borrowers, in U.S. Dollars, Canadian Dollars or one or more additional
Alternative Currencies, if any, until the earlier of one Business Day prior to
the Maturity Date and the termination of the Canadian FILO Revolving Commitment
of such Lender in an aggregate principal amount that will not result in the
aggregate amount of Canadian FILO Loans exceeding the Canadian FILO Line Cap.
Subject to the terms and conditions set forth herein, -88-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre096.jpg]
the U.S. FILO Lenders agree to make U.S. FILO Loans to the U.S. Borrowers in
U.S. Dollars or one or more Alternative Currencies, if any, until the earlier of
one Business Day prior to the Maturity Date and the termination of the U.S. FILO
Revolving Commitment of such Lender in an aggregate principal amount that will
not result in the aggregate amount of the U.S. FILO Loans exceeding the U.S.
FILO Line Cap. Within the limits set forth above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans under each applicable Subfacility. All
Borrowers shall be jointly and severally liable as borrowers for all Canadian
Revolving Loans and Canadian FILO Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all Asian Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all French Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all German Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all European Revolving Loans regardless of which Borrower receives
the proceeds thereof. All U.S. Borrowers shall be jointly and severally liable
as borrowers for all U.S. Revolving Loans and U.S. FILO Loans regardless of
which U.S. Borrower received the proceeds thereof. No Borrower that is a Foreign
Credit Party shall be liable for any U.S. Revolving Loans or U.S. FILO Loans.
Section 2.02 Loans. (a) Each (i) U.S. Revolving Loan (other than Swingline
Loans) shall be made as part of a Borrowing consisting of U.S. Revolving Loans
made by the Lenders ratably in accordance with their applicable U.S. Revolving
Commitments, (ii) Canadian Revolving Loan shall be made as part of a Borrowing
consisting of Canadian Revolving Loans made by the Lenders ratably in accordance
with their applicable Canadian Revolving Commitments, (iii) Canadian FILO Loan
shall be made as part of a Borrowing consisting of Canadian FILO Loans made by
the Canadian FILO Lenders ratably in accordance with their applicable Canadian
FILO Revolving Commitments, (iv) U.S. FILO Loan shall be made as part of a
Borrowing consisting of U.S. FILO Loans made by the U.S. FILO Lenders ratably in
accordance with their applicable U.S. FILO Revolving Commitments, (v) Asian
Revolving Loan shall be made as part of a Borrowing consisting of Asian
Revolving Loans made by the relevant Lenders ratably in accordance with their
applicable Asian Revolving Commitments, (vi) French Revolving Loan shall be made
as part of a Borrowing consisting of French Revolving Loans made by the relevant
Lenders ratably in accordance with their applicable French Revolving
Commitments, (vii) German Revolving Loan shall be made as part of a Borrowing
consisting of German Revolving Loans made by the relevant Lenders ratably in
accordance with their applicable German Revolving Commitments, and (viii)
European Revolving Loan shall be made as part of a Borrowing consisting of
European Revolving Loans made by the Lenders ratably in accordance with their
applicable European Revolving Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to Section
2.02(f), Loans (other than Swingline Loans) comprising any Borrowing shall be in
an aggregate principal amount that is (i) in the case of Base Rate Loans and
Canadian Prime Rate Loans equal to the amount requested by the applicable
Borrower and (ii) in the case of LIBO Rate Loans, CDOR Rate Loans, or any Loans
under the Asian Subfacility, European Subfacility, German Subfacility, or French
Subfacility, (A) an integral multiple of the Dollar Equivalent of $250,000 and
not less than the Dollar Equivalent of $1,000,000, or (B) equal to the remaining
available balance of the Revolving Commitments under the applicable Subfacility.
(b) Subject to Section 3.01, (i) each Borrowing of U.S. Revolving Loans or U.S.
FILO Loans shall be comprised entirely of Base Rate Loans or LIBO Rate Loans,
(ii) each Borrowing of Canadian Revolving Loans or Canadian FILO Loans shall be
comprised entirely of Canadian Prime Rate Loans or CDOR Rate Loans or, if in any
Alternative Currency, LIBO Rate Loans, (iii) each Borrowing of European
Revolving Loans shall be comprised entirely of LIBO Rate Loans, (iv) each
Borrowing of Asian Revolving Loans shall be comprised entirely of HIBOR Loans,
LIBO Rate Loans, SOR Loans, BBSY Loans or CNH HIBOR Loans, (v) each Borrowing of
French Revolving Loans shall be comprised entirely of LIBO Rate Loans and (vi)
each borrowing of German Revolving Loans shall be comprised entirely of LIBO
Rate Loans, in each case, as the applicable Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any LIBO Rate Loan, CDOR Rate
Loan, Canadian Prime Rate Loans, BBSY Loan, SOR Loan, HIBOR Loan or CNH HIBOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement or cause the -89-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre097.jpg]
Borrowers to pay additional amounts pursuant to Section 3.01 and provided
further that any such domestic or foreign branch or Affiliate which makes a Loan
to a French Borrower must be a French Authorized Lender. Borrowings of more than
one Type may be outstanding at the same time; provided further that the
Borrowers shall not be entitled to request any Borrowing that, if made, would
result in more than ten Borrowings in the U.S. Subfacility, five Borrowings in
the U.S. FILO Subfacility, five Borrowings in the Canadian Subfacility, five
Borrowings in the Canadian FILO Subfacility, five Borrowings in the Asian
Subfacility, five Borrowings in the European Subfacility, five Borrowings in the
French Subfacility and five Borrowings in the German Subfacility, respectively,
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings. (c) Except with respect to
Loans made pursuant to Section 2.02(f), each Lender shall make each Loan (other
than Swingline Loans) to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate (i) in New York City, in the case of Loans to
a U.S. Borrower not later than 3:00 p.m. New York time, (ii) in Toronto,
Ontario, in the case of Loans to a Canadian Borrower, not later than 3:00 p.m.
Toronto time, (iii) in London, in the case of Loans to an Irish Borrower, French
Borrower or German Borrower, and (iv) in Hong Kong, in the case of Loans to a
Hong Kong Borrower, not later than the Applicable Time specified by the
Administrative Agent in the case of any Loans to a Foreign Borrower, and the
Administrative Agent shall promptly credit the amounts so received to an account
as directed by the Applicable Administrative Borrower in the applicable Notice
of Borrowing maintained with the Administrative Agent or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met or waived, return the amounts so received to the respective
Lenders. (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the applicable
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. (e) Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. (f) If an Issuing Bank shall not have received from the
applicable Borrowers the payment required to be made by Section 2.13(e) within
the time specified in such Section, such Issuing Bank will promptly notify the
Administrative Agent of the LC Disbursement and the Administrative Agent will
promptly notify each applicable Lender of such LC Disbursement and its Pro Rata
Percentage thereof. Each such Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent on such date (or, if such Lender
shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 11:00 a.m., New York City time on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such LC Disbursement (it being understood that such amount shall be deemed to
constitute a Base Rate Loan (for LC Disbursements denominated in U.S. Dollars),
a Canadian Prime Rate Loan (for LC Disbursements denominated Canadian Dollars),
or a LIBO Rate Loan with an Interest Period of one month (for LC Disbursements
denominated in any other currency) of such Lender, and such payment shall be
deemed to have reduced the applicable LC Exposure), and the Administrative Agent
will promptly pay to such Issuing Bank amounts so received by it from the
applicable Lenders. The Administrative Agent will promptly pay to the applicable
Issuing Bank any amounts received by it from the applicable Borrower pursuant to
Section 2.13(e) prior to the time that any Lender makes any payment pursuant to
this paragraph (f); any such amounts received by the Administrative Agent
thereafter will be -90-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre098.jpg]
promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the applicable Issuing Bank, as their interests may
appear. If any Lender under the applicable Subfacility shall not have made its
Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, such Lender and the applicable Borrowers, severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph (f) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Issuing Bank at (i) in the case of the Lead Borrower,
a rate per annum equal to the interest rate applicable to Revolving Loans
pursuant to Section 2.06, and (ii) in the case of such Lender, at the Base Rate
(for U.S. Dollars), the Canadian Prime Rate (for Canadian Dollars), or the LIBO
Rate with an Interest Period of one month for all other currencies. Section 2.03
Borrowing Procedure. To request a Revolving Borrowing, the Applicable
Administrative Borrower shall notify the Administrative Agent of such request by
telecopy or electronic transmission (if arrangements for doing so have been
approved by the Administrative Agent, which approval shall not be unreasonably
withheld, conditioned or delayed) or (other than in the case of requests in
relation to European Revolving Loans, French Revolving Loans or German Revolving
Loans) telephone (promptly confirmed by telecopy or electronic transmission) (i)
in the case of a Borrowing of LIBO Rate Loans under the U.S. Subfacility or U.S.
FILO Subfacility, not later than 1:00 p.m., New York City time, three Business
Days (or such later date as the Administrative Agent may agree) before the date
of the proposed Borrowing to the Administrative Agent’s New York office, (ii) in
the case of a Borrowing of CDOR Rate Loans under the Canadian Subfacility or
Canadian FILO Subfacility, not later than 1:00 p.m., Toronto time, four Business
Days (or such later date as the Administrative Agent may agree) before the date
of the proposed Borrowing to the Administrative Agent’s Toronto office, (iii) in
the case of a Borrowing of BBSY Loans under the Asian Subfacility, not later
than 1:00 p.m., Hong Kong time, four Business Days (or such later date as the
Administrative Agent may agree) before the date of the proposed Borrowing to the
Administrative Agent’s Hong Kong office, (iv) in the case of a Borrowing of SOR
Loans under the Asian Subfacility, not later than 1:00 p.m., Singapore time,
four Business Days (or such later date as the Administrative Agent may agree)
before the date of the proposed Borrowing to the Administrative Agent’s Hong
Kong office, (v) in the case of a Borrowing of LIBO Rate Loans under any Foreign
Subfacility, not later than 11:00 a.m., New York City time, four Business Days
(or such later date as the Administrative Agent may agree) before the date of
the proposed Borrowing to the Administrative Agent’s New York office, (vi) in
the case of a Borrowing of Base Rate Loans (other than Swingline Loans) under
the U.S. Subfacility or the U.S. FILO Subfacility, not later than 1:00 p.m., New
York City time, on the Business Day of the proposed Borrowing to the
Administrative Agent’s New York office, (vii) in the case of a Borrowing of
HIBOR Loans under the Asian Subfacility, not later than 11:00 a.m., Hong Kong
time, four Business Days (or such later date as the Administrative Agent may
agree) before the date of the proposed Borrowing to the Administrative Agent’s
Hong Kong office, (viii) in the case of a Borrowing of Canadian Prime Rate Loans
under the Canadian Subfacility or Canadian FILO Subfacility, not later than
11:00 a.m., Toronto time, on the Business Day of the proposed Borrowing to the
Administrative Agent’s Toronto office and (ix) in the case of a Borrowing of CNH
HIBOR Loans under the Asian Subfacility, not later than 1:00 p.m., Singapore
time, five Business Days (or such later date as the Administrative Agent may
agree) before the date of the proposed Borrowing to the Administrative Agent’s
Hong Kong office. Each such telephonic Notice of Borrowing shall be irrevocable,
subject to Sections 2.09 and 3.01, and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Borrowing in a form approved by the Administrative Agent and signed by the Lead
Borrower (or confirmed promptly by electronic transmission (if arrangements for
doing so have been approved by the Administrative Agent, which approval shall
not be unreasonably withheld, conditioned or delayed)). Each such telephonic and
written Notice of Borrowing shall specify the following information in
compliance with Section 2.02: (a) the name of the Borrower; (b) the aggregate
amount of such Borrowing; (c) the date of such Borrowing, which shall be a
Business Day; (d) whether such Borrowing is to be a Borrowing of Base Rate
Loans, a Borrowing of LIBO Rate Loans, a Borrowing of Canadian Prime Rate Loans,
a Borrowing of CDOR Rate Loans, a Borrowing of CNH HIBOR Loans, a Borrowing of
HIBOR Loans, a Borrowing of SOR Loans, or a Borrowing of BBSY Loans; -91-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre099.jpg]
(e) in the case of a Borrowing of LIBO Rate Loans, CDOR Rate Loans, BBSY Loans,
SOR Loans, CNH HIBOR Loans or HIBOR Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; (f) the location and number of the account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.02; (g) the Subfacility under which the Loans are to be borrowed; (h) the
currency of the Borrowing; (i) the amount of Eligible Cash as of the close of
business on the Business Day prior to the date of such notice and the remaining
Global Availability after adjusting for the proposed Borrowing; and (j) that the
conditions set forth in Article 6 or Article 7, as applicable, are satisfied or
waived as of the date of the notice. If no election as to the Type of Borrowing
is specified, then the requested Borrowing shall be a Borrowing of Base Rate
Loans (for Borrowings in U.S. Dollars under the U.S. Subfacility or the U.S.
FILO Subfacility), Canadian Prime Rate Loans (for Borrowings in Canadian
Dollars) and LIBO Rate Loans with an Interest Period of one month (for
Borrowings in U.S. Dollars under any Foreign Subfacility and any other
currency). If no Interest Period is specified with respect to any requested
Borrowing of LIBO Rate Loans, CDOR Rate Loans, HIBOR Loans, BBSY Loans or SOR
Loans then the Applicable Administrative Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If no currency is
specified, then the requested Borrowing shall be made in U.S. Dollars. Promptly
following receipt of a Notice of Borrowing in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
This Section 2.03 shall not apply to Swingline Loans, the borrowing of which
shall be in accordance with Section 2.12. Section 2.04 Evidence of Debt;
Repayment of Loans. (a) Each U.S. Borrower, jointly and severally, hereby
unconditionally promises to pay (i) to the Administrative Agent (A) for the
account of each Lender under the U.S. Subfacility, the then unpaid principal
amount of each U.S. Revolving Loan of such Lender, and (B) for the account of
each U.S. FILO Lender, if applicable, the then unpaid principal amount of each
U.S. FILO Loan of such U.S. FILO Lender, and (ii) to the Swingline Lender the
then unpaid principal amount of each applicable Swingline Loan, on the Maturity
Date. Each Borrower, jointly and severally, hereby unconditionally promises to
pay to the Administrative Agent (A) for the account of each Lender under the
Canadian Subfacility, the then unpaid principal amount of each Canadian
Revolving Loan of such Lender and (B) for the account of each Canadian FILO
Lender, if applicable, the then unpaid principal amount of each Canadian FILO
Loan of such Canadian FILO Lender, on the Maturity Date. Each Borrower, jointly
and severally, hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender under the Asian Subfacility, the then
unpaid principal amount of each Asian Revolving Loan of such Lender, on the
Maturity Date. Each Borrower, jointly and severally, hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender
providing any French Revolving Loans, the then unpaid principal amount of each
French Revolving Loan of such Lender, on the Maturity Date. Each Borrower,
jointly and severally, hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender providing any German
Revolving Loans, the then unpaid principal amount of each German Revolving Loan
of such Lender, on the Maturity Date. Each Borrower, jointly and severally,
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender under the European Subfacility, the then unpaid principal
amount of each European Revolving Loan of such Lender, on the Maturity Date. (b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from -92-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre100.jpg]
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement. The Applicable
Administrative Borrower shall be entitled to review records of such accounts
with prior reasonable notice during normal business hours. (c) The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof, the currency
thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Applicable Administrative Borrower shall be entitled to review
records of such accounts with prior reasonable notice during normal business
hours. (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms. (e) Any Lender
under the U.S. Subfacility, the U.S. FILO Subfacility, the Canadian Subfacility
or the Canadian FILO Subfacility may request that Loans made by it under such
Subfacility be evidenced by a promissory note. In such event, the applicable
Borrower shall promptly prepare, execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) substantially in the form of Exhibit B-1 or Exhibit B-2,
as applicable. Section 2.05 Fees. (a) Unused Line Fee. With respect to each
Subfacility, the applicable Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the pro rata benefit of the Lenders (other than any
Defaulting Lender), under each Subfacility, a fee in U.S. Dollars equal to the
Unused Line Fee Rate multiplied by the amount by which the Revolving Commitments
(other than Revolving Commitments of a Defaulting Lender) under such Subfacility
exceed the average daily balance of outstanding Revolving Loans (other than
Swingline Loans) under such Subfacility and stated amount of outstanding Letters
of Credit under such Subfacility during any fiscal quarter (such fee, the
“Unused Line Fee”). Such fee shall accrue commencing on the Closing Date, and
will be payable in arrears, on the first Business Day of each fiscal quarter,
commencing on or about April 1, 2017. (b) Administrative Agent Fees. The
Borrowers, jointly and severally, agree to pay to the Administrative Agent, for
its own account, the fees set forth in the Fee Letter or such other fees payable
in the amounts and at the times separately agreed upon between the Lead Borrower
and the Administrative Agent (the “Administrative Agent Fees”). (c) LC and
Fronting Fees. With respect to each Subfacility, the applicable Borrowers,
jointly and severally, agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee (“LC Participation Fee”) in U.S.
Dollars with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on LIBO Rate Loans that are not FILO Loans pursuant
to Section 2.06, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank a fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as each Issuing Bank’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder as agreed among the Lead Borrower
and such Issuing Bank from time to time. LC Participation Fees and Fronting Fees
accrued to but excluding the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the -93-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre101.jpg]
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand (including
documentation reasonably supporting such request). Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
written demand (together with backup documentation supporting such reimbursement
request). All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). (d) All fees shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution, if and as appropriate, among the Lenders (other than
Defaulting Lenders), except that the Fronting Fees shall be paid directly to
each Issuing Bank. Once paid, none of the fees shall be refundable under any
circumstances. Section 2.06 Interest on Loans. (a) U.S. Subfacility and U.S.
FILO Subfacility. (i) Subject to the provisions of Section 2.06(g), the Loans
comprising each Borrowing under the U.S. Subfacility or the U.S. FILO
Subfacility of Base Rate Loans, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin
in effect from time to time. (ii) Subject to the provisions of Section 2.06(g),
the Loans comprising each Borrowing under the U.S. Subfacility or the U.S. FILO
Subfacility of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time. (b) Canadian Subfacility and
Canadian FILO Subfacility. (i) Subject to the provisions of Section 2.06(g), the
Loans comprising each Borrowing under the Canadian Subfacility or the Canadian
FILO Subfacility of Canadian Prime Rate Loans shall bear interest at a rate per
annum equal to the Canadian Prime Rate plus the Applicable Margin in effect from
time to time. (ii) Subject to the provisions of Section 2.06(g), the Loans
comprising each Borrowing under the Canadian Subfacility or the Canadian FILO
Subfacility of CDOR Rate Loans shall bear interest at a rate per annum equal to
the CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time. (iii) Subject to the provisions
of Section 2.06(g), the Loans comprising each Borrowing under the Canadian
Subfacility or the Canadian FILO Subfacility of LIBO Rate Loans shall bear
interest at a rate per annum equal to the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin in effect from time to
time. (c) Asian Subfacility. (i) Subject to the provisions of Section 2.06(g),
the Loans comprising each Borrowing under the Asian Subfacility of CNH HIBOR
Loans shall bear interest at a rate per annum equal to the CNH HIBOR Rate plus
the Applicable Margin in effect from time to time. (ii) Subject to the
provisions of Section 2.06(g), the Loans comprising each Borrowing under the
Asian Subfacility of HIBOR Loans shall bear interest at a rate per annum equal
to the HIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time. (iii) Subject to the provisions
of Section 2.06(g), the Loans comprising each Borrowing under the Asian
Subfacility of SOR Loans shall bear interest at a rate per annum equal to the
SOR Rate plus the Applicable Margin in effect from time to time. (iv) Subject to
the provisions of Section 2.06(g), the Loans comprising each Borrowing under the
Asian Subfacility of LIBO Rate Loans shall bear interest at a rate per annum
equal to the LIBO Rate plus the Applicable Margin in effect from time to time.
-94-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre102.jpg]
(v) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing under the Asian Subfacility of BBSY Loans shall bear interest at a
rate per annum equal to the BBSY Rate plus the Applicable Margin in effect from
time to time. (d) European Subfacility. Subject to the provisions of Section
2.06(g), the Loans comprising each Borrowing under the European Subfacility of
LIBO Rate Loans shall bear interest at a rate per annum equal to the LIBO Rate
plus the Applicable Margin in effect from time to time. (e) French Subfacility.
Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing under the French Subfacility of LIBO Rate Loans shall bear interest at
a rate per annum equal to the LIBO Rate plus the Applicable Margin in effect
from time to time. (f) German Subfacility. Subject to the provisions of Section
2.06(g), the Loans comprising each Borrowing under the German Subfacility of
LIBO Rate Loans shall bear interest at a rate per annum equal to the LIBO Rate
plus the Applicable Margin in effect from time to time. (g) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fees or other
amount payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of, or interest on, any Loan, 2% plus the rate
otherwise applicable to such Loan or (ii) in the case of any other amount, 2%
plus the rate applicable to Base Rate Loans. (h) Accrued interest on each Loan
shall be payable (i) in the case of Base Rate Loans or Canadian Prime Rate Loans
on each Adjustment Date, commencing with April 1, 2017, in arrears for such Base
Rate Loans or Canadian Prime Rate Loans, (ii) in the case of LIBO Rate Loans,
CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans, at the
end of the current Interest Period therefor and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in the case of
all Revolving Loans, upon termination of the Revolving Commitments; provided
that (x) interest accrued pursuant to paragraph (g) of this Section 2.06 shall
be payable on demand and, absent demand, on each Adjustment Date, at the end of
the current Interest Period and upon termination of the Revolving Commitments,
as applicable, (y) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a Base Rate Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (z) in the
event of any conversion of any LIBO Rate Loan, CDOR Rate Loan, SOR Loan, BBSY
Loan, CNH HIBOR Loan or HIBOR Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. (i) All interest hereunder shall be computed on the
basis of a year of 365/366 days, or 365 days for Loans denominated in Canadian
Dollars, Pounds Sterling, AU$, SGD or HKD except that interest computed by
reference to the LIBO Rate denominated in U.S. Dollar, Euro and CNH (other than
Base Rate Loans determined by reference to the LIBO Rate) and all fees shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error. (j) For purposes
of the Interest Act (Canada), (i) whenever any interest or fee under this
Agreement is calculated using a rate based on a year of 360 or 365 days or any
other period of time that is less than a calendar year, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on the number of days in the calendar year, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest is payable (or compounded) ends, and (z) divided by 360,
365 or such other period of time that is less than the calendar year, as the
case may be, (ii) the principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement, and (iii) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields. (k) If any provision of this Agreement or of any of
the other Credit Documents would obligate any Credit Party to make any payment
of interest or other amount payable to the Lenders in an amount or calculated at
a -95-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre103.jpg]
rate which would be prohibited by law or would result in a receipt by the
Lenders of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lenders of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to the Lenders under this Section 2.06, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the Lenders
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lenders shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), the Canadian Credit Parties shall be entitled, by notice in writing to
the Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the applicable Canadian Credit
Parties. Any amount or rate of interest referred to in this Section 2.06 shall
be determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Maturity Date and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.
(l) French Revolving Loans; Effective Global Rate (Taux Effectif Global). All
Credit Parties acknowledge that, by virtue of certain characteristics of this
Agreement (in particular the floating rates of interest and the adjustment of
the Applicable Margin applicable to the Loans, the relevant French Borrower’s
right to select the duration of each Interest Period and the uncertainty as to
the amount to be effectively drawn from time to time under the Loans), for the
purpose of articles L.314-1 to L.314-5 of the French Consumer Code, article
R.314-1 et seq. of the French Consumer Code and article L.313-4 of the French
Monetary and Financial Code, the taux effectif global (the “TEG”) shall be
required to be calculated based on assumptions as to the period rate (taux de
période) and the period term (durée de période) and on the assumption that the
interest rate and all other fees, costs or expenses payable under this Agreement
will be maintained at their original level throughout the term of this
Agreement. The calculation of the TEG shall be set out in a TEG letter (the “TEG
Letter”) which will be delivered by the Administrative Agent to each French
Borrower on the date of the first utilization of a French Revolving Loan on or
after the Eurasian Effectiveness Date and from time to time as required by
applicable law, and each TEG Letter will form an integral part of this
Agreement. Section 2.07 Termination and Reduction of Commitments. (a) The
Revolving Commitments, the Swingline Commitment, and the LC Commitment shall
automatically terminate on the Maturity Date. (b) The Lead Borrower may at any
time terminate, or from time to time reduce, the Revolving Commitments of any
Class; provided that (i) any such reduction shall be in an amount that is (x) an
integral multiple of $1,000,000 or (y) the entire remaining Revolving
Commitments of such Class and (ii) the Revolving Commitments under any
Subfacility shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans under such Subfacility in
accordance with Section 2.09, the Revolving Exposures under such Subfacility
would exceed the Commitments under such Subfacility. The U.S. FILO Revolving
Commitments or Canadian FILO Revolving Commitments may not be reduced unless all
Revolving Loans under the U.S. Subfacility, or the Canadian Subfacility,
respectively, have been previously or are concurrently repaid in full. (c) The
Lead Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Commitments of any Subfacility under paragraph (b) of
this Section 2.07 at least three Business Days (or such shorter period to which
the Administrative Agent may consent) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Lead Borrower pursuant to this Section 2.07 shall be irrevocable except
that, to the extent delivered in connection with a refinancing of the applicable
Obligations or other contingent transaction, such notice shall not be -96-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre104.jpg]
irrevocable until such refinancing is closed and funded or such other contingent
transaction has been consummated. Any effectuated termination or reduction of
the Revolving Commitments of any Subfacility shall be permanent. Each reduction
of the Revolving Commitments of any Subfacility shall be made ratably among the
relevant Lenders in accordance with their respective Revolving Commitments.
Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Notice of Borrowing and, in the case of
a Borrowing of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans or HIBOR Loans, shall have an initial Interest Period as specified
in such Notice of Borrowing. Thereafter, the Applicable Administrative Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Borrowing of LIBO Rate Loans, CDOR Rate Loans,
SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans, may elect Interest
Periods therefor, all as provided in this Section 2.08, provided always that no
LIBO Rate Loan to an Irish Borrower, a French Borrower or a German Borrower or a
Hong Kong Borrower may be converted. The Applicable Administrative Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than ten
Borrowings in the U.S. Subfacility, five Borrowings in the U.S. FILO
Subfacility, five Borrowings in the Canadian Subfacility, five Borrowings in the
Canadian FILO Subfacility, five Borrowings in the Asian Subfacility, five
Borrowings in the European Subfacility, five Borrowings in the French
Subfacility and five Borrowings in the German Subfacility outstanding hereunder
at any one time. This Section 2.08 shall not apply to Swingline Loans, which may
not be converted or continued or to any LIBO Rate Loan to an Irish Borrower, a
French Borrower, a German Borrower or a Hong Kong Borrower, which may not be
converted. (b) To make an election pursuant to this Section 2.08, the Applicable
Administrative Borrower shall notify the Administrative Agent of such election
by telephone (other than in relation to a European Revolving Loan, French
Revolving Loan or German Revolving Loan) or electronic transmission (if
arrangements for doing so have been approved by the Administrative Agent, which
approval shall not be unreasonably withheld, delayed or conditioned) by the time
that a Notice of Borrowing would be required under Section 2.03 if such
Applicable Administrative Borrower was requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to Section 3.05. Each such telephonic Notice of
Conversion/Continuation shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Notice of Conversion/Continuation
substantially in the form of Exhibit A-3, unless otherwise agreed to by the
Administrative Agent and the Applicable Administrative Borrower. (c) Each
telephonic and written Notice of Conversion/Continuation shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Notice of Conversion/Continuation applies and, if different options
are being elected with respect to different portions thereof, the portions
thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Borrowing of Base
Rate Loans, a Borrowing of LIBO Rate Loans, a Borrowing of Canadian Prime Rate
Loans, a Borrowing of CDOR Rate Loans, a Borrowing of CNH HIBOR Loans, a
Borrowing of SOR Loans, a Borrowing of BBSY Loans, or a Borrowing of HIBOR
Loans; (iv) the currency of the resulting Borrowing; and -97-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre105.jpg]
(v) if the resulting Borrowing is a Borrowing of LIBO Rate Loans, CDOR Rate
Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans
but does not specify an Interest Period, then the Applicable Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. No Borrowing may be converted into or continued as a Borrowing
denominated in a different currency, but instead must be prepaid in the original
currency of such Borrowing and reborrowed in the other currency. (d) Promptly
following receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. (e) If a Notice of Conversion/Continuation
with respect to a Borrowing of LIBO Rate Loans denominated in U.S. Dollars under
the U.S. Subfacility or the U.S. FILO Subfacility is not timely delivered prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Borrowing of Base Rate Loans. If a Notice of
Conversion/Continuation with respect to a Borrowing of CDOR Rate Loans is not
timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Borrowing of Canadian
Prime Rate Loans. If a Notice of Conversion/Continuation with respect to a
Borrowing under the Asian Subfacility, European Subfacility, German Subfacility
or French Subfacility is not timely delivered prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrower, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing under the U.S. Subfacility, the
U.S. FILO Subfacility, the Canadian Subfacility or the Canadian FILO Subfacility
may be converted to or continued as a Borrowing of LIBO Rate Loans or CDOR Rate
Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans, CDOR Rate
Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans and HIBOR Loans shall be converted
to a Borrowing of Base Rate Loans, Canadian Prime Rate Loans, LIBO Rate Loans,
SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans with an Interest Period of
one month, respectively, at the end of the Interest Period applicable thereto.
Section 2.09 Optional and Mandatory Prepayments of Loans. (a) Optional
Prepayments. The Borrowers shall have the right at any time and from time to
time to prepay, without premium or penalty, any Borrowing (provided that no
Canadian FILO Loan or U.S. FILO Loan may be prepaid unless, prior to or
simultaneously with such prepayment, all Revolving Loans outstanding under the
Canadian Subfacility or the U.S. Subfacility, respectively, are repaid in full),
in whole or in part, subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000. (b) Revolving Loan Prepayments. (i) In the event of the termination
of all the Revolving Commitments of any Subfacility, the applicable Borrowers
shall, on the date of such termination, repay or prepay all the outstanding
Revolving Borrowings of such Subfacility and all outstanding Swingline Loans in
the case of any termination of the U.S. Subfacility and Cash Collateralize or
backstop on terms reasonably satisfactory to the Administrative Agent the LC
Exposure in respect of such Subfacility in accordance with Section 2.13(j). (ii)
In the event of any partial reduction of the Revolving Commitments under any
Subfacility, then (A) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Lead Borrower and the Lenders of the
Aggregate Exposures after giving effect thereto and (B) if (1) the U.S.
Revolving Exposures would exceed the U.S. Line Cap then in effect (it being
understood that for this purpose, the U.S. Borrowing Base shall deduct any
Canadian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Canadian -98-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre106.jpg]
Borrowing Base”, European Revolving Exposures borrowed in reliance on clause (d)
of the definition of “European Borrowing Base”, Asian Revolving Exposures
borrowed in reliance on clause (d) of the definition of “Asian Borrowing Base”,
French Revolving Exposures borrowed in reliance on clause (b) of the definition
of “French Borrowing Base” and German Revolving Exposures borrowed in reliance
on clause (c) of the definition of “German Borrowing Base”), after giving effect
to such reduction, then the U.S. Borrowers shall, on the date of such reduction
(or, if such excess is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
such notice), first, repay or prepay Swingline Loans, second, repay or prepay
U.S. Revolving Borrowings and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section
2.13(j), in an amount sufficient to eliminate such excess, (2) the Canadian
Revolving Exposures exceed the Canadian Line Cap then in effect, after giving
effect to such reduction, then the Canadian Borrowers shall, on the date of such
reduction (or, if such excess is due to the imposition of new Reserves, a change
in the methodology of calculating existing Reserves, a change in eligibility
standards or the occurrence of a Revaluation Date, within five Business Days
following such notice), repay or prepay Canadian Revolving Borrowings in an
amount sufficient to eliminate such excess, (3) the U.S. FILO Revolving
Exposures at any time exceed the U.S. FILO Line Cap then in effect, such excess
shall be deemed drawn under the U.S. Subfacility pursuant to the U.S. Borrowing
Base then in effect, and if the result causes the U.S. Revolving Exposures to
exceed the U.S. Line Cap then in effect (it being understood that for this
purpose, the U.S. Borrowing Base shall deduct any Canadian Revolving Exposures
borrowed in reliance on clause (d) of the definition of “Canadian Borrowing
Base”, European Revolving Exposures borrowed in reliance on clause (d) of the
definition of “European Borrowing Base”, Asian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Asian Borrowing Base”, French
Revolving Exposures borrowed in reliance on clause (b) of the definition of
“French Borrowing Base” and German Revolving Exposures borrowed in reliance on
clause (c) of the definition of “German Borrowing Base”) the U.S. Borrowers
shall, immediately after demand (or, if such excess is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following such notice), apply an amount equal to such excess
to prepay the Loans and any interest accrued thereon, first, repay or prepay
Swingline Loans, second, repay or prepay U.S. Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (4) the Canadian FILO Revolving Exposures at any time
exceed the Canadian FILO Line Cap then in effect, such excess shall be deemed
drawn under the Canadian Subfacility pursuant to the Canadian Borrowing Base
then in effect and if the result causes the Canadian Revolving Exposures to
exceed the Canadian Line Cap then in effect, the Canadian Borrowers shall,
immediately after demand (or, if such excess is due to the imposition of new
Reserves, a change in the methodology of calculating existing Reserves, a change
in eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, repay or prepay Canadian
Revolving Borrowings in an amount sufficient to eliminate such excess, (5) the
Asian Revolving Exposures exceed the Asian Line Cap then in effect, after giving
effect to such reduction, then the Hong Kong Borrowers shall, on the date of
such reduction (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), repay or prepay Asian Revolving Borrowings
in an amount sufficient to eliminate such excess, (6) the French Revolving
Exposures with regard to any French Borrower exceed the French Line Cap for such
French Borrower then in effect, after giving effect to such reduction, then such
French Borrower shall, on the date of such reduction (or, if such excess is due
to the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following such notice), repay or
prepay French Revolving Borrowings in an amount sufficient to eliminate such
excess, (7) the German Revolving Exposures with regard to any German Borrower
Group exceed the German Line Cap for such German Borrower Group then in effect,
after giving effect to such reduction, then the applicable German Borrower
shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following such notice), repay or prepay German
Revolving Borrowings in an amount sufficient to eliminate such excess, (8) the
European Revolving Exposures exceed the European Line Cap then in effect, after
giving effect to such reduction, then the Irish Borrowers shall, on the date of
such reduction (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), repay or prepay European Revolving
Borrowings in an amount sufficient to eliminate such -99-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre107.jpg]
excess, or (9) the Aggregate Exposures would exceed the Line Cap then in effect,
after giving effect to such reduction, then the Borrowers under the applicable
Subfacility shall, on the date of such reduction (or, if such excess is due to
the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following such notice), first, in
the case of the U.S. Subfacility only, repay or prepay all Swingline Loans,
second, repay or prepay Revolving Borrowings and third, in the case of the U.S.
Subfacility only, if applicable, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section
2.13(j), in an amount sufficient to eliminate such excess. (iii) In the event
that (1) the U.S. Revolving Exposures at any time exceeds the U.S. Line Cap then
in effect (it being understood that for this purpose, the U.S. Borrowing Base
shall deduct any Canadian Revolving Exposures borrowed in reliance on clause (d)
of the definition of “Canadian Borrowing Base”, European Revolving Exposures
borrowed in reliance on clause (d) of the definition of “European Borrowing
Base”, Asian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Asian Borrowing Base”, French Revolving Exposures borrowed in
reliance on clause (b) of the definition of “French Borrowing Base” and German
Revolving Exposures borrowed in reliance on clause (c) of the definition of
“German Borrowing Base”), the U.S. Borrowers shall, immediately after demand
(or, if such overadvance is due to the imposition of new Reserves, a change in
the methodology of calculating existing Reserves, a change in eligibility
standards or the occurrence of a Revaluation Date, within five Business Days
following notice), apply an amount equal to such excess to prepay the Loans and
any interest accrued thereon, first, repay or prepay Swingline Loans, second,
repay or prepay U.S. Revolving Borrowings, and third, replace or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.13(j), in an amount sufficient to eliminate such excess,
(2) the Canadian Revolving Exposures at any time exceed the Canadian Line Cap
then in effect, the Canadian Borrowers shall, immediately after demand (or, if
such overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to prepay the Canadian Revolving
Loans and any interest accrued thereon, repay or prepay Canadian Revolving
Borrowings in an amount sufficient to eliminate such excess, (3) the U.S. FILO
Revolving Exposures at any time exceed the U.S. FILO Line Cap then in effect,
such excess shall be deemed drawn under the U.S. Subfacility pursuant to the
U.S. Borrowing Base then in effect, and if the result causes the U.S. Revolving
Exposures to exceed the U.S. Line Cap then in effect (it being understood that
for this purpose, the U.S. Borrowing Base shall deduct any Canadian Revolving
Exposures borrowed in reliance on clause (d) of the definition of “Canadian
Borrowing Base”, European Revolving Exposures borrowed in reliance on clause (d)
of the definition of “European Borrowing Base”, Asian Revolving Exposures
borrowed in reliance on clause (d) of the definition of “Asian Borrowing Base”,
French Revolving Exposures borrowed in reliance on clause (b) of the definition
of “French Borrowing Base” and German Revolving Exposures borrowed in reliance
on clause (c) of the definition of “German Borrowing Base”) the U.S. Borrowers
shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following notice), apply an amount equal to such
excess to prepay the Loans and any interest accrued thereon, first, repay or
prepay Swingline Loans, second, repay or prepay U.S. Revolving Borrowings, and
third, replace or Cash Collateralize outstanding Letters of Credit in accordance
with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (4) the Canadian FILO Revolving Exposures at any time
exceed the Canadian FILO Line Cap then in effect, such excess shall be deemed
drawn under the Canadian Subfacility pursuant to the Canadian Borrowing Base
then in effect and if the result causes the Canadian Revolving Exposures to
exceed the Canadian Line Cap then in effect the Canadian Borrowers shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, repay or prepay Canadian
Revolving Borrowings in an amount sufficient to eliminate such excess, (5) the
Asian Revolving Exposures at any time exceed the Asian Line Cap then in effect,
the Hong Kong Borrowers shall, immediately after demand (or, if such overadvance
is due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five Business Days following notice),
apply an amount equal to such excess to prepay the Loans and any interest
accrued thereon, repay or prepay Asian Revolving Borrowings in an amount
sufficient to eliminate such excess, (6) the French Revolving Exposures with
regard to any French Borrower at any time exceed the French Line Cap for such
French Borrower then in effect, such French Borrower shall, immediately after
demand (or, if such overadvance is -100-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre108.jpg]
due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five Business Days following notice),
apply an amount equal to such excess to prepay the Loans and any interest
accrued thereon, repay or prepay French Revolving Borrowings in an amount
sufficient to eliminate such excess, (7) the German Revolving Exposures with
regard to any German Borrower Group at any time exceed the German Line Cap for
such German Borrower Group then in effect, the applicable German Borrower shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, to repay or prepay German
Revolving Borrowings in an amount sufficient to eliminate such excess, (8) the
European Revolving Exposures at any time exceed the European Line Cap then in
effect, the Irish Borrowers shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, repay or prepay European Revolving Borrowings in an
amount sufficient to eliminate such excess, or (9) the Aggregate Exposures at
any time exceed the Line Cap then in effect, the Borrowers under the applicable
Subfacility shall, immediately after demand (or, if such overadvance is due to
the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following notice), apply an amount
equal to such excess to prepay the Loans and any interest accrued thereon,
first, in the case of the U.S. Subfacility only, repay or prepay all Swingline
Loans, second, repay or prepay Revolving Borrowings, and third, in the case of
the U.S. Subfacility only, if applicable, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess. (iv) In the
event that the aggregate LC Exposure exceeds the LC Commitment then in effect,
the Lead Borrower shall, without notice or demand, immediately replace or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.13(j), in an amount sufficient to eliminate such excess.
(c) Application of Prepayments. (i) Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Lead Borrower shall select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment pursuant to this paragraph (i) of Section 2.09(c). Unless during
a Liquidity Period, except as provided in Section 2.09(b)(iii) hereof, all
mandatory prepayments shall be applied as follows: first, to fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to the Credit Documents; second, in the case of a mandatory prepayment of the
U.S. Subfacility, to interest then due and payable on the Borrowers’ Swingline
Loans; third, in the case of a mandatory prepayment of the U.S. Subfacility, to
the principal balance of the Swingline Loan outstanding until the same has been
prepaid in full; fourth, to interest then due and payable on the Revolving Loans
and other amounts due pursuant to Sections 3.02 and 5.01 in respect of the
applicable Subfacility subject to such mandatory prepayment; fifth, to the
principal balance of the Revolving Loans in respect of the applicable
Subfacility subject to such mandatory prepayment until the same have been
prepaid in full; sixth, in the case of the U.S. Subfacility only, to Cash
Collateralize all LC Exposure in respect of the applicable Subfacility subject
to such mandatory prepayment plus any accrued and unpaid interest thereon (to be
held and applied in accordance with Section 2.13(j) hereof); seventh, to all
other Obligations pro rata in accordance with the amounts that such Lender
certifies is outstanding; and eighth, as required by the Intercreditor Agreement
or, in the absence of any such requirement, returned to the Lead Borrower or to
such party as otherwise required by law. (ii) Amounts to be applied pursuant to
this Section 2.09 to the prepayment of Revolving Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans and Canadian Prime Rate
Loans, as applicable. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans and HIBOR Loans, as applicable. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.09 shall be
in excess of the amount of the Base Rate Loans or Canadian Prime Rate Loans, as
applicable at the time outstanding, only the portion of the amount of such
prepayment that is equal to the amount of such outstanding Base Rate Loans or
Canadian Prime Rate Loans shall be immediately prepaid and, at the election of
the applicable Borrower, the balance of such required prepayment shall be either
(A) deposited in the LC Collateral Account and applied to the -101-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre109.jpg]
prepayment of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR
Loans or HIBOR Loans, as applicable, on the last day of the then next-expiring
Interest Period for LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans or HIBOR Loans, as applicable (with all interest accruing thereon
for the account of the applicable Borrowers) or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.10.
Notwithstanding any such deposit in the LC Collateral Account, interest shall
continue to accrue on such Loans until prepayment. (d) Notice of Prepayment. The
Lead Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(other than in the case of the requests in relation to European Revolving Loans,
French Revolving Loans or German Revolving Loans) (confirmed by telecopy),
telecopy or electronic transmission (with respect to electronic transmission,
solely if arrangements for doing so have been approved by the Administrative
Agent, which approval shall not be unreasonably withheld, delayed or
conditioned) of any prepayment hereunder (i) in the case of prepayment of a
Borrowing of LIBO Rate Loans denominated in U.S. Dollars, to the Administrative
Agent’s New York office not later than 1:00 p.m., New York City time, three
Business Days (or, in the case of any such prepayment in connection with the
Crew Transactions on or about the Crew Transactions Closing Date, one Business
Day) (or such shorter period to which the Administrative Agent may consent)
before the date of prepayment, (ii) in the case of prepayment of a Borrowing of
Base Rate Loans, to the Administrative Agent’s New York office not later than
1:00 p.m., New York City time, on the date of prepayment, (iii) in the case of
prepayment of a Borrowing of CDOR Rate Loans, to the Administrative Agent’s
Toronto office not later than 1:00 p.m., Toronto time, three Business Days (or,
in the case of any such prepayment in connection with the Crew Transactions on
or about the Crew Transactions Closing Date, one Business Day) (or such shorter
period to which the Administrative Agent may consent) before the date of
prepayment, (iv) in the case of prepayment of a Borrowing of Canadian Prime Rate
Loans, to the Administrative Agent’s Toronto office not later than 1:00 p.m.,
Toronto time, on the date of prepayment, (v) in the case of prepayment of a
Borrowing of HIBOR Loans, to the Administrative Agent’s Hong Kong office not
later than 1:00 p.m., Hong Kong time, three Business Days (or, in the case of
any such prepayment in connection with the Crew Transactions on or about the
Crew Transactions Closing Date, one Business Day) (or such shorter period to
which the Administrative Agent may consent) before the date of prepayment, (vi)
in the case of prepayment of a CNH HIBOR Loans, to the Administrative Agent’s
Hong Kong office not later than 1:00 p.m., Hong Kong time, three Business Days
(or, in the case of any such prepayment in connection with the Crew Transactions
on or about the Crew Transactions Closing Date, one Business Day) (or such
shorter period to which the Administrative Agent may consent) before the date of
prepayment, (vii) in the case of prepayment of a Swingline Loan, to the
Administrative Agent’s New York office not later than 1:00 p.m., New York City
time, on the date of prepayment, (viii) in the case of prepayment of a Borrowing
of SOR Loans, to the Administrative Agent’s Hong Kong office not later than 1:00
p.m., Hong Kong time, three Business Days (or, in the case of any such
prepayment in connection with the Crew Transactions on or about the Crew
Transactions Closing Date, one Business Day) (or such shorter period to which
the Administrative Agent may consent) before the date of prepayment, (ix) in the
case of prepayment of a Borrowing of BBSY Loans, to the Administrative Agent’s
Hong Kong office not later than 1:00 p.m., Hong Kong time, three Business Days
(or, in the case of any such prepayment in connection with the Crew Transactions
on or about the Crew Transactions Closing Date, one Business Day) (or such
shorter period to which the Administrative Agent may consent) before the date of
prepayment, (x) in the case of prepayment of a Borrowing of LIBO Rate Loans
denominated in Euros or Pounds Sterling, in the Administrative Agent’s London
office not later than 1:00 p.m., London time three Business Days (or, in the
case of any such prepayment in connection with the Crew Transactions on or about
the Crew Transactions Closing Date, one Business Day) (or such shorter period to
which the Administrative Agent may consent) before the date of prepayment and
(xi) in the case of a prepayment of a Borrowing of LIBO Rate Loans denominated
in CNH, AU$, SGD or HKD, in the Administrative Agent’s Hong Kong office not
later than 1:00 p.m., Hong Kong time, three Business Days (or, in the case of
any such prepayment in connection with the Crew Transactions on or about the
Crew Transactions Closing Date, one Business Day) (or such shorter period to
which the Administrative Agent may consent) before the prepayment. Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Each notice of
prepayment pursuant to this Section 2.09 shall be irrevocable, except that the
Lead Borrower may, by subsequent notice to the Administrative Agent, revoke any
such notice of prepayment if such notice of revocation is received not later
than 10:00 a.m. (New York City time) on the day on which such prepayment is
scheduled to occur and, provided that (i) the Lead Borrower reimburses each
Lender pursuant to Section 3.02 for any funding losses within five Business Days
after receiving written demand therefor and (ii) the amount of Loans as to which
such revocation -102-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre110.jpg]
applies shall be deemed converted to (or continued as, as applicable) Base Rate
Loans, Canadian Prime Rate Loans, or LIBO Rate Loans (not denominated in U.S.
Dollars) with an Interest Period of one month, in accordance with the provisions
of Section 2.08 as of the date of notice of revocation (subject to subsequent
conversion in accordance with the provisions of this Agreement). Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.
Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to (x) 2:00 p.m., New York City time or other
Applicable Time specified by the Administrative Agent), on the date when due, in
immediately available funds, without set-off or counterclaim. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
applicable office in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in U.S. Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. Any amounts received after such time on any
date may, in the reasonable discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to an Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to
the Administrative Agent for the benefit of to the Persons entitled thereto and
payments pursuant to other Credit Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Credit Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. (b) If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied in the manner as provided in Section
2.09(c) or 11.11 hereof, as applicable, ratably among the parties entitled
thereto. (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender under such Subfacility, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders under such Subfacility to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Lead Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in -103-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre111.jpg]
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Lead Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Credit Parties rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Credit Party in the amount of such
participation. (d) Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due under the
applicable Subfacility to the Administrative Agent for the account of the
Lenders or applicable Issuing Bank hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks under the applicable
Subfacility, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. (e) If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. Section 2.11 Defaulting Lenders. (a) Reallocation of Pro Rata Share;
Amendments. For purposes of determining the Lenders’ obligations to fund or
acquire participations in Loans or Letters of Credit, the Administrative Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) or any Lender
providing French Revolving Loans that ceases to be a French Authorized Lender
from the calculation of Pro Rata Shares. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Credit Document,
except as provided in Section 13.12; provided that when a Defaulting Lender
shall exist or any Lender providing any French Revolving Loans ceases to be a
French Authorized Lender or any Lender having LC Exposure regarding Letters of
Credit issued for the benefit of or the account of any French Subsidiary ceases
to be a French Authorized Issuing Bank or any Lender having LC Exposure
regarding Letters of Credit issued for the benefit of or the account of any
Irish Subsidiary ceases to be an Irish Authorized LC Issuer (as the case may
be), any such Defaulting Lender’s Revolving Commitment or such Lender’s French
Revolving Commitment or LC Exposure, as applicable, shall be disregarded in any
of such calculations to the extent that disregarding the applicable Revolving
Commitments would not cause the Revolving Exposure of any Lender under any
Subfacility to exceed the amount of such Lender’s Revolving Commitment under
such Subfacility. (b) Payments; Fees. The Administrative Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Credit Documents, and a Defaulting Lender shall be deemed to have assigned
to the Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non- Defaulting Lenders and other Secured Creditors have
been paid in full. The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the Borrowers
hereunder. A Lender shall not be entitled to receive (and no Borrower shall be
obligated to pay) any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the Unused Line Fee under Section
2.05(a). To the extent any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated. -104-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre112.jpg]
(c) Cure. The Lead Borrower, Administrative Agent and applicable Issuing Bank
may agree in writing that a Lender is no longer a Defaulting Lender. At such
time, Pro Rata Shares shall be reallocated without exclusion of such Lender’s
Commitments and Loans, and all outstanding Loans, LC Obligations and other
exposures under the Commitments shall be reallocated among Lenders and settled
by the Administrative Agent (with appropriate payments by the reinstated Lender)
in accordance with the readjusted Pro Rata Shares. Unless expressly agreed by
the Lead Borrower, Administrative Agent and applicable Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Section 2.12 Swingline
Loans. (a) Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender may, but shall not be obligated to, make Swingline
Loans to the U.S. Borrowers from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $75,000,000 or (ii) the U.S. Revolving Exposures exceeding the U.S.
Line Cap; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Lead
Borrower may borrow, repay and reborrow Swingline Loans. (b) Swingline Loans. To
request a Swingline Loan, the Lead Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), telecopy or
electronic transmission (with respect to electronic transmission, solely if
arrangements for doing so have been approved by the Administrative Agent, which
approval shall not be unreasonably withheld, delayed or conditioned), not later
than 1:00 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall make each
Swingline Loan available to the Lead Borrower by means of a credit to the
general deposit account of the Lead Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.13(e), by remittance to the applicable
Issuing Bank) by 5:00 p.m., New York City time, on the requested date of such
Swingline Loan. The Lead Borrower shall not request a Swingline Loan if at the
time of and immediately after giving effect to such request a Default has
occurred and is continuing. Swingline Loans shall be made in minimum amounts of
$100,000. (c) Prepayment. The Lead Borrower shall have the right at any time and
from time to time to repay, without premium or penalty, any Swingline Loan, in
whole or in part, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to the Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment. (d) Participations. The Swingline Lender
may by written notice given to the Administrative Agent not later than 4:00
p.m., New York City time, on any Business Day require the Lenders under the U.S.
Subfacility to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding; provided that if the outstanding principal
amount of U.S. FILO Loans is less than the U.S. FILO Line Cap on such date, (a)
each Lender with a U.S. FILO Revolving Commitment shall be deemed to have
purchased from the Swingline Lender a participation in each outstanding
Swingline Loan (in an aggregate principal amount not to exceed the aggregate
amount of the U.S. FILO Line Cap), and (b) each Lender with a U.S. Revolving
Commitment shall be deemed to have purchased from the Swingline Lender a
participation in each outstanding Swingline Loan to the extent not participated
to the Lenders under the U.S. FILO Subfacility pursuant to the foregoing clause
(a). Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to such Lender, specifying in such
notice such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and -105-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre113.jpg]
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments or whether an
Overadvance exists or is created thereby, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Revolving Exposure to
exceed such Lender’s Revolving Commitment). Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.14 with respect to Loans made by
such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Lead Borrower (or other party on behalf of the Lead Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the applicable Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof. (e) If the Maturity Date shall have occurred at a time when
Extended Revolving Loan Commitments are in effect, then on the Maturity Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided that, if on the occurrence of
the Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of the Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Maturity Date. Section 2.13 Letters of Credit. (a) General.
Subject to the terms and conditions set forth herein, the Lead Borrower may
request the issuance of Letters of Credit in U.S. Dollars, Canadian Dollars,
Singapore Dollars, Hong Kong Dollars, Australian Dollars, Pounds Sterling,
Euros, CNH or in one or more applicable Alternative Currencies (if any) for the
Lead Borrower’s account or the account of a Restricted Subsidiary of the Lead
Borrower in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the Lead Borrower shall be a co-applicant
with respect to each Letter of Credit issued for the account of or in favor of
any Restricted Subsidiary and that, to the extent any Letter of Credit is issued
for the account of, or in favor of, or with a co-Applicant that is (a) a French
Subsidiary, the relevant Issuing Bank shall be a French Authorized Issuing Bank,
or (b) an Irish Subsidiary, the relevant Issuing Bank shall be an Irish
Authorized LC Issuer). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by any Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. (b) Request
for Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit or the amendment, renewal or extension of an
outstanding Letter of Credit, a Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by applicable Issuing Bank) a LC Request to the applicable Issuing Bank
and the Administrative Agent not later than 1:00 p.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the applicable Issuing
Bank). A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) -106-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre114.jpg]
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the applicable Issuing Bank may reasonably require and shall attach the agreed
form of the Letter of Credit. A request for an amendment, renewal or extension
of any outstanding Letter of Credit shall specify in form and detail reasonably
satisfactory to the applicable Issuing Bank, (w) the Letter of Credit to be
amended, renewed or extended; (x) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day), (y) the nature of the
proposed amendment, renewal or extension; and (z) such other matters as the
applicable Issuing Bank may reasonably require. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application substantially on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the applicable Borrower shall be deemed to
represent and warrant (solely in the case of (w) and (x)) that, after giving
effect to such issuance, amendment, renewal or extension) (A) the LC Exposure
shall not exceed $200,000,000, (B) the Availability Conditions are satisfied,
and (C) if a Defaulting Lender exists, either such Lender or the Lead Borrower
has entered into arrangements satisfactory to the Administrative Agent and
Issuing Bank to eliminate any Fronting Exposure associated with such Lender. (c)
Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof
pursuant to the terms and conditions of such Letter of Credit that such Letter
of Credit will not be renewed. (d) Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Lender under the U.S.
Subfacility, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender under
the U.S. Subfacility hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section 2.13, or of any reimbursement payment required to
be refunded to the Borrowers for any reason. Each applicable Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Aggregate Commitments or whether
or not an Overadvance exists or is created thereby, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. (e) Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers under the U.S.
Subfacility shall reimburse such LC Disbursement by paying to the applicable
Issuing Bank an amount equal to such LC Disbursement not later than (x) in the
case of reimbursement in U.S. Dollars under the U.S. Subfacility, 2:00 p.m., New
York City time, on the Business Day after receiving notice from such Issuing
Bank of such LC Disbursement or (y) in the case of reimbursement in an
Alternative Currency, the Applicable Time specified by the Administrative Agent
on the Business Day after receiving notice from such Issuing Bank of such LC
Disbursement; provided that, whether or not the Lead Borrower submits a Notice
of Borrowing, the applicable Borrower shall be deemed to have requested (except
to the extent such Borrower makes payment to reimburse such LC Disbursement when
due) a Borrowing of Base Rate Loans, Canadian Prime Rate Loans or LIBO Rate
Loans with an Interest Period of one month, as applicable, in an amount
necessary to reimburse such LC Disbursement. If such Borrower fails to make such
payment when due, the applicable Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Lender under the U.S.
Subfacility of -107-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre115.jpg]
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each such Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
(in U.S. Dollars, if the applicable Letter of Credit was denominated in U.S.
Dollars, or in the applicable Alternative Currency, if the applicable Letter of
Credit was denominated in an Alternative Currency) in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from such Lenders. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the applicable Issuing Bank in such Alternative Currency, unless (A) such
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in U.S. Dollars, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars, the applicable Borrower shall
have notified such Issuing Bank promptly following receipt of the notice of
drawing that such Borrower will reimburse such Issuing Bank in U.S. Dollars. In
the case of any such reimbursement in U.S. Dollars of a drawing under a Letter
of Credit denominated in an Alternative Currency, the applicable Issuing Bank
shall notify the applicable Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. Promptly following
receipt by the Administrative Agent, of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank. Any payment made by a Lender pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans, Canadian Prime Rate Loans or LIBO Rate Loans as contemplated
above) shall not constitute a Loan and shall not relieve any Borrower of its
obligation to reimburse such LC Disbursement. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in U.S. Dollars
pursuant to the third sentence in this Section 2.13(e) and (B) the U.S. Dollar
amount paid by the Borrowers shall not be adequate on the date of that payment
to purchase in accordance with normal banking procedures a sum denominated in
the Alternative Currency equal to the drawing, the Borrowers under the U.S.
Subfacility agree, as a separate and independent obligation, to indemnify the
applicable Issuing Bank for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. (f)
Obligations Absolute. (i) Subject to the limitations set forth below, the
obligation of the Borrowers to reimburse LC Disbursements as provided in
paragraph (e) of this Section 2.13 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, (iv) the existence of any claim, setoff, defense
or other right which any Borrower may have at any time against a beneficiary of
any Letter of Credit, (v) any adverse change in the relevant exchange rates or
in the availability of the relevant Alternative Currency to the Lead Borrower or
any Subsidiary or in the relevant currency markets generally or (vi) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of the Borrowers hereunder; provided that the Borrowers shall have
no obligation to reimburse any Issuing Bank to the extent that such payment was
made in error due to the gross negligence, bad faith, or willful misconduct of
such Issuing Bank (as determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction). Neither the Administrative Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, willful misconduct, or bad faith on the part of any Issuing
Bank (as determined by a court of competent jurisdiction -108-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre116.jpg]
or another independent tribunal having jurisdiction), each Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (ii) No Issuing Bank assumes any responsibility for any
failure or delay in performance or any breach by any Borrower or other Person of
any obligations under any LC Document. No Issuing Bank makes to the Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. No Issuing Bank shall be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party. (iii) No Issuing Bank or any of its Affiliates, and
their respective officers, directors, employees, agents and investment advisors
shall be liable to any Lender or other Person for any action taken or omitted to
be taken in connection with any LC Documents except as a result of its actual
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final nonappealable judgment. No Issuing Bank shall have any
liability to any Lender if such Issuing Bank refrains from any action under any
Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders. (g) Disbursement Procedures. Each Issuing Bank shall
examine all documents purporting to represent a demand for payment under a
Letter of Credit within the period stipulated by the terms and conditions of
such Letter of Credit following its receipt of such documents. After such
examination, such Issuing Bank shall promptly notify the Administrative Agent
and the Lead Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such reimbursement obligation set forth in Section
2.13(e)). (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.13, then Section 2.06(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment. (i) Resignation or Removal of any Issuing Bank. Any
Issuing Bank may resign as Issuing Bank hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and the Lead
Borrower. Any Issuing Bank may be replaced at any time by agreement between the
Lead Borrower and the Administrative Agent; provided that so long as no Event of
Default has occurred and is continuing under Section 11.01 or Section 11.05,
such successor Issuing Bank shall be reasonably acceptable to the Lead Borrower.
One or more Lenders may be appointed as additional Issuing Banks in accordance
with subsection (k) below. The Administrative Agent shall notify the Lenders of
any such replacement of such Issuing Bank or any such additional Issuing Bank.
At the time any such resignation or replacement shall become effective, the Lead
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.05(c). From and after the effective date of
any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such additional Issuing -109-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre117.jpg]
Bank and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, the Lead Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit. (j) Cash
Collateralization. (i) If any Specified Event of Default shall occur and be
continuing, on the Business Day that the Lead Borrower receives notice from the
Administrative Agent (acting at the request of the Required Lenders) demanding
the deposit of Cash Collateral pursuant to this paragraph, the Lead Borrower
shall deposit in the LC Collateral Account, in the name of the Administrative
Agent and for the benefit of the Secured Creditors, an amount in cash equal to
102.00% of the LC Exposure as of such date. Each such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Lead Borrower under this Agreement, but shall be immediately
released and returned to the Lead Borrower (in no event later than two (2)
Business Days) once all Specified Events of Default are cured or waived. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrower and at the Lead Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Lead Borrower. (ii)
The Lead Borrower shall, on demand by an Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender. (k) Additional Issuing Banks. The Lead Borrower may,
at any time and from time to time with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned) and
such Lender, designate one or more additional Lenders to act as an issuing bank
under the terms of this Agreement. Any Lender designated as an issuing bank
pursuant to this paragraph (k) shall be deemed (in addition to being a Lender)
to be an Issuing Bank with respect to Letters of Credit issued or to be issued
by such Lender, and all references herein and in the other Credit Documents to
the term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed
to refer to such Lender in its capacity as Issuing Bank, as the context shall
require. (l) No Issuing Bank shall be under an obligation to issue any Letter of
Credit if: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Amendment No. 5 Effective Date, or shall impose
upon such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Amendment No. 5 Effective Date and which such Issuing Bank in
good faith deems material to it; or (ii) the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank. (m) No Issuing Bank
shall be under an obligation to amend any Letter of Credit if (i) such Issuing
Bank would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms -110-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre118.jpg]
hereof, or (ii) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit. (n) LC Collateral Account. (i) The
Administrative Agent is hereby authorized to establish and maintain at the
Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account” (or such sub-accounts as the Administrative
Agent may require for purposes of administration or collateral separation or
otherwise). Each Credit Party shall deposit into the LC Collateral Account from
time to time the Cash Collateral required to be deposited under Section 2.13(j)
hereof. (ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Applicable Collateral and shall not constitute payment of
the Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j). (o) Extended
Commitments. If the Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then (i) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments
under the applicable Subfacility, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Extended Revolving Loan
Commitments under such Subfacility at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.13(j). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Maturity Date with respect
to Existing Revolving Loans shall have no effect upon (and shall not diminish)
the percentage participations of the Lenders of Extended Revolving Loans in any
Letter of Credit issued before the Maturity Date. (p) Indemnification. Each
Borrower agrees to indemnify, defend and hold harmless each Lender and each
Issuing Bank and its branches, Affiliates, and correspondents and each such
Person’s respective directors, officers, employees, attorneys and agents (each,
including the Issuing Banks, a “Letter of Credit Related Person”) (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Letter of Credit
Related Person (other than Taxes, which shall be governed by Article 5) (the
“Letter of Credit Indemnified Costs”), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any LC Document,
or any Letter of Credit drawing document referred to in or related to any Letter
of Credit, or any action or proceeding arising out of any of the foregoing
(whether administrative, judicial or in connection with arbitration); in each
case, including that resulting from the Letter of Credit Related Person’s own
negligence; provided, that such indemnity shall not be available to any Letter
of Credit Related Person claiming indemnification to the extent that such Letter
of Credit Indemnified Costs may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted directly from the
gross negligence or willful misconduct of the Letter of Credit Related Person
claiming indemnity. This indemnification provision shall survive termination of
this Agreement and all Letters of Credit. Section 2.14 Settlement Amongst
Lenders. (a) The Swingline Lender may, at any time (but, in any event shall
weekly), on behalf of the Lead Borrower (which hereby authorizes the Swingline
Lender to act on its behalf in that regard) request the -111-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre119.jpg]
Administrative Agent to cause the relevant Lenders to make a Revolving Loan
(which shall be a Base Rate Loan) in an amount equal to such Lender’s Pro Rata
Percentage of the Outstanding Amount of Swingline Loans, which request may be
made regardless of whether the conditions set forth in Section 7 have been
satisfied; provided that such Lender’s Pro Rata Percentage shall be determined
as a proportion of the U.S. Subfacility unless the outstanding principal amount
of U.S. FILO Loans is less than the U.S. FILO Line Cap, in which case an amount
equal to (x) the U.S. FILO Line Cap minus (y) the outstanding principal amount
of U.S. FILO Loans of such Revolving Loan shall be made as U.S. FILO Loans, and
the remaining amount of such Revolving Loan shall be settled as U.S. Revolving
Loans. Upon such request, each such Lender shall make available to the
Administrative Agent the proceeds of such U.S. FILO Loan and/or U.S. Revolving
Loan for the account of the Swingline Lender. If the Swingline Lender requires
such a Revolving Loan to be made by the Lenders and the request therefor is
received prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any such
Lender shall not have so made its transfer to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent, forthwith on demand, such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.
(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent. (c) The Administrative Agent shall deliver to each of the
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Loans (including Swingline Loans) for the period and the
amount of repayments received for the period. As reflected on the summary
statement, (i) the Administrative Agent shall transfer to each Lender its
applicable Pro Rata Percentage of applicable repayments, and (ii) each Lender
shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender under any applicable Subfacility with
respect to Revolving Loans under such Subfacility to the Borrowers (including
Swingline Loans) shall be equal to such Lender’s applicable Pro Rata Percentage
under such Subfacility of Revolving Loans (including Swingline Loans)
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 12:00 Noon, then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate. Section 2.15 Revolving Commitment Increase. (a) Subject to the terms
and conditions set forth herein, after the Amendment No. 5 Effective Date, the
Lead Borrower shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments under any
Subfacility other than a FILO Subfacility (a “Revolving Commitment Increase”) in
an aggregate amount not to exceed $145,000,000; provided that (i) any Revolving
Commitment Increase for the U.S. Subfacility shall be on the terms (including
the latest Maturity Date of any Class of Commitments under the U.S. Subfacility)
and pursuant to the documentation applicable to the U.S. Subfacility, (ii) any
Revolving Commitment Increase for the Asian Subfacility shall be on the terms
(including the latest Maturity Date of any Class of Commitments under the Asian
Subfacility) and pursuant to the documentation applicable to the Asian
Subfacility, (iii) any Revolving Commitment Increase for the Canadian
Subfacility shall be on the terms (including the latest Maturity Date of any
Class of Commitments under the Canadian Subfacility) and pursuant to the
documentation applicable to the Canadian Subfacility, (iv) any Revolving
Commitment Increase for the European Subfacility shall -112-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre120.jpg]
be on the terms (including the latest Maturity Date of any Class of Commitments
under the European Subfacility) and pursuant to the documentation applicable to
the European Subfacility, (v) any Revolving Commitment Increase for the French
Subfacility shall be on the terms (including the latest Maturity Date of any
Class of Commitments under the French Subfacility) and pursuant to the
documentation applicable to the French Subfacility, (vi) any Revolving
Commitment Increase for the German Subfacility shall be on the terms (including
the latest Maturity Date of any Class of Commitments under the German
Subfacility) and pursuant to the documentation applicable to the German
Subfacility, (vii) the Lead Borrower shall only be permitted to request six
Revolving Commitment Increases after the Amendment No. 5 Effective Date, (viii)
any Revolving Commitment Increase shall be in a minimum amount of $10,000,000
(which may be allocated in smaller increments to various Subfacilities so long
as the aggregate amount of the Revolving Commitment Increase is at least
$10,000,000) or, if less than $10,000,000 is available, the amount left
available (or, in each case, such lesser amount as the Administrative Agent may
agree in its sole discretion) and (ix) following any Revolving Commitment
Increase, the Revolving Commitments under the Foreign Subfacilities shall not
exceed 30% of the Aggregate Commitments. (b) Each notice submitted pursuant to
this Section 2.15 (a “Revolving Commitment Increase Notice”) requesting a
Revolving Commitment Increase shall specify the amount of the increase in the
Revolving Commitments being requested and the relevant Subfacility to be
increased. Upon receipt of a Revolving Commitment Increase Notice, the
Administrative Agent may (at the direction of the Lead Borrower) promptly notify
the Lenders under the applicable Subfacility and/or such other Persons who may
participate as Lenders of the requested increase in Revolving Commitments;
provided that (i) each applicable Lender or additional financial institution may
elect or decline, in its sole discretion, to have its Revolving Commitment
increased in connection with any requested Revolving Commitment Increase, it
being understood that no Lender shall be obligated to increase its Revolving
Commitment unless it, in its sole discretion, so agrees; (ii) if commitments
from additional financial institutions are obtained in connection with the
Revolving Commitment Increase, any Person or Persons providing such commitment
shall be subject to the written consent of the Administrative Agent, the
Swingline Lenders and the Issuing Banks (such consent not to be unreasonably
withheld, conditioned or delayed), if such consent would be required pursuant to
Section 13.04; (iii) any Person providing for such Revolving Commitment Increase
in respect of a French Borrower shall be a French Authorized Lender, (iv) in no
event shall a Defaulting Lender be entitled to participate in such Revolving
Commitment Increase and (v) no Issuing Bank or Swingline Lender shall be
required to act in such capacity under the Revolving Commitment Increase without
its prior written consent. In the event that any Lender or other Person agrees
to participate in any Revolving Commitment Increase (each, an “Increase Loan
Lender”), such Revolving Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and the Lead
Borrower, which date shall be as soon as practicable after the date of receipt
of the Revolving Commitment Increase Notice (such date, the “Increase Date”);
provided that the establishment of such Revolving Commitment Increase shall be
subject to the satisfaction of each of the following conditions: (1) subject to
Section 1.05, no Event of Default would exist after giving effect thereto; (2)
the representations and warranties under Article 8 shall be true in all material
respects, provided that, solely with respect to Revolving Loans made under the
Revolving Commitment Increases that are used to effect or finance a Permitted
Acquisition or Investments permitted under this Agreement, the Borrowers shall
have the option of making any representations and warranties under Article 8
(other than any Specified Representations) and determinations as to the
availability of any “basket-carveouts” under Article 10 effective as of the date
of entering the definitive agreement for such Permitted Acquisition or such
Investment in accordance with the Limited Condition Transaction provisions set
forth in Section 1.05; (3) the Revolving Commitment Increase shall be effected
pursuant to one or more joinder agreements executed and delivered by the Lead
Borrower, the Administrative Agent, and the Increase Loan Lenders, each of which
shall be reasonably satisfactory to the Lead Borrower, the Administrative Agent,
and the Increase Loan Lenders; (4) the Credit Parties shall execute and deliver
or cause to be executed and delivered to the Administrative Agent such
amendments to the Credit Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; and (5) the Borrowers shall
have paid to the Administrative Agent and the Lenders such additional fees as
may be agreed to be paid by the Borrowers in connection therewith. (c) On the
Increase Date, upon fulfillment of the conditions set forth in this Section
2.15, (i) the Administrative Agent shall effect a settlement of all outstanding
Revolving Loans under the increased Subfacility among the Lenders that will
reflect the adjustments to the Revolving Commitments of the applicable Lenders
as a result of the Revolving Commitment Increase, (ii) the Administrative Agent
shall notify the Lenders and Credit -113-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre121.jpg]
Parties of the occurrence of the Revolving Commitment Increase to be effected on
the Increase Date, (iii) Schedule 2.01 shall be deemed modified to reflect the
revised Revolving Commitments of the affected Lenders and (iv) with respect to
any Revolving Commitment Increase to the U.S. Subfacility or the Canadian
Subfacility, Notes will be issued, at the expense of the Borrowers, to any
Lender participating in the Revolving Commitment Increase and requesting a Note.
(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments under the
applicable Subfacility and, for purposes of this Agreement and the other Credit
Documents, all Revolving Loans made under the Revolving Commitment Increase
shall be deemed to be Revolving Loans. Without limiting the generality of the
foregoing, (i) the rate of interest applicable to the Revolving Commitment
Increase shall be the same as the rate of interest applicable to the existing
Revolving Loans, (ii) unused line fees applicable to the Revolving Commitment
Increase shall be calculated using the same Unused Line Fee Rates applicable to
the existing Revolving Loans, (iii) the Revolving Commitment Increase shall
share ratably in any mandatory prepayments of the Revolving Loans under the
applicable Subfacility, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans under the
applicable Subfacility. Each joinder agreement and any amendment to any Credit
Document requested by the Administrative Agent in connection with the
establishment of the Revolving Commitment Increase may, without the consent of
any of the Lenders, effect such amendments to this Agreement (an “Incremental
Revolving Commitment Agreement”) and the other Credit Documents as may be
reasonably necessary or appropriate, in the opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.15. Section
2.16 Lead Borrower and Applicable Administrative Borrower. Each Borrower hereby
designates the Lead Borrower as its representative and agent for all purposes
under the Credit Documents, including requests for Revolving Loans and Letters
of Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, any Issuing Bank or any Lender, and each Borrower of any Subfacility
hereby designates the Applicable Administrative Borrower of such Subfacility as
its representative and agent for purposes of requests for Revolving Loans and
Letters of Credit and designation of interest rates. Each of the Lead Borrower
and each Applicable Administrative Borrower hereby accepts such appointment. The
Administrative Agent and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by the Lead Borrower on behalf of any Borrower,
and any Notice of Borrowing, request for a Letter of Credit or designation of
interest rate by any Applicable Administrative Borrower on behalf of the
Borrowers of its Subfacility. The Administrative Agent and the Lenders may give
any notice or communication with a Borrower hereunder to the Lead Borrower on
behalf of such Borrower. Each of the Administrative Agent, the Issuing Banks and
the Lenders shall have the right, in its discretion, to deal exclusively with
the Lead Borrower for any or all purposes under the Credit Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the Lead Borrower or, in the case
of any Notice of Borrowing, request for a Letter of Credit or designation of
interest rate, the Applicable Administrative Borrower for its Subfacility shall
be binding upon and enforceable against it. Section 2.17 Overadvances. If (i)
the aggregate U.S. Revolving Loans outstanding exceed the U.S. Line Cap, (ii)
the aggregate Asian Revolving Loans outstanding exceed the Asian Line Cap, (iii)
the aggregate Canadian Revolving Loans outstanding exceed the Canadian Line Cap,
(iv) the aggregate French Revolving Loans outstanding exceed the French Line
Cap, (v) the aggregate German Revolving Loans outstanding exceed the German Line
Cap, (vi) the aggregate European Revolving Loans outstanding exceed the European
Line Cap or (vii) the aggregate Revolving Loans outstanding exceed the Line Cap
(each of the foregoing clauses (i), (ii), (iii), (iv), (v), (vi) and (vii), an
“Overadvance”), in each case at any time, the excess amount shall be payable by
the applicable Borrowers on demand (or, if such Overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following notice) by the Administrative Agent,
but all such Revolving Loans shall nevertheless constitute Obligations secured
by the Applicable Collateral and entitled to all benefits of the Credit
Documents. The Administrative Agent may require the Lenders to honor requests
for Overadvance Loans and to -114-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre122.jpg]
forbear from requiring the Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to the Administrative Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Aggregate Borrowing Base, (b) regardless of whether an Event
of Default exists, if the Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $500,000, and (ii) does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause (i) the aggregate outstanding U.S. Revolving Loans
and LC Obligations to exceed the aggregate U.S. Revolving Commitments, (ii) the
aggregate outstanding Asian Revolving Loans to exceed the aggregate Asian
Revolving Commitments, (iii) the aggregate outstanding Canadian Revolving Loans
to exceed the aggregate Canadian Revolving Commitments, (iv) the aggregate
outstanding French Revolving Loans to exceed the aggregate French Revolving
Commitments, (v) the aggregate outstanding German Revolving Loans to exceed the
aggregate German Revolving Commitments, (vi) the aggregate outstanding European
Revolving Loans to exceed the aggregate European Revolving Commitments, or (vii)
the Aggregate Exposure to exceed the Aggregate Commitments. The making of any
Overadvance shall not create nor constitute a Default or Event of Default; it
being understood that the making or continuance of an Overadvance shall not
constitute a waiver by the Administrative Agent or the Lenders of the then
existing Event of Default. In no event shall any Borrower or other Credit Party
be permitted to require any Overadvance Loan to be made. Section 2.18 Protective
Advances. The Administrative Agent shall be authorized, in its discretion,
following notice to and consultation with the Lead Borrower, at any time, to
make Base Rate Loans, Canadian Prime Rate Loans, or LIBO Rate Loans with an
Interest Period of one month (other than in U.S. Dollars) (each such loan in
respect of U.S. Collateral, a “U.S. Protective Advance”; in respect of Hong Kong
Collateral, Singapore Collateral and Australian Collateral, an “Asian Protective
Advance”, in respect of Canadian Collateral, a “Canadian Protective Advance”, in
respect of UK Collateral and Irish Collateral, a “European Protective Advance,”
in respect of French Collateral, a “French Protective Advance”, in respect of
German Collateral, a “German Protective Advance” and collectively, “Protective
Advances”) (a) (i) in an aggregate amount, together with the aggregate amount of
all Overadvance Loans, not to exceed 10% of the Aggregate Borrowing Base, (ii)
in an aggregate amount, together with the aggregate amount of Overadvance Loans
under the U.S. Subfacility, not to exceed 10% of the U.S. Borrowing Base, (iii)
in an aggregate amount, together with the aggregate amount of Overadvance Loans
under the Asian Subfacility, not to exceed 10% of the Asian Borrowing Base, (iv)
in an aggregate amount, together with the aggregate amount of Overadvance Loans
under the French Subfacility, not to exceed 10% of any French Borrowing Base,
(v) in an aggregate amount, together with the aggregate amount of Overadvance
Loans under the German Subfacility, not to exceed 10% of any German Borrowing
Base, and (vi) in an aggregate amount, together with the aggregate amount of
Overadvance Loans under the European Subfacility, not to exceed 10% of the
European Borrowing Base, in each case, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Applicable Collateral, or to enhance the collectability or repayment of the
Obligations under such Subfacility; or (b) to pay any other amounts chargeable
to Credit Parties under any Credit Documents, including costs, fees and
expenses; provided that, (i) the aggregate amount of outstanding Protective
Advances plus the outstanding amount of Revolving Loans and LC Obligations shall
not exceed the Aggregate Commitments, (ii) the aggregate amount of outstanding
U.S. Protective Advances plus the outstanding amount of U.S. Revolving Loans and
LC Obligations shall not exceed the aggregate U.S. Revolving Commitments, (iii)
the aggregate amount of outstanding Asian Protective Advances plus the
outstanding amount of Asian Revolving Loans shall not exceed the aggregate Asian
Revolving Commitments, (iv) the aggregate amount of outstanding Canadian
Protective Advances plus the outstanding amount of Canadian Revolving Loans
shall not exceed the aggregate Canadian Revolving Commitments, (v) the aggregate
amount of outstanding French Protective Advances plus the outstanding amount of
French Revolving Loans shall not exceed the aggregate French Revolving
Commitments, (vi) the aggregate amount of outstanding German Protective Advances
plus the outstanding amount of German Revolving Loans shall not exceed the
aggregate German Revolving Commitments, and (vii) the aggregate amount of
outstanding European Protective Advances plus the outstanding amount of European
Revolving Loans shall not exceed the aggregate European Revolving Commitments.
Each Lender shall participate in each Protective Advance in accordance with its
Pro Rata Percentage. Required Lenders may at any time revoke the Administrative
Agent’s authority to make further Protective Advances under clause (a) above by
written notice to the Administrative Agent. Absent such revocation, the
Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. The Administrative Agent may use the proceeds
of such Protective Advances to -115-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre123.jpg]
(a) protect, insure, maintain or realize upon any Applicable Collateral; or (b)
defend or maintain the validity or priority of the Administrative Agent’s Liens
in any Applicable Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien; provided that the Administrative Agent shall use
reasonable efforts to notify the Lead Borrower after paying any such amount or
taking any such action and shall not make payment of any item that is being
Properly Contested. Section 2.19 Extended Loans. (a) Notwithstanding anything to
the contrary in this Agreement, subject to the terms of this Section 2.19, the
Lead Borrower may at any time and from time to time when no Event of Default
then exists request that all or a portion of the then-existing Revolving Loans
under any Subfacility (the “Existing Revolving Loans”), together with any
related outstandings, be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of the principal
amount (and related outstandings) of such Revolving Loans (any such Revolving
Loans which have been so converted, “Extended Revolving Loans”) and to provide
for other terms consistent with this Section 2.19. In order to establish any
Extended Revolving Loans, the Lead Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) be identical to the Existing Revolving Loans, except that: (i)
repayments of principal of the Extended Revolving Loans may be delayed to later
dates than the Maturity Date; (ii) the Effective Yield with respect to the
Extended Revolving Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Effective
Yield for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Maturity Date that
is in effect on the effective date of the Extension Amendment (immediately prior
to the establishment of such Extended Revolving Loans); provided, however, that
(A) in no event shall the final maturity date of any Extended Revolving Loans at
the time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that (i) any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans and (ii) any Person providing for an
Extended Revolving Loan to a French Borrower shall be a French Authorized
Lender. (b) With respect to any Extended Revolving Loans, subject to the
provisions of Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after the Maturity Date, all
Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Commitments and/or Extended Revolving Loan
Commitments in accordance with their Pro Rata Share of the Aggregate Commitments
under each Extension Series of Extended Revolving Loans, and the Existing
Revolving Loans, of the applicable Subfacility (and, except as provided in
Sections 2.12(e) and 2.13(o), without giving effect to changes thereto on the
Maturity Date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued) and all borrowings under the Aggregate Commitments and
repayments thereunder shall be made on a pro rata basis (except for (x) payments
of interest and fees at different rates on Extended Revolving Loan Commitments
(and related outstandings) and (y) repayments required upon any Maturity Date of
any Revolving Commitments or Extended Revolving Loan Commitments). (c) The Lead
Borrower shall provide the applicable Extension Request at least ten (10)
Business Days prior to the date on which Lenders under the Existing Revolving
Loans, are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.19. No Lender
shall have any obligation to agree to have any of its Existing Revolving Loans
converted into Extended Revolving Loans pursuant to any Extension Request. Any
Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing -116-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre124.jpg]
Revolving Loans which it has elected to request be converted into Extended
Revolving Loans (subject to any minimum denomination requirements imposed by the
Administrative Agent). Any Lender that does not respond to the Extension Request
on or prior to the date specified therein shall be deemed to have rejected such
Extension Request. In the event that the aggregate principal amount of Existing
Revolving Loans subject to Extension Elections relating to a particular
Extension Request exceeds the amount of Extended Revolving Loans requested
pursuant to such Extension Request, Revolving Loans subject to such Extension
Elections shall be converted to Extended Revolving Loans, on a pro rata basis
based on the aggregate principal amount of Revolving Loans included in each such
Extension Elections or to the extent such option is expressly set forth in the
respective Extension Request, the Lead Borrower shall have the option to
increase the amount of Extended Revolving Loans so that such excess does not
exist. (d) Extended Revolving Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the
Borrowers, the Administrative Agent and each Extending Lender providing Extended
Revolving Loans thereunder which shall be consistent with the provisions set
forth in Section 2.19(a) above (but which shall not require the consent of any
other Lender). The Administrative Agent shall promptly notify each relevant
Lender as to the effectiveness of each Extension Amendment. (e) With respect to
any Extension Amendment consummated by a Borrower pursuant to this Section 2.19,
(i) such Extension Amendment shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement, (ii) with respect to
Extended Revolving Loan Commitments, if the aggregate amount extended is less
than (A) the LC Commitment, the LC Commitment shall be reduced upon the date
that is five (5) Business Days prior to the Maturity Date (to the extent needed
so that the LC Commitment does not exceed the aggregate Revolving Commitment
which would be in effect after the Maturity Date), and, if applicable, the
Borrowers shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 102% of the stated amount of such Letters of
Credit, or (B) the Swingline Commitment, the Swingline Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the Swingline Commitment does not exceed the
aggregate Revolving Commitment which would be in effect after the Maturity
Date), and, if applicable, the Borrowers shall prepay any outstanding Swingline
Loans. The Administrative Agent and the Lenders hereby consent to each Extension
Amendment and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Revolving Loan Commitments on such terms as may be set
forth in the Extension Request) and hereby waive the requirements of any
provision of this Credit Agreement or any other Credit Document that may
otherwise prohibit any Extension Amendment or any other transaction contemplated
by this Section 2.19; provided that such consent shall not be deemed to be an
acceptance of the Extension Request. (f) Each of the parties hereto hereby
agrees that this Agreement and the other Credit Documents may be amended
pursuant to an Extension Amendment, without the consent of any other Lenders, to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of any Extended Revolving Loans incurred pursuant thereto, (ii) establish
new tranches or sub-tranches in respect of Revolving Commitments so extended and
such technical amendments as may be necessary in connection with the
establishment of such new tranches or sub- tranches, in each case on terms
consistent with this Section 2.19, and (iii) effect such other amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Lead
Borrower, to effect the provisions of this Section, and the Required Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Extension Amendment. Notwithstanding the foregoing, the Administrative Agent
shall have the right (but not the obligation) to seek the advice or concurrence
of the Required Lenders with respect to any matter contemplated by this Section
2.19 and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrowers in accordance with any instructions actually received by such Required
Lenders and shall also be entitled to refrain from entering into such amendments
with the Borrowers unless and until it shall have received such advice or
concurrence; provided, however, that whether or not there has been a request by
the Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrowers by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extension Amendment, the respective Credit Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the Latest Maturity Date so that
such maturity date is extended to the Latest Maturity Date (or such later date
as may be advised by local counsel to the Administrative Agent). -117-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre125.jpg]
ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders. Section 3.01
Increased Costs, Alternate Rate of Interest, Illegality, etc. (a) In the event:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the Amendment No. 5 Effective Date affecting
the interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBO Rate, CDOR Rate, HIBOR Rate, SOR Rate, BBSY Rate or CNH HIBOR
Rate; provided that no Benchmark Transition Event shall have occurred at such
time; (ii) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate, CDOR Rate, HIBOR Rate, SOR Rate, BBSY Rate or CNH HIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period; or (iii) at any time, if the making or continuance of any LIBO
Rate Loan has been made (x) unlawful by any law or governmental rule, regulation
or order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the Amendment No. 5 Effective Date
which materially and adversely affects the interbank eurodollar market; then the
Administrative Agent (or such Lender, in the case of clause (iii) above) shall
give notice thereof to the Lead Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent (or such Lender, in the case of clause (iii) above) notifies the Lead
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a Borrowing
of a LIBO Rate Loan, CDOR Rate Loan, HIBOR Loan, SOR Loan, BBSY Loan or CNH
HIBOR Loan (as applicable) shall be ineffective, (ii) if any Borrower requests a
Borrowing of a LIBO Rate Loan, CDOR Rate Loan, HIBOR Loan, SOR Loan, BBSY Loan
or CNH HIBOR Loan (as applicable), such Borrowing shall be made as a Borrowing
of a Base Rate Loan, Canadian Prime Rate Loan or Alternate Rate Loan, and (iii)
in the case of a LIBO Rate Loan affected by the circumstances described in
Section 3.01(a)(iii), the Lead Borrower shall, either (x) if the affected LIBO
Rate Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Lead Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 3.01(a)(iii) or (y) if
the affected LIBO Rate Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such LIBO Rate Loan into a Base Rate Loan; provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 3.01(a), respectively. (b) (i) Notwithstanding
anything to the contrary herein or in any other Credit Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrowers may amend this Agreement
to replace the LIBO Screen Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Lead Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Screen Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date. -118-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre126.jpg]
(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement. (iii) The
Administrative Agent will promptly notify the Lead Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.01(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.01(b).
(iv) Upon the Lead Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Notice of Conversion/Continuation that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a LIBO Rate Loan that is based on the LIBO Screen Rate
shall be ineffective and (ii) if any Notice of Borrowing requests a LIBO Rate
Loan that is based on the LIBO Screen Rate, (A) the applicable Borrower may
revoke such Notice of Borrowing or (B) absent a revocation by the applicable
Borrower, such Revolving Borrowing shall be made as a Base Rate Loan (to the
extent of the affected LIBO Rate Loans or Interest Periods); provided that any
LIBO Rate Loans based on the LIBO Screen Rate that remain outstanding after such
Interest Period shall be converted into Base Rate Loans. (c) If any Change in
Law shall: (i) impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or any Issuing Bank; (ii)
impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or such Issuing Bank; or (iii) subject any Lender, any
Issuing Bank or the Administrative Agent to any Taxes (other than (A) Taxes
indemnified under Section 5.01(a) or (B) Excluded Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender, such Issuing Bank or the
Administrative Agent of making, continuing, converting or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender, such Issuing Bank or the
Administrative Agent hereunder (whether of principal, interest or otherwise),
then the Lead Borrower will pay to such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered. (d)
If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by such Lender or such Issuing Bank, to a level below that
which such Lender or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Lead Borrower will pay to such Lender such additional amount -119-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre127.jpg]
or amounts as will compensate such Lender or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered. (e) A certificate of a
Lender, an Issuing Bank or the Administrative Agent setting forth the amount or
amounts necessary to compensate such Lender, such Issuing Bank or the
Administrative Agent or its holding company, as the case may be, as specified in
clause (b) or (c) of this Section 3.01, and certifying that it is the general
practice and policy of such Lender or such Issuing Bank to demand such
compensation from similarly situated borrowers in similar circumstances at such
time to the extent it is legally permitted to do so, shall be delivered to the
Lead Borrower and shall be conclusive absent manifest error. The Lead Borrower
shall pay such Lender, such Issuing Bank or the Administrative Agent, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof. (f) Failure or delay on the part of any Lender, any
Issuing Bank or the Administrative Agent to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Bank’s or
the Administrative Agent’s right to demand such compensation; provided that the
Lead Borrower shall not be required to compensate a Lender, an Issuing Bank or
the Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, such
Issuing Bank or the Administrative Agent, as the case may be, notifies the Lead
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s, such Issuing Bank’s or the Administrative Agent’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof. Section 3.02 Compensation. Each Borrower, jointly
and severally, agrees to compensate each Lender, upon its written request (which
request shall set forth in reasonable detail the basis for requesting such
compensation and the calculation of the amount of such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBO Rate Loans,
CDOR Rate Loans, SOR Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans but
excluding loss of anticipated profits (and without giving effect to the minimum
“LIBO Rate” or similar minimum)) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBO Rate Loans, CDOR Rate Loans, SOR
Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation; (ii) if any prepayment or repayment (including any
termination or reduction of Commitments made pursuant to Section 2.07 or as a
result of an acceleration of the Loans pursuant to Article 11) or conversion of
any of its LIBO Rate Loans, CDOR Rate Loans, SOR Loans, HIBOR Loans, CNH HIBOR
Loans or BBSY Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any LIBO Rate Loans,
CDOR Rate Loans, SOR Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans is not
made on any date specified in a notice of termination or reduction given by the
Lead Borrower; or (iv) as a consequence of any other default by any Borrower to
repay its LIBO Rate Loans, CDOR Rate Loans, SOR Loans, HIBOR Loans, CNH HIBOR
Loans or BBSY Loans when required by the terms of this Agreement or any Note
held by such Lender. Section 3.03 Change of Lending Office. Each Lender agrees
that on the occurrence of any event giving rise to the operation of Section 3.01
or Section 5.01(a) with respect to such Lender, it will, if requested by the
Lead Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 3.03 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 3.01 and 5.01. Section 3.04 Replacement of Lenders. (x) If
any Lender becomes a Defaulting Lender, (y) upon the occurrence of an event
giving rise to the operation of Section 3.01 or Section 5.01(a) with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Lead Borrower shall have the right to
replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such -120-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre128.jpg]
replacement (collectively, the “Replacement Lender”) and each of whom shall be
required to be reasonably acceptable to the Administrative Agent (to the extent
the Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 3.01, 3.02, 5.01,
12.07 and 13.01), which shall survive as to such Replaced Lender with respect to
actions or occurrences prior to it ceasing to be a Lender hereunder. If any
Lender or Issuing Bank requests compensation under Section 3.01, or if any
Credit Party is required to pay any additional amount to any Lender or Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 5.01(a) or if any amount payable in respect of any Loans,
Letters of Credit, Revolving Commitments or LC Disbursements provided to French
Borrowers is not, or will not be (when the relevant corporate income tax is
calculated), treated as a deductible charge or expense for French tax purposes
for that French Borrower by reason of that amount being (x) paid or accrued to a
Lender or Issuing Bank incorporated, domiciled, established or acting through an
office in a Non-Cooperative Jurisdiction or (y) paid to an account opened in the
name of or for the benefit of that Lender or Issuing Bank in a financial
institution situated in a Non- Cooperative Jurisdiction, then such Lender or
Issuing Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 5.01(a) or would make any amount payable in respect of any
Loans, Letters of Credit, Revolving Commitments, or LC Disbursements provided to
French Borrowers be treated as a deductible charge or expense for French tax
purposes for that French Borrower, as the case may be, in the future and (ii)
would not subject such Lender or Issuing Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Bank and, provided, that if in respect of French Revolving Loans extended to or
on behalf of any French Borrower, such lending office shall be a French
Authorized Lender. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. ARTICLE 4 [Reserved]. ARTICLE 5 Taxes. Section 5.01 Net Payments.
(a) All payments made by or on account of any Credit Party under any Credit
Document or Letter of Credit shall be made free and clear of, and without
deduction or withholding for, any Taxes, except as required by applicable law.
If any Taxes are required to be withheld or deducted from such payments by any
applicable withholding agent, then the Credit Parties jointly and severally
agree that (i) to the extent such deduction or -121-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre129.jpg]
withholding is on account of an Indemnified Tax or Other Tax, the sum payable by
the applicable Credit Party shall be increased as necessary so that after making
all required deductions or withholding (including deduction or withholdings
applicable to additional sums payable under this Section 5.01), the applicable
Lender (or, in the case of amounts payable to the Administrative Agent, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the applicable
withholding agent will make such deductions or withholdings, and (iii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. In addition, but without duplication of any other amounts payable under
this Section 5.01, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. The Borrowers
will furnish to the applicable Recipient within 45 days after the date the
payment by any of them of any Taxes is due pursuant to applicable Law or this
Section 5.01 certified copies of tax receipts evidencing such payment by the
applicable Credit Party. The Borrowers shall indemnify and hold harmless the
relevant Recipient, and reimburse such Recipient, within 10 Business Days of
written request therefor, for the amount of any Indemnified Taxes (including any
Indemnified Taxes imposed on amounts payable under this Section 5.01) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any Other Taxes, and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. (b) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Lead Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or a reduced rate of,
withholding Tax. In addition, each Lender shall deliver to the Lead Borrower and
the Administrative Agent, at the time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether such Lender is subject to backup withholding or
information reporting requirements. Each Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documents required below in Section 5.01(c)) expired, obsolete or inaccurate in
any respect, deliver promptly to the Lead Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Lead Borrower or the Administrative Agent) or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
ineligibility to do so. (c) Without limiting the generality of the foregoing:
(x) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the Closing Date or, in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 3.04 or 13.04(b) (unless the relevant Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or
Form W-8BEN-E (or successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party or Form W-8ECI (or successor
form), or (ii) in the case of a Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a certificate substantially in the form of
Exhibit C (any such certificate, a “U.S. Tax Compliance Certificate”) and two
accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN (or successor form) or W-8BEN-E (or successor form); or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-8IMY, Form W-9 and/or any other required
information (or successor or other applicable form) from each beneficial owner
that would be required under this Section 5.01(c) if such beneficial owner were
a Lender (provided that, if the Lender is a partnership for U.S. federal income
Tax purposes (and not a participating Lender), and one or more beneficial owners
are claiming the portfolio interest exemption, the U.S. Tax Compliance
Certificate may be provided by such Lender on behalf of such beneficial
owner(s)); (y) Each Lender that is a United States person, as defined in Section
7701(a)(30) of the Code, shall deliver to the Lead Borrower and the
Administrative Agent, at the times specified in Section 5.01(b), two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United -122-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre130.jpg]
States federal backup withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this Section 5.01(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date. Notwithstanding any other
provision of this Section 5.01, a Lender shall not be required to deliver any
documentation that such Lender is not legally eligible to deliver. (d) If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by the Credit Parties or with respect to which a
Credit Party has paid additional amounts pursuant to Section 5.01(a), it shall
pay to the relevant Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Credit
Party under Section 5.01(a) with respect to the Indemnified Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party pursuant to this Section 5.01(d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
5.01(d), in no event will the Administrative Agent or any Lender be required to
pay any amount to any Credit Party pursuant to this Section 5.01(d) to the
extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than such party would have
been in if the tax giving rise to such refund had never been imposed and the
applicable indemnification payments or additional amounts had never been paid.
Nothing in this Section 5.01(d) shall be construed to obligate the
Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion. (e) For the avoidance of doubt, for purposes of this Section 5.01,
the term “Lender” shall include any Issuing Bank or Swingline Lender. (f) Value
Added Tax. (i) All amounts set out or expressed in a Credit Document or Letter
of Credit to be payable by any party to any Lender(s) and/or any Agent(s) (a
“Finance Party”) which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Finance Party to any party under a Credit Document or Letter of Credit and that
Finance Party is required to account to the relevant tax authority for the VAT,
that party shall pay to the Finance Party (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such party). (ii) If VAT is or becomes chargeable on any supply made
by any Finance Party (the “Supplier”) to any other Finance Party (the “Receiving
Finance Party”) under a Credit Document or Letter of Credit, and any party other
than the Receiving Finance Party (the “Subject Party”) is required by the terms
of any Credit Document or Letter of Credit to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Receiving Finance Party in respect of that consideration), (x)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party must also pay to the Supplier -123-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre131.jpg]
(at the same time as paying that amount) an additional amount equal to the
amount of the VAT. The Receiving Finance Party must (where this clause (x)
applies) promptly pay to the Subject Party an amount equal to any credit or
repayment the Receiving Finance Party receives from the relevant tax authority
which the Receiving Finance Party reasonably determines relates to the VAT
chargeable on that supply; and (y) (where the Receiving Finance Party is the
person required to account to the relevant tax authority for the VAT) the
Subject Party must promptly, following demand from the Receiving Finance Party,
pay to the Receiving Finance Party an amount equal to the VAT chargeable on that
supply but only to the extent that the Receiving Finance Party reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT. (iii) Where a Credit Document or Letter of
Credit requires any party to reimburse or indemnify a Finance Party for any cost
or expense, that party shall reimburse or indemnify (as the case may be) such
Finance Party for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Finance Party reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority. (iv) Any reference in this Section 5.01(f) to
any party shall, at any time when such party is treated as a member of a group
for VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the UK’s Value
Added Tax Act 1994 or in the case of Ireland, the term “representative member”
to mean the group member notified by the Revenue Commissioners of Ireland in
accordance with section 15(1)(a) of the Value-Added Tax Consolidation Act 2010
as being the member responsible for complying with the provision of the
Value-Added Tax Consolidation Act 2010 in respect of the group or equivalent
legislation outside the UK). Section 5.02 Irish and German Tax Matters. (a) The
provisions of this Section 5.02 shall only apply in respect of Taxes imposed by
(i) Ireland on payments of interest made with respect to any Loan made to an
Irish Borrower or (ii) Germany on payments of interest made with respect to any
Loan made to a German Borrower. For the avoidance of doubt, the provisions of
this Section 5.02 shall not apply to any claim in connection with FATCA. (b) An
Irish Treaty Lender and each Irish Borrower which makes a payment to which that
Irish Treaty Lender is entitled shall cooperate, upon request in writing by the
Irish Borrower, in completing any procedural formalities necessary for the Irish
Borrower to obtain authorisation to make a payment without any deduction or
withholding on account of Tax. (c) A German Treaty Lender and each German
Borrower which makes a payment to which that German Treaty Lender is entitled
shall cooperate, upon request in writing by the German Borrower, in completing
any reasonable procedural formalities necessary for the German Borrower to
obtain authorisation to make a payment without any deduction or withholding on
account of Tax. (d) Lender Status Confirmation. Each Lender which becomes a
party to this Agreement after the date of this Agreement shall indicate, in the
Assignment and Assumption which it executes on becoming a party, and for the
benefit of the Administrative Agent and without liability to any Borrower or
Guarantor, which of the following categories it falls within: (i) with respect
to an Irish Borrower: (A) not an Irish Qualifying Lender; (B) an Irish
Qualifying Lender (other than an Irish Treaty Lender); or (C) an Irish Treaty
Lender; or (ii) with respect to a German Borrower or German Guarantor: -124-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre132.jpg]
(A) not a German Qualifying Lender; (B) a German Qualifying Lender (other than
an German Treaty Lender); or (C) a German Treaty Lender. If a new Lender fails
to indicate its status in accordance with this Section 5.02(d), then such new
Lender shall be treated for the purposes of this Agreement (including by each
Irish Borrower and each German Borrower) as if it is not an Irish Qualifying
Lender (with respect to an Irish Borrower or Irish Guarantor) or not an German
Qualifying Lender (with respect to a German Borrower or German Guarantor) until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Lead Borrower). For the avoidance of doubt, an Assignment and Assumption shall
not be invalidated by any failure of a new Lender to comply with this Section
5.02. Upon written request from an Irish Borrower, a Lender shall promptly
confirm to that Irish Borrower whether it is an Irish Qualifying Lender or is
not an Irish Qualifying Lender. (e) Each Lender, upon reasonable written request
from the Irish Borrowers from time to time, shall as soon as practicable provide
such information as may be required to enable the Irish Borrowers to comply with
the provisions of sections 891A, 891E, 891F and 891G of the TCA (and any
regulations made thereunder). Section 5.03 Non-Cooperative Jurisdiction. Each
Lender providing any French Revolving Loans represents that on the Amendment No.
5 Effective Date it is not incorporated or domiciled (or acting through an
office or carrying on a trade or business (“établissement stable”) (in each
case, to which the French Subfacility is attributable) located) in a
Non-Cooperative Jurisdiction. ARTICLE 6A Conditions Precedent to Credit Events
on the Closing Date. The Administrative Agent, Swingline Lender, the Issuing
Banks and the Lenders shall not be required to fund any Revolving Loans or
Swingline Loans, or arrange for the issuance of any Letters of Credit on the
Closing Date, until the following conditions are satisfied or waived. Section
6A.01 Closing Date; Credit Documents; Notes. On or prior to the Closing Date,
Holdings and the North American Borrowers shall have executed and delivered to
the Administrative Agent a counterpart of this Agreement. Section 6A.02
Officer’s Certificate. On the Closing Date, the Administrative Agent shall have
received a certificate, dated the Closing Date and signed on behalf of the Lead
Borrower (and not in any individual capacity) by a Responsible Officer of the
Lead Borrower, certifying on behalf of the Lead Borrower that all of the
conditions in Sections 6A.05, 6A.14 and 6A.19 have been satisfied on such date.
Section 6A.03 Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received an opinion addressed to the Administrative Agent, each of
the Lenders, each of the Issuing Banks, and each of the Collateral Agents and
dated the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent from each of (i) Willkie Farr & Gallagher LLP, special
counsel to the Credit Parties, (ii) Waller Lansden Dortch & Davis, LLP, Alabama
counsel to the Credit Parties, (iii) Morgan, Lewis & Bockius LLP, California,
Florida and New Jersey counsel to the Credit Parties, (iv) Stoel Rives LLP,
Idaho and Washington counsel to the Credit Parties, (v) Taft Stettinius &
Hollister LLP, Ohio counsel to the Credit Parties, and (vi) Stikeman Elliott
LLP, Canadian counsel to the Canadian Credit Parties and Stewart McKelvey LLP,
Nova Scotia counsel to the Canadian Credit Parties. Section 6A.04 Corporate
Documents; Proceedings, etc. (a) On the Closing Date, the Administrative Agent
shall have received a certificate from each North American Credit Party, dated
the Closing Date, signed by a Responsible Officer of such North American Credit
Party and attested to by the Secretary or any Assistant Secretary of such North
American Credit Party, in the form of Exhibit E with appropriate insertions,
together with copies of the certificate or articles of incorporation and by-laws
-125-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre133.jpg]
or equivalent organizational documents, as applicable, of such Credit Party and
the resolutions of such North American Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
satisfactory to the Administrative Agent. (b) The Administrative Agent shall
have received good standing certificates and bring-down telegrams or facsimiles,
if any, for the North American Credit Parties which the Administrative Agent
reasonably may have requested, in the case of a Canadian Credit Party, only to
the extent such concept is applicable in such Canadian Credit Party’s
jurisdiction of incorporation, formation or organization. Section 6A.05
Acquisition; Equity Financing; Refinancing. (a) The Acquisition (other than, to
the extent the Deferred Closing Actions (as defined in the Acquisition
Agreement) have not been completed by the Closing Date, any Deferred Closing (as
defined in the Acquisition Agreement)) shall be consummated substantially
concurrently with the initial funding of the loans under the Term Loan Credit
Agreement and hereunder (if any) in accordance in all material respects with the
Acquisition Agreement without waiver or amendment thereof materially adverse to
the interests of the Agents and their Affiliates that are Lenders on the Closing
Date (including any reduction in the purchase price that does not meet the
criteria of this clause (a)) unless consented to by the Agents (such consent not
to be unreasonably withheld, delayed or conditioned); it being understood that
(w) no reduction in the purchase price shall be deemed to be materially adverse
to the interests of the Agents and their Affiliates that are Lenders on the
Closing Date if such reduction is applied first to reduce the Equity Financing
to no less than the Minimum Equity Percentage and second pro rata to reduce the
Equity Financing to no less than the Minimum Equity Percentage, the Term Loan
Commitment and/or the Senior Notes, (x) no increase in the purchase price shall
be deemed to be materially adverse to the interests of the Agents and their
Affiliates that are Lenders on the Closing Date if such increase is funded
solely by an increase in the Equity Financing, (y) no modification to the
purchase price as a result of any purchase price adjustment or working capital
adjustment expressly contemplated by the Acquisition Agreement as of July 29,
2016 shall constitute a reduction or increase in the purchase price and (z) the
Agents shall be deemed to have consented to any waiver or amendment of the
Acquisition Agreement if it shall have not affirmatively objected to any such
waiver or amendment within three Business Days of receipt of written notice of
such waiver or amendment. (b) Holdings shall have received, or substantially
concurrently with the funding of the Loans under the Term Loan Credit Agreement
will receive, from the Sponsor and its controlled affiliates or investment funds
advised by the Sponsor or its controlled affiliates, together with the Seller
(to the extent of any rollover investment by the Seller) and one or more other
co-investors, directly or indirectly, cash or rollover equity investments (in
the form of (x) common equity, (y) equity on the terms disclosed to the
Administrative Agent prior to July 29, 2016 (as such terms may be amended or
modified in a manner that is not materially adverse to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date) or (z) other
equity on terms reasonably satisfactory to the Lenders) in the aggregate amount
of not less than an amount previously agreed (the “Minimum Equity Percentage”)
of the sum of (i) the Equity Financing and (ii) the aggregate principal amount
borrowed under this Agreement, the Term Loan Credit Agreement and/or the Senior
Notes (exclusive of any portion of the Equity Financing or amounts borrowed
under this Agreement, the Term Loan Credit Agreement and/or the Senior Notes
applied to pay any transaction fees and expenses, including any transaction or
advisory fees paid or payable to the Sponsor) on the Closing Date (the “Equity
Financing”), the cash proceeds of which shall have been contributed to the
common equity of the Lead Borrower. (c) The Acquired Business shall have
satisfied and discharged, or substantially concurrently with the funding of the
loans under the Term Loan Credit Agreement will satisfy and discharge all
Indebtedness contemplated under the definition of “Acquisition Agreement
Refinancing Indebtedness.” Section 6A.06 [Reserved]. Section 6A.07 Intercreditor
Agreement. On the Closing Date, each U.S. Credit Party shall have executed and
delivered an acknowledgment to the Intercreditor Agreement. Section 6A.08
[Reserved]. -126-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre134.jpg]
Section 6A.09 Security Agreements. On the Closing Date, (i) each U.S. Credit
Party shall have duly authorized, executed and delivered the Initial U.S.
Security Agreement and (ii) each Canadian Credit Party, shall have duly
authorized, executed and delivered the Initial Canadian Security Agreement, in
each case, covering all of such Credit Party’s present and future Collateral
referred to therein, and shall have delivered: (i) in respect of each U.S.
Credit Party, proper financing statements (Form UCC-1 or the equivalent)
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, to the extent reasonably requested by the
Administrative Agent reasonably in advance of the Closing Date, desirable to
perfect the security interests purported to be created by the U.S. Security
Documents; (ii) to the Term Agent, as bailee for the U.S. Collateral Agent
pursuant to the Intercreditor Agreement, all of the Pledged Collateral, if any,
referred to in the U.S. Security Documents and then owned by any U.S. Credit
Party together with executed and undated endorsements for transfer in the case
of Pledged Collateral constituting certificated securities, along with evidence
that all other actions necessary to perfect (to the extent required by such U.S.
Security Document) the security interests in Pledged Collateral purported to be
created by such U.S. Security Document have been taken; (iii) in respect of each
U.S. Credit Party, certified copies of a recent date of requests for information
or copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name such Credit Party as debtor and that
are filed in the jurisdictions referred to in clause (i) above, together with
copies of such other financing statements that name such Credit Party as debtor
(none of which shall cover any of the Collateral except to the extent evidencing
Permitted Liens); (iv) in respect of each Canadian Credit Party, proper
financing statements (PPSA or the equivalent) authorized for filing under the
PPSA or other appropriate filing offices of each jurisdiction as may be
necessary or, to the extent reasonably requested by the Administrative Agent
reasonably in advance of the Closing Date, desirable to perfect the security
interests purported to be created by the Canadian Security Documents; (v) in
respect of each Canadian Credit Party, copies of a recent date of PPSA
certificates or equivalent Lien searches as of a recent date, listing all
effective financing statements that name the Canadian Credit Parties as debtor
and that are filed in the jurisdictions referred to in clause (iv) above,
together with copies of such other financing statements that name such Canadian
Credit Party as debtor (none of which shall cover any of the Collateral except
to the extent evidencing Permitted Liens); and (vi) an executed Perfection
Certificate; and provided that to the extent any Collateral is not able to be
provided and/or perfected on the Closing Date after the use by the North
American Credit Parties of commercially reasonable efforts without undue burden
or expense, the provisions of this Section 6A.09 shall be deemed to have been
satisfied and the North American Credit Parties shall be required to provide
such Collateral in accordance with the provisions set forth in Section 9.13 if,
and only if, each North American Credit Party shall have executed and delivered
the Security Documents required above and the Agent shall have a perfected
security interest in all Collateral of the type for which perfection may be
accomplished by filing a UCC financing statement or possession of certificated
securities of Wholly-Owned Domestic Subsidiaries (to the extent required by such
Security Documents) that have been received from the Seller after the use by the
North American Credit Parties of commercially reasonable efforts. Section 6A.10
Guaranty Agreement. On the Closing Date, each North American Credit Party shall
have duly authorized, executed and delivered the Guaranty Agreement. Section
6A.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or prior
to the Closing Date, the Agents and their Affiliates that are Lenders on the
Closing Date shall have received (i) the audited combined balance sheets of the
Acquired Business for the three most recent years ending at least 90 days prior
to the Closing Date, and the related audited statements of operations and
comprehensive income and statements of cash -127-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre135.jpg]
flows of the Acquired Business for the fiscal years then ended (collectively,
the “Audited Financial Statements”), (ii) the unaudited combined balance sheets
of the Acquired Business as of each fiscal quarter ending after the date of the
most recent balance sheet delivered pursuant to clause (i) and at least 45 days
prior to the Closing Date (the date of the last such applicable fiscal quarter,
the “Financial Statements Date”), and the related unaudited statements of
operations and comprehensive income and statements of cash flows of the Acquired
Business for the portion of the fiscal year then ended (the “Unaudited Financial
Statements”), (iii) a pro forma consolidated balance sheet for the Lead Borrower
prepared as of the Financial Statements Date and a pro forma statement of
comprehensive income for the most recent fiscal year covered by the Audited
Financial Statements and the year to date and the four quarter period ending on
the Financial Statements Date, and (iv) forecasts of the financial performance
of Holdings and its restricted subsidiaries on a quarterly basis for the 2017
fiscal year and an annual basis thereafter through the fiscal year ending
September 30, 2023. The financial statements referred to in the foregoing
clauses (i) and (ii) shall be prepared in accordance with U.S. GAAP subject in
the case of the Unaudited Financial Statements to changes resulting from audit
and normal year-end audit adjustments and to the absence of certain footnotes.
Section 6A.12 Solvency Certificate. On the Closing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer (or officer with equivalent duties) of the Lead Borrower
substantially in the form of Exhibit I. Section 6A.13 Fees, etc. On the Closing
Date, the Lead Borrower shall have paid to the Agents and their Affiliates that
are Lenders on the Closing Date all costs, fees and expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least three
Business Days prior the Closing Date and other compensation payable to the
Agents or such Lender that have been separately agreed and are payable in
respect of the Transaction to the extent then due. Section 6A.14 Representations
and Warranties. The Acquisition Agreement Representations shall be true and
correct to the extent required by the definition thereof and the Specified
Representations shall be true and correct in all material respects on the
Closing Date (in each case, any representation or warranty that is qualified as
to “materiality or similar language” shall be true and correct in all respects
on the Closing Date); provided that any “Material Adverse Effect” or similar
qualifier in any such Specified Representation shall, for purposes of this
Section 6A.14, be deemed to refer to “Closing Date Material Adverse Effect.”
Section 6A.15 Patriot Act. The Agents shall have received from the North
American Credit Parties, at least three Business Days prior to the Closing Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least 10 Business Days prior to the Closing Date. Section 6A.16 Borrowing
Notice. Prior to the making of a Revolving Loan on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.02(c). Section 6A.17 [Reserved]. Section 6A.18
[Reserved]. Section 6A.19 Material Adverse Effect. Since the Balance Sheet Date
(as defined in the Acquisition Agreement), there has not been any event,
occurrence, development or state of circumstances or facts that has had or would
reasonably be expected to have, individually or in the aggregate, a Closing Date
Material Adverse Effect. Section 6A.20 Inventory Appraisal/Borrowing Base
Certificate. The Lead Borrower shall have delivered to the Administrative Agent
the Initial Field Work and a Borrowing Base Certificate in form and substance
reasonably satisfactory to the Administrative Agent. ARTICLE 6B Conditions
Precedent to Initial Credit Extension under Eurasian Subfacilities. The
Administrative Agent and the Lenders shall not be required to fund any Revolving
Loans in respect of the Eurasian Credit Parties, until the following additional
conditions are either satisfied or waived by the Required Subfacility Lenders
(the date on which such conditions are satisfied or waived, the “Eurasian
Effectiveness Date”). -128-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre136.jpg]
Section 6B.01 Credit Documents. On or prior to the Eurasian Effectiveness Date,
each Eurasian Credit Party shall have executed and delivered to the
Administrative Agent a counterpart of this Agreement (or any joinder to this
Agreement). Section 6B.02 [Reserved]. Section 6B.03 Opinions of Counsel. On the
Eurasian Effectiveness Date, the Administrative Agent shall have received an
opinion addressed to the Administrative Agent, each of the Lenders, each of the
Issuing Banks, and each of the Collateral Agents and dated the Eurasian
Effectiveness Date in form and substance reasonably satisfactory to the
Administrative Agent from each of (i) Willkie Farr & Gallagher LLP, special
counsel to the Credit Parties, (ii) Mayer Brown, Hong Kong counsel to the
Administrative Agent, (iii) King & Wood Mallesons, Australian counsel to the
Administrative Agent, (iv) A&L Goodbody, Irish counsel to the Administrative
Agent, (v) Mayer Brown International LLP, UK counsel to the Administrative
Agent, (vi) Mayer Brown LLP, German counsel to the Administrative Agent and
Willkie Farr & Gallagher LLP, German counsel to the Credit Parties, (vii) Mayer
Brown Paris, French counsel to the Agents and Willkie Farr & Gallagher LLP,
French counsel to the Credit Parties, which opinion shall cover the capacity,
due authorization and absence of insolvency with respect to the French Credit
Parties, and (viii) Allen & Gledhill LLP, Singapore counsel to the
Administrative Agent and Morgan Lewis Stamford LLC, Singapore counsel to the
Credit Parties. Section 6B.04 Corporate Documents; Proceedings, etc. (a) On the
Eurasian Effectiveness Date, the Administrative Agent shall have received a
certificate from each Eurasian Credit Party (other than the French Credit
Parties which shall provide the certificates set forth in Section 6B.04(b)
below), dated the Eurasian Effectiveness Date, signed by a Responsible Officer
of such Eurasian Credit Party, and (other than with respect to any German Credit
Party or UK Credit Party) attested to by the Secretary or any Assistant
Secretary of such Eurasian Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent, with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents which shall include, for each German Credit
Party, an electronic excerpt from the commercial register and simple copies of
the shareholder list and of the articles of association), as applicable, of such
Eurasian Credit Party and the resolutions (including, in respect of a Singapore
Credit Party, resolutions signed by all the holders of the issued shares in such
Singapore Credit Party) of such Eurasian Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
satisfactory to the Administrative Agent, and in the case of each Irish Credit
Party, a certificate from that Irish Credit Party confirming that the
performance by that Irish Credit Party of its obligations under the Credit
Documents to which it is a party does not constitute financial assistance within
the meaning of Section 82 of the Irish Companies Act and a certificate from each
Irish Credit Party confirming that it and each other Credit Party form part of a
group of companies for the purposes of Section 243 of the Irish Companies Act
and that the prohibition contained in Section 239 of the Irish Companies Act
does not apply to the transaction contemplated by this Agreement. (b) French
Credit Party Closing Certificate. The Administrative Agent shall have received a
certificate of each French Credit Party, dated the Eurasian Effectiveness Date
and executed by a legal representative (or authorized attorney), which shall (A)
certify the relevant corporate approval documents (and powers of attorney, if
applicable) authorizing the execution, delivery and performance of the Credit
Documents to which it is a party, (B) identify by name and title and bear the
signatures of any officers and directors of such French Credit Party authorized
to sign the Credit Documents to which it is a party, and (C) contain appropriate
attachments, including (i) a copy of the certificate of incorporation (k-bis) of
each French Credit Party, (ii) a true and correct and up-to-date copy of its
bylaws (statuts), (iii) a non-bankruptcy certificate (certificate de
non-faillite) and (iv) a lien search certificate (état des privilèges et des
nantissements). (c) The Administrative Agent shall have received good standing
certificates (or, in relation to the Australian Credit Parties, evidence of
existence or registration with ASIC) and bring-down telegrams or facsimiles, if
any, for the Eurasian Credit Parties which the Administrative Agent reasonably
may have requested, and only to the extent such concept is applicable in such
Credit Party’s jurisdiction of incorporation, formation or organization. -129-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre137.jpg]
Section 6B.05 Reaffirmation by North American Credit Parties. The North American
Credit Parties shall have reconfirmed their security and guaranty obligations
with respect to the Obligations under the Eurasian Subfacilities. Section 6B.06
[Reserved]. Section 6B.07 Security Documents. On the Eurasian Effectiveness
Date, (i) [reserved], (ii) [reserved], (iii) each French Credit Party shall have
duly authorized, executed and delivered the Initial French Security Agreements,
(iv) each German Credit Party shall have duly authorized, executed and delivered
the Initial German Security Agreements, (v) each Irish Credit Party shall have
duly authorized, executed and delivered the Initial Irish Security Agreement,
(vi) each Hong Kong Credit Party shall have duly authorized, executed and
delivered the Initial Hong Kong Security Agreement, (vii) each Australian Credit
Party shall have duly authorized, executed and delivered the Initial Australian
Security Agreement, (viii) each Singapore Credit Party shall have duly
authorized, executed and delivered the Singapore Security Agreement, and (ix)
each UK Credit Party shall have duly authorized, executed and delivered the
Initial UK Security Agreement, in each case, covering all of such Credit Party’s
present and future Collateral referred to therein, and shall have delivered: (i)
[reserved]; (ii) [reserved]; (iii) [reserved]; (iv) [reserved]; (v) [reserved];
(vi) [reserved]; (vii) in relation to the Initial Irish Security Agreement, all
notices signed by the Irish Credit Parties, all as required by the Initial Irish
Security Agreement; (viii) in relation to the Initial Irish Security Agreement,
a letter of authorization from each Irish Credit Party authorizing A&L Goodbody
to file particulars of the charges created under the Initial Irish Security
Agreement with the Irish Registrar of Companies in compliance with Section 409
of the Irish Companies Act, duly executed by the respective Irish Credit
Parties; (ix) in relation to the Initial UK Security Agreement, all notices
signed by the UK Credit Parties, all as required by the Initial UK Security
Agreement; (x) in relation to the Initial Singapore Security Agreement, all
notices signed by the Singapore Credit Parties, all as required by the Initial
Singapore Security Agreement; (xi) in respect of each Singapore Credit Party, a
letter of authorisation from such Singapore Credit Party to Allen & Gledhill
LLP, authorising Allen & Gledhill LLP to file a statement containing particulars
of charge in respect of the Initial Singapore Security Agreement with the
Accounting and Corporate Regulatory Authority of Singapore, duly executed by the
respective Singapore Credit Parties; (xii) in relation to the Initial Hong Kong
Security Agreement, all notices signed by the Hong Kong Credit Parties, all as
required by the Initial Hong Kong Security Agreement; (xiii) in respect of each
Australian Credit Party, proper financing statements registered under the
Australian PPSA as may be necessary or, to the extent reasonably requested by
the Administrative Agent reasonably in advance of the Eurasian Effectiveness
Date, desirable to perfect the security interests purported to be created by the
Australian Security Agreements; and -130-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre138.jpg]
(xiv) in respect of each Australian Credit Party, copies of Australian PPSA
searches as of a recent date, listing all effective financing statements that
name or otherwise identify the Australian Credit Parties as grantor (none of
which shall cover any of the Collateral except to the extent evidencing
Permitted Liens). Section 6B.08 Guaranty Agreement. On the Eurasian
Effectiveness Date, each Eurasian Credit Party shall have duly authorized,
executed and delivered a joinder agreement to the Guaranty Agreement. Section
6B.09 [Reserved]. Section 6B.10 [Reserved]. Section 6B.11 Fees, etc. On the
Eurasian Effectiveness Date, the Lead Borrower shall have paid, without
duplication of any costs, fees and expenses paid on the Closing Date pursuant to
Section 6A.13, to the Agents and their Affiliates that are Lenders on the
Eurasian Effectiveness Date all costs, fees and expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least three
Business Days prior the Eurasian Effectiveness Date and other compensation
payable to the Agents or such Lender that have been separately agreed and are
payable in respect of the Transaction and the joinder of the Eurasian Credit
Parties to this Agreement to the extent then due. Section 6B.12 [Reserved].
Section 6B.13 Patriot Act. The Agents shall have received from the Eurasian
Credit Parties, at least three Business Days prior to the Eurasian Effectiveness
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case to the extent requested in
writing at least 10 Business Days prior to the Eurasian Effectiveness Date.
Section 6B.14 Borrowing Notice. Prior to the making of a Revolving Loan on the
Eurasian Effectiveness Date, if any, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.02(c).
Section 6B.15 Representations and Warranties. The Specified Representations with
respect to each Eurasian Credit Party shall be true and correct in all material
respects on the Eurasian Effectiveness Date (in each case, any representation or
warranty that is qualified as to “materiality or similar language” shall be true
and correct in all respects on the Eurasian Effectiveness Date); provided that
any “Material Adverse Effect” or similar qualifier in any such Specified
Representation shall, for purposes of this Section 6B.15, be deemed to refer to
“Closing Date Material Adverse Effect.” ARTICLE 7 Conditions Precedent to All
Credit Events. The obligation of each Lender and each Issuing Bank to make any
Credit Extension shall be subject to the satisfaction (or waiver) of each of the
conditions precedent set forth below: Section 7.01 Notice of Borrowing. The
Administrative Agent shall have received a Notice of Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Banks and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.13(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.12(b). Section 7.02 Availability. The
Availability Conditions on the proposed date of such Credit Extension shall be
satisfied. -131-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre139.jpg]
Section 7.03 No Default. No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance. Section 7.04 Representations and
Warranties. Each of the representations and warranties made by any Credit Party
set forth in Section 8 hereof or in any other Credit Document shall be true and
correct in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such date (without duplication
of any materiality standard set forth in any such representation or warranty).
The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this Section
7 and applicable to such Credit Event are satisfied as of that time (other than
such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the Notes, certificates, legal opinions and other
documents and papers referred to in Section 6 and in this Section 7, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders. ARTICLE 8 Representations,
Warranties and Agreements. In order to induce the Lenders to enter into this
Agreement and to make the Loans, each Borrower (and, solely with respect to
Sections 8.01, 8.02, 8.03, 8.04, and 8.16 with respect to itself, Holdings),
makes the following representations and warranties, in each case after giving
effect to the Transaction and the Amendment No. 5 Transactions. Section 8.01
Organizational Status. Each of Holdings, the Lead Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing (to the extent such concept is
applicable) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate, partnership, limited liability company or
unlimited liability company or holding company power and authority, as the case
may be, to own its property and assets and to transact the business in which it
is engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect. Section 8.02 Power and Authority;
Enforceability. Each Credit Party thereof has the corporate, partnership,
limited liability company or unlimited liability company power and authority, as
the case may be, to execute, deliver and perform the terms and provisions of
each of the Credit Documents to which it is party and has taken all necessary
corporate, partnership, limited liability company or unlimited liability company
action, as the case may be, to authorize the execution, delivery and performance
by it of each of such Credit Documents. Each Credit Party thereof has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law). Section 8.03 No Violation. Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any -132-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre140.jpg]
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational or constitutional documents), as applicable, of any Credit Party.
Section 8.04 Approvals. Except to the extent the failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document. Section 8.05 Financial Statements; Financial Condition; Projections.
(a) (i) As of the Amendment No. 5 Effective Date, the consolidated balance
sheets of the Lead Borrower (or a Parent Company) and its Subsidiaries for the
two most recent fiscal years for which such balance sheets were required to have
been delivered pursuant to Section 9.01(b) as of the Amendment No. 5 Effective
Date and the related consolidated statements of income, cash flows and retained
earnings of the Lead Borrower (or a Parent Company) and its Subsidiaries for
each such fiscal year present fairly in all material respects the consolidated
financial position of the Lead Borrower (or a Parent Company) and its
Subsidiaries as of the dates thereof and their results of operations for the
periods covered thereby. All of the foregoing historical financial statements
have been audited by Ernst and Young, KPMG LLP or other independent certified
public accountants of recognized national standing and prepared in accordance
with U.S. GAAP consistently applied, except as otherwise expressly noted. (ii)
As of the Amendment No. 5 Effective Date, the unaudited consolidated balance
sheets of the Lead Borrower (or a Parent Company) and its Subsidiaries for each
fiscal quarter (if any) ending after the date of the most recent audited annual
balance sheet delivered prior to the Amendment No. 5 Effective Date pursuant to
Section 9.01(b) and the related consolidated statements of income, cash flows
and retained earnings of the Lead Borrower (or a Parent Company) and its
Subsidiaries for each such fiscal period present fairly in all material respects
the consolidated financial position of the Lead Borrower (or a Parent Company,
as applicable) and its Subsidiaries as of the dates thereof and their results of
operations for the periods covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments. All of the foregoing historical
financial statements have been prepared in accordance with U.S. GAAP
consistently applied, except as otherwise expressly noted therein. (b) On the
Amendment No. 5 Effective Date, the Lead Borrower and each of its Restricted
Subsidiaries, on a consolidated basis, are Solvent after giving effect to the
consummation of the Amendment No. 5 Transactions. (c) [Reserved]. (d) Since the
Amendment No. 5 Effective Date there has been no change, event or occurrence
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Section 8.06 Litigation. There are no
actions, suits or proceedings pending or, to the knowledge of the Lead Borrower,
threatened in writing (i) with respect to the Amendment No. 5 Transactions or
any Credit Document or (ii) that either individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect. Section
8.07 True and Complete Disclosure. (g) All written information (other than
information consisting of statements, estimates, forecasts and projections, as
to which no representation, warranty or covenant is made) that has been or will
be made available to the Administrative Agent or any Lender by any Credit Party
or any representative of a Credit Party at its direction -133-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre141.jpg]
and on its behalf in connection with this Agreement, the other Credit Documents
or any transaction contemplated herein or therein, when taken as a whole and
after giving effect to all supplements thereto, is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in each case in light of the circumstances
under which such statements are made, not materially misleading. (h) As of the
Amendment No. 5 Effective Date, to the best knowledge of the Lead Borrower, the
information included in the most recently delivered Beneficial Ownership
Certification provided on or prior to the Amendment No. 5 Effective Date to any
Lender pursuant to this Agreement (or any amendment hereto) is true and correct
in all respects; provided, that this representation and warranty shall only
apply with respect to any such Beneficial Ownership Certification to the extent
the Beneficial Ownership Regulation is applicable to the Credit Parties
specified in such Beneficial Ownership Certification on the applicable date on
which this representation and warranty is made. Section 8.08 Use of Proceeds;
Margin Regulations. (a) All proceeds of the Loans incurred on the Closing Date
will be used by the Lead Borrower to finance working capital purposes in an
amount not to exceed $50,000,000 (plus amounts incurred by the Lead Borrower
under the U.S. Subfacility to fund certain original issue discount or upfront
fees). (b) (i) All proceeds of the Loans incurred after the Closing Date (other
than on the Amendment No. 5 Effective Date) will be used for working capital
needs and general corporate purposes, including the financing of capital
expenditures, Permitted Acquisitions, and other permitted Investments, Dividends
and any other purpose not prohibited hereunder and (ii) all proceeds of the
Loans incurred on the Amendment No. 5 Effective Date (if any) will be used by
the Borrowers (x) to pay a portion of the costs of the Amendment No. 5 Repayment
Transactions, (y) to pay all or any portion of the Amendment No. 5 Transaction
Costs and (z) to finance working capital purposes in an amount not to exceed
$100,000,000. (c) No part of any Credit Event (or the proceeds thereof) will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock. Neither the making of any Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate (x) the provisions of Regulation T, Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System or (y) applicable
legislation governing financial assistance and/or capital maintenance, as set
forth in Section 9.19. (d) The Lead Borrower will not request any Borrowing, and
the Lead Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to the Lead Borrower and its Subsidiaries or, to the knowledge of the Lead
Borrower, any other party hereto. The foregoing paragraph (C) shall not apply to
the extent that compliance will result in a violation of, or conflict with, or
liability under, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 Foreign
Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96. Section 8.09 Tax. (a) Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) the Lead Borrower and each of its
Restricted Subsidiaries has timely filed or caused to be timely filed with the
appropriate taxing authority all Tax returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Lead Borrower and/or any of its Restricted
Subsidiaries, (ii) the Returns accurately reflect in all material respects all
liability for Taxes of the Lead Borrower and its Restricted Subsidiaries for the
periods covered thereby, and (iii) the Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of the Lead Borrower and its -134-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre142.jpg]
Restricted Subsidiaries in accordance with U.S. GAAP or, for Foreign
Subsidiaries, in conformity with generally accepted accounting principles that
are applicable in their respective jurisdictions of organization. There is no
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of the Lead Borrower, threatened in writing by any authority regarding
any Taxes relating to the Lead Borrower or any of its Restricted Subsidiaries
which is reasonably likely to be adversely determined, and, if adversely
determined, would be reasonably be expected to result in a Material Adverse
Effect. (b) Each European Credit Party, French Credit Party and German Credit
Party (i) is resident for Tax purposes in its jurisdiction of incorporation and
(ii) except as otherwise disclosed in any joinder or counterpart to this
Agreement or the Guaranty Agreement pursuant to which such Credit Party becomes
a party hereto or thereto, does not carry on any trade through a permanent
establishment outside its jurisdiction of incorporation. Section 8.10 ERISA and
Pensions. (a) No ERISA Event has occurred or is reasonably expected to occur
that would reasonably be expected to result in a Material Adverse Effect. Each
Plan is in compliance in form and operation with its terms and with the
applicable provisions of ERISA, the Code and other applicable law, except for
such non-compliance that would not reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter.
(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect. (c) If
each of the Lead Borrower, each Restricted Subsidiary of the Lead Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect. (d) There are no actions, suits or claims pending
against or involving a Plan (other than routine claims for benefits) or, to the
knowledge of the Lead Borrower, any Restricted Subsidiary of the Lead Borrower
or any ERISA Affiliate, threatened, which would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. (e) The Lead Borrower, any Restricted Subsidiary of the
Lead Borrower and any ERISA Affiliate have made all material contributions to or
under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, the terms of such Plan or Multiemployer Plan,
respectively, or any contract or agreement requiring contributions to a Plan or
Multiemployer Plan except where any failure to comply, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan. (g) Except as would not reasonably
be expected to have a Material Adverse Effect, no Credit Party is or has at any
time been (i) an employer (for the purposes of sections 38 to 51 of the United
Kingdom’s Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the United Kingdom’s Pensions
Schemes Act 1993) or (ii) “connected” with or an “associate” (as those terms are
used in sections 38 and 43 of the United Kingdom’s Pensions Act 2004) of such an
employer -135-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre143.jpg]
(h) Canadian Pension Plans. Except as individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect, (i) each Canadian
Pension Plan is, and has been, established, registered, funded, administered and
invested in compliance with the terms of such plan (including the terms of any
documents in respect of such plan), all applicable laws and any collective
agreements, as applicable, and (ii) no Canadian Pension Plan is subject to an
investigation, any other proceeding, or action or claim. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan by a Credit Party have been paid by each
such Credit Party in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable Laws except to the extent cured within 10
Business Days of the due date in respect thereof. No Canadian Pension Plan is a
Canadian Defined Benefit Pension Plan as of the Closing Date. No Lien has arisen
in respect of any Credit Party in connection with any Canadian Pension Plan
(save for contribution amounts not yet due). Section 8.11 The Security
Documents. (a) The provisions of the Security Documents are effective to create
in favor of each relevant Collateral Agent for the benefit of the Secured
Creditors a legal, valid and enforceable security interest (except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law)) in all right, title and interest of the Credit
Parties in the Collateral specified therein in which a security interest can be
created under applicable law, and (1) in the case of the U.S. Security Documents
and U.S. Collateral described therein, upon (i) the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and the
U.S. Collateral Agent, as secured creditor, in the secretary of state’s office
(or other similar governmental entity) of the jurisdiction of organization of
such Credit Party, (ii) the receipt by the Term Agent, as bailee for the U.S.
Collateral Agent pursuant to the Intercreditor Agreement, of all Instruments (as
defined in the Initial U.S. Security Agreement), Chattel Paper (as defined in
the Initial U.S. Security Agreement) and certificated pledged Equity Interests
that constitute “securities” governed by Article 8 of the New York UCC, in each
case constituting Collateral in suitable form for transfer by delivery or
accompanied by instruments of transfer or assignment duly executed in blank,
(iii) sufficient identification of commercial tort claims (as applicable), (iv)
execution of a control agreement establishing the U.S. Collateral Agent’s
“control” (within the meaning of the New York UCC) with respect to any deposit
account, (v) the recordation of the Patent Security Agreement, if applicable,
and the Trademark Security Agreement, if applicable, in the respective form
attached to the Initial U.S. Security Agreement, in each case in the United
States Patent and Trademark Office and (vi) the Copyright Security Agreement in
U.S. Copyrights, if applicable, in the form attached to the U.S. Security
Agreement with the United States Copyright Office, the U.S. Collateral Agent,
for the benefit of the Secured Creditors, has (to the extent provided in the
U.S. Security Documents), a fully perfected security interest in all right,
title and interest in all the U.S. Collateral, subject to no other Liens other
than Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions, (2) in the case of the Hong Kong
Security Documents and Hong Kong Collateral described therein, upon the timely
and proper filing and/or registration of the Initial Hong Kong Security
Agreement and the security interests created by it with the Hong Kong Companies
Registry and other appropriate filing offices of Hong Kong, the Asian Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Hong Kong Security Documents) a fully perfected security interest in all
right, title and interest in all of the Hong Kong Collateral, subject to no
other Liens other than Permitted Liens, in each case, to the extent perfection
can be accomplished under applicable law through these actions, (3) in the case
of the Canadian Security Documents and Canadian Collateral described therein,
upon the timely and proper PPSA filings (and equivalent filings under the Civil
Code of Quebec), the U.S. Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Canadian Security Documents) a
fully perfected security interest in all right, title and interest in all of the
Canadian Collateral, subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions, (4) in the case of the French Security Documents and
French Collateral described therein, upon (i) execution of a control agreement
establishing the French Collateral Agent’s “control” with respect to any French
deposit account and (ii) notice of constitution of the pledge over the relevant
French deposit accounts to being served on or about the Closing Date to the
relevant account bank, the French Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the French Security Documents)
a fully perfected security interest in all right, title and interest in all of
the French Collateral, subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions, (5) in the case of the German Security Documents and
German Collateral described therein, upon, in the case of the -136-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre144.jpg]
German Account Pledge Agreements, the notification of each account bank, the
German Collateral Agent, for the benefit of the Secured Creditors, has (to the
extent provided in the German Security Documents) a fully perfected security
interest in all right, title and interest in all of the German Collateral,
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions, (6) in the case of the Singapore Security Documents and Singapore
Collateral described therein, upon the proper registration of the Initial
Singapore Security Agreement and the security interests created by it with the
Accounting and Corporate Regulatory Authority in Singapore within 30 days of
execution by the parties thereto, the Asian Collateral Agent, for the benefit of
the Secured Creditors, has (to the extent provided in the Singapore Security
Documents) a fully perfected security interest in all right, title and interest
in all of the Singapore Collateral, subject to no other Liens other than
Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions, (7) in the case of the Irish
Security Documents and Irish Collateral described therein, upon the proper
registration of the Initial Irish Security Agreement and the security interests
created by it with the Irish Registrar of Companies within 21 days of execution
by the parties thereto, the European Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the Initial Irish Security
Agreement), a fully perfected security interest in all right, title and interest
in all of the Irish Collateral, subject to no other Liens other than Permitted
Liens, in each case, to the extent perfection can be accomplished under
applicable law through these actions, (8) in the case of the Australian Security
Documents and Australian Collateral described therein, the Australian Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Australian Security Documents) a fully perfected security interest in all
right, title and interest in all of the Australian Collateral, subject to no
other Liens other than Permitted Liens, in each case, to the extent perfection
can be accomplished under applicable law through these actions, the timely and
proper filing of financing statements and/or the obtaining of “control” (for the
purposes of Part 9.5 of the Australian PPSA) with respect to the Collateral as
required under the Australian PPSA and (9) in the case of the UK Security
Documents and UK Collateral described therein, upon the timely and proper filing
of the Initial UK Security Agreement, relevant Additional Security Documents and
the security interests created by it or them with Companies House, the European
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the UK Security Documents) a fully perfected security interest in
all right, title and interest in all of the UK Collateral, subject to no other
Liens other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions. (b) Upon delivery in
accordance with Section 9.12, each Mortgage will create, as security for the
obligations purported to be secured thereby, a valid and enforceable (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and, upon
recordation in the appropriate recording office, perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the U.S.
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto). Section 8.12 Properties. All Real Property
owned by any U.S. Credit Party as of the Amendment No. 5 Effective Date, and the
nature of the interest therein, is correctly set forth in Schedule 8.12, which
Schedule 8.12 also indicates each property that constitutes a Material Real
Property as of the Amendment No. 5 Effective Date. Each of the Lead Borrower and
each of its Restricted Subsidiaries has good and marketable title or valid
leasehold interest in the case of Real Property, and good and valid title in the
case of tangible personal property, to all material tangible properties owned by
it, including all material property reflected in the most recent historical
balance sheets referred to in Section 8.05(a) (except as sold or otherwise
disposed of since the date of such balance sheet in the ordinary course of
business or as permitted by the terms of this Agreement), free and clear of all
Liens, other than Permitted Liens, except where the failure to have such title
or interests would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the use or operation of such Real
Property or personal property necessary for the ordinary conduct of the Lead
Borrower and its Restricted Subsidiaries’ business, taken as a whole. Section
8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. The Lead Borrower does
not -137-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre145.jpg]
have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock. Section 8.14 Subsidiaries. On and
as of the Amendment No. 5 Effective Date and after giving effect to the
consummation of the Amendment No. 5 Transactions, the Lead Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 correctly sets forth, as of the Amendment No. 5 Effective Date and after
giving effect to the Amendment No. 5 Transactions, the percentage ownership
(direct and indirect) of the Lead Borrower in each class of capital stock of
each of its Subsidiaries and also identifies the direct owner thereof. Section
8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.
(a) Each of the Lead Borrower and each of its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of (including any laws relating
to terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect and
except to the extent that compliance by a Canadian Credit Party would violate or
conflict with the Foreign Extraterritorial Measures Act (Canada). The Borrowers
will not directly (or knowingly indirectly) use the proceeds of the Revolving
Loans to violate or result in a violation of any such applicable statutes,
regulations, orders or restrictions referred to in the immediately preceding
sentence. (b) The Lead Borrower has implemented and maintains in effect policies
and procedures reasonably and appropriately designed to ensure material
compliance by the Lead Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Lead Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Lead Borrower,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Lead Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Lead Borrower, any agent of the Lead Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or the Amendment No. 5 Transactions will violate any Anti-Corruption
Law or applicable Sanctions. This Section 8.15(b) shall not apply to the extent
that compliance will result in a violation of, or conflict with, or liability
under, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 Foreign
Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No 2271/96
or similar anti-boycott statute or the Foreign Extraterritorial Measures Act
(Canada). Section 8.16 Investment Company Act. None of Holdings, the Lead
Borrower or any of its Restricted Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, required to be
registered as such. Section 8.17 [Reserved]. Section 8.18 Environmental Matters.
(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. To the knowledge of any Credit Party,
there are no pending or threatened Environmental Claims against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property currently or
formerly owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries. There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Lead Borrower or any of its
Restricted Subsidiaries or, to the knowledge of any Credit Party, any Real
Property currently or formerly owned, leased or operated by the Lead Borrower or
any of its Restricted Subsidiaries that would be reasonably expected (i) to form
the basis of an Environmental Claim against the Lead Borrower or any of its
Restricted Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries to be
subject to any -138-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre146.jpg]
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Lead Borrower or any of its Restricted Subsidiaries under any
applicable Environmental Law. (b) To the knowledge of any Credit Party,
Hazardous Materials have not at any time been generated, used, treated or stored
on, or transported to or from, or Released on or from, any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
where such generation, use, treatment, storage, transportation or Release has
(i) violated or would be reasonably expected to violate any applicable
Environmental Law, (ii) give rise to an Environmental Claim or (iii) give rise
to liability under any applicable Environmental Law. (c) Notwithstanding
anything to the contrary in this Section 8.18, the representations and
warranties made in this Section 8.18 shall be untrue only if the effect of any
or all conditions, violations, claims, restrictions, failures and noncompliances
of the types described above would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Section 8.19 Labor
Relations. Except as set forth in Schedule 8.19 or except to the extent the same
has not, either individually or in the aggregate, had and would not reasonably
be expected to have a Material Adverse Effect, (a) there are no strikes,
lockouts, slowdowns or other labor disputes pending against the Lead Borrower or
any of its Restricted Subsidiaries or, to the knowledge of the Lead Borrower,
threatened against the Lead Borrower or any of its Restricted Subsidiaries, (b)
to the knowledge of the Lead Borrower, there are no questions concerning union
representation with respect to the Lead Borrower or any of its Restricted
Subsidiaries, (c) the hours worked by and payments made to employees of the Lead
Borrower or any of its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local, or
foreign law dealing with such matters and (d) to the knowledge of the Lead
Borrower, no wage and hour department investigation has been made of the Lead
Borrower or any of its Restricted Subsidiaries. Section 8.20 Intellectual
Property. Each of the Lead Borrower and each of its Restricted Subsidiaries owns
or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, inventions, trade secrets, formulas, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) (collectively,
“Intellectual Property”), necessary for the present conduct of its business,
without any known conflict with the Intellectual Property rights of others,
except for such failures to own or have the right to use and/or conflicts as
have not had, and would not reasonably be expected to have, a Material Adverse
Effect. Section 8.21 [Reserved]. Section 8.22 EEA Financial Institutions. No
Credit Party is an EEA Financial Institution. Section 8.23 Borrowing Base
Certificate. At the time of delivery of each Borrowing Base Certificate,
assuming that any eligibility criterion that requires the approval or
satisfaction of the Administrative Agent has been approved by or is satisfactory
to the Administrative Agent, each material Account reflected therein as eligible
for inclusion in each Borrowing Base is an Eligible Account and the material
Inventory reflected therein as eligible for inclusion in each Borrowing Base
constitutes Eligible Inventory. Section 8.24 [Reserved]. Section 8.25 Non-Hong
Kong Company. Except as disclosed to the Administrative Agent, no Credit Party
incorporated outside Hong Kong is registered as a non-Hong Kong Company within
the meaning of Part 16 of the Companies Ordinance (Cap.622 of the Laws of Hong
Kong) except as otherwise specified in writing from time to time by the Lead
Borrower to the Administrative Agent. Section 8.26 [Reserved]. Section 8.27
[Reserved]. -139-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre147.jpg]
Section 8.28 Centre of Main Interests and Establishments. For the purposes of
Regulation (EU) 2015/848 of the European Parliament and of the Council 20 May
2015 on insolvency proceedings (the “Regulation”), (a) each of the European
Credit Parties’, French Credit Parties’ and German Credit Parties’ centre of
main interests (as that term is used in Article 3(1) of the Regulation) is
situated in its jurisdiction of incorporation and (b) except as otherwise
disclosed in any joinder or counterpart to this Agreement or the Guaranty
Agreement pursuant to which such Credit Party becomes a party hereto or thereto,
none of the European Credit Parties, French Credit Parties or German Credit
Parties have an “establishment” (as that term is used in Article 2(10) of the
Regulation) in any other jurisdiction (or any equivalent provision(s) of any
applicable successor to the Regulation which may apply from time to time to any
of the UK Credit Parties). Section 8.29 Common Enterprise. The successful
operation and condition of each of the Credit Parties is dependent on the
continued successful performance of the functions of the group of the Credit
Parties as a whole and the successful operation of each of the Credit Parties is
dependent on the successful performance and operation of each other Credit
Party. Each Credit Party expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from (i) successful operations of each
of the other Credit Parties and (ii) the credit extended by the Lenders to the
Borrowers hereunder, both in their separate capacities and as members of the
group of companies. Each Credit Party has determined that execution, delivery,
and performance of this Agreement and any other Credit Documents to be executed
by such Credit Party is within its purpose, will be of direct and indirect
commercial benefit to such Credit Party, and is in its best interest. Section
8.30 Private Company. No Singapore Credit Party is (a) a public company (as
defined in the Companies Act, Chapter 50 of Singapore) or (b) a company whose
holding company or ultimate holding company is a public company (as defined in
the Companies Act, Chapter 50 of Singapore). ARTICLE 9 Affirmative Covenants.
The Lead Borrower and each of its Restricted Subsidiaries hereby covenants and
agrees that on and after the Amendment No. 5 Effective Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (i) any indemnification obligations arising hereunder
which are not then due and payable and (ii) Secured Bank Product Obligations,
except to the extent then due and payable and then entitled to payment in
accordance with Section 11.11), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized or backstopped on terms reasonably satisfactory to
the Administrative Agent and the applicable Issuing Bank). Section 9.01
Information Covenants. The Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender, including each Lender’s Public-Siders,
except as otherwise provided below: (a) Quarterly Financial Statements. Within
45 days after the close of each of the first three quarterly accounting periods
in each fiscal year of the Lead Borrower, (i) the consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior fiscal year, all of
which shall be certified by the chief financial officer of the Lead Borrower
that they fairly present in all material respects in accordance with U.S. GAAP
the financial condition of the Lead Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. (b) Annual
Financial Statements. Within 90 days after the close of each fiscal year of the
Lead Borrower, (i) the consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 9.01(d) (provided, that, the comparisons
to forecasts shall not be provided to Public-Siders) and certified, in the case
of consolidated financial statements, by Ernst & Young, KPMG LLP or other -140-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre148.jpg]
independent certified public accountants of recognized national standing,
together with an opinion of such accounting firm (which opinion shall be without
a “going concern” or like qualification or exception (other than any emphasis of
matter paragraph) and without any qualification or exception as to the scope of
such audit (except for qualifications for a change in accounting principles with
which such accountants concur and which shall have been disclosed in the notes
to the financial statements or other than as a result of, or with respect to,
(A) an upcoming maturity date under this Agreement or the Term Loan Credit
Agreement, (B) any actual or potential inability to satisfy any financial
maintenance covenant under any of its Indebtedness (including, without
limitation, the financial covenant set forth in Section 10.11 of this Agreement)
on a future date or in a future period or (C) the activities, operations,
financial results, assets or liability of any Unrestricted Subsidiary)) to the
effect such statements fairly present in all material respects in accordance
with U.S. GAAP the financial condition of the Lead Borrower and its Subsidiaries
as of the date indicated and the results of their operations for the periods
indicated, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year. (c)
Notwithstanding the foregoing, the obligations referred to in Sections 9.01(a)
and 9.01(b) above and Section 9.01(d) below may be satisfied with respect to
financial information of the Lead Borrower and its Subsidiaries by furnishing
(A) the applicable financial statements or forecasts of any Parent Company or
(B) the Lead Borrower’s or such Parent Company’s Form 10-K or 10-Q, as
applicable, filed with the SEC (and the public filing of such report with the
SEC shall constitute delivery under this Section 9.01); provided that with
respect to each of the preceding clauses (A) and (B), (1) to the extent such
information relates to a Parent Company of the Lead Borrower, if and so long as
such Parent Company will have Independent Assets or Operations, such information
is accompanied by, or the Lead Borrower shall separately deliver within the
applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to the Lead Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under Section
9.01(b), such materials are accompanied by a report and opinion by Ernst &
Young, KPMG LLP or other independent certified public accountants of recognized
national standing or another accounting firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will be without a
“going concern” or like qualification or exception (other than any emphasis of
matter paragraph) and without any qualification or exception as to the scope of
such audit (except for qualifications for a change in accounting principles with
which such accountants concur and which shall have been disclosed in the notes
to the financial statements or other than as a result of, or with respect to,
(I) an upcoming maturity date under this Agreement or the Term Loan Credit
Agreement, (II) any actual or potential inability to satisfy any financial
maintenance covenant under any of its Indebtedness (including, without
limitation, the financial covenant set forth in Section 10.11 of this Agreement)
on a future date or in a future period or (III) the activities, operations,
financial results, assets or liability of any Unrestricted Subsidiary). (d)
Forecasts. Within 90 days after the close of each fiscal year of the Lead
Borrower (commencing with respect to fiscal year 2021), a reasonably detailed
annual forecast (including projected statements of income, sources and uses of
cash and balance sheets for the Lead Borrower and its Subsidiaries on a
consolidated basis), prepared on an annual basis for such fiscal year and
including a discussion of the principal assumptions upon which such forecast is
based (it being agreed that such annual forecasts shall not be provided to
Public-Siders). (e) Officer’s Certificates. At the time of the delivery of the
Section 9.01 Financials, a Compliance Certificate from a Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J, certifying on behalf
of the Lead Borrower that, to such Responsible Officer’s knowledge, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) solely to the extent (x) then subject to
Section 10.11 or (y) Global Availability is otherwise less than 15% of the
Aggregate Commitments, set forth the reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for such period, (ii)
certify that there have been no changes to Schedules -141-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre149.jpg]
1(a), 2(b), 10, 11(a), 11(b), 11(c), 12 and 13 of the Perfection Certificate, in
each case since the Amendment No. 5 Effective Date or, if later, since the date
of the most recent certificate delivered pursuant to this Section 9.01(e), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (ii), only to the extent such
changes are required to be reported to the applicable Collateral Agent pursuant
to the terms of such Security Documents), and (iii) certify that there have been
no changes to the information provided in the Beneficial Ownership Certification
delivered to any Lender that would result in a change to the list of beneficial
owners identified in such certification, in each case since the Amendment No. 5
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(e), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (iii), solely to the extent (x) such changes would result
in a change to the list of beneficial owners identified in any such
certification and (y) the Beneficial Ownership Regulation is applicable to the
Credit Parties specified in the Beneficial Ownership Certification delivered to
any Lender). (f) Notice of Default, Litigation and Material Adverse Effect.
Promptly after any Responsible Officer of the Lead Borrower obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default or any default or event of default under the Term Loan
Credit Agreement, any Permitted Pari Passu Notes, any Permitted Pari Passu
Loans, any Permitted Junior Debt or other debt instrument in excess of the
Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, or
(iii) any other event, change or circumstance that has had, or would reasonably
be expected to have, a Material Adverse Effect. (g) Other Reports and Filings.
Promptly after the filing or delivery thereof, copies of all financial
information, proxy materials and reports, if any, which Holdings or any of its
Subsidiaries shall publicly file with the Securities and Exchange Commission or
any successor thereto (the “SEC”). (h) Environmental Matters. Promptly after any
Responsible Officer of the Lead Borrower obtains knowledge thereof, notice of
any of the following environmental matters to the extent such environmental
matters, either individually or when aggregated with all other such
environmental matters, would reasonably be expected to have a Material Adverse
Effect: (i) any pending or threatened Environmental Claim against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
that (a) results in noncompliance by the Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against the Lead Borrower
or any of its Restricted Subsidiaries or any such Real Property; (iii) any
condition or occurrence on any Real Property owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Restricted Subsidiaries of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries as
required by any Environmental Law or any governmental or other administrative
agency and all notices received by the Lead Borrower or any of its Restricted
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA which identify the Lead Borrower or any of its Restricted Subsidiaries as
potentially -142-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre150.jpg]
responsible parties for remediation costs or which otherwise notify the Lead
Borrower or any of its Restricted Subsidiaries of potential liability under
CERCLA. All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Lead Borrower’s or such Subsidiary’s response thereto. The Lead Borrower
represents and warrants that it, Holdings or any other Parent Company and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Lead Borrower hereby (i) authorizes the
Administrative Agent to make financial statements and other information provided
pursuant to clauses (a) and (b) above, along with the Credit Documents and the
list of Disqualified Lenders, available to Public-Siders and (ii) agrees that at
the time the Section 9.01 Financials are provided hereunder, they shall already
have been, or shall substantially concurrently be, made available to holders of
its securities. The Lead Borrower will not request that any other material be
posted to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Lead Borrower has no outstanding publicly traded securities, including 144A
securities (it being understood that the Lead Borrower shall have no obligation
to request that any material be posted to Public-Siders). Notwithstanding
anything herein to the contrary, in no event shall the Lead Borrower request
that the Administrative Agent make available to Public-Siders budgets or any
certificates, reports or calculations with respect to the Lead Borrower’s
compliance with the covenants contained herein. (i) Notices to Holders. Promptly
after the sending, filing or receipt thereof, the Lead Borrower will provide to
the Administrative Agent any material notices provided to, or received from,
holders of (I) Refinancing Notes, Permitted Pari Passu Notes, Permitted Pari
Passu Loans, Permitted Junior Debt or other Indebtedness, in each case of this
clause (I), with a principal amount in excess of the Threshold Amount, or (II)
the Term Loan Credit Agreement (including, for the avoidance of doubt, any
notices relating to an actual or purported default or event of default
thereunder and any notices to the extent the action or occurrence described
therein would reasonably be expected to be materially adverse to the interests
of the Lenders, but excluding any administrative notices or regular reporting
requirements thereunder). (j) Financial Statements of Unrestricted Subsidiaries.
Simultaneously with the delivery of each set of Section 9.01 Financials, the
related consolidating financial statements reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements. (k) Insurance. Evidence of insurance renewals
as required under Section 9.03. (l) Other Information. From time to time, (x)
such other information or documents (financial or otherwise) with respect to the
Lead Borrower or any of its Restricted Subsidiaries as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender necessary for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation. Notwithstanding the foregoing,
neither the Lead Borrower nor any of its Restricted Subsidiaries will be
required to provide any information pursuant to this Section 9.01(l) to the
extent that the provision thereof would violate any law, rule or regulation or
result in the breach of any binding contractual obligation or the loss of any
professional privilege; provided that in the event that the Lead Borrower or any
of its Restricted Subsidiaries does not provide information that otherwise would
be required to be provided hereunder in reliance on such exception, the Lead
Borrower shall use commercially reasonable efforts to provide notice to the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld (but solely if providing such notice would not violate such law,
rule or regulation or result in the breach of such binding contractual
obligation or the loss of such professional privilege). -143-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre151.jpg]
(m) Foreign Pension Plans. Promptly after any Responsible Officer of the Lead
Borrower obtains knowledge thereof, (i) details of any investigation or proposed
investigation by the Pensions Regulator which would be reasonably likely to lead
to the issue of a Financial Support Direction or a Contribution Notice in
relation to any Foreign Pension Plan (or if any Credit Party is in receipt of a
Financial Support Direction or a Contribution Notice in relation to any Foreign
Pension Plan), (ii) details of any amount is due to any Foreign Pension Plan
pursuant to Sections 75 or 75A of the United Kingdom’s Pensions Act 1995 (in
each case with respect to (i) or (ii), describing such matter or event and the
action proposed to be taken with respect thereto); and (iii) details of any
material change to the rate or basis to the employer contributions to a Foreign
Pension Plan, in each case, to the extent any of the foregoing, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Section 9.02 Books, Records and Inspections; Conference Calls. (a) The
Lead Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with U.S. GAAP (or, for Restricted Subsidiaries which are Foreign
Subsidiaries, in conformity with generally accepted accounting principles that
are applicable in their respective jurisdiction of organization) in all material
respects shall be made of all dealings and transactions in relation to its
business and activities. (b) The Lead Borrower will permit the Administrative
Agent, subject to reasonable advance notice to, and reasonable coordination
with, the Lead Borrower and during normal business hours, to visit and inspect
the properties of any Borrower, at the Borrowers’ expense as provided in clause
(c) below, inspect, audit and make extracts from any Borrower’s corporate,
financial or operating records, and discuss with its officers, employees,
agents, advisors and independent accountants (subject to such accountants’
customary policies and procedures) such Borrower’s business, financial
condition, assets and results of operations (it being understood that a
representative of the Lead Borrower and such Borrower shall be permitted to be
present in any discussions with officers, employees, agent, advisors and
independent accountants); provided that the Administrative Agent shall only be
permitted to conduct one field examination and one inventory appraisal with
respect to any Collateral comprising the Aggregate Borrowing Base per 12-month
period; provided further that (i) if at any time Global Availability is less
than 33% of the Line Cap for a period of 5 consecutive Business Days during such
12-month period, one additional field examination and one additional inventory
appraisal of Revolver Priority Collateral will be permitted in such 12- month
period and (ii) during any Liquidity Period, one additional field examination
and one additional inventory appraisal of Revolver Priority Collateral be
permitted in such 12-month period, except that during the existence and
continuance of an Event of Default, there shall be no limit on the number of
additional field examinations and inventory appraisals of Revolver Priority
Collateral that shall be permitted at the Administrative Agent’s request. No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower, nor result in any damage to the property or other Collateral.
No inspection shall involve invasive testing without the prior written consent
of the Lead Borrower. Neither the Administrative Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with any Borrower. Each of the Lead Borrowers
acknowledges that all inspections, appraisals and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them. (c) The Lead Borrower will reimburse (or will
cause to be reimbursed) the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses (other than any legal fees or costs
and expenses covered under Section 13.01) of the Administrative Agent in
connection with (i) one examination per fiscal year of any Borrower’s books and
records as described in clause (a) above and (ii) field examinations and
inventory appraisals of Collateral comprising the Aggregate Borrowing Base, in
each case subject to the limitations on such examinations, audits and appraisals
permitted under the preceding paragraph. Subject to and without limiting the
foregoing, the Borrowers specifically agree to pay the Administrative Agent’s
then standard charges for examination activities, including the standard charges
of the Administrative Agent’s internal appraisal group. This Section shall not
be construed to limit the Administrative Agent’s right to use third parties for
such purposes. (d) The Lead Borrower will, within 30 days (or, if after using
commercially reasonable efforts to schedule such call, at such later date as
agreed to by the Administrative Agent in its reasonable discretion) after the
date of the delivery (or, if later, required delivery) of the quarterly and
annual financial information pursuant to Sections 9.01(a) and (b), hold a
conference call or teleconference, at a time selected by the Lead Borrower and
-144-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre152.jpg]
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
quarter or year, as the case may be, of the Lead Borrower (it being understood
that any such call may be combined with any similar call held for any of the
Borrower’s or any Parent Company’s other lenders or equity holders). Section
9.03 Maintenance of Property; Insurance. (a) The Lead Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, keep all tangible property necessary to the business of the Lead
Borrower and its Restricted Subsidiaries in reasonably good working order and
condition, ordinary wear and tear, casualty and condemnation excepted, (ii)
maintain with financially sound and reputable insurance companies insurance on
all such property and against all such risks as is, in the good faith
determination of the Lead Borrower, consistent and in accordance with industry
practice for companies similarly situated owning similar properties and engaged
in similar businesses as the Lead Borrower and its Restricted Subsidiaries, and
(iii) furnish to the Administrative Agent, upon its request therefor, all
information reasonably requested as to the insurance carried. The provisions of
this Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.
(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under Flood Insurance Laws, then the Lead Borrower shall, or
shall cause the applicable U.S. Credit Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence reasonably requested by the Administrative Agent
as to such compliance, including, without limitation, evidence of annual
renewals of such insurance. (c) The Lead Borrower will, and will cause each of
its Restricted Subsidiaries to, at all times keep its property constituting
Collateral insured in favor of the applicable Collateral Agent (or the U.S.
Collateral Agent on the applicable Collateral Agent’s behalf), and all liability
and property policies or certificates (or certified copies thereof) with respect
to such insurance (i) shall be endorsed in a customary manner to the applicable
Collateral Agent (or the U.S. Collateral Agent on the applicable Collateral
Agent’s behalf) for the benefit of the Secured Creditors (including, without
limitation, by naming the applicable Collateral Agent (or the U.S. Collateral
Agent on the applicable Collateral Agent’s behalf) as lender’s loss payee,
mortgagee and/or additional insured) and (ii) if agreed by the insurer (which
agreement the Borrowers shall use commercially reasonable efforts to obtain),
shall state that such insurance policies shall not be canceled without at least
30 days’ prior written notice thereof (or, with respect to non-payment of
premiums, 10 days’ prior written notice) by the respective insurer to the
applicable Collateral Agent (or the U.S. Collateral Agent on the applicable
Collateral Agent’s behalf); provided that the requirements of this Section
9.03(c) shall not apply to (x) insurance policies covering (1) directors and
officers, fiduciary or other professional liability, (2) employment practices
liability, (3) workers compensation liability, (4) automobile and aviation
liability, (5) health, medical, dental and life insurance, and (6) such other
insurance policies and programs as to which a secured lender is not customarily
granted an insurable interest therein as the Administrative Agent may approve;
(y) self-insurance programs; and (z) insurance policies of Foreign Credit
Parties or with respect to non-U.S. policies to the extent not customary in
similar transactions for similarly situated borrowers in the jurisdictions of
incorporation of such Foreign Credit Parties or such non-U.S. policies. (d) If
the Lead Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Lead Borrower or any of
its Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Administrative Agent shall have
the right (but shall be under no obligation) to procure such insurance, and the
Credit Parties jointly and severally agree to reimburse the Administrative Agent
for all reasonable costs and expenses of procuring such insurance. Section 9.04
Existence; Franchises. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Lead Borrower or any of its Restricted -145-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre153.jpg]
Subsidiaries in accordance with Section 10.02, (ii) the abandonment by the Lead
Borrower or any of its Restricted Subsidiaries of any franchises, licenses or
permits that the Lead Borrower reasonably determines are no longer material to
the operations of the Lead Borrower and its Restricted Subsidiaries taken as a
whole or (iii) the withdrawal by the Lead Borrower or any of its Restricted
Subsidiaries of its qualification as a foreign corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in any
jurisdiction if such withdrawal would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Section
9.05 Compliance with Statutes, etc. The Lead Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations
(including, without limitation, FCPA, OFAC and the USA PATRIOT Act, CAML
Legislation and Canadian Economic Sanctions and Export Control Laws) and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Lead Borrower will maintain
in effect and enforce policies and procedures designed to ensure material
compliance by the Lead Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. This Section 9.05 shall not apply to the extent that
compliance will result in a violation of, or conflict with, or liability under,
section 7 of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in
connection with section 4 para 1 no 3 Foreign Trade Law
(Außenwirtschaftsgesetz)) or European Union Regulation (EC) No 2271/96 or
similar anti-boycott statute. Section 9.06 Compliance with Environmental Laws.
(a) The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws (other than Liens imposed on leased
Real Property resulting from the acts or omissions of the owner of such leased
Real Property or of other tenants of such leased Real Property who are not
within the control of the Lead Borrower), except such Liens as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as have not had, and would not reasonably be expected to
have, a Material Adverse Effect, neither the Lead Borrower nor any of its
Restricted Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties or transported to or
from such Real Properties in compliance with all applicable Environmental Laws.
(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h) or (ii) at any time that the
Lead Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a), at the written request of the Administrative Agent, the Lead
Borrower will provide or cause the applicable Credit Party to provide an
environmental site assessment report concerning any Mortgaged Property owned,
leased or operated by the Lead Borrower or any other Credit Party that is the
subject of or could reasonably be expected to be the subject of such notice or
noncompliance, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the reasonable worst case cost of any removal or remedial action
in connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Lead Borrower and the other Credit
Parties. Section 9.07 Pension and Benefit Plans. -146-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre154.jpg]
(a) ERISA. Promptly upon a Responsible Officer of the Lead Borrower obtaining
knowledge thereof, the Lead Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer of the Lead Borrower setting forth the full
details as to such occurrence and the action, if any, that the Lead Borrower,
any Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the Lead
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by the Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans which is reasonably expected to
result in a Material Adverse Effect, (d) the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412 of the Code, or adopts any
amendment to a Plan subject to Section 412 of the Code which is reasonably
expected to result in a Material Adverse Effect, (e) that a contribution
required to be made with respect to a Foreign Pension Plan has not been timely
made which failure is reasonably likely to result in a Material Adverse Effect;
or (f) that a Foreign Pension Plan has been or is reasonably expected to be
terminated, reorganized, partitioned or declared insolvent and such event is
reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary. (b) Canadian
Pension Plans. (i) Except as individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect, for each
existing, or hereafter adopted, Canadian Pension Plan, each Credit Party will in
a timely fashion comply with and perform in all respects all of its obligations
under and in respect of such Canadian Pension Plan, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations). (ii) All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Pension Plan by a Credit Party shall be paid or remitted by each such
Credit Party in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws provided that any Credit Party shall
have a 10 Business Day cure period in the event any such payments, contributions
or premiums have not been paid or remitted when due. (iii) The Credit Parties
shall deliver to the Administrative Agent (A) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Canadian Pension Plan as filed with any applicable Governmental
Authority; (B) promptly after receipt thereof, a copy of any material direction,
order, notice, ruling or opinion that any Credit Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan; and
(C) prior notification of the establishment of any new Canadian Defined Benefit
Pension Plan to which a Canadian Credit Party has assumed an obligation to
contribute or has any liability under, or the assumption of any liability under
or commencement of contributions to any Canadian Defined Benefit Pension Plan by
a Canadian Credit Party in respect of which such Canadian Credit Party was not
previously contributing or liable. (c) UK Pensions. Each UK Guarantor shall
ensure that all Foreign Pension Plans, operated by or maintained for the benefit
of itself and/or any of their employees are fully funded based on the statutory
funding objective under Sections 221 and 222 of the United Kingdom’s Pensions
Act 2004 and that no action or omission is taken by any UK Guarantor in relation
to such Foreign Pension Plan which has or is reasonably likely to have a
Material Adverse Effect (including, without limitation, the termination or
commencement of winding-up -147-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre155.jpg]
proceedings of any such pension scheme or any member of the Group ceasing to
employ any member of such a pension scheme). Section 9.08 End of Fiscal Years;
Fiscal Quarters. The Lead Borrower will cause (i) its, and each of its
Restricted Subsidiaries’ fiscal years to end on or near December 31 of each
year; provided, however, that the Lead Borrower may, upon written notice to the
Administrative Agent, change its fiscal year (or the fiscal year of its
Restricted Subsidiaries) to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any amendments to this
Agreement that are necessary, in the judgment of the Administrative Agent and
the Borrower, to reflect such change in fiscal year, and (ii) each of its, and
each of its Restricted Subsidiaries’ fiscal quarters to end on or near March 31,
June 30, September 30 and December 31. Section 9.09 [Reserved]. Section 9.10
Payment of Taxes. (a) Except as would not reasonably be expected to result in a
Material Adverse Effect, the Lead Borrower will pay and discharge, and will
cause each of its Restricted Subsidiaries to pay and discharge, all Taxes
imposed upon it or upon its income or profits or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Lead Borrower or any of its Restricted Subsidiaries not otherwise permitted
under Section 10.01(i); provided that neither the Lead Borrower nor any of its
Restricted Subsidiaries shall be required to pay any such Tax which is being
contested in good faith and by appropriate proceedings if it has maintained
adequate reserves with respect thereto in accordance with U.S. GAAP (or, for
Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdictions of
organization). (b) Each European Credit Party, French Credit Party and German
Credit Party (i) will maintain its residence for Tax purposes in its
jurisdiction of incorporation and (ii) except as otherwise disclosed in any
joinder or counterpart to this Agreement or the Guaranty Agreement pursuant to
which such Credit Party becomes a party hereto or thereto, will not carry on a
trade through a permanent establishment outside its jurisdiction of
incorporation. Section 9.11 Use of Proceeds. Each Borrower will use the proceeds
of the Loans only as provided in Section 8.08. Section 9.12 Additional Security;
Further Assurances; etc. (a) The Lead Borrower will, and will cause each of the
Subsidiary Borrowers and the Subsidiary Guarantors to, grant to the applicable
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such assets and properties (in the case of Real Property, limited
to Material Real Property) of the Lead Borrower, the Subsidiary Borrowers and
the Subsidiary Guarantors as are acquired after the Closing Date (other than
assets constituting Excluded Collateral) and as may be reasonably requested from
time to time by the Administrative Agent (collectively, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, and taken together with any documentation entered into in connection with
fulfilling the Additional Inventory Security Actions, the “Additional Security
Documents”). All such security interests and Mortgages shall be granted pursuant
to documentation consistent with the Initial Security Documents or otherwise
reasonably satisfactory in form and substance to the Administrative Agent and
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
shall constitute, upon taking all necessary perfection (or the equivalent with
respect to (i) each Hong Kong Borrower, under applicable Hong Kong law, (ii)
each Canadian Borrower, under applicable Canadian law, (iii) each French
Borrower, under applicable French law, (iv) each German Borrower, under
applicable German law, (v) each Irish Borrower under applicable Irish law, (vi)
each UK Guarantor, under applicable English law, (vii) each Singapore Guarantor,
under applicable Singapore law and (viii) each Australian Guarantor, under
applicable Australian law) action (which the Credit Parties agree to take
pursuant to clause (e) below) valid and enforceable perfected (or the equivalent
with respect to (i) each Hong Kong Borrower, under applicable Hong Kong law,
(ii) each Canadian Borrower, under applicable Canadian law, (iii) each French
Borrower, under applicable French law, (iv) each German Borrower, under
applicable German law, (v) each Irish -148-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre156.jpg]
Borrower under applicable Irish law, (vi) each UK Guarantor, under applicable
English law, (vii) each Singapore Guarantor, under applicable Singapore law and
(viii) each Australian Guarantor, under applicable Australian law) security
interests and Mortgages (except, in each case, to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to the Intercreditor Agreement and any Additional
Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Administrative Agent) the Liens in favor of the applicable
Collateral Agent required to be granted pursuant to the Additional Security
Documents. Notwithstanding any other provision in this Agreement or any other
Credit Document, no Foreign Subsidiary, or Subsidiary of a CFC shall be required
to pledge any of its assets to secure any obligations of the Borrowers under the
Credit Documents relating to the U.S. Subfacility or U.S. FILO Subfacility or
guarantee the obligations of the U.S. Borrowers under the Credit Documents
relating to the U.S. Subfacility or U.S. FILO Subfacility. (b) Subject to the
terms of the Intercreditor Agreement and any Additional Intercreditor Agreement,
with respect to any Person that is or becomes a Restricted Subsidiary after the
Closing Date, in the case of any Restricted Subsidiary the Equity Interests of
which are directly held by a U.S. Credit Party, deliver to the U.S. Collateral
Agent (or the Term Agent, as bailee for the U.S. Collateral Agent pursuant to
the Intercreditor Agreement) the certificates, if any, representing all (or such
lesser amount as is required) of the Equity Interests of such Subsidiary,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, and all intercompany notes owing from such Subsidiary to
any Credit Party together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Credit Party (to the extent required
pursuant to the U.S. Security Documents). At the option of the Lead Borrower, it
may cause a Restricted Subsidiary that is a U.S. Subsidiary, Canadian
Subsidiary, French Subsidiary, German Subsidiary, Irish Subsidiary or Hong Kong
Subsidiary to become a “Subsidiary Borrower” hereunder by causing such
Subsidiary (A) to execute a joinder agreement to this Agreement in form and
substance satisfactory to the Administrative Agent and such Security Documents
creating such Lien over its assets in favor of the applicable Collateral Agent
for the benefit of the Secured Creditors on such terms and of such scope
substantially consistent with the applicable Initial Security Agreements or in
any event, in form and substance reasonably satisfactory to the applicable
Collateral Agent; (B) to take all actions necessary or advisable in the opinion
of the Administrative Agent or the applicable Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the applicable Collateral
Agent; (C) at the request of the Administrative Agent, deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Lenders, of counsel to the Credit Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) and customarily opined upon by counsel to such Credit
Parties in such jurisdiction; and (D) to deliver to the Administrative Agent, at
least three Business Days prior to the date such Subsidiary becomes a
“Subsidiary Borrower” hereunder, all documentation and other information
necessary for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation. At the option of the Lead Borrower, it may
cause a Restricted Subsidiary that is an Australian Subsidiary, Singapore
Subsidiary or UK Subsidiary to become a “Subsidiary Guarantor” hereunder by
causing such Subsidiary to (x) execute a joinder agreement to the Guaranty
Agreement and such Security Documents creating such Lien over its assets in
favor of the applicable Collateral Agent for the benefit of the Secured
Creditors on such terms and of such scope substantially consistent with the
applicable Initial Security Agreements or in any event, in form and substance
reasonably satisfactory to the applicable Collateral Agent and (y) to take all
actions necessary or advisable in the opinion of the Administrative Agent or the
applicable Collateral Agent to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the applicable Collateral Agent. (c) The Lead Borrower
will, and will cause each of the Subsidiary Borrowers and Subsidiary Guarantors
to, at the expense of the Lead Borrower, make, execute, endorse, acknowledge,
file and/or deliver to the -149-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre157.jpg]
applicable Collateral Agent, promptly, upon the reasonable request of the
Administrative Agent or the applicable Collateral Agent, at the Lead Borrower’s
expense, any document or instrument supplemental to or confirmatory of the
Security Documents to the extent deemed by the Administrative Agent or the
applicable Collateral Agent reasonably necessary for the continued validity,
perfection (or the equivalent with respect to (i) each Hong Kong Borrower, under
applicable Hong Kong law, (ii) each Canadian Borrower, under applicable Canadian
law, (iii) each French Borrower, under applicable French law, (iv) each German
Borrower, under applicable German law, (v) each Irish Borrower under applicable
Irish law, (vi) each UK Guarantor, under applicable English law, (vii) each
Singapore Guarantor, under applicable Singapore law and (viii) each Australian
Guarantor, under applicable Australian law) and priority of the Liens on the
Collateral covered thereby subject to no other Liens except for Permitted Liens
or as otherwise permitted by the applicable Security Document. (d) If the
Administrative Agent reasonably determines that it or the Lenders are required
by law or regulation to have appraisals prepared in respect of any Mortgaged
Property, the Lead Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended. (e) The Lead Borrower agrees
that each action required by clauses (a) through (d) of this Section 9.12 shall
be completed in no event later than 90 days after such action is required to be
taken pursuant to such clauses or requested to be taken by the Administrative
Agent or the Required Lenders (or (x) with respect to any required Mortgages,
such later date on which the Lead Borrower has received confirmation from the
Administrative Agent that (A) flood insurance due diligence has been completed
in a manner reasonably satisfactory to the Administrative Agent and all Lenders
(including, for the avoidance of doubt, delivery by the Lead Borrower to the
Administrative Agent of a completed “Life-of-Loan” FEMA standard flood hazard
determination and, if such applicable Real Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area, a notice about special flood hazard area status
and flood disaster assistance executed by the Lead Borrower and any Credit Party
relating thereto) and (B) it is reasonably satisfied that flood insurance
complies with Section 9.03 hereto and (y) in each case, such longer period as
the Administrative Agent shall otherwise agree, including with respect to any
Real Property acquired after the Closing Date that the Lead Borrower has
notified the Administrative Agent that it intends to dispose of pursuant to a
disposition permitted by Section 10.02), as the case may be; provided that, in
no event will the Lead Borrower or any of its Restricted Subsidiaries be
required to take any action to obtain consents from third parties with respect
to its compliance with this Section 9.12. Section 9.13 Post-Closing Actions. The
Lead Borrower agrees that it will, or will cause its relevant Subsidiaries to,
complete each of the actions described on Schedule 9.13 as soon as commercially
reasonable and by no later than the date set forth in Schedule 9.13 with respect
to such action or such later date as the Administrative Agent may reasonably
agree. Section 9.14 Permitted Acquisitions. (a) Subject to the provisions of
this Section 9.14 and the requirements contained in the definition of Permitted
Acquisition, the Lead Borrower and its Restricted Subsidiaries may from time to
time after the Closing Date effect Permitted Acquisitions, so long as (in each
case except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition) the Payment Conditions
shall be satisfied on a Pro Forma Basis for such Permitted Acquisition. (b) With
respect to any Permitted Acquisition involving the creation or acquisition of a
Restricted Subsidiary, or the acquisition of Equity Interests of any Person, the
Equity Interests thereof created or acquired in connection with such Permitted
Acquisition (other than any such Equity Interests constituting Excluded
Collateral) shall be pledged for the benefit of the Secured Creditors pursuant
to (and to the extent required by) the U.S. Security Agreement. (c) The Lead
Borrower shall cause each Restricted Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent (and within the time
periods) required by, Section 9.12, to the reasonable satisfaction of the
Administrative Agent. -150-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre158.jpg]
Section 9.15 [Reserved]. Section 9.16 Designation of Subsidiaries. The Lead
Borrower may at any time and from time to time after the Closing Date designate
any Restricted Subsidiary of the Lead Borrower as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary by written notice to the
Administrative Agent; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii) in
the case of the designation of any Subsidiary as an Unrestricted Subsidiary,
such designation shall constitute an Investment in such Unrestricted Subsidiary
(calculated as an amount equal to the sum of (x) the fair market value of the
Subsidiary designated immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such Subsidiary
under the Guaranty Agreement) and (y) the aggregate principal amount of any
Indebtedness owed by such Subsidiary to the Lead Borrower or any of its
Restricted Subsidiaries immediately prior to such designation, all calculated,
except as set forth in the parenthetical to clause (x) above, on a consolidated
basis in accordance with U.S. GAAP), and such Investment shall be permitted
under Section 10.05, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of (I) the Term
Loan Credit Agreement or (II) any Refinancing Notes Indenture, any Permitted
Pari Passu Notes Document, any Permitted Pari Passu Loan Document, any Permitted
Junior Notes Document or other debt instrument, in each case of this clause
(II), with a principal amount in excess of the Threshold Amount, (iv) following
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
Lead Borrower shall comply with the provisions of Section 9.12 with respect to
such designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary (and any Subsidiary of an Unrestricted
Subsidiary that is acquired or formed after the date of designation shall
automatically be designated as an Unrestricted Subsidiary), (vi) in the case of
the designation of any Subsidiary as an Unrestricted Subsidiary, each of (x) the
Subsidiary to be so designated and (y) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Lead
Borrower or any Restricted Subsidiary (other than Equity Interests in an
Unrestricted Subsidiary), and (vii) if any Subsidiary Borrower is to be
designated as an Unrestricted Subsidiary, (x) a new Borrowing Base Certificate
giving pro forma effect to such designation shall have delivered in connection
with such designation if the assets of such Subsidiary Borrower comprise more
than 10% of the Aggregate Borrowing Base, (y) to the extent such Subsidiary
Borrower is the only Borrower whose assets are included in the applicable
Borrowing Base under a particular Subfacility at that time, all outstanding
Loans under such Subfacility shall have been prepaid in full and all Revolving
Commitments under the applicable Subfacility shall have been cancelled, and (z)
in the case of the French Subfacility or the German Subfacility, to the extent
such Borrower is the only Credit Party whose assets are included in the
applicable Borrowing Base, all outstanding Loans of such Borrower shall have
been prepaid in full, in each case on or prior to the date of such designation.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Lead Borrower in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of the Lead Borrower’s Investment in such Subsidiary.
Section 9.17 Collateral Monitoring and Reporting. (a) Borrowing Base
Certificates. By the 20th day of each month (or if such date is not a Business
Day, the following Business Day), the Lead Borrower shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver the
same to the Lenders) a Borrowing Base Certificate prepared as of the close of
business on the last Business Day of the previous month (provided that, during a
Liquidity Period, the Lead Borrower shall deliver to the Administrative Agent
weekly Borrowing Base Certificates by Wednesday (or if such date is not a
Business Day, the following Business Day) of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent), or more frequently if elected by the Lead Borrower,
provided the Aggregate Borrowing Base shall continue to be reported on such more
frequent basis for at least three (3) months following any such election;
provided, further, that (i) Inventory amounts shown in the Borrowing Base
Certificates delivered on a weekly basis will be based on the Inventory amount
(a) set forth in the most recent weekly report, where possible, and (b) for the
most recently ended month for which such information is available with regard to
locations where it is impracticable to report Inventory more frequently, and
(ii) the amount of Eligible Accounts shown in such Borrowing Base Certificate
will be based on the amount of the gross Accounts set forth in the most recent
weekly report, less the amount of ineligible Accounts reported for the most
recently ended month). In -151-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre159.jpg]
addition, an updated Borrowing Base Certificate will be delivered in connection
with any Notice of Borrowing delivered following the transfer of any assets
pursuant to Section 10.02(xxii)(A) between the Credit Parties if such
transferred assets would need to be included in the applicable Borrowing Base in
order to meet the Availability Conditions. All calculations of Global
Availability in any Borrowing Base Certificate shall be made by the Lead
Borrower and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Reserves. (b) Records and Schedules of Accounts. The Lead Borrower shall keep
materially accurate and complete records of all Accounts, including all payments
and collections thereon, and shall submit to the Administrative Agent, upon the
Administrative Agent’s request, sales, collection, reconciliation and other
reports in form reasonably satisfactory to the Administrative Agent on a
periodic basis (but not more frequently than at the time of delivery of each of
the Section 9.01 Financials). The Lead Borrower shall also provide to the
Administrative Agent, upon the Administrative Agent’s request, on or before the
20th day of each month, a detailed aged trial balance of all Accounts as of the
end of the preceding month, specifying each Account’s Account Debtor name and
the amount, invoice date and due date as the Administrative Agent may reasonably
request. If Accounts owing from any single Account Debtor in an aggregate face
amount of $10,000,000 or more cease to be Eligible Accounts, the Borrowers shall
notify the Administrative Agent of such occurrence promptly (and in any event
within three Business Days) after any Responsible Officer of the Lead Borrower
has actual knowledge thereof. (c) Maintenance of U.S. Dominion Account. With
respect to each U.S. Credit Party’s Deposit Accounts (other than Excluded
Accounts) and Dominion Accounts located in the United States, within ninety (90)
days (or such later date as Administrative Agent may agree in its reasonable
discretion) of the Closing Date or, if opened following the Closing Date, within
sixty (60) days (or such later date as the Administrative Agent may agree in its
reasonable discretion), of the opening of such Deposit Account or the date any
Person that owns such Deposit Account becomes a U.S. Credit Party hereunder, (i)
each U.S. Credit Party shall obtain from each bank or other depository
institution that maintains such Deposit Account, a Deposit Account Control
Agreement, in form reasonably satisfactory to the Administrative Agent that
provides for such bank or other depository institution, following its receipt of
a Liquidity Notice (it being understood that the Administrative Agent shall
reasonably promptly deliver a copy of such Liquidity Notice to the Lead
Borrower), to transfer to a U.S. Dominion Account, on a daily basis, all
balances in such Deposit Account for application to the Obligations then
outstanding (the “U.S. Sweep”); provided, that, following the termination of the
Liquidity Period, the Administrative Agent shall promptly instruct such bank or
other depository institution to terminate the U.S. Sweep; (ii) the Lead Borrower
shall establish the U.S. Dominion Account and obtain a Deposit Account Control
Agreement in form reasonably satisfactory to the Administrative Agent, from the
applicable U.S. Dominion Account bank, establishing the Administrative Agent’s
control over such U.S. Dominion Account, (iii) each U.S. Credit Party
irrevocably appoints the Administrative Agent as such U.S. Credit Party’s
attorney-in-fact to collect such balances during a Liquidity Period to the
extent any such delivery is not so made and (iv) each U.S. Credit Party shall
instruct each Account Debtor to make all payments with respect to Revolver
Priority Collateral into Deposit Accounts subject to Deposit Account Control
Agreements, or the U.S. Credit Parties shall promptly (and in any event within
seven (7) days) direct any such payments into Deposit Accounts subject to
Deposit Account Control Agreements (it being understood that it shall not be a
Default or Event of Default if any such payments are deposited in an Excluded
Account pursuant to clause (v) of the definition thereof); and it is expressly
acknowledged that the Administrative Agent reserves the right to impose Reserves
with respect to the failure to obtain any such Deposit Account Control Agreement
within such ninety (90) or sixty (60) day period, at or after the end of such
period, as applicable. The provisions of this Section 9.17(c) do not apply to
Excluded Accounts. (d) Maintenance of Canadian Dominion Account. With respect to
each Credit Party’s Deposit Accounts (other than Excluded Accounts) and Dominion
Accounts located in Canada, within ninety (90) days (or such later date as
Administrative Agent may agree in its reasonable discretion) of the Closing Date
or, if opened following the Closing Date, within sixty (60) days (or such later
date as the Administrative Agent may agree in its reasonable discretion), of the
opening of such Deposit Account or the date any Person that owns such Deposit
Account becomes a Canadian Credit Party hereunder, (i) each Canadian Credit
Party shall obtain from each bank or other depository institution that maintains
such Deposit Account, a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent that provides for such bank or other
depository institution, following its receipt of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably -152-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre160.jpg]
promptly deliver a copy of such Liquidity Notice to the Lead Borrower), to
transfer to a Canadian Dominion Account, on a daily basis, all balances in such
Deposit Account for application to the Obligations then outstanding (the
“Canadian Sweep”); provided, that, following the termination of the Liquidity
Period, the Administrative Agent shall promptly instruct such bank or other
depository institution to terminate the Canadian Sweep; (ii) the Lead Borrower
shall establish the Canadian Dominion Account and obtain a Deposit Account
Control Agreement in form reasonably satisfactory to the Administrative Agent,
from the applicable Canadian Dominion Account bank, establishing the
Administrative Agent’s control over such Canadian Dominion Account, (iii) each
Canadian Credit Party irrevocably appoints the Administrative Agent as such
Canadian Credit Party’s attorney-in-fact to collect such balances during a
Liquidity Period to the extent any such delivery is not so made and (iv) each
Canadian Credit Party shall instruct each Account Debtor to make all payments
with respect to Revolver Priority Collateral into Deposit Accounts subject to
Deposit Account Control Agreements, or the Canadian Credit Parties shall
promptly (and in any event within seven (7) days) direct any such payments into
Deposit Accounts subject to Deposit Account Control Agreements (it being
understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Account pursuant to clause (v) of the
definition thereof); and it is expressly acknowledged that the Administrative
Agent reserves the right to impose Reserves with respect to the failure to
obtain any such Deposit Account Control Agreement within such ninety (90) or
sixty (60) day period, at or after the end of such period, as applicable. The
provisions of this Section 9.17(d) do not apply to Excluded Accounts. (e) Asian,
French, German and European Deposit Accounts. (i) Each Foreign Credit Party
(other than the Canadian Credit Parties) shall, with respect to its Deposit
Accounts into which proceeds of the Accounts of such Foreign Credit Party
(“Collections”) are paid (each such Deposit Account being a “Collection
Account”), within ninety (90) days (or such later date as Administrative Agent
may agree in its reasonable discretion) of the Closing Date or, if opened
following the Closing Date, within sixty (60) days (or such later date as the
Administrative Agent may agree in its reasonable discretion), of the opening of
such Collection Account or the date any Person that owns such Collection Account
becomes a Foreign Credit Party (other than a Canadian Credit Party) hereunder,
take all actions necessary to obtain a Deposit Account Control Agreement (or
equivalent documentation, including a notice and acknowledgment) in each case,
in form reasonably satisfactory to the Administrative Agent (with respect to (i)
the Hong Kong Credit Parties under applicable Hong Kong law, (ii) the French
Credit Parties under applicable French law, (iii) the German Credit Parties
under applicable German law, (iv) the Irish Credit Parties under the applicable
Irish law, (v) the UK Credit Parties under applicable law of England and Wales,
(vi) Singapore Credit Parties under applicable Singaporean law and (vii)
Australian Credit Parties under applicable Australian law), and shall take all
other actions necessary to establish the Administrative Agent’s and/or the
applicable Collateral Agent’s control over such Collection Account, such control
being sufficient to obtain a “fixed charge” or “non-circulating charge” as
applicable (in each jurisdiction in which such concept is applicable), provided
that the Administrative Agent may, in its Permitted Discretion and without the
consent of any other Lender, grant any request from any Foreign Credit Party not
to require the entry into a Deposit Account Control Agreement over any
Collection Account located in a jurisdiction outside of the Eligible European
Jurisdiction, the Eligible Asian Jurisdiction, the United States and Canada.
(ii) Each Foreign Credit Party (other than the Canadian Credit Parties) shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than the Administrative Agent, the applicable Collateral Agent or
the applicable depositary bank) to have control over such Deposit Account or any
deposits credited thereto. (iii) Notwithstanding the foregoing, it is expressly
acknowledged that it may be impractical for a Foreign Credit Party (other than a
Canadian Credit Party) to obtain a Deposit Account Control Agreement (or the
equivalent) from the bank or depositary that maintains its Deposit Accounts or
it may take longer than agreed to obtain a Deposit Account Control Agreement (or
the equivalent) in which event the Administrative Agent will act reasonably in
extending the time for obtaining such Deposit Account Control Agreement (or the
equivalent); provided that in each case, such Foreign Credit Party has exercised
due diligence and reasonable efforts in providing such Deposit Account Control
Agreement (or the equivalent). It is expressly acknowledged that (w) the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement over any Collection
Accounts within such ninety (90) or sixty (60) day period referred to in Section
9.17(e)(i), at or after the end of such period, to account for potential claims
of priority creditors which may come ahead of the security interests granted to
the applicable Collateral Agent as a result of such security -153-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre161.jpg]
interests being “floating” or “circulating” forms, as opposed to “fixed” or
“non-circulating” forms (and if it does impose Reserves or agree to any other
form of action acceptable to the Administrative Agent, the failure to obtain
such Deposit Account Control Agreement shall not constitute an Event of
Default), (x) the Administrative Agent reserves the right to impose Reserves in
connection with any agreement by the Administrative Agent pursuant to Section
9.17(e)(i) that Collection Accounts located outside Eligible Asian
Jurisdictions, Eligible European Jurisdictions, the United States or Canada are
not required to be subject to Deposit Account Control Agreements, (y) in
connection with any failure to obtain any Deposit Account Control Agreement with
respect to a Collection Account, the Administrative Agent may require the
amendment of the relevant Security Documents on terms mutually agreeable to the
Administrative Agent and the Lead Borrower, acting reasonably, to the extent
necessary to ensure the continuing effectiveness of the security created thereby
notwithstanding that any Deposit Account Control Agreement has not been
obtained, and (z) the form of the Deposit Account Control Agreement (or the
equivalent) may vary from the forms obtained for Deposit Accounts located in the
United States in order to conform to local requirements and customs. (iv) The
provisions of this Section 9.17(e) do not apply to Excluded Accounts. (f)
Deposit Account Operations. (i) Schedule 9.17 sets forth all Deposit Accounts
(other than Excluded Accounts) maintained by the Credit Parties, including the
Dominion Accounts, as of the Amendment No. 5 Effective Date. The Lead Borrower
shall promptly notify the Administrative Agent of any opening or closing of a
Deposit Account (other than any Excluded Accounts), and shall not open any
Deposit Accounts (other than any Excluded Accounts) at a bank not reasonably
acceptable to the Administrative Agent. (ii) If any Credit Party receives cash
or any check, draft or other item of payment payable to such Credit Party with
respect (x) any U.S. Credit Party, any Revolver Priority Collateral, or (y) any
Non-U.S. Credit Party, any Collateral of the type that would constitute Revolver
Priority Collateral if such Non-U.S. Credit Parties were party to the
Intercreditor Agreement, it shall hold the same in trust for the Administrative
Agent and promptly (and in any event within seven (7) days) deposit the same
into any Deposit Account that is subject to a Deposit Account Control Agreement
or a Dominion Account. (iii) Subject to Section 9.17(g)(iii), each Asian Credit
Party, each French Credit Party, each German Credit Party and each European
Credit Party agrees that upon the commencement and during the continuation of a
Liquidity Period, the only way in which monies may be withdrawn from any Deposit
Account with respect to which Deposit Account Control Agreements have been
entered into for purposes of establishing the amounts in such Deposit Account as
“Eligible Cash” is (i) by (or on the authorisation or instruction of) the
applicable Collateral Agent (or the Administrative Agent) in order to apply them
in accordance with Section 11.11(c) or (ii) at the sole discretion of, and
through the express authorisation or instruction by, the applicable Collateral
Agent (or the Administrative Agent) or as otherwise set out in that Deposit
Account Control Agreement. (iv) Each applicable Collateral Agent shall be given
sufficient access to each relevant Deposit Account (including each Collection
Account) to ensure that the provisions of Section 11.11(c) are capable of being
complied with including, without limitation, by having entered into a Deposit
Account Control Agreement or other equivalent agreement with the account bank
holding the relevant Deposit Account requiring such account bank to follow the
instructions of the Administrative Agent and/or the applicable Collateral Agent
if instructions are given by it. (g) Collection Account Operations. (i) Each
Asian Credit Party, each French Credit Party, each German Credit Party, and each
European Credit Party shall instruct each Account Debtor to pay all Collections
into segregated Collection Accounts which only contain Collections and are not
used for any other purpose and which are subject to the control of the
Administrative Agent and/or the applicable Collateral Agent as specified in
(e)(i) above (or each Asian Credit Party, each French Credit Party, each German
Credit Party, and each European Credit Party shall promptly (and in any event
within seven (7) days) direct any such payments into such Collection Accounts).
-154-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre162.jpg]
(ii) If any Foreign Credit Party (other than the Canadian Credit Parties)
receives cash or any check, draft or other item of payment payable to such
Credit Party with respect to any of its Accounts, it shall hold the same in
trust for the Administrative Agent or its applicable Collateral Agent and
promptly (and in any event within seven (7) days) deposit the same into a
Collection Account. (iii) Each Asian Credit Party, each French Credit Party,
each German Credit Party, and each European Credit Party agrees that the only
way in which monies may be withdrawn from any Collection Account is (i) by (or
on the authorisation or instruction of) the applicable Collateral Agent (or the
Administrative Agent) in order to apply them in accordance with Section 11.11(c)
or (ii) at the sole discretion of, and through the express authorisation or
instruction by, the applicable Collateral Agent (or the Administrative Agent).
(h) Transfer of Accounts; Notification of Account Debtors. (i) At any time at
the request of the Administrative Agent in its sole discretion following the
commencement of a Liquidity Period, the Foreign Credit Parties (other than
Canadian Credit Parties) shall (a) at the discretion of the Administrative
Agent, either (i) immediately cause all of their Deposit Accounts into which the
proceeds of Accounts are being paid (each an “Existing Collection Account”) to
be transferred to the name of the Administrative Agent or (ii) promptly open new
Deposit Accounts with (and, at the discretion of the Administrative Agent, in
the name of) the Administrative Agent or an Affiliate of the Administrative
Agent (such new bank accounts being Deposit Accounts under and for the purposes
of this Agreement), and (b) if new Deposit Accounts have been established
pursuant to this Section (each a “New Collection Account”) ensure that all
Account Debtors are instructed to pay the Collections owing to such Credit
Parties to the New Collection Accounts. Until all Collections have been
redirected to the New Collection Accounts, each such Credit Party shall cause
all amounts on deposit in any Existing Collection Account to be transferred to a
New Collection Account at the end of each Business Day, provided that if any
such Credit Party does not instruct such re-direction or transfer, each of them
hereby authorises the Administrative Agent to give such instructions on their
behalf to the applicable Account Debtors and/or the account bank holding such
Existing Collection Account (as applicable). (ii) At any time at the request of
the Administrative Agent in its sole discretion following the commencement of a
Liquidity Period, each Foreign Credit Party (other than Canadian Credit Parties)
agrees that if any of its Account Debtors have not previously received notice of
the security interest of the applicable Collateral Agent over the Accounts and
the Collections, it shall give notice to such Account Debtors and if any such
Credit Party does not serve such notice, each of them hereby authorizes the
Administrative Agent or the applicable Collateral Agent to serve such notice on
their behalf. Section 9.18 Centre of Main Interests. Each European Credit Party,
French Credit Party and German Credit Party shall (a) maintain its centre of
main interests (as that term is used in Article 3(1) of the Regulation) in its
jurisdiction of incorporation for the purposes of the Regulation and (b) except
as otherwise disclosed in any joinder or counterpart to this Agreement or the
Guaranty Agreement pursuant to which such Credit Party becomes a party hereto or
thereto, shall not have an establishment (as that term is used in Article 2(10)
of the Regulation) in any other jurisdiction (or any equivalent provision(s) of
any applicable successor to the Regulation which may apply from time to time to
any of the UK Credit Parties). Section 9.19 Financial Assistance. Each Credit
Party and its Restricted Subsidiaries shall comply in all respects with
applicable legislation governing financial assistance and/or capital
maintenance, to the extent such legislation is applicable to such Credit Party
or such Restricted Subsidiary, including §§ 678-679 of the United Kingdom’s
Companies Act 2006, Section 82 of the Irish Companies Act, Article L.225-216 of
France’s Commercial Code and Part 2J.3 of the Corporations Act (to the extent
applicable) in each case as amended, or any equivalent and applicable provisions
under the laws of the jurisdiction of organization of such Credit Party and its
Subsidiaries, including in relation to the execution of the Security Documents
by such Credit Party and payments of amounts due under this Agreement. Section
9.20 European Collateral. Each European Credit Party, French Credit Party and
German Credit Party shall ensure that (i) its standard terms and conditions of
purchase at all times contain a condition to the effect that title to the
purchased goods transfers to the such Credit Party at a time no later than on
delivery of the purchased goods to the such Credit Party and that, pursuant to
such standard terms and conditions of purchase, there are no -155-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre163.jpg]
extendible retention of title rights in favor of its suppliers, (ii) its
standard terms and conditions of purchase are not amended in a manner that would
prejudice the interest of the Lenders without the prior consent in writing of
the Administrative Agent, and (iii) if the reference on any purchase order or
equivalent document is to the standard terms and conditions of purchase as set
out on a specified website, the relevant website must be maintained, up to date
and publicly accessible at all times. During any Liquidity Period or at any
other time at which the Administrative Agent in its Permitted Discretion
determines that the Collateral of any European Credit Party, French Credit Party
or German Credit Party may be at substantial risk of loss of title, at the
request of the Administrative Agent, the specified Credit Party must send a copy
of its standard terms and conditions of purchase (or other notice satisfactory
to the Administrative Agent which rejects retention of title and/or extendible
retention of title provisions in relation to the Credit Party’s Inventory) to
its suppliers. Upon the occurrence of a Liquidity Period which is continuing the
Administrative Agent may request that any European Credit Party, French Credit
Party or German Credit Party shall change its standard terms and conditions of
purchase or change its purchase standards so that all purchases will be effected
through an Affiliate located in the United States. ARTICLE 10 Negative
Covenants. The Lead Borrower and each of its Restricted Subsidiaries (and
Holdings in the case of Section 10.09(b)) hereby covenant and agree that on and
after the Amendment No. 5 Effective Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than (i)
any indemnification obligations arising hereunder which are not then due and
payable and (ii) Secured Bank Product Obligations not then due and payable
pursuant to Section 11.11) or any Letter of Credit shall remain outstanding
(unless Cash Collateralized or backstopped on terms reasonably satisfactory to
the Administrative Agent): Section 10.01 Liens. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon or with respect to any property or assets (real or
personal, tangible or intangible) of the Lead Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of, or any filing in respect of, the following (Liens
described below are herein referred to as “Permitted Liens”): (i) Liens for
Taxes, assessments or governmental charges or levies not yet overdue for 30 days
or not yet due and payable or Liens for Taxes being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdictions of organization); (ii) Liens in respect of property or assets of
the Lead Borrower or any of its Restricted Subsidiaries imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, contractors’,
materialmen’s, repairer’s and mechanics’ liens and other similar Liens arising
in the ordinary course of business, and (i) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets, subject to any such
Lien for which adequate reserves have been established in accordance with U.S.
GAAP (or, for Foreign Subsidiaries, in conformity with generally accepted
accounting principles that are applicable in their respective jurisdictions of
organization), or (ii) in respect of which no obligations are past due; (iii)
Liens (x) in existence on the Amendment No. 5 Effective Date which are listed,
and the property subject thereto described, in Schedule 10.01(iii) (or to the
extent not listed on such Schedule 10.01(iii), where the principal amount of
obligations secured by such Liens is less than $30,000,000 in the aggregate) and
(y) Liens securing Permitted Refinancing Indebtedness in respect of any
Indebtedness secured by the Liens referred to in the preceding clause (x); (iv)
(x) Liens created pursuant to the Credit Documents (including Liens on Secured
Bank Product Obligations) and (y) Liens securing Obligations (as defined in the
Term Loan Credit Agreement) under the Term Loan Credit Agreement and the credit
documents related thereto and incurred pursuant to Section 10.04(i)(y) and,
including any Secured Bank Product Obligations that are guaranteed or secured by
-156-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre164.jpg]
the guarantees and security interests thereunder; provided, in the case of this
clause (y), that the collateral agent under the Term Loan Credit Agreement shall
have entered into the Intercreditor Agreement; (v) leases, subleases, licenses
or sublicenses (including licenses or sublicenses of software, technology and
other Intellectual Property) granted to other Persons not materially interfering
with the conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries; (vi) Liens (x) upon assets of the Lead Borrower or any of its
Restricted Subsidiaries securing Indebtedness permitted by Section 10.04(iii);
provided that such Liens do not encumber any asset of the Lead Borrower or any
of its Restricted Subsidiaries other than the assets acquired with such
Indebtedness and after-acquired property that is affixed or incorporated into
such assets and proceeds and products thereof; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender on customary terms and (y)
Liens securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x) above; (vii) [reserved]; (viii)
easements, rights-of-way, restrictions (including zoning and other land use
restrictions), covenants, conditions, licenses, encroachments, protrusions and
other similar charges or encumbrances and title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of the
Lead Borrower or any of its Restricted Subsidiaries; (ix) (A) Liens arising from
precautionary UCC, PPSA or other similar financing statement filings regarding
operating leases or consignments entered into in the ordinary course of
business, (B) Liens provided for by any transfer of an Account (as defined in
the Australian PPSA) permitted under the Credit Documents, a commercial
consignment or a PPS Lease (as defined in the Australian PPSA) which do not
secure payment or performance of an obligation and (C) Liens provided for by any
transfer of an account permitted under the Credit Documents or a commercial
consignment which do not secure payment or performance of an obligation; (x)
attachment and judgment Liens, to the extent and for so long as the underlying
judgments and decrees do not constitute an Event of Default pursuant to Section
11.09 and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made; (xi) statutory, common law and contractual landlords’
liens under leases to which the Lead Borrower or any of its Restricted
Subsidiaries is a party; (xii) Liens (other than Liens imposed under ERISA or
any pension standards legislation of any other applicable jurisdiction) incurred
in the ordinary course of business in connection with workers’ compensation
claims, unemployment insurance, employee source deductions, wages, vacation pay,
statutory pension plans and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety, stay, customs or appeal bonds,
performance bonds and other obligations of a like nature (including (i) those to
secure health, safety and environmental obligations and (ii) those required or
requested by any Governmental Authority other than letters of credit) incurred
in the ordinary course of business; (xiii) Permitted Encumbrances; (xiv) (A)
Liens on property or assets (other than Accounts or Inventory owned by a Credit
Party or by a Restricted Subsidiary that is organized in the same jurisdiction
as a Credit Party, unless such Liens are expressly made junior to the Liens in
favor of the Administrative Agent) acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary of the Lead Borrower in
existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition; provided that (x) any -157-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre165.jpg]
Indebtedness that is secured by such Liens is permitted to exist under Section
10.04, and (y) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Lead Borrower or any of its Restricted Subsidiaries
and (B) Liens securing Permitted Refinancing Indebtedness in respect of any
Indebtedness secured by the Liens referred to in clause (A); (xv) deposits or
pledges to secure bids, tenders, contracts (other than contracts for the
repayment of borrowed money), leases, statutory obligations, surety, stay,
customs and appeal bonds and other obligations of like nature (including (i)
those to secure health, safety and environmental obligations and (ii) those
required or requested by any Governmental Authority other than letters of
credit), and as security for the payment of rent, in each case arising in the
ordinary course of business; (xvi) Liens on assets of non-Credit Parties
securing Indebtedness of non-Credit Parties permitted pursuant to Section
10.04(viii); provided, however, in the event that any such non-Credit Party is
designated as a Credit Party pursuant to this Agreement, any such liens shall
substantially concurrently with such designation be either (x) released and
discharged in their entirety on such assets or (y) subordinated to the Liens
created pursuant to the Security Documents; (xvii) any interest or title of, and
any Liens created by, a lessor, lessee, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business; (xviii) Liens on property subject to Sale-Leaseback
Transactions to the extent such Sale- Leaseback Transactions are permitted by
Section 10.02(xii); (xix) any encumbrances or restrictions (including, without
limitation, put and call agreements) with respect to the Equity Interests of any
joint venture or similar arrangement permitted by the terms of this Agreement
arising pursuant to the agreement evidencing such joint venture or similar
arrangement; (xx) Liens in favor of the Lead Borrower or any Restricted
Subsidiary securing intercompany Indebtedness permitted by Section 10.05;
provided that any Liens securing Indebtedness that are required to be
subordinated pursuant to Section 10.05 shall be subordinated to the Liens
created pursuant to the Security Documents; (xxi) Liens on specific items of
inventory or other goods (and proceeds thereof) of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, and pledges or deposits in
the ordinary course of business; (xxii) Liens on insurance policies and the
proceeds thereof (whether accrued or not) and rights or claims against an
insurer, in each case securing insurance premium financings permitted under
Section 10.04(x); (xxiii) Liens that may arise on inventory or equipment of the
Lead Borrower or any of its Restricted Subsidiaries in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by Persons other than the Lead Borrower and its Restricted Subsidiaries
(including Liens arising out of conditional sale, title retention (including
extended retention of title), consignment or similar arrangements for the sale
of goods); (xxiv) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (xxv) Liens (i) of a
collection bank arising under Section 4-210 of the UCC (or equivalent under
Australian law) or similar provisions of other applicable laws on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the -158-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre166.jpg]
ordinary course of business and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (xxvi) Liens
deemed to exist in connection with Investments in repurchase agreements
permitted under Section 10.05(ii); provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;
(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business; (xxviii) Liens attaching solely
to cash earnest money deposits in connection with any letter of intent or
purchase agreement in connection with a Permitted Acquisition or other
Investment permitted hereunder; (xxix) other Liens attaching to properties and
assets (other than Accounts or Inventory owned by a Credit Party or by a
Restricted Subsidiary that is organized in the same jurisdiction as a Credit
Party, unless such Liens are expressly made junior to the Liens in favor of the
Administrative Agent) to the extent securing liabilities with a principal amount
not in excess of the greater of $250,000,000 and 45.0% of Consolidated EBITDA of
the Lead Borrower and its Restricted Subsidiaries for the most recently ended
Test Period (measured at the time of incurrence) in the aggregate at any time
outstanding; (xxx) Liens on Collateral securing obligations in respect of
Indebtedness permitted by Section 10.04(xxvii); (xxxi) cash deposits with
respect to any Refinancing Notes, any Permitted Pari Passu Notes, any Permitted
Pari Passu Loans or any Permitted Junior Debt or any other Indebtedness, in each
case to the extent permitted by Section 10.07; (xxxii) Liens on accounts
receivable sold in connection with the sale or discount of accounts receivable
permitted by Section 10.02(iv); (xxxiii) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Lead Borrower or any Restricted Subsidiary in the ordinary course of
business; (xxxiv) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (xxxv) (i) zoning, building, entitlement and other land
use regulations by Governmental Authorities with which the normal operation of
the business of the Lead Borrower and the Restricted Subsidiaries complies, and
(ii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Lead Borrower or any Restricted Subsidiary; (xxxvi) deposits made in the
ordinary course of business to secure liability to insurance carriers or under
self-insurance arrangements in respect of such obligations; -159-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre167.jpg]
(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; (xxxviii) so long as no Event of Default has
occurred and is continuing at the time of granting such Liens, Liens on cash
deposits in an aggregate amount not to exceed the greater of $45,000,000 and
8.5% of Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries
for the most recently ended Test Period securing any Swap Contracts permitted
hereunder that do not constitute Obligations hereunder; (xxxix) [reserved]; (xl)
customary Liens granted in favor of a trustee to secure fees and other amounts
owing to such trustee under an indenture or other agreement pursuant to which
Indebtedness not prohibited by the indenture is issued (including the indenture
under which the notes are to be issued); (xli) leases and subleases of real
property that do not materially interfere with the ordinary conduct of the
business of the Lead Borrower or any of its Restricted Subsidiaries; (xlii)
Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes, any Permitted Pari Passu
Loans or any Permitted Junior Debt; (xliii) Liens on property or assets used to
redeem, repay, defease or satisfy and discharge Indebtedness; provided that such
redemption, repayment, defeasance or satisfaction and discharge is not
prohibited by this Agreement and that such deposit shall be deemed for purposes
of Section 10.07 (to the extent applicable) to be a prepayment of such
Indebtedness; and (xliv) other ordinary course Liens or Liens consistent with
past practice, in each case, on assets of Foreign Subsidiaries that are not
Credit Parties incidental to the conduct of the Lead Borrower’s and its
Restricted Subsidiaries’ businesses or the ownership of its property, not
securing any Indebtedness of the Lead Borrower or a Restricted Subsidiary, and
which do not in the aggregate materially detract from the value of the Lead
Borrower’s and its Restricted Subsidiaries’ property when taken as a whole, or
materially impair the use thereof in the operation of its business. In
connection with the granting of Liens of the type described in this Section
10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agents shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens). Section 10.02 Consolidation, Merger, or Sale of Assets, etc. The
Lead Borrower will not, and will not permit any of its Restricted Subsidiaries
to, wind up, liquidate or dissolve its affairs or enter into any partnership,
joint venture, or transaction of merger or consolidation, or convey, sell, lease
or otherwise dispose of all or any part of its property or assets, or enter into
any Sale-Leaseback Transaction, in each case, on or after the Amendment No. 5
Effective Date, except that: (i) any Investment permitted by Section 10.05 may
be structured as a merger, consolidation or amalgamation; (ii) the Lead Borrower
and its Restricted Subsidiaries may sell assets (including Equity Interests) not
constituting Collateral or comprising Term Priority Collateral (and, so long as
a new Borrowing Base Certificate is delivered in connection with such sale of
assets comprising more than 10% of the Aggregate Borrowing Base have been
disposed of in connection with such sale, any Revolver Priority Collateral) so
long as (x) the Lead Borrower or the respective Restricted Subsidiary receives
at least fair market value (as determined in good faith by the Lead Borrower or
such Restricted Subsidiary, as the case may be) and (y) in the case of any
single transaction that involves assets or Equity Interests having -160-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre168.jpg]
a fair market value of more than the greater of $30,000,000 and 6.0% of
Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries for the
most recently ended Test Period, at least 75% of the consideration received by
the Lead Borrower or such Restricted Subsidiary shall be in the form of cash,
Cash Equivalents or, subject to the proviso below, Designated Non-cash
Consideration (taking into account the amount of cash and Cash Equivalents, the
principal amount of any promissory notes and the fair market value, as
determined by the Lead Borrower or such Restricted Subsidiary, as the case may
be, in good faith, of any other consideration (including Designated Non-cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (A) any liabilities (as shown on the Lead Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Lead Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable disposition and for
which the Lead Borrower and the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities, notes,
other obligations or assets received by the Lead Borrower or such Restricted
Subsidiary from such transferee that are convertible by the Lead Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received in the conversion) within 180 days following
the closing of the applicable asset sale, (C) consideration consisting of
Indebtedness of the Lead Borrower or such Restricted Subsidiary that is not
Subordinated Indebtedness received from such transferee, (D) accounts receivable
of a business retained by the Lead Borrower or any of its Restricted
Subsidiaries, as the case may be, following the sale of such business; provided
that such accounts receivable (1) are not past due more than 90 days and (2) do
not have a payment date greater than 120 days from the date of the invoices
creating such accounts receivable and (E) any Designated Non-cash Consideration
received by the Lead Borrower or any of its Restricted Subsidiaries in such
asset sale having an aggregate fair market value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (y) that is
at that time outstanding, not to exceed the greater of (1) $150,000,000 and (2)
30.0% of Consolidated EBITDA of the Lead Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
the receipt of such Designated Non-cash Consideration) (with the fair market
value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value); (iii)
each of the Lead Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii)); (iv) each of the Lead Borrower and its
Restricted Subsidiaries may sell or discount, in each case in the ordinary
course of business, accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction; (v) each of the Lead Borrower and its
Restricted Subsidiaries may grant licenses, sublicenses, leases or subleases to
other Persons not materially interfering with the conduct of the business of the
Lead Borrower or any of its Restricted Subsidiaries, taken as a whole, including
of Intellectual Property; (vi) (v) any U.S. Subsidiary of the Lead Borrower may
be merged, consolidated, dissolved, amalgamated or liquidated with or into the
Lead Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any U.S. Subsidiary Borrower (so
long as the surviving Person of such merger, consolidation, dissolution,
amalgamation or liquidation is a Wholly-Owned Domestic Subsidiary of the Lead
Borrower, is a corporation, limited liability company or limited partnership and
is or becomes a U.S. Subsidiary Borrower concurrently with such merger,
consolidation or liquidation), (w) any Canadian Subsidiary of the Canadian
Parent Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into the Canadian Parent Borrower (so long as the surviving
Person of such merger, consolidation, dissolution, -161-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre169.jpg]
amalgamation or liquidation is a corporation, limited liability company,
unlimited liability company or limited partnership organized or existing under
the laws of Canada or any province thereof and, if such surviving Person is not
the Canadian Parent Borrower, such Person expressly assumes, in writing, all the
obligations of the Canadian Parent Borrower under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any Canadian Subsidiary Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Canadian Subsidiary of the Canadian Parent Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Canadian Subsidiary Borrower concurrently with such merger, consolidation or
liquidation), (x) any Restricted Subsidiary that is not a Credit Party may be
merged, consolidated, dissolved, amalgamated or liquidated with or into any
other Restricted Subsidiary that is not a Credit Party, (y) any Restricted
Subsidiary may be merged, consolidated, dissolved, amalgamated or liquidated
with or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation) and (z) any Credit Party that is a Foreign Subsidiary may be
merged, consolidated, dissolved, amalgamated or liquidated with or into any
other Credit Party that is a Foreign Subsidiary organized in the same
jurisdiction (provided that such resulting entity continues as a Credit Party
following such merger, consolidation, dissolution, acquisition or liquidation);
provided that any such merger, consolidation, dissolution, amalgamation or
liquidation shall only be permitted pursuant to this clause (vi), so long as (I)
no Event of Default then exists or would exist immediately after giving effect
thereto and (II) any security interests granted to any Collateral Agent for the
benefit of the Secured Creditors in the assets (and Equity Interests) of any
such Person subject to any such transaction shall not be impaired in any
material respect as a result of such merger, consolidation, amalgamation or
liquidation; (vii) [reserved]; (viii) each of the Lead Borrower and its
Restricted Subsidiaries may make sales or leases of (A) inventory in the
ordinary course of business, (B) goods held for sale in the ordinary course of
business and (C) immaterial assets with a fair market value, in the case of this
clause (C), of less than the greater of $25,000,000 and 5.0% of Consolidated
EBITDA of the Lead Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time of such sale or lease, as
applicable); (ix) each of the Lead Borrower and its Restricted Subsidiaries may
sell or otherwise dispose of (i) outdated, obsolete, surplus or worn out
property, in each case, in the ordinary course of business and (ii) property no
longer used or useful in the conduct of the business of the Lead Borrower and
its Restricted Subsidiaries; (x) each of the Lead Borrower and its Restricted
Subsidiaries may sell or otherwise dispose of assets acquired pursuant to a
Permitted Acquisition so long as (x) such assets are not used or useful to the
core or principal business of the Lead Borrower and its Restricted Subsidiaries,
(y) such assets have a fair market value not in excess of the greater of (A)
$50,000,000 and (B) 10.0% of Consolidated EBITDA of the Lead Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of disposition thereof), and (z) such assets are sold, transferred or
disposed of on or prior to the first anniversary of the relevant Permitted
Acquisition; (xi) in order to effect a sale, transfer or disposition otherwise
permitted by this Section 10.02, a Restricted Subsidiary of the Lead Borrower
may be merged, amalgamated or consolidated with or into another Person, or may
be dissolved or liquidated; (xii) each of the Lead Borrower and its Restricted
Subsidiaries may effect Sale-Leaseback Transactions (a) involving real property
acquired after the Amendment No. 5 Effective Date and not more than 180 days
prior to such Sale-Leaseback Transaction for cash and fair market value (as
determined by the Lead Borrower) or (b) with respect to any other Sale-Leaseback
Transactions not described in subclause (xii)(a), having an aggregate fair
market value not in excess of the greater of $25,000,000 and 5.0% of
Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries for the
most recently ended Test Period (measured at the time of such Sale-Leaseback
Transaction); -162-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre170.jpg]
(xiii) [reserved]; (xiv) each of the Lead Borrower and its Restricted
Subsidiaries may issue or sell Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; (xv) each of the Lead Borrower and
its Restricted Subsidiaries may make transfers of property subject to casualty
or condemnation proceedings upon the occurrence of the related Recovery Event;
(xvi) each of the Lead Borrower and its Restricted Subsidiaries may abandon,
allow to lapse or expire or otherwise become invalid Intellectual Property
rights in the ordinary course of business, in the exercise of its reasonable
good faith judgment; (xvii) each of the Lead Borrower and its Restricted
Subsidiaries may make voluntary terminations of or unwind Swap Contracts;
(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties; (xix) each of the Lead Borrower and
its Restricted Subsidiaries may terminate leases and subleases; (xx) each of the
Lead Borrower and its Restricted Subsidiaries may use cash and Cash Equivalents
(or other assets that were Cash Equivalents when the relevant Investment was
made) to make payments that are not otherwise prohibited by this Agreement;
(xxi) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such sale or disposition are promptly applied to the purchase
price of such replacement property; (xxii) sales, dispositions or contributions
of property (A) between Credit Parties (other than Holdings) so long as a new
Borrowing Base Certificate is delivered if any Overadvance is caused by such
transfer to a Credit Party under a different Subfacility, (B) between Restricted
Subsidiaries (other than Credit Parties), (C) by Restricted Subsidiaries that
are not Credit Parties to the Credit Parties (other than Holdings) or (D) by
Credit Parties to any Restricted Subsidiary that is not a Credit Party; provided
with respect to clause (D) that (x) (1) the portion (if any) of any such sale,
disposition or contribution of property made for less than fair market value and
(2) any noncash consideration received in exchange for any such sale,
disposition or contribution of property, shall in each case constitute an
Investment in such Restricted Subsidiary subject to Section 10.05 and (y) a new
Borrowing Base Certificate shall be delivered if assets comprising more than 10%
of the Aggregate Borrowing Base are transferred in a single transaction or
series of related transactions to non-Credit Parties; (xxiii) dispositions of
Investments (including Equity Interests) in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; (xxiv) transfers of condemned property as a result of the
exercise of “eminent domain” (or the equivalent under other applicable law) or
other similar powers to the respective Governmental Authority or agency that has
condemned the same (whether by deed in lieu of condemnation or otherwise), and
transfers of property that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement; -163-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre171.jpg]
(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; (xxvi)
dispositions permitted by Section 10.03; and (xxvii) dispositions or other
transactions undertaken in good faith for Tax planning purposes, so long as
after giving effect to such dispositions or other transactions, the security
interest of the applicable Collateral Agent in the Collateral for the benefit of
the Secured Creditors is not materially impaired. To the extent the Required
Lenders (or such other percentage of the Lenders as may be required by this
Section 10.02) waive the provisions of this Section 10.02 with respect to the
sale of any Collateral, or any Collateral is sold as permitted by this Section
10.02 (other than to a Borrower or a Subsidiary Guarantor), such Collateral
shall be sold free and clear of the Liens created by the Security Documents, and
the Administrative Agent and the Collateral Agents shall be authorized to take
any actions deemed appropriate by them in order to effect the foregoing. Section
10.03 Dividends. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Lead Borrower or any of its Restricted Subsidiaries on or after the
Amendment No. 5 Effective Date, except that: (i) any Restricted Subsidiary of
the Lead Borrower may authorize, declare and pay Dividends or return capital or
make distributions and other similar payments with regard to its Equity
Interests to the Lead Borrower or to other Restricted Subsidiaries of the Lead
Borrower which directly or indirectly own equity therein; (ii) any
non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay cash
Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary); (iii) so long as no Event of Default
exists at the time of the applicable Dividend, redemption or repurchase or would
exist immediately after giving effect thereto, the Lead Borrower may pay cash
Dividends to Holdings to allow Holdings to pay cash dividends or make cash
distributions to any other Parent Company to redeem or repurchase,
contemporaneously with such Dividend, Equity Interests of such Holdings or such
other Parent Company from management, employees, officers and directors (and
their successors and assigns) of Holdings, such other Parent Company, the Lead
Borrower and its Restricted Subsidiaries; provided that (A) the aggregate amount
of Dividends made by the Lead Borrower to Holdings pursuant to this clause
(iii), and the aggregate amount paid by Holdings or such other Parent Company in
respect of all such Equity Interests so redeemed or repurchased shall not (net
of any cash proceeds received by Holdings from issuances of its Equity Interests
and contributed to the Lead Borrower in connection with such redemption or
repurchase), in either case, exceed during any fiscal year of the Lead Borrower,
the greater of $50,000,000 and 10.0% of Consolidated EBITDA of the Lead Borrower
and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time of such Dividend) (provided that the amount of cash
Dividends permitted to be, but not, paid in any fiscal year pursuant to this
clause (iii) shall increase the amount of cash Dividends permitted to be paid in
the succeeding two fiscal years pursuant to this clause (iii)); (B) such amount
in any calendar year may be increased by an amount not to exceed: (I) the cash
proceeds of key man life insurance policies received by the Lead Borrower or any
of its Restricted Subsidiaries after the Amendment No. 5 Effective Date; plus
(II) the net proceeds from the sale of Equity Interests of Holdings or any
Parent Company, in each case to members of management, managers, directors or
consultants of any Parent Company or any of its Subsidiaries that occurs after
the Amendment No. 5 Effective Date, where the net proceeds of such sale are
received by or contributed to the Lead Borrower; less (III) the amount of any
Dividends previously made with the cash proceeds described in the preceding
clause (I); and (C) cancellation of Indebtedness owing to the Lead Borrower from
members of management, officers, directors, employees of the Lead Borrower or
any of its Subsidiaries in -164-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre172.jpg]
connection with a repurchase of Equity Interests of Holdings or any other Parent
Company will not be deemed to constitute a Dividend for purposes of this
Agreement; (iv) the Lead Borrower may authorize, declare and pay cash Dividends
to Holdings so long as the proceeds thereof are promptly used by Holdings (or
subsequently paid to any other Parent Company) to pay expenses incurred by
Holdings or any other Parent Company in connection with offerings,
registrations, or exchange listings of equity or debt securities and maintenance
of same (A) where the net proceeds of such offering are to be received by or
contributed to the Lead Borrower, (B) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received or
contributed or loaned, or (C) otherwise on an interim basis prior to completion
of such offering so long as Holdings and any other Parent Company shall cause
the amount of such expenses to be repaid to the Lead Borrower or the relevant
Restricted Subsidiary of the Lead Borrower out of the proceeds of such offering
promptly if such offering is completed; (v) the Lead Borrower may authorize,
declare and pay cash Dividends to Holdings so long as the proceeds thereof are
promptly used by Holdings (or subsequently paid to any other Parent Company) to
pay costs (including all professional fees and expenses) incurred by Holdings or
any other Parent Company in connection with reporting obligations under or
otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder; (vi) the Lead Borrower
may authorize, declare and pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication: (A) franchise Taxes (and other
fees and expenses) required to maintain their existence to the extent such
Taxes, fees and expenses are reasonably attributable to the operations of
Holdings, the Lead Borrower and its Restricted Subsidiaries; (B) with respect to
any taxable period for which the Lead Borrower and/or any of its Subsidiaries
are members of a consolidated, combined or similar income tax group for U.S.
federal and/or applicable state, local or foreign income or similar tax purposes
of which a direct or indirect parent of the Lead Borrower is the common parent,
the portion of any U.S. federal, state, local and/or foreign income and similar
taxes (including any alternative minimum taxes) of such tax group that is
attributable to the taxable income of the Lead Borrower and/or such
Subsidiaries; provided (1) that the amount of such payments made in respect of
any taxable period in the aggregate do not exceed the amount that the Lead
Borrower and/or such Subsidiaries would have been required to pay in respect of
such taxable period had the Lead Borrower and/or such Subsidiaries been a
stand-alone corporate taxpayer or tax group for all applicable taxable periods
ending after the date hereof, (2) that the permitted payment pursuant to this
clause (B) attributable to any Unrestricted Subsidiary for any taxable period
shall be limited to the amount actually paid by such Unrestricted Subsidiary to
the Lead Borrower or any Restricted Subsidiary and (3) that with respect to any
taxable period (or portion thereof) ending prior to the Amendment No. 5
Effective Date, distributions otherwise permitted under this clause (B) shall be
permitted only to the extent such tax distribution relates to income tax audit
adjustments that arise after the Amendment No. 5 Effective Date (C) customary
salary, bonus and other benefits payable to officers and employees of any Parent
Company to the extent such salaries, bonuses and other benefits are reasonably
attributable to the ownership or operations of the Lead Borrower and its
Restricted Subsidiaries; (D) general corporate operating and overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties) of any Parent -165-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre173.jpg]
Company to the extent such costs and expenses are reasonably attributable to the
ownership or operations of the Lead Borrower and its Restricted Subsidiaries;
(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;
(F) the purchase or other acquisition by Holdings or any other Parent Company of
the Lead Borrower of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person; provided that if such purchase or other acquisition had been made by the
Lead Borrower, it would have constituted a Permitted Acquisition permitted to be
made pursuant to Section 9.14; provided that (A) such dividend, distribution,
loan or advance shall be made concurrently with the closing of such purchase or
other acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in Section
10.02) into the Lead Borrower or any Restricted Subsidiary of the Person formed
or acquired in order to consummate such purchaser or other acquisition; (G) any
customary fees and expenses related to any unsuccessful equity offering by any
Parent Company directly attributable to the operations of the Lead Borrower and
its Restricted Subsidiaries; and (H) without duplication of any other amounts
permitted pursuant to Section 10.03(v) or this clause (vi), Public Company
Costs; (vii) reasonable and customary indemnities to directors, officers and
employees of Holdings or any other Parent Company in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Lead Borrower and its Restricted Subsidiaries; (viii) the Lead Borrower may
authorize, declare and pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) for payment of (x) obligations under or in respect of director and
officer insurance policies to the extent reasonably attributable to the
ownership or operation of the Lead Borrower and its Restricted Subsidiaries or
(y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Advisory Agreement; (ix) any Dividend used to fund the Amendment No. 5
Transactions, including Amendment No. 5 Transaction Costs; (x) the Lead Borrower
may authorize, declare and pay cash Dividends to Holdings (who may subsequently
authorize, declare and pay cash Dividends to any other Parent Company) so long
as the proceeds thereof are used to pay the Sponsor or Sponsor Affiliate fees,
expenses and indemnification payments that are then permitted to be paid
pursuant to Sections 10.06(v) and 10.06(vii); (xi) repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants or similar
equity incentive awards; (xii) a Dividend to any Parent Company to fund a
payment of dividends on such Parent Company’s common stock after the Amendment
No. 5 Effective Date, not to exceed, in any fiscal year, 6% of such Parent
Company’s Market Capitalization; (xiii) the Lead Borrower may pay any Dividends
so long as the Distribution Conditions are satisfied on a Pro Forma Basis
immediately after giving effect to such Dividends; -166-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre174.jpg]
(xiv) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Lead Borrower and the Guarantors; provided that
the aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed the greater of
$30,000,000 and 6.0% of Consolidated EBITDA of the Lead Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of such purchase); (xv) the authorization, declaration and payment of
Dividends or the payment of other distributions by the Lead Borrower in an
aggregate amount since the Amendment No. 5 Effective Date, not to exceed the
greater of $85,000,000 and 16% of Consolidated EBITDA of the Lead Borrower and
its Restricted Subsidiaries for the most recently ended Test Period (measured at
the time of such Dividend); (xvi) the Lead Borrower and each Restricted
Subsidiary may authorize, declare and make Dividend payments or other
distributions payable solely in the Equity Interests of such Person so long as
in the case of Dividend or other distribution by a Restricted Subsidiary, the
Lead Borrower or a Restricted Subsidiary receives at least its pro rata share of
such dividend or distribution; (xvii) the Lead Borrower may authorize, declare
and pay Dividends with the cash proceeds contributed to its common equity from
the net cash proceeds of any equity issuance by any Parent Company, so long as,
with respect to any such payments, no Event of Default shall have occurred and
be continuing or would result therefrom; (xviii) the Lead Borrower and any
Restricted Subsidiary may authorize, declare and pay Dividends within 90 days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with another provision of this Section
10.03; (xix) the Lead Borrower may authorize, declare and pay cash dividends or
other distributions, or make loans or advances to, any Parent Company so long as
(a) the proceeds thereof are used to make payments to minority shareholders
pursuant to appraisal or dissenter’s rights with respect to shares in an
Acquired Entity or Business held by such shareholders immediately prior to the
acquisition and (b) such acquisition was made in compliance with Section
10.03(vi)(F); and (xx) any Dividend, payment or distribution to any Parent
Company to fund payments required to be made by such Parent Company pursuant to
the Tax Receivable Agreement. In determining compliance with this Section 10.03
(and in determining amounts paid as Dividends pursuant hereto for purposes of
the definition of Consolidated EBITDA and Consolidated Net Income), amounts
loaned or advanced to Holdings pursuant to Section 10.05(vi) shall, to the
extent such loan or advance remains unpaid, be deemed to be cash Dividends paid
to Holdings to the extent provided in said Section 10.05(vi). Section 10.04
Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except: (i) (x) Indebtedness incurred pursuant to this
Agreement and the other Credit Documents, (y) Indebtedness incurred pursuant to
the Term Loan Credit Agreement and the other Term Documents in an aggregate
principal amount not to exceed (A) $2,200,000,000 plus (B) Incremental Term
Loans incurred under Section 2.15(a) of the Term Loan Credit Agreement (or any
similar provision in any Permitted Refinancing Indebtedness thereof), and any
Permitted Refinancing Indebtedness in respect thereof and (z) Indebtedness under
Refinancing Notes and Refinancing Term Loans incurred under the Term Loan Credit
Agreement, and any Permitted Refinancing Indebtedness in respect thereof; (ii)
Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes; -167-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre175.jpg]
(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings) in connection with the
acquisition, construction, installation, repair, replacement or improvement of
fixed or capital assets and any Permitted Refinancing Indebtedness in respect
thereof; provided that in no event shall the aggregate principal amount of all
such Indebtedness incurred or assumed in each case after the Amendment No. 5
Effective Date pursuant to this clause (iii) exceed the greater of $180,000,000
and 35.0% of Consolidated EBITDA of the Lead Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
incurrence) at any one time outstanding; (iv) to the extent constituting
Indebtedness, any Indebtedness in respect of payments to minority shareholders
pursuant to appraisal or dissenters’ rights with respect to shares in an
Acquired Entity or Business held by such shareholders immediately prior to the
Permitted Acquisition, as applicable; (v) (A) Indebtedness of a Restricted
Subsidiary of the Lead Borrower acquired pursuant to a Permitted Acquisition (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that (x) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (y) the Consolidated Total Net Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period, shall
not exceed 4.50 to 1.00 and (B) any Permitted Refinancing Indebtedness in
respect thereof; (vi) intercompany Indebtedness and cash management pooling
obligations and arrangements among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Sections 9.17 and 10.05(vi); (vii)
Indebtedness outstanding on the Amendment No. 5 Effective Date and listed on
Schedule 10.04 (or to the extent not listed on such Schedule 10.04, where the
outstanding principal amount of such Indebtedness is less than $30,000,000 in
the aggregate) and any Permitted Refinancing Indebtedness in respect thereof;
(viii) Indebtedness of non-Credit Parties; provided that the aggregate principal
amount of Indebtedness outstanding pursuant to this clause (viii) shall not at
any time exceed the greater of $120,000,000 and 25.0% of Consolidated EBITDA of
the Lead Borrower and its Restricted Subsidiaries for the most recently ended
Test Period (measured at the time of incurrence); (ix) [reserved]; (x)
Indebtedness incurred in the ordinary course of business to finance insurance
premiums or take-or-pay obligations contained in supply arrangements; (xi)
Indebtedness incurred in the ordinary course of business in respect of netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and other similar services in connection with cash
management and deposit accounts and Indebtedness in connection with the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, including
in each case, Bank Product Debt; (xii) [reserved]; (xiii) unsecured Indebtedness
of the Lead Borrower (which may be guaranteed on a subordinated basis by
Holdings (so long as it is a party to the Guaranty Agreement) and any or all
other Credit Parties), in an aggregate outstanding principal amount (together
with any Permitted Refinancing Indebtedness in respect thereof) not to exceed
the greater of $240,000,000 and 45.0% of Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time of incurrence) at any time, assumed or incurred in
connection with any Permitted Acquisition permitted under Section 9.14, so long
as such Indebtedness (and any guarantees thereof) are -168-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre176.jpg]
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent and any Permitted Refinancing Indebtedness in respect
thereof; (xiv) Indebtedness consisting of obligations under deferred
compensation (including indemnification obligations, obligations in respect of
purchase price adjustments, earn-outs, incentive noncompetes and other
contingent obligations) or other similar arrangements incurred or assumed in
connection with any Permitted Acquisition or any other Investment, in each case,
permitted under this Agreement; (xv) additional Indebtedness of the Lead
Borrower and its Restricted Subsidiaries not to exceed the greater of
$250,000,000 and 45.0% of Consolidated EBITDA of the Lead Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of incurrence) in aggregate principal amount outstanding at any time and
any Permitted Refinancing Indebtedness in respect thereof; (xvi) Contingent
Obligations for customs, stay, performance, appeal, judgment, replevin and
similar bonds and suretyship arrangements, and completion guarantees and other
obligations of a like nature, all in the ordinary course of business; (xvii)
Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business; (xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
(x) such guarantees are permitted by Section 10.05 and (y) no Restricted
Subsidiary that is not a Credit Party shall guarantee Indebtedness of a Credit
Party pursuant to this clause (xviii); (xix) guarantees made by any non-Credit
Party of Indebtedness of any other non-Credit Party permitted to be outstanding
under this Section 10.04; (xx) guarantees made by Restricted Subsidiaries
acquired pursuant to a Permitted Acquisition of Indebtedness acquired or assumed
pursuant thereto in accordance with this Section 10.04, or any refinancing
thereof pursuant to this Section 10.04; provided that such guarantees may only
be made by Restricted Subsidiaries who were guarantors of the Indebtedness
originally acquired or assumed pursuant to this Section 10.04 at the time of the
consummation of the Permitted Acquisition to which such Indebtedness relates;
(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value; (xxii) guarantees of Indebtedness of directors, officers and
employees of the Lead Borrower or any of its Restricted Subsidiaries in respect
of expenses of such Persons in connection with relocations and other ordinary
course of business purposes; (xxiii) guarantees of Indebtedness of a Person in
connection with a joint venture; provided that the aggregate principal amount of
any Indebtedness so guaranteed that is then outstanding, when added to the
aggregate amount of unreimbursed payments theretofore made in respect of such
guarantees and the amount of Investments then outstanding (and deemed
outstanding) under clause (xix) of Section 10.05, shall not exceed the greater
of $210,000,000 and 40.0% of Consolidated EBITDA of the Lead Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of incurrence) and any Permitted Refinancing Indebtedness in respect
thereof; -169-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre177.jpg]
(xxiv) Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof; (xxv) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, to the extent such
Indebtedness is extinguished reasonably promptly after receipt of notice
thereof; (xxvi) (x) severance, pension and health and welfare retirement
benefits or the equivalent thereof to current and former officers, employees and
directors of the Lead Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business, (y) Indebtedness representing deferred compensation
or stock-based compensation to current and former officers, employees and
directors of the Lead Borrower and the Restricted Subsidiaries and (z)
Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of any Parent Company permitted by Section 10.03; (xxvii) (A)
Permitted Pari Passu Notes, Permitted Pari Passu Loans or Permitted Junior Debt
in an amount not to exceed the then remaining aggregate principal amount of
Incremental Term Loans that could be incurred at such time pursuant to Section
2.15 of the Term Loan Credit Agreement (or any similar provisions in any
Permitted Refinancing Indebtedness thereof) so long as (i) all such Indebtedness
is incurred in accordance with the requirements of the definition of “Permitted
Pari Passu Notes,” “Permitted Pari Passu Loans”, “Permitted Junior Notes” or
“Permitted Junior Loans”, as the case may be, and (ii) no Event of Default then
exists or would result therefrom (provided, that with respect to any such
Indebtedness incurred to finance a Limited Condition Transaction, such
requirement shall be limited to the absence of an Event of Default pursuant to
Section 11.01 or Section 11.05); and (B) Permitted Refinancing Indebtedness in
respect of Indebtedness incurred pursuant to subclause (A) above; (xxviii) (x)
guarantees made by the Lead Borrower or any of its Restricted Subsidiaries of
obligations (not constituting debt for borrowed money) of the Lead Borrower or
any of its Restricted Subsidiaries owing to vendors, suppliers and other third
parties incurred in the ordinary course of business and (y) Indebtedness of any
Credit Party (other than Holdings) as an account party in respect of trade
letters of credit issued in the ordinary course of business; (xxix) (A)
Permitted Junior Debt of the Lead Borrower and its Restricted Subsidiaries
incurred under Permitted Junior Debt Documents so long as (i) all such
Indebtedness is incurred in accordance with the requirements of the definition
of “Permitted Junior Notes” or “Permitted Junior Loans”, as the case may be,
(ii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Transaction, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05), (iii) any such Indebtedness
incurred or guaranteed by a Credit Party is not secured by any assets of the
Lead Borrower or any Restricted Subsidiary, and (iv) the aggregate principal
amount of such Permitted Junior Debt issued or incurred after the Amendment No.
5 Effective Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period, to exceed 4.50 to 1.00 and (B) any Permitted Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to subclause (A)
above; provided that the amount of Permitted Junior Debt which may be incurred
pursuant to this clause (xxix) by non-Credit Parties shall not exceed the
greater of $240,000,000 and 45.0% of Consolidated EBITDA of the Lead Borrower
and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time of incurrence) at any time outstanding; (xxx) Indebtedness
arising out of Sale-Leaseback Transactions permitted by Section 10.01(xviii);
(xxxi) [reserved]; (xxxii) all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xxxi) above; and -170-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre178.jpg]
(xxxiii) any guarantee which is a cross-guarantee entered into in connection
with class order 7319 98/1418 or ASIC Corporations (Wholly-owned Companies)
Instrument 2016/785 to obtain relief for wholly-owned subsidiaries from the
requirement to prepare and lodge audited financial statements under Chapter 2M
of the Corporations Act. The Lead Borrower or any Restricted Subsidiary may
incur Indebtedness permitted by this Section 10.04 (including, to the extent
permitted by this Section 10.04, through the use of the same basket or other
exception used to originally incur the debt securities being satisfied and
discharged), to satisfy and discharge any debt securities permitted to be
incurred by this Section 10.04, at the same time as such debt securities are
outstanding, so long as the net proceeds of such Indebtedness are promptly and
irrevocably deposited with the trustee to satisfy and discharge the applicable
indenture in accordance with such debt securities. Section 10.05 Advances,
Investments and Loans. The Lead Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person (each of the foregoing, an “Investment” and, collectively,
“Investments” and with the value of each Investment being measured at the time
made and without giving effect to subsequent changes in value or any write-ups,
write-downs or write-offs thereof but giving effect to any cash return or cash
distributions received by the Lead Borrower and its Restricted Subsidiaries with
respect thereto), except that the following shall be permitted (each of the
following, a “Permitted Investment” and collectively, “Permitted Investments”):
(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary; (ii) the Lead
Borrower and its Restricted Subsidiaries may acquire and hold cash and Cash
Equivalents; (iii) the Lead Borrower and its Restricted Subsidiaries may hold
the Investments held by them on the Amendment No. 5 Effective Date and described
on Schedule 10.05(iii), and any modification, replacement, renewal or extension
thereof that does not increase the principal amount thereof unless any
additional Investments made with respect thereto are permitted under the other
provisions of this Section 10.05; (iv) the Lead Borrower and its Restricted
Subsidiaries may acquire and hold Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers, and Investments received in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; (v) the Lead Borrower and its
Restricted Subsidiaries may enter into Swap Contracts to the extent permitted by
Section 10.04(ii); (vi) (a) the Lead Borrower and any Restricted Subsidiary may
make intercompany loans to and other investments (including cash management
pooling obligations and arrangements) in Credit Parties (other than Holdings,
unless otherwise permitted by Section 10.03), including in connection with tax
planning and reorganization activities, so long as, after giving effect thereto,
the security interest of the Lenders in the Collateral, taken as a whole, is not
materially impaired, (b) any non-Credit Party may make intercompany loans to and
other investments (including cash management pooling obligations and
arrangements to the extent not in contravention of Section 9.17) in the Lead
Borrower or any of its Restricted Subsidiaries so long as in the case of such
intercompany loans (other than cash management pooling obligations and
arrangements) to Credit Parties (other than Holdings), all payment obligations
of the respective Credit Parties are subordinated to their obligations under the
Credit Documents on terms reasonably satisfactory to the Administrative Agent,
(c) the Credit Parties may make intercompany loans to, guarantees on behalf of,
and other investments (including cash management pooling obligations and
arrangements to the extent not in contravention of Section 9.17) in, Restricted
Subsidiaries that are not -171-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre179.jpg]
Credit Parties, (d) any Restricted Subsidiary that is not a Credit Party may
make intercompany loans to, and other investments (including cash management
pooling obligations and arrangements) in, any other Restricted Subsidiary that
is also not a Credit Party and (e) Credit Parties may make intercompany loans
and other investments (including cash management pooling obligations and
arrangements to the extent not in contravention of Section 9.17) in any
Restricted Subsidiary that is not a Credit Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that results in the proceeds of the initial Investment
being invested in one or more Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03); (vii) Permitted Acquisitions shall be
permitted in accordance with Section 9.14; (viii) loans and advances by the Lead
Borrower and its Restricted Subsidiaries to officers, directors and employees of
the Lead Borrower and its Restricted Subsidiaries in connection with (i)
business-related travel, relocations and other ordinary course of business
purposes (including travel and entertainment expenses) shall be permitted and
(ii) any such Person’s purchase of Equity Interests of Holdings or any Parent
Company; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid; (ix) advances of payroll payments to employees of the
Lead Borrower and its Restricted Subsidiaries in the ordinary course of
business; (x) non-cash consideration may be received in connection with any sale
of assets permitted pursuant to Section 10.02(ii) or (x); (xi) additional
Restricted Subsidiaries of the Lead Borrower may be established or created if
the Lead Borrower and such Subsidiary comply with the requirements of Section
9.12, if applicable; provided that to the extent any such new Subsidiary is
created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof); (xii) extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors consistent with past
practice), Investments received in satisfaction or partial satisfaction of
previously extended trade credit from financially troubled account debtors,
Investments consisting of prepayments to suppliers made in the ordinary course
of business and loans or advances made to distributors in the ordinary course of
business; (xiii) earnest money deposits may be made to the extent required in
connection with Permitted Acquisitions and other Investments to the extent
permitted under Section 10.01(xxviii); (xiv) Investments in deposit accounts,
securities accounts or commodities accounts opened in the ordinary course of
business; (xv) Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business; (xvi) Investments in the ordinary course of business consisting of UCC
Article 3 (or the equivalent under other applicable law) endorsements for
collection or deposit; (xvii) purchases of minority interests in Restricted
Subsidiaries that are not Wholly-Owned Subsidiaries by the Borrowers and the
Subsidiary Guarantors; provided that the aggregate amount of such purchases,
when added to the aggregate amount of Dividends pursuant to Section 10.03(xiv),
shall not -172-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre180.jpg]
exceed the greater of $30,000,000 and 6.0% of Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time such Investment is made); (xviii) Investments (other than
Permitted Acquisitions) so long as the Payment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to such Investments; (xix) in
addition to Investments permitted by clauses (i) through (xviii) and (xx)
through (xxxi) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $105,000,000 and 20.0% of Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time such Investment is made); (xx) the licensing, sublicensing
or contribution of Intellectual Property rights pursuant to arrangements with
Persons other than the Lead Borrower and the Restricted Subsidiaries in the
ordinary course of business for fair market value, as determined by the Lead
Borrower or such Restricted Subsidiary, as the case may be, in good faith; (xxi)
loans and advances to any Parent Company in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Dividends made to
any Parent Company), Dividends permitted to be made to any Parent Company in
accordance with Section 10.03; provided that any such loan or advance shall
reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount); (xxii) Investments to the extent that
payment for such Investments is made solely in the form of common Equity
Interests or Qualified Preferred Stock of Holdings or any Equity Interests of
any other Parent Company to the seller of such Investments; (xxiii) Investments
of a Person that is acquired and becomes a Restricted Subsidiary or of a company
merged or amalgamated or consolidated into any Restricted Subsidiary, in each
case after the Amendment No. 5 Effective Date and in accordance with this
Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation; (xxiv) Investments in a Restricted Subsidiary that is not a
Credit Party or in a joint venture, in each case, to the extent such Investment
is substantially contemporaneously repaid in full with a dividend or other
distribution from such Restricted Subsidiary or joint venture; (xxv) to the
extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case, in the ordinary
course of business; (xxvi) Investments by the Lead Borrower and its Restricted
Subsidiaries consisting of deposits, prepayment and other credits to suppliers
or landlords made in the ordinary course of business; (xxvii) guaranties made in
the ordinary course of business of (a) obligations owed to landlords, suppliers,
customers, franchisees and licensees of the Lead Borrower or its Subsidiaries or
(b) operating leases (for the avoidance of doubt, excluding Capitalized Lease
Obligations) or of other obligations that do not constitute Indebtedness; -173-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre181.jpg]
(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons; (xxix) Investments in Unrestricted Subsidiaries having an aggregate
fair market value (measured on the date each such Investment was made and
without giving effect to subsequent changes in value), when taken together with
all other Investments made pursuant to this Section 10.05(xxix) not to exceed
the greater of $65,000,000 and 12.0% of Consolidated EBITDA of the Lead Borrower
and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time such Investment is made), at any one time outstanding;
(xxx) [reserved]; and (xxxi) Investments by the Lead Borrower and its Restricted
Subsidiaries in joint ventures in an aggregate amount for all Investments made
pursuant to this clause (xxxi), not to exceed, when added to the aggregate
amount then guaranteed under clause (xxiii) of Section 10.04 and all
unreimbursed payments theretofore made in respect of guarantees pursuant to
clause (xxiii) of Section 10.04, the greater of $120,000,000 and 25.0% of
Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries for the
most recently ended Test Period (measured at the time such Investment is made).
To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this Section 10.05, such
Investment may be made, solely to the extent it constitutes part of the same
transaction, by advance, contribution or distribution by a Credit Party to a
Restricted Subsidiary or Holdings, and further advanced or contributed as part
of the same transaction by such Restricted Subsidiary or Holdings for purposes
of making the relevant Investment in the Target Person without constituting an
additional Investment for purposes of this Section 10.05 (it being understood
that such Investment must satisfy the requirements of, and shall count toward
any thresholds in, a provision of this Section 10.05 as if made by the
applicable Credit Party directly to the Target Person). Section 10.06
Transactions with Affiliates. The Lead Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Lead Borrower or any of its
Subsidiaries involving aggregate payments or consideration in excess of the
greater of $55,000,000 and 10% of Consolidated EBITDA of the Lead Borrower and
its Restricted Subsidiaries for the most recently ended Test Period (measured at
the time of such transaction), other than on terms and conditions deemed in good
faith by the board of directors of the Lead Borrower (or any committee thereof)
to be not less favorable to the Lead Borrower or such Restricted Subsidiary as
would reasonably be obtained by the Lead Borrower or such Restricted Subsidiary
at that time in a comparable arm’s-length transaction with a Person other than
an Affiliate, except: (i) Dividends (and loans and advances in lieu thereof) may
be paid to the extent provided in Section 10.03; (ii) loans and other
transactions among Holdings, the Lead Borrower and its Restricted Subsidiaries
(and any Parent Company); (iii) customary fees and indemnification (including
the reimbursement of out-of-pocket expenses) may be paid to directors of
Holdings, the Lead Borrower and its Restricted Subsidiaries (and, to the extent
directly attributable to the operations of the Lead Borrower and the other
Restricted Subsidiaries, to any other Parent Company); (iv) the Lead Borrower
and its Restricted Subsidiaries may enter into, and may make payments under,
employment or other service-related agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with current and former officers, employees,
consultants and directors of Holdings, the Lead Borrower and its Restricted
Subsidiaries in the ordinary course of business; -174-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre182.jpg]
(v) solely during calendar year 2020, so long as no Event of Default shall exist
(both before and immediately after giving effect thereto) under Section 11.01 or
11.05, Holdings and/or the Lead Borrower may pay fees to the Sponsor or the
Sponsor Affiliates (or dividend such funds to any Parent Company to be paid to
the Sponsor or the Sponsor Affiliates) in an amount not to exceed $2,000,000 and
perform its other obligations pursuant to the terms of the Advisory Agreement;
provided further that upon the occurrence and during the continuance of Event of
Default under Section 11.01 or 11.05, such amounts may accrue on a subordinated
basis, but not be payable in cash during such period, but all such accrued
amounts (plus accrued interest, if any, with respect thereto) may be payable in
cash upon the cure or waiver of such Event of Default; (vi) the Amendment No. 5
Transactions (including Amendment No. 5 Transaction Costs) shall be permitted;
(vii) the Borrowers may make payments (or make dividends to Holdings or any
other Parent Company to make payments) (i) to reimburse the Sponsor or the
Sponsor Affiliates for its reasonable out- of-pocket expenses, and to indemnify
it, pursuant to the terms of the Advisory Agreement and (ii) to reimburse any
shareholders for their respective reasonable out-of-pocket expenses and to
indemnify them, pursuant to the terms of any stockholders agreement with respect
to Holdings or any other Parent Company, as in effect on the Amendment No. 5
Effective Date, subject to amendments not adverse to the Lenders in any material
respect; (viii) transactions described on Schedule 10.06(viii) or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect; (ix) Investments in the Lead Borrower’s Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such Subsidiary or joint venture) to
the extent otherwise permitted under Section 10.05; (x) [reserved]; (xi)
transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person; (xii) payments by
Holdings, the Lead Borrower or any of its Restricted Subsidiaries to any Parent
Company for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with the acquisitions or divestitures, which
payments are approved by a majority of the board of directors of the Lead
Borrower in good faith; (xiii) guarantees of performance by the Borrower and its
Restricted Subsidiaries of Unrestricted Subsidiaries in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money;
(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of the Lead Borrower to any Parent Company, or to any director,
officer, employee or consultant thereof; (xv) transactions with joint ventures
entered into in the ordinary course of business; (xvi) transactions with
Unrestricted Subsidiaries, customers, clients, lessors, landlords, suppliers,
contractors, or purchasers or sellers of goods or services that are Affiliates,
in each case, in the ordinary course of business and otherwise in compliance
with the terms of this Agreement that are fair to the Lead Borrower and its
Restricted Subsidiaries, or made in the reasonable determination of senior -175-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre183.jpg]
management or the board of directors or equivalent governing body of the Lead
Borrower or any Parent Company; and (xvii) to the extent not otherwise
prohibited by this Agreement, transactions between or among Holdings, the Lead
Borrower and any of its Restricted Subsidiaries shall be permitted (including
equity issuances). Section 10.07 Limitations on Payments, Certificate of
Incorporation, By-Laws and Certain Other Agreements, etc. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to: (a) make (or
give any notice (other than any such notice that is expressly contingent upon
the repayment in full in cash of all Obligations other than any indemnification
obligations arising hereunder which are not due and payable) in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or any prepayment or redemption as a result of any asset sale, Change
of Control or similar event of (including, in each case without limitation, by
way of depositing money or securities with the trustee with respect thereto or
any other Person before due for the purpose of paying when due), any Permitted
Junior Debt, Subordinated Indebtedness or Refinancing Notes (other than
Refinancing Notes secured by Liens ranking pari passu with the Liens securing
the Indebtedness under the Term Loan Credit Agreement), in each case, in an
outstanding principal amount greater than the greater of $25,000,000 and 5.0% of
Consolidated EBITDA of the Lead Borrower and its Restricted Subsidiaries for the
most recently ended Test Period (it being understood that payments of regularly
scheduled interest and payments of fees, expenses and indemnification
obligations and any payment that is intended to prevent any Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(b)(1) of the Code, in each case, shall be permitted),
except that (A) the Lead Borrower may consummate the Amendment No. 5
Transactions, and (B) Permitted Junior Debt, Subordinated Indebtedness and such
Refinancing Notes may be repaid, prepaid, redeemed, repurchased or defeased (and
any applicable deposit of money or securities with the trustee with respect
thereto or any other Person for the purpose of paying such Permitted Junior Debt
or Refinancing Notes when due may be made), (i) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
the consummation of the proposed repayment or prepayment and (ii) with amounts
not to exceed the greater of $50,000,000 and 10.0% of Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for the most recently ended Test
Period; provided, that nothing herein shall otherwise prevent the Lead Borrower
and its Restricted Subsidiaries from refinancing Permitted Junior Debt,
Subordinated Indebtedness or Refinancing Notes, in each case with Permitted
Refinancing Indebtedness; (b) amend or modify, or permit the amendment or
modification of any provision of, any Refinancing Note Document (after the
entering into thereof) other than any amendment or modification (when taken as a
whole) that is not materially adverse to the interests of the Lenders; (c) amend
or modify, or permit the amendment or modification of any provision of, any
Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification (when taken as a whole) that is not materially adverse to the
interests of the Lenders; or (d) amend, modify or change its certificate or
articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation) or certificate of
formation; limited liability company agreement or by-laws (or the equivalent
organizational documents); accounting policies, reporting policies or fiscal
year (except as required by U.S. GAAP), as applicable, or any agreement entered
into by it with respect to its Equity Interests, or enter into any new agreement
with respect to its Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (d) (when taken as a whole)
is not materially adverse to the interests of the Lenders. Section 10.08
Limitation on Certain Restrictions on Subsidiaries. The Lead Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits -176-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre184.jpg]
owned by the Lead Borrower or any of its Restricted Subsidiaries, or pay any
Indebtedness owed to the Lead Borrower or any of its Restricted Subsidiaries,
(b) make loans or advances to the Lead Borrower or any of its Restricted
Subsidiaries or (c) transfer any of its properties or assets to the Lead
Borrower or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of: (i) applicable law; (ii) this
Agreement and the other Credit Documents and the Term Loan Credit Agreement and
the other definitive documentation entered into in connection therewith; (iii)
any Refinancing Note Documents or Refinancing Term Loan Documents; (iv)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries; (v) customary provisions restricting assignment of any licensing
agreement (in which the Lead Borrower or any of its Restricted Subsidiaries is
the licensee) or other contract entered into by the Lead Borrower or any of its
Restricted Subsidiaries in the ordinary course of business; (vi) restrictions on
the transfer of any asset pending the close of the sale of such asset; (vii) any
agreement or instrument governing Indebtedness assumed in connection with a
Permitted Acquisition, to the extent the relevant encumbrance or restriction was
not agreed to or adopted in connection with, or in anticipation of, the
respective Permitted Acquisition and does not apply to the Lead Borrower or any
Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition; (viii) encumbrances or restrictions on cash or other deposits or
net worth imposed by customers under agreements entered into in the ordinary
course of business; (ix) any agreement or instrument relating to Indebtedness of
a non-Credit Party incurred pursuant to Section 10.04 to the extent such
encumbrance or restriction only applies to such non-Credit Party and any
Subsidiaries of such non-Credit Party; (x) an agreement effecting a refinancing,
replacement or substitution of Indebtedness issued, assumed or incurred pursuant
to an agreement or instrument referred to in clause (vii) above; provided that
the provisions relating to such encumbrance or restriction contained in any such
refinancing, replacement or substitution agreement are no less favorable to the
Lead Borrower or the Lenders in any material respect than the provisions
relating to such encumbrance or restriction contained in the agreements or
instruments referred to in such clause (vii) above; (xi) restrictions on the
transfer of any asset subject to a Lien permitted by Section 10.01; (xii)
restrictions and conditions imposed by the terms of the documentation governing
any Indebtedness of a Restricted Subsidiary of the Lead Borrower that is not a
Credit Party, which Indebtedness is permitted by Section 10.04; (xiii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 10.05 and applicable solely to such
joint venture; (xiv) on or after the execution and delivery thereof, (i) the
Permitted Junior Debt Documents, (ii) the Permitted Pari Passu Notes Documents
and (iii) the Permitted Pari Passu Loan Documents; and (xv) negative pledges and
restrictions on Liens in favor of any holder of Indebtedness for borrowed money
permitted under Section 10.04 but only if such negative pledge or restriction
expressly -177-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre185.jpg]
permits Liens for the benefit of the Administrative Agent and/or the Collateral
Agents and the Secured Creditors with respect to the credit facilities
established hereunder and the Obligations under the Credit Documents on a senior
basis and without a requirement that such holders of such Indebtedness be
secured by such Liens securing the Obligations under the Credit Documents
equally and ratably or on a junior basis. Section 10.09 Business. (a) The Lead
Borrower will not permit at any time the business activities taken as a whole
conducted by the Lead Borrower and its Restricted Subsidiaries to be materially
different from the business activities taken as a whole conducted by the Lead
Borrower and its Restricted Subsidiaries on the Amendment No. 5 Effective Date
(after giving effect to the Amendment No. 5 Transactions) except that the Lead
Borrower and its Restricted Subsidiaries may engage in Similar Business. (b)
Holdings will not engage in any business other than its ownership of the capital
stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement, the
other Credit Documents to which it is a party, the Advisory Agreement, the Term
Loan Credit Agreement and the other definitive documentation entered into in
connection therewith, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any Taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Amendment No. 5 Transactions, (xii) the making of
loans to or other Investments in, or incurrence of Indebtedness from, the Lead
Borrower (or in the case of incurrence of Indebtedness, from any Wholly-Owned
Domestic Subsidiary, which is a Credit Party), as and to the extent not
prohibited by this Agreement and (xiii) any other activity expressly
contemplated by this Agreement to be engaged in by Holdings, including, without
limitation, repurchases of Indebtedness of the Lead Borrower under the Term Loan
Credit Agreement pursuant to Section 2.19 and Section 2.20 thereof and entry
into and performance of guarantees of Refinancing Notes, Permitted Junior Debt,
Permitted Pari Passu Notes, Permitted Pari Passu Loans and, subject to any
applicable limitations set forth herein, other permitted Indebtedness of the
Lead Borrower and its Restricted Subsidiaries. Section 10.10 Negative Pledges.
The Lead Borrower shall not, and shall not permit any of its Restricted
Subsidiaries that are Credit Parties to, agree or covenant with any Person to
restrict in any way its ability to grant any Lien on its assets in favor of the
Lenders, other than pursuant to the Intercreditor Agreement, any Additional
Intercreditor Agreement, any Pari Passu Intercreditor Agreement or any other
intercreditor agreement contemplated by this agreement, and except that this
Section 10.10 shall not apply to: (i) any covenants contained in this Agreement
or any other Credit Documents or that exist on the Amendment No. 5 Effective
Date; (ii) covenants existing under the Term Loan Credit Agreement as in effect
on the Amendment No. 5 Effective Date (or as amended in a manner not prohibited
by this Agreement or the other Credit Documents) and the other credit documents
pursuant thereto; (iii) the covenants contained in any Refinancing Note
Documents, any Refinancing Term Loan Documents, any Permitted Pari Passu Notes
Documents, any Permitted Pari Passu Loan Documents -178-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre186.jpg]
or any Permitted Junior Debt (in each case so long as same do not restrict the
granting of Liens to secure Indebtedness pursuant to this Agreement); (iv)
covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates; (v) customary provisions in leases, subleases, licenses or sublicenses
and other contracts restricting the right of assignment thereof; (vi) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures that are applicable solely to such joint venture; (vii)
restrictions imposed by law; (viii) customary restrictions and conditions
contained in agreements relating to any sale of assets or Equity Interests
pending such sale; provided such restrictions and conditions apply only to the
Person or property that is to be sold; (ix) contractual obligations binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such contractual obligations were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary;
(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Amendment No. 5 Effective
Date and otherwise permitted under Section 10.04 but only if such negative
pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agents and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; (xi)
restrictions on any non-Credit Party pursuant to the terms of any Indebtedness
of such non-Credit Party permitted to be incurred hereunder; (xii) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business; and (xiii) any restrictions on Liens imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i), (ii), (iii), (ix), (x) and (xi) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Lead Borrower, not materially more restrictive, taken as a
whole, with respect to such encumbrance and other restrictions than those prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing. Section 10.11 Financial Covenant. (a) The
Lead Borrower and its Restricted Subsidiaries shall, on any date when Global
Availability is less than the greater of (a) 10.0% of the Aggregate Commitments,
and (b) $30,000,000 (the “FCCR Test Amount”), have a Consolidated Fixed Charge
Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal quarter period
ending on the last day of the most recently ended fiscal quarter for which the
Lead Borrower was required to deliver Section 9.01 Financials, and at the end of
each succeeding fiscal quarter thereafter until the date on which Global
Availability has exceeded the FCCR Test Amount for 30 consecutive days. -179-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre187.jpg]
(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of the Lead Borrower) after the end of the relevant fiscal quarter and on or
prior to the day that is 10 Business Days after financial statements are
required to be delivered under Section 9.01 for such fiscal quarter, or with
respect to the initial date the FCCR Test Amount is not exceeded, within 10
Business Days after the Lead Borrower and its Restricted Subsidiaries become
subject to testing the financial covenant under paragraph (a) of this Section
10.11 (such 10-Business Day period being referred to herein as the “Interim
Period”) will, at the request of the Lead Borrower, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with such financial covenant at the end of such fiscal quarter and
applicable subsequent periods which include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) Specified Equity Contributions may be
made no more than two times in any twelve fiscal month period and no more than
five times after the Amendment No. 5 Effective Date, (b) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrowers to be in pro forma compliance with such financial covenant,
(c) the Borrowers shall not be permitted to borrow hereunder or request the
issuance of Letters of Credit during the Interim Period until the relevant
Specified Equity Contribution has been made, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents, (e) there shall be no pro forma reduction in Indebtedness with
the proceeds of any Specified Equity Contribution for determining compliance
with the financial covenant for the fiscal quarter with respect to which such
Specified Equity Contribution is made and (f) until the last Business Day of the
Interim Period, neither the Administrative Agent nor any Lender shall have any
right to accelerate the Loans or terminate the Commitments, and none of the
Administrative Agent nor any Lender shall have any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Credit
Documents that would be available on the basis of an Event of Default resulting
from the failure to comply with Section 10.11(a). ARTICLE 11 Events of Default.
Upon the occurrence of any of the following specified events (each, an “Event of
Default”): Section 11.01 Payments. Any Borrower shall (i) default in the payment
when due of any principal of any Loan or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or Section 11.02 Representations, etc. Any
representation, warranty or statement made or deemed made by any Credit Party
herein or in any other Credit Document or in any certificate delivered to the
Administrative Agent or any Lender pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made and
such incorrect representation, warranty or statement shall remain untrue in such
material respect (solely to the extent capable of being cured) for a period of
30 days following the earlier of (x) any Credit Party’s knowledge of such
default or (y) written notice to the Lead Borrower from the Administrative Agent
or the Required Lenders. Section 11.03 Covenants. Holdings, the Lead Borrower or
any of its Restricted Subsidiaries shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
9.01(f)(i), 9.02(b), 9.04 (as to the Lead Borrower), 9.11, 9.14(a), 9.17(c),
(d), (e), (f), (g) or (h) (other than any such default which is not directly
caused by the action or inaction of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries, which such default shall be subject to clause (iii)
below), 9.19 or Article 10, (ii) fail to deliver a Borrowing Base Certificate
required to be delivered pursuant to Section 9.17(a) within five (5) Business
Days of the date such Borrowing Base Certificate is required to be delivered
(other than during the occurrence of a Liquidity Event, in which case such
period shall be three (3) Business Days), (iii) default in the due performance
or observance by it of any other term, covenant or agreement contained in this
Agreement or in any other Credit Document (other than those set forth in
Sections 11.01 and 11.02), and such default shall continue unremedied for a
period of 30 days after written notice thereof to the Lead Borrower by the
Administrative Agent or the Required Lenders; or -180-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre188.jpg]
Section 11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or
any of its Restricted Subsidiaries shall (x) default in any payment of any
Indebtedness (other than Indebtedness under this Agreement) beyond the period of
grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than Indebtedness
under this Agreement) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity or (ii) any Indebtedness (other than Indebtedness under this Agreement)
of Holdings, the Lead Borrower or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; provided that (A) it shall not be a Default or an Event of
Default under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least equal to
the Threshold Amount and (B) the preceding clause (ii) shall not apply to
Indebtedness that becomes due as a result of a voluntary sale or transfer of, or
Recovery Event with respect to, the property or assets securing such
Indebtedness, if such sale or transfer or Recovery Event is otherwise permitted
hereunder; or Section 11.05 Bankruptcy, etc. (a) Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) shall,
to the extent applicable, commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”) or commence analogous
case, proceeding, step or procedure in any jurisdiction (including any
application for the winding-up or dissolution) under any Debtor Relief Law; or
an involuntary case or proceeding under any Debtor Relief Law is commenced
against Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary), and (except in the case of an administrator
appointed by the directors of an Australian Credit Party under the Corporations
Act) the petition is not controverted within 21 days, or is not dismissed within
60 days (or is rejected or dismissed on grounds of insufficiency of assets),
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code), receiver, interim receiver, receiver-manager, trustee, liquidator,
administrator, examiner, monitor, judicial manager or similar officer is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary), or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) commences any
other case or proceeding under any Debtor Relief Law or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), or there is commenced against Holdings, the Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) any such case
or proceeding which remains undismissed for a period of 60 days (or is rejected
or dismissed on grounds of insufficiency of assets), or Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) is adjudicated, or is deemed for the purposes of any applicable law
to be, insolvent or bankrupt; or any order of relief or other order approving
any such case or proceeding is entered; or Holdings, the Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) suffers any
appointment of any custodian, receiver, interim receiver, receiver-manager,
trustee, liquidator, administrator, examiner, monitor, judicial manager or the
like for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) makes a general
assignment for the benefit of creditors; or any corporate, limited liability
company or similar action is taken by Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for the purpose
of effecting any of the foregoing. (b) UK Insolvency. Any UK Insolvency Event
occurs with respect to any UK Credit Party. (c) French Insolvency. Any French
Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due (as interpreted, in respect of
each French Credit Party, in accordance with Article L. 621-1 of France’s
Commercial Code, as amended). (d) Singapore Insolvency. (a) Any Singapore Credit
Party is or is presumed or deemed to be unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of -181-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre189.jpg]
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness; or
(b) if in respect of any Singapore Credit Party, (i) the value of its assets is
less than its liabilities (taking into account contingent and prospective
liabilities); or (ii) a moratorium is declared in respect of any of its
indebtedness. (e) Declared Company. A Singapore Credit Party is declared by the
Minister for Finance to be a company to which Part IX of the Companies Act,
Chapter 50 of Singapore applies. (f) Hong Kong Insolvency. (i) Any Hong Kong
Credit Party is or is presumed or deemed to be unable or admits inability to pay
its debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness; or (ii) the value of the assets of any Hong Kong Credit Party is
less than its liabilities (taking into account contingent and prospective
liabilities) or (iii) a moratorium is declared in respect of any indebtedness of
any Hong Kong Credit Party. (g) Hong Kong Insolvency Proceedings. Any corporate
action, legal proceedings or other procedure or step is taken in relation to:
(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision or reorganisation (by way
of voluntary agreement, scheme of arrangement or otherwise) of any Hong Kong
Credit Party; (ii) a composition or arrangement with any creditor of any Hong
Kong Credit Party, or any assignment for the benefit of creditors generally of
any Hong Kong Credit Party or class of such creditors; (iii) the appointment of
a liquidator, receiver, administrator, administrative receiver, compulsory
manager, provisional supervisor or other similar officer in respect of any Hong
Kong Credit Party or any of its assets; or (iv) enforcement of any Lien over any
assets of any Hong Kong Credit Party, or any analogous procedure or step is
taken in any jurisdiction. Clause (i) of this Section 11.05(g) shall not apply
to any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 60 days of commencement. Section 11.06 ERISA; Foreign
Pension Plans. (i) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (ii) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (iii) a Foreign Pension Plan or a Canadian Pension Plan has
failed to comply with, or be funded in accordance with, applicable law which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(iv) the Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect, or (v) a Canadian Pension Event
has occurred that has resulted or would reasonably be expected to result in a
Material Adverse Effect. Section 11.07 Security Documents. Any of the Security
Documents shall cease to be in full force and effect, or shall cease to give the
applicable Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation (to the extent provided therein), a perfected (or the
equivalent with respect to Foreign Credit Parties under applicable law) security
interest, to the extent required by the Credit Documents, in, and Lien on, a
material portion of the Collateral or a material portion of the Revolver
Priority Collateral (in each case, other than as a result of the failure of the
applicable Collateral Agent to file continuation statements or the failure of
the applicable Collateral Agent or the collateral agent under the Term Loan
Credit Agreement to maintain possession of possessory collateral delivered to
it), in favor of the applicable Collateral Agents, superior to and prior to the
rights of all third Persons (except as permitted by Section 10.01), and subject
to no other Liens (except as permitted by Section 10.01)); or Section 11.08
Credit Agreement; Guaranty. (a) Credit Agreement. This Agreement or any
provision thereof shall cease to be in full force or effect as to any Credit
Party, or any Credit Party or any Person acting for or on behalf of such Credit
Party shall deny or disaffirm in writing such Credit Party’s obligations under
this Agreement; or (b) Guaranty. Any Guaranty or any provision thereof shall
cease to be in full force or effect as to any Guarantor (other than a Guarantor
otherwise qualifying as an Immaterial Subsidiary, whether or not so designated),
or any Guarantor or any Person acting for or on behalf of such Guarantor shall
deny or disaffirm in writing such -182-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre190.jpg]
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor (other than a Guarantor otherwise qualifying as an Immaterial
Subsidiary, whether or not so designated) shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty to which it is a party; or Section 11.09
Judgments. One or more judgments or decrees shall be entered against Holdings,
the Lead Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) of the Lead Borrower involving in the aggregate for Holdings, the
Lead Borrower and its Restricted Subsidiaries (other than any Immaterial
Subsidiary) a liability or liabilities (not paid or fully covered (other than to
the extent of any deductible) by a reputable and solvent insurance company with
respect to judgments for the payment of money) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments and decrees (to the extent not paid or
fully covered (other than to the extent of any deductible) by such insurance
company) equals or exceeds the Threshold Amount; or Section 11.10 Change of
Control. A Change of Control shall occur; then and in any such event, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent, upon the written request of the Required Lenders, shall by
written notice to the Lead Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, any Lender or the
holder of any Note to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 11.05 shall occur with respect
to the Lead Borrower, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Aggregate Commitments terminated, whereupon all Commitments of each Lender
shall forthwith terminate immediately; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) enforce, or instruct
the applicable Collateral Agents to enforce, all of the Liens and security
interests created pursuant to the Security Documents; (iv) enforce each
Guaranty, (v) terminate, reduce or condition any Revolving Commitment, or make
any adjustment to any Borrowing Base and (vi) require the Credit Parties to Cash
Collateralize LC Obligations, and, if the Credit Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolving
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 7.01 are satisfied). Section 11.11 Application of Funds.
After the exercise of remedies provided for above (or after the Loans have
automatically become immediately due and payable and the LC Exposure has
automatically been required to be Cash Collateralized as set forth above): (a)
any amounts received on account of the Obligations (other than proceeds of the
Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(j), be
applied ratably by the Administrative Agent, separately in respect of each
Subfacility, in the following order: First, to the payment of all reasonable
costs and out-of-pocket expenses, fees, commissions and taxes of such sale,
collection or other realization, if any, including, without limitation,
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith; Second, to the payment of all other reasonable costs
and out-of-pocket expenses of such sale, collection or other realization
including, without limitation, costs and expenses and all costs, liabilities and
advances made or incurred by the other Secured Creditors in connection therewith
(other than in respect of Secured Bank Product Obligations); Third, in the case
of the U.S. Subfacility only, to interest then due and payable on the U.S.
Borrowers’ Swingline Loans; -183-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre191.jpg]
Fourth, (x) in the case of the U.S. Subfacility only, to the principal balance
of the Swingline Loans outstanding until the same has been prepaid in full and
(y) the principal balance of Protective Advances outstanding, until paid in
full; Fifth, to interest then due and payable on Revolving Loans and other
amounts due pursuant to Sections 3.01, 3.02 and 5.01; Sixth, to Cash
Collateralize all LC Exposures (to the extent not otherwise Cash Collateralized
pursuant to the terms hereof) plus any accrued and unpaid interest thereon;
Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;
Eighth, to all other Obligations pro rata; and Ninth, the balance, if any, as
required by the Intercreditor Agreement or any Additional Intercreditor
Agreement or, in the absence of any such requirement, to the Person lawfully
entitled thereto (including the applicable Credit Party or its successors or
assigns). Notwithstanding the foregoing, (a) no amounts shall be applied to any
FILO Subfacility at any time when Obligations remain outstanding under any other
Subfacility, and (b) in no event will any amounts received from a Foreign Credit
Party be applied to any such amounts with respect to the U.S. FILO Subfacility
or the U.S. Subfacility. Amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Amounts distributed
with respect to any Secured Bank Product Obligations shall be the lesser of the
maximum Secured Bank Product Obligations last reported to the Administrative
Agent or the actual Secured Bank Product Obligations as calculated by the
methodology reported to the Administrative Agent for determining the amount due.
The Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Creditor. If a Secured Creditor fails to deliver such calculation within
five days following request by the Administrative Agent, the Administrative
Agent may assume the amount to be distributed is zero. In the event that any
such proceeds are insufficient to pay in full the items described in clauses
First through Eighth of this Section 11.11(a), the Credit Parties shall remain
liable for any deficiency. Notwithstanding the foregoing provisions, this
Section 11.11(a) is subject to the provisions of the Intercreditor Agreement and
any Additional Intercreditor Agreement. (b) any proceeds of U.S. Collateral
received by the Administrative Agent shall be applied ratably in the following
order: First, to the payment of all reasonable costs and out-of-pocket expenses,
fees, commissions and taxes of such sale, collection or other realization
including, without limitation, compensation to the Administrative Agent and its
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Administrative Agent in connection therewith due from the U.S. Borrowers;
Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith -184-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre192.jpg]
(other than in respect of Secured Bank Product Obligations or the Guaranty by
the U.S. Borrowers of the Obligations of the Foreign Credit Parties) due from
the U.S. Borrowers; Third, to interest then due and payable on the Lead
Borrower’s Swingline Loan; Fourth, to the principal balance of the Swingline
Loan and U.S. Protective Advances outstanding until the same has been prepaid in
full; Fifth, to interest then due and payable on Revolving Loans under the U.S.
Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;
Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon; Seventh, to the principal balance of Revolving Borrowings
under the U.S. Subfacility then outstanding and all Obligations of the U.S.
Borrowers on account of Noticed Hedges with Secured Creditors, pro rata; Eighth,
to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the Foreign Credit
Parties; Ninth, to the payment of all other reasonable costs and out-of-pocket
expenses of such sale, collection or other realization including, without
limitation, costs and expenses and all costs, liabilities and advances made or
incurred by the other Secured Creditors in connection therewith (other than in
respect of Secured Bank Product Obligations) due from the Foreign Credit
Parties; Tenth, to the principal balance of Protective Advances under each
Foreign Primary Subfacility outstanding until the same has been prepaid in full;
Eleventh, to interest then due and payable on Revolving Loans under each Foreign
Primary Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and
5.01; Twelfth, to the principal balance of Revolving Borrowings under the
Foreign Primary Subfacilities then outstanding and all Obligations of the
Foreign Credit Parties on account of Noticed Hedges with Secured Creditors, pro
rata; Thirteenth, to interest then due and payable on U.S. FILO Loans under the
U.S. FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02 and
5.01; Fourteenth, to the principal balance of U.S. FILO Loans under the U.S.
FILO Subfacility then outstanding; Fifteenth, to interest then due and payable
on Canadian FILO Loans made to the Canadian Borrowers and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01; Sixteenth, to the principal balance of
Canadian FILO Loans made to the Canadian Borrowers then outstanding;
Seventeenth, to all other Obligations pro rata; and -185-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre193.jpg]
Eighteenth, the balance, if any, as required by the Intercreditor Agreement or
any Additional Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Credit Party or its successors or assigns). In the event that any such proceeds
are insufficient to pay in full the items described in clauses First through
Seventeenth of this Section 11.11(b), the Credit Parties shall remain liable for
any deficiency. Notwithstanding the foregoing provisions, this Section 11.11(b)
is subject to the provisions of the Intercreditor Agreement and any Additional
Intercreditor Agreement. (c) any proceeds of Foreign Collateral received by the
Administrative Agent shall be applied ratably in the order specified in clauses
Eighth through Twelfth and Fifteenth through Eighteenth of clause (b) above;
provided that in no event will any amounts received from a Foreign Credit Party
be applied to any such amounts with respect to the U.S. FILO Subfacility or the
U.S. Subfacility. Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section 11.11. ARTICLE 12 The Administrative Agent. Section 12.01
Appointment and Authorization. (a) Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
12 (other than Sections 12.08, 12.10 and 12.11) are solely for the benefit of
the Administrative Agent, the Issuing Banks and the Lenders, and neither the
Lead Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. (b) Each of the Lenders (on behalf of
itself and its Affiliates, including in its capacity as Secured Bank Product
Provider) hereby irrevocably appoints and authorizes each Collateral Agent
(including the Administrative Agent in its capacity as U.S. Collateral Agent,
European Collateral Agent and German Collateral Agent) to act as the agent and,
to the extent relevant, security trustee of such Lender hereunder and under the
other Credit Documents for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto, it being understood that the provisions of this Article 12
apply to the Collateral Agents in their capacity as such and references to
Administrative Agent in the rest of this Article 12 shall be interpreted
accordingly to include references to each Collateral Agent (including in any
Collateral Agent’s capacity as trustee of any trust under the Security
Documents). Each Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent or applicable Collateral
Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article 12 and Article 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and/or each
Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Guaranteed Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders. (c) The Lenders hereby
authorize the Administrative Agent and each applicable Collateral Agent to enter
into the Intercreditor Agreements, any Additional Intercreditor Agreement, any
Pari Passu Intercreditor Agreement (to the extent requested by the applicable
Pari Passu Representative) and any other intercreditor agreement or arrangement
or supplement thereto permitted under this Agreement without any further consent
by any Lender and any such intercreditor agreement shall be binding upon the
Lenders. -186-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre194.jpg]
Section 12.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub- agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Section 12.03
Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any
Credit Document or applicable law; (c) shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the Lead
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; (d) shall not be liable to any Lender for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 11 and Section 13.12) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Lead Borrower or a Lender; and (e) shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Articles 6A or 6B or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. Section 12.04 Reliance by Administrative
Agent. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the -187-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre195.jpg]
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable, in the absence of its own gross
negligence, bad faith or willful misconduct in selecting such counsel,
accountants or other experts, for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Section
12.05 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or the Documentation Agent shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. Section 12.06 Non-reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.
Section 12.07 Indemnification by the Lenders. To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or any Collateral Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or any Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Loans held by each Lender or, if
the Loans have been repaid in full, based on the amount of outstanding Loans
held by each Lender immediately prior to such repayment in full) of (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or any
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or any
Collateral Agent (or any such sub-agent) in connection with such capacity. For
the avoidance of doubt, this Section 12.07 does not expand or limit any
obligation of any Credit Party under this Agreement. Section 12.08 Rights as a
Lender. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Lead Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. Section 12.09 Administrative Agent May
File Proofs of Claim; Credit Bidding. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Credit Party, the Administrative Agent (irrespective of whether the principal of
any Loan or LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, LC Exposure and all other Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Sections 4.01 and 13.01)
allowed in such judicial proceeding; and -188-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre196.jpg]
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator, judicial manager, or other similar
official in any such judicial proceeding is hereby authorized by each Lender and
each Issuing Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any Issuing Bank or in
any such proceeding. The Secured Creditors hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar laws in any other
jurisdictions to which a Credit Party is subject or (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Creditors shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(vii) of Section 13.12 of this
Agreement), and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action. Section 12.10 Resignation of the Agents. (a) The Administrative
Agent (including as Collateral Agent) and any Collateral Agent may at any time
give notice of its resignation to the Lenders and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the Lead Borrower’s consent (other than during the existence of an Event of
Default under Section 11.01 or 11.05), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States or, in the case of a Collateral Agent, such other
third party providing agency services as may be acceptable to the Required
Lenders and consented to by the Lead Borrower (other than during the existence
of an Event of Default under Section 11.01 or 11.05). If no such successor shall
have been so appointed by the Required Lenders (and consented to by the Lead
Borrower, to the extent so required) and shall have accepted such appointment
within 30 days after such retiring Agent gives notice of its resignation, then
such retiring Agent may, with the Lead Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01 or 11.05), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and -189-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre197.jpg]
the Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) such retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by such retiring Agent on behalf of the
Lenders under any of the Credit Documents, then such retiring Agent shall
continue to hold such collateral security solely for purposes of maintaining the
Secured Creditors’ security interest thereon until such time as a successor
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through such retiring Agent shall instead be made
by or to each Lender directly, until such time as the Required Lenders (with the
consent of the Lead Borrower, to the extent so required) appoint a successor
Agent as provided for above in this Section 12.10. Upon the acceptance of a
successor’s appointment hereunder (which, in the case of any third party
providing services as a Collateral Agent hereunder may require the entry into
such customary documentation reasonably satisfactory to the Lead Borrower as
such third party provider shall require, including without limitation in certain
jurisdictions a security trust deed or similar arrangement), such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of such retiring Agent, and such retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this Section
12.10). After such retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article 12 and Section 13.01 shall
continue in effect for the benefit of such retiring Agent, its sub- agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while such retiring Agent was acting as an Agent
hereunder. (b) Any resignation by JPMCB as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline
Loans to the extent that JPMCB is acting in such capacity at such time. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring lender of the Swingline Loans and
(ii) the retiring lender of the Swingline Loans shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents.
Section 12.11 Collateral Matters and Guaranty Matters. (a) The Lenders and the
Issuing Banks irrevocably authorize the Administrative Agent and the Collateral
Agents, as applicable (and subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement), (i) to release any Lien
on any property granted to or held by the Collateral Agents under any Credit
Document (A) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (i) contingent indemnification obligations and
expense reimbursement obligations which are not then due and payable and (ii)
Secured Bank Product Obligations except to the extent then due and payable and
then entitled to payment in accordance with Section 11.11) and the expiration or
termination of all Letters of Credit (unless Cash Collateralized or backstopped
on terms reasonably satisfactory to the Administrative Agent), (B) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Credit Document to a Person that is not a Credit Party, (C)
subject to Section 13.12, if approved, authorized or ratified in writing by the
Required Lenders, (D) that constitutes “Excluded Collateral” (as such term is
defined in the applicable Security Document), (E) if the property subject to
such Lien is owned by a Subsidiary Borrower or Subsidiary Guarantor, subject to
Section 13.12, upon release of such Subsidiary Borrower or Subsidiary Guarantor
from its obligations under this Agreement and the applicable Guaranty Agreements
pursuant to clause (ii) below, or (F) in the case of any Australian Credit
Party, Singapore Credit Party or UK Credit Party, to release any property (other
than any Collateral of the type that would constitute Revolver Priority
Collateral if such Non-U.S. Credit Parties were party to the Intercreditor
Agreement) at the request of the Lead Borrower in connection with any Lien
permitted by Section 10.01, provided that it is agreed that none of the
Administrative Agent or the Collateral Agents shall be obliged to agree to such
request if such Agent reasonably determines that such release would reasonably
be expected to negatively impact the protections or remedies of the Secured
Creditors, generally in their capacities as secured creditors of such Credit
Party, under the relevant Security Documents; -190-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre198.jpg]
(ii) to (x) release any Subsidiary Borrower from its obligations under this
Agreement or any Subsidiary Guarantor from its obligations under the applicable
Guaranty Agreements if such Person ceases to be a Restricted Subsidiary or, in
the case of a Subsidiary Guarantor that is a Wholly-Owned Domestic Subsidiary,
becomes an Excluded Subsidiary, in each case as a result of a transaction
permitted hereunder; provided, that (i) no Credit Party will dispose of a
minority interest in any Subsidiary Guarantor for the primary purpose of
releasing such Subsidiary Guarantor from its obligations under the Credit
Documents as determined by the Lead Borrower in good faith and (ii) the release
of any Subsidiary Guarantor from its obligations under the Guaranty Agreement if
such Subsidiary Guarantor becomes an Excluded Subsidiary as a result of becoming
a non-Wholly-Owned Subsidiary shall only be permitted if, at the time such
Guarantor becomes a non-Wholly-Owned Subsidiary, after giving pro forma effect
to such release and the consummation of the transaction that causes such Person
to become a non-Wholly-Owned Subsidiary, the Lead Borrower is deemed to have
made a new Investment in such Person for purposes of Section 10.05 (as if such
Person were then newly acquired) in an amount equal to the portion of the fair
market value of the net assets of such Person attributable to the Lead
Borrower’s equity interest therein as estimated by the Lead Borrower in good
faith and such Investment is permitted pursuant to Section 10.05 at such time,
or (y) in the case of any Subsidiary Borrower or Subsidiary Guarantor under any
Subfacility other than the U.S. Subfacility and the U.S. FILO Subfacility, to
release such Subsidiary Borrower or Subsidiary Guarantor in the event the
Commitments in respect of the applicable Subfacility are terminated in full
hereunder at the option of the Lead Borrower; (iii) at the request of the Lead
Borrower, to subordinate any Lien on any property (other than any assets
included in the Borrowing Base) granted to or held by the Collateral Agents or
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Sections 10.01(iv)(y), (vi), (xiv), (xxxviii),
(xlii) or (xliii) or any other Lien that is permitted by Section 10.01 to be
senior to the Lien securing the Obligations or to release any Lien securing the
Obligations upon the incurrence of any Lien permitted by Section 10.01 with
respect to specified assets (other than any assets included in the Borrowing
Base) if the Lien securing the Obligations is not allowed by the documentation
creating such Lien or related documentation; and (iv) to, without the input or
consent of the other Lenders, (1) negotiate the form of any Mortgage or other
Security Document as may be necessary or appropriate in the opinion of the
Administrative Agent and the Lead Borrower (x) in connection with any Additional
Inventory Security Action, or (y) to otherwise comply with this Agreement, and
(2) execute, deliver and perform any new Security Document or intercreditor
agreement or amendment to any Security Document or intercreditor agreement or
enter into any amendment to the Security Documents or intercreditor agreement as
may be necessary or appropriate in the opinion of the Administrative Agent and
the Lead Borrower. (b) Upon request by the Administrative Agent or any
Collateral Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s or the Collateral Agents’, as applicable, authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11. Section 12.12 Bank Product Providers. Each Secured Bank
Product Provider, by delivery of a notice to the Administrative Agent of such
agreement, agrees to be bound by this Article 12. Each such Secured Bank Product
Provider shall indemnify and hold harmless the Administrative Agent and the
Collateral Agents, to the extent not reimbursed by the Credit Parties, against
all claims that may be incurred by or asserted against the Administrative Agent
and the Collateral Agents in connection with such provider’s Secured Bank
Product Obligations. Section 12.13 Withholding Taxes. To the extent required by
any applicable law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If -191-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre199.jpg]
the Internal Revenue Service or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any Credit Party pursuant to Section 5.01 and without
limiting or expanding the obligation of any Credit Party to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. Section 12.14 Solidary Interests/Quebec
Liens (Hypothecs). For the purposes of holding any security granted by any
Canadian Credit Party pursuant to the laws of the Province of Quebec, each
Lender and Agent hereby irrevocably appoints and authorizes the Administrative
Agent to act as the hypothecary representative (in such capacity, the
“Hypothecary Representative”) for all present and future Secured Creditors as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Hypothecary
Representative under any hypothec. The Hypothecary Representative shall: (a)
have the sole and exclusive right and authority to exercise, except as may be
otherwise specifically restricted by the terms hereof, all rights and remedies
given to it pursuant to any hypothec, pledge, applicable laws or otherwise, (b)
benefit from and be subject to all provisions hereof with respect to the
Administrative Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec or pledge on such terms and
conditions as it may determine from time to time. Any person who becomes a
Lender shall, by its execution of an Assignment and Assumption, be deemed to
have consented to and confirmed the Administrative Agent as the hypothecary
representative as aforesaid and to have ratified, as of the date it becomes a
Lender, all actions taken by the Hypothecary Representative in such capacity.
The substitution of the Administrative Agent pursuant to the provisions of this
Article 12 shall also constitute the substitution of the Hypothecary
Representative. To the extent necessary or useful, the parties hereby waive the
application of Section 32 of the Act respecting the special powers of legal
persons (Québec), and of Articles 1310 and 2147 of the Civil Code of Québec.
Section 12.15 Parallel Debt. (a) Each Canadian Credit Party, Asian Credit Party,
French Credit Party, German Credit Party and European Credit Party (for the
purpose of this Section 12.15, the “Non-U.S. Credit Parties”) hereby irrevocably
and unconditionally undertakes (and to the extent necessary undertakes in
advance) to pay to the German Collateral Agent amounts equal to any amounts
owing from time to time by such Non-U.S. Credit Party to any Secured Creditors
under this Agreement and any other Credit Document as and when those amounts are
due under any Credit Document (such payment undertakings under this Section
12.15 and the obligations and liabilities resulting therefrom being the
“Parallel Debt”). (b) The German Collateral Agent shall have its own independent
right to demand payment of the Parallel Debt by each Non-U.S. Credit Party. Each
Non-U.S. Credit Party and the German Collateral Agent acknowledges that the
obligations of each Non-U.S. Credit Party under this Section 12.15 are several,
separate and independent (selbständiges Schuldanerkenntnis) from, and shall not
in any way limit or affect, the corresponding obligations of each Non-U.S.
Credit Party to any Secured Creditor under this Agreement or any other Credit
Document (the “Corresponding Debt”) nor shall the amounts for which each
Non-U.S. Credit Party are liable under this Section 12.15 be limited or affected
in any way by its Corresponding Debt provided that: (i) the Parallel Debt shall
be decreased to the extent that the Corresponding Debt has been irrevocably paid
or discharged (other than, in each case, contingent obligations); (ii) the
Corresponding Debt shall be decreased to the extent that the Parallel Debt -192-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre200.jpg]
has been irrevocably paid or discharged; (iii) the amount of the Parallel Debt
shall at all times be equal to the amount of the Corresponding Debt; (iv) the
Parallel Debt will be payable in the currency or currencies of the Corresponding
Debt; and (v) for the avoidance of doubt, the Parallel Debt will become due and
payable at the same time when the Corresponding Debt becomes due and payable.
(c) The security granted under any German Security Document with respect to the
Parallel Debt is granted to the German Collateral Agent in its capacity as sole
creditor of the Parallel Debt. (d) Without limiting or affecting the German
Collateral Agent’s rights against any Non-U.S. Credit Party (whether under this
Agreement or any other Credit Document), each Non-U.S. Credit Party acknowledges
that: (i) nothing in this Agreement shall impose any obligation on the German
Collateral Agent to advance any sum to any Non-U.S. Credit Party or otherwise
under any Credit Document; and (ii) for the purpose of any vote taken under any
Credit Document, the German Collateral Agent shall not be regarded as having any
participation or commitment other that those which it has in its capacity as a
Lender. (e) The Parallel Debt shall remain effective in case a third person
should assume or be entitled, partially or in whole, to any rights of any of the
Secured Creditors under any Credit Documents, be it by virtue of assignment,
assumption or otherwise. (f) All monies received or recovered by the German
Collateral Agent pursuant to this Agreement and all amounts received or
recovered by the German Collateral Agent from or by the enforcement of any
security granted to secure the Parallel Debt shall be applied in accordance with
this Agreement. Section 12.16 Administration of Security granted pursuant to
German Security Documents. In relation to the German Security Documents the
following additional provisions shall apply: (a) The German Collateral Agent,
with respect to the part of the Collateral secured pursuant to the German
Security Documents or any other Collateral created under German law (“German
Collateral”), shall: (i) hold, administer and realise such German Collateral
that is transferred or assigned by way of security
(Sicherungseigentum/Sicherungsabtretung) or otherwise granted to it and is
creating or evidencing a non-accessory security right (nicht akzessorische
Sicherheit) in its own name as trustee (Treuhänder) for the benefit of the
Secured Creditors; and (ii) hold, administer, and realise any such German
Collateral that is pledged (verpfändet) or otherwise transferred to the German
Collateral Agent and is creating or evidencing an accessory security right
(akzessorische Sicherheit) as agent. (b) With respect to the German Collateral,
each Secured Creditor hereby authorizes and grants a power of attorney, and each
future Secured Creditor by becoming a party to this Agreement authorizes, and
grants a power of attorney (Vollmacht) to the German Collateral Agent (whether
or not by or through employees or agents) to: (i) accept as its representative
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such Secured Creditors in connection with the German
Security Documents and to agree to and execute on its behalf as its
representative (Stellvertreter) any amendments and/or alterations to any German
Security Documents or any other agreement related to such German Collateral
which creates a pledge or any other accessory security right (akzessorische
Sicherheit) including the release or confirmation of release of such security;
(ii) execute on behalf of itself and the Secured Creditors where relevant and
without the need for any further referral to, or authority from, the Secured
Creditors or any other person all necessary releases of any such German
Collateral secured under the German Security Documents or any other agreement
related to such German Collateral; (iii) realise such Collateral in accordance
with the German Security Documents or any other agreement securing such German
Collateral; (iv) make, receive all declarations and statements and undertake all
other necessary actions and measures which are necessary or desirable in
connection with such German Collateral or the German Security Documents or any
other agreement securing the German Collateral; (v) take such action on its
behalf as may from time to time be authorized under or in accordance with the
German Security Documents; and (vi) exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the Secured
Creditors under the German Security Documents together with such powers and
discretions as are reasonably incidental thereto. -193-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre201.jpg]
(c) Each of the Secured Creditors agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any German Security Document, the relationship of the Secured Creditors to
the German Collateral Agent shall be construed as one of principal and agent
but, to the extent permissible under the laws of Germany, all the other
provisions of this Agreement shall have full force and effect between the
parties hereto. Each Secured Creditor hereby ratifies and approves, and each
future Secured Creditor by becoming a party to this Agreement ratifies and
approves, all acts and declarations previously done by the German Collateral
Agent on such person’s behalf (including for the avoidance of doubt the
declarations made by the German Collateral Agent as representative without power
of attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) on behalf and for the benefit of each Secured Creditor as
future pledgee or otherwise). Section 12.17 Certain ERISA Matters. (a) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Credit Party, that at least one of
the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3 101, as modified by Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans in connection with such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement, (ii) the
prohibited transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
applicable requirements of such exemption are satisfied, with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, (iii) (A)
such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and
-194-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre202.jpg]
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto). ARTICLE 13 Miscellaneous. Section
13.01 Payment of Expenses, etc. (a) The Credit Parties hereby jointly and
severally agree, from and after the Amendment No. 5 Effective Date, to: (i) pay
all reasonable invoiced out-of-pocket costs and expenses of the Agents and
Issuing Banks (limited, in the case of legal expenses, to the reasonable fees
and disbursements of one primary counsel to all Agents and Issuing Banks and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution and delivery of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein, (y) the administration hereof and thereof and any amendment,
waiver or consent relating hereto or thereto (whether or not effective) and (z)
their syndication efforts with respect to this Agreement; (ii) pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents, each Lender
and each Issuing Bank in connection with the enforcement of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents, Lenders and Issuing Banks
to be retained by the Administrative Agent and, if reasonably necessary, one
local counsel in any relevant jurisdiction (which may include a single firm of
counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest where any Indemnified Person affected by such
conflict informs the Lead Borrower of such conflict, of a single additional firm
of counsel for all similarly situated affected Indemnified Persons) and (iii)
indemnify each Agent and each Lender, each Issuing Bank and their respective
Affiliates, and the officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, any
Issuing Bank or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Amendment No. 5 Transactions or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the Environment
relating in any way to any Real Property owned, leased or operated, at any time,
by the Lead Borrower or any of its Subsidiaries; the generation, storage,
transportation, handling, Release or threat of Release of Hazardous Materials by
the Lead Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Lead Borrower or any of its Subsidiaries; the
non-compliance by the Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any Environmental Claim asserted against the Lead Borrower,
any of its Subsidiaries or relating in any way to any Real Property at any time
owned, leased or operated by the Lead Borrower or any of its Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Person (but excluding in each case (and
each Indemnified Person, by accepting the benefits hereof, agrees to promptly
refund or return any indemnity received hereunder to the extent it is later
determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by the Lead Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person (other -195-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre203.jpg]
than claims against any Agent solely in its capacity as such or in its
fulfilling such role)). To the extent that the undertaking to indemnify, pay or
hold harmless any Agent, any Issuing Bank or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. This Section 13.01(a)
shall not apply with respect to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc. arising from a non-Tax claim.
(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems. (c) No party
hereto (and no Indemnified Person or any Subsidiary or Affiliate of Holdings or
the Borrower) shall be responsible to any other party hereto (or any Indemnified
Person or any Subsidiary or Affiliate of Holdings or the Borrower) for any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(c) shall limit the Credit Parties’ indemnity obligations to the
extent that such indirect, special, punitive or consequential damages are
included in any claim by a third party unaffiliated with any Indemnified Person
with respect to which the applicable Indemnified Person is entitled to
indemnification under Section 13.01(a). Section 13.02 Right of Set-off. (a) In
addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Issuing Bank or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Lead Borrower or any of its Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured. Notwithstanding the foregoing, no set
off or application of assets of Foreign Credit Parties may be applied to any
amounts with respect to the U.S. FILO Subfacility or the U.S. Subfacility. (b)
NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR ANY
OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR COUNTERCLAIM
OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE
CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENTS PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE -196-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre204.jpg]
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS AND THE ADMINISTRATIVE
AGENT HEREUNDER. Section 13.03 Notices. (a) Except as otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including telegraphic, telex, telecopier, cable
communication or electronic transmission) and mailed, telegraphed, telexed,
telecopied, cabled, delivered or transmitted: if to any Credit Party, c/o Vertiv
Group Corporation, 1050 Dearborn Drive, Columbus, OH 43085, Attention: Lynne
Maxeiner, Vice President, Global Treasury and Investor Relations; if to any
Lender, at its address specified on Schedule 13.03 or in writing to the
Administrative Agent; and if to the Administrative Agent, at the Notice Office,
and in connection with the Asian Subfacility, to JPMorgan Chase Bank, N.A. Hong
Kong Branch, One @ Changi City, 1 Changi Business Park Central 1 Floor 9,
Singapore 486036 Telephone Number: +65 6801 3720 / +65 6801 3973, Fax Number:
+65 67224022, Email: loan.agency.services.asia@jpmorgan.com, Attn: Loan Agency
Services Asia; or, as to any Credit Party or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in its Administrative Questionnaire. (b) Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Administrative Agent. Each of the
Administrative Agent, the Lead Borrower or Holdings may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. (c)
Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient. Section
13.04 Benefit of Agreement; Assignments; Participations, etc. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 13.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Transferees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) the Lead Borrower; provided that, the Lead
Borrower shall be deemed to have consented to an assignment unless it shall have
objected thereto by written notice to the Administrative Agent within -197-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre205.jpg]
ten (10) Business Days after having received notice thereof; provided that no
consent of the Lead Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing under Section 11.01 or 11.05, any other Eligible Transferee;
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; (C) each applicable Issuing Bank (solely for the assignment
that increases the obligations of the assignees to participate in exposure under
one or more Letters of Credit (whether or not outstanding)); and (D) the
Swingline Lender, in the case of assignments of the U.S. Subfacility. (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the Lead
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11.01 or 11.05; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of
Commitments or Loans of a single class; (C) [reserved]; (D) the parties to each
assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants, together with the payment by the assignee of a
processing and recordation fee of $3,500; (E) any assignee (other than an
Approved Fund) shall be a French Authorized Lender in the case of an assignment
of French Revolving Commitments or French Revolving Loans, a French Authorized
Issuing Bank in the case of an assignment of LC Exposure with respect to any
Letter of Credit issued for the account of or benefit of any French Subsidiary,
and an Irish Authorized LC Issuer in the case of an assignment of LC Exposure
with respect to any Letter of Credit issued for the account of or benefit of any
Irish Subsidiary; (F) no assignment of an interest under the French Subfacility
shall be effected to an assignee incorporated, domiciled, established or acting
in all or in part through an office in a Non-Cooperative Jurisdiction, without
the prior written consent of the Lead Borrower; and (G) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. -198-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre206.jpg]
(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 5.01 and 13.01). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below. (iv) The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Lender, as to its own positions only, and any Issuing Bank, at
any reasonable time and from time to time upon reasonable prior notice. (v) Upon
its receipt of (x) a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this clause (b) and any written
consent to such assignment required by this clause (b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this clause (v). (c) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more Eligible Transferees (a “Participant”), in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including
participations in Letters of Credit) owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
requires the consent of each Lender or each adversely affected Lender and that
directly affects such Participant. Each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 and 5.01 (subject to the
requirements and limitations therein (it being understood that the documentation
required under Section 5.01(b) and (c) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section
13.04; provided that such Participant (A) shall be subject to the provisions of
Section 3.03 as if it were an assignee pursuant to clause (b) of this Section
13.04; and (B) shall not be entitled to receive any greater payment under
Section 3.01 or 5.01, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the -199-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre207.jpg]
provisions of Section 3.04 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant shall be
subject to Section 3.03 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Credit Document) to any Person except to the extent such disclosure is
necessary to establish that such Commitments, Loans, Letters of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (d) [Reserved]. (e) Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank or any central banking authority in support of borrowings made by
such Lender from such Federal Reserve Bank or any such central banking authority
and, with prior notification to the Administrative Agent (but without the
consent of the Administrative Agent or the Borrowers), any Lender which is a
fund may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (e) shall
release the transferor Lender from any of its obligations hereunder. (f) Each
Lender acknowledges and agrees to comply with the provisions of this Section
13.04 applicable to it as a Lender hereunder. (g) The Administrative Agent shall
have the right, and the Lead Borrower hereby expressly authorizes the
Administrative Agent, to provide to any requesting Lender, the list of
Disqualified Lenders provided to the Administrative Agent by the Lead Borrower
and any updates thereto. The Lead Borrower hereby agrees that any such
requesting Lender may share the list of Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledge and agree that the Administrative Agent,
acting in its capacity as such, shall not have any responsibility or obligation
to determine whether any Lender or potential Lender is a Disqualified Lender and
the Administrative Agent shall have no liability with respect to any assignment,
transfer or participation made to a Disqualified Lender. Section 13.05 No
Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agents or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agents or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agents
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agents or any Lender to any other or
further action in any circumstances without notice or demand. Section 13.06
[Reserved]. -200-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre208.jpg]
Section 13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with U.S. GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto); provided that to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis; provided, further, that if the Lead Borrower notifies the Administrative
Agent that the Lead Borrower wishes to amend any leverage calculation or any
financial definition used therein to implement the effect of any change in U.S.
GAAP or the application thereof occurring after the Amendment No. 5 Effective
Date on the operation thereof (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then the Borrowers and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further, that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on the Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on December 15, 2018 and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease. (b) The
calculation of any financial ratios under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding- down if there is no nearest number). Section 13.08 GOVERNING LAW;
SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE RELEVANT
SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF ANY
MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENTS IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION
AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH
RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE -201-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre209.jpg]
MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION. (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. (c) EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent. Section 13.10 [Reserved]. Section 13.11 Headings
Descriptive. The headings of the several Sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement. Section 13.12
Amendment or Waiver; etc. (a) Except as expressly contemplated hereby, neither
this Agreement nor any other Credit Document nor any terms hereof or thereof may
be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the Credit Parties party hereto
or thereto, the Administrative Agent and the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions) the Guaranty Agreement and the Security Documents in accordance with
the provisions hereof and thereof without the consent of the other Credit
Parties party thereto or the Required Lenders), or the Administrative Agent with
the written consent of the Required Lenders, provided that no such change,
waiver, discharge or termination shall (i) without the prior written consent of
each Lender (and Issuing Bank, if applicable) directly and adversely affected
thereby, extend the final scheduled maturity of any Revolving Commitment, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with the waiver of the applicability of any post-default
increase in interest rates) or reduce or forgive the principal amount thereof,
(ii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
without the prior written consent of each Lender, (iii) except as otherwise
provided in the Credit Documents, release all or substantially all of the value
of the Guaranties by the Guarantors without the prior written consent of each
Lender, (iv) amend, modify or waive any pro rata sharing provision of Section
2.10, the payment waterfall provision of Section 11.11, or any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving
Commitments on the Amendment No. 5 Effective Date), in each case, without the
prior written consent of each Lender directly and adversely affected thereby,
(v) reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders without -202-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre210.jpg]
the prior written consent of each Lender (it being understood that, without the
prior written consent of the Required Lenders or Supermajority Lenders, as
applicable, additional extensions of credit pursuant to this Agreement that are
permitted by the terms hereof or that have been consented to by the Required
Lenders may be included in the determination of the Required Lenders or
Supermajority Lenders, as applicable, on substantially the same basis as the
extensions of Revolving Commitments are included on the Amendment No. 5
Effective Date), (vi) amend Section 1.04 or the definition of “Alternative
Currency” in a manner that could cause any Lender to be required to lend Loans
in an additional currency without the written consent of such Lender or (vii)
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement without the consent of each Lender; provided
further that no such change, waiver, discharge or termination shall (1) increase
the Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Aggregate Commitments shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Section 12 or any other provision of any
Credit Document as the same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agents, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agents, (4)
without the consent of an Issuing Bank or the Swingline Lender, amend, modify or
waive any provision relating to the rights or obligations of the such Issuing
Bank or Swingline Lender, (5) without the prior written consent of the
Supermajority Lenders, change the definition of the term “Global Availability,”
“Aggregate Borrowing Base,” “U.S. FILO Borrowing Base,” “U.S. Borrowing Base,”
“Canadian Borrowing Base,” “Canadian FILO Borrowing Base,” “European Borrowing
Base,” or “Borrowing Base” or any component definition used therein (including,
without limitation, the definitions of “Eligible Accounts,” “Eligible Cash” and
“Eligible Inventory”, but subject to clause (6) with respect to the component
definitions expressly listed therein) if, as a result thereof, the amounts
available to be borrowed by the Borrowers would be increased, or increase the
percentages set forth therein or add any new classes of eligible assets thereto;
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves or to add Accounts and
Inventory acquired in a Permitted Acquisition to the Borrowing Base as provided
herein, (6) without the prior written consent of the Required Lenders, change
the definition of the term “Asian Borrowing Base,” “French Borrowing Base,” or
“German Borrowing Base,” or any component definition used therein (including,
without limitation, the definitions of “Eligible Accounts,” “Eligible Cash” and
“Eligible Inventory”; provided that any such changes shall only be applicable
solely as they relate to determinations of the Asian Borrowing Base, French
Borrowing Base or German Borrowing Base, as the case may be) even if, as a
result thereof, the amounts available to be borrowed by the Borrowers would be
increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing Base
as provided herein or increase the percentages set forth therein or add any new
classes of eligible assets thereto, or (7) without the prior written consent of
the Required Subfacility Lenders, adversely affect the rights of Lenders under
such Subfacility in respect of payments hereunder in a manner different than
such amendment affects other Subfacilities. (b) If, in connection with any
proposed change, waiver, discharge or termination of any of the provisions of
this Agreement as contemplated by clauses (i) through (vii), inclusive, of the
first proviso to Section 13.12(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Lead Borrower shall have the right, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 3.04 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Commitments and/or
repay the outstanding Revolving Loans of such Lender in accordance with Section
3.04; provided that, unless the Commitments that are terminated, and Revolving
Loans repaid, pursuant to the preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto; provided further that in any event the Lead
Borrower shall not have the right to replace a Lender, terminate its Commitments
or repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a). -203-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre211.jpg]
(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i) in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12. (d) Without the consent of any other person, the applicable
Credit Party or Parties and the Administrative Agent and/or Collateral Agents
may (in its or their respective sole discretion, or shall, to the extent
required by any Credit Document) enter into any amendment or waiver of any
Credit Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Creditors, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Creditors, in
any property or so that the security interests therein comply with applicable
Requirements of Law. (e) Notwithstanding anything to the contrary herein, any
fee letter may be amended, or rights and privileges thereunder waived, in a
writing executed only by the parties thereto. (f) Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments, waivers and consents hereunder and
the Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment, waiver or consent (and the definitions of “Supermajority” and
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender. (g) Further, notwithstanding anything to the contrary
contained in this Section 13.12, if following the Amendment No. 5 Effective
Date, the Administrative Agent and any Credit Party shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents, then
the Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof. Section 13.13 Survival. All indemnities set
forth herein including, without limitation, in Sections 3.01, 3.02, 5.01, 12.07
and 13.01 shall survive the execution, delivery and termination of this
Agreement and the Notes and the making and repayment of the Obligations. Section
13.14 [Reserved]. Section 13.15 Confidentiality. (a) Subject to the provisions
of clause (b) of this Section 13.15, each Agent, each Lead Arranger, the
Documentation Agent and any Lender agrees that it will not disclose without the
prior consent of the Lead Borrower (other than to its affiliates and its and
their respective directors, officers, employees, auditors, advisors or counsel
or to another Lender if such Lender or such Lender’s holding or parent company
in its reasonable discretion determines that any such party should have access
to such information in connection with the transactions contemplated by this
Agreement and such Agent’s, Lead Arranger’s, Documentation Agent’s or Lender’s
role hereunder or investment in the Loans, provided such Persons shall be
subject to the provisions of this Section 13.15 to the same extent as such
Lender (or language substantially similar to this Section 13.15(a))) any
non-public information with respect to the Lead Borrower or any of its
Subsidiaries (other than, for the avoidance of doubt, information pertaining to
this -204-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre212.jpg]
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry) which is now or in the
future furnished by or on behalf of any Credit Party pursuant to this Agreement
or any other Credit Document, provided that each Agent, Lead Arranger and Lender
may disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 13.15(a) by such Agent,
Lead Arranger or Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body or any foreign regulatory authorities and central banking authorities
having or claiming to have jurisdiction over such Agent, Lead Arranger or Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Agent, Lead Arranger or
Lender, (v) in the case of any Lead Arranger or Lender, to the Administrative
Agent or the Collateral Agents, (vi) to any prospective or actual direct or
indirect contractual counterparty (other than any Disqualified Lender, except
that the list of Disqualified Lenders may be furnished) in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.15 (or language
substantially similar to this Section 13.15(a)), (vii) in the case of any
Lender, to any prospective or actual transferee, pledgee or participant (other
than any Disqualified Lender, except that the list of Disqualified Lenders may
be furnished) in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (viii) has become available to any Agent, Lead Arranger, the
Documentation Agent, any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings, the Lead Borrower or
any Subsidiary thereof, and which source is not known by such Person to be
subject to a confidentiality restriction in respect thereof in favor of the Lead
Borrower or any Affiliate of the Lead Borrower, (ix) for purposes of
establishing a “due diligence” defense, (x) on a confidential basis to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents
and (xi) that has been independently developed by such Agent, Lead Arranger or
Lender without the use of any other confidential information provided by the
Lead Borrower or on the Lead Borrower’s behalf, provided that such prospective
transferee, pledge or participant agrees to be bound by the confidentiality
provisions contained in this Section 13.15 (or language substantially similar to
this Section 13.15(a)); provided, further, that, to the extent permitted
pursuant to any applicable law, order, regulation or ruling, and other than in
connection with credit and other bank examinations conducted in the ordinary
course with respect to such Agent, Lead Arranger or Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Agent,
Lead Arranger or Lender will use its commercially reasonable efforts to notify
the Lead Borrower in advance of such disclosure so as to afford the Lead
Borrower the opportunity to protect the confidentiality of the information
proposed to be so disclosed. Notwithstanding anything else contained herein to
the contrary, to the extent permitted by the Australian PPSA, the parties agree
to keep all information of the kind permitted by Section 275(1) of the
Australian PPSA confidential and not to disclose that information to any other
person. To the extent Section 275 of the Australian PPSA applies, the parties to
this Agreement agree that the terms of the Australian PPS Security Interest
provided under a Security Agreement are contained wholly in that Security
Agreement. (b) The Lead Borrower hereby acknowledges and agrees that each Lender
may share with any of its affiliates, and such affiliates may share with such
Lender, any information related to Holdings, the Lead Borrower or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings, the Lead Borrower and its
Subsidiaries); provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender. (c) This Section 13.15 is not,
and shall not be deemed to constitute, an express or implied agreement by any
Agent, any Lead Arranger, the Documentation Agent or any Lender with any Credit
Party for a higher degree of confidentiality than that prescribed in Section 47
of the Banking Act, Chapter 19 of Singapore and in the Third Schedule to the
Banking Act, Chapter 19 of Singapore. (d) If any Credit Party provides any
Agent, any Lead Arranger, the Documentation Agent or any Lender with personal
data of any individual as required by, pursuant to, or in connection with the
Credit Documents, that Credit Party represents and warrants to the Agents, the
Lead Arrangers, the Documentation Agent and Lenders that it has, to the extent
required by law, (i) notified the relevant individual of the purposes for which
data will be collected, processed, used or disclosed; and (ii) obtained such
individual’s consent for, and hereby consents on -205-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre213.jpg]
behalf of such individual to, the collection, processing, use and disclosure of
his/her personal data by the Agents, Lead Arrangers, the Documentation Agent and
the Lenders, in each case, in accordance with or for the purposes of the Credit
Documents, and confirms that it is authorised by such individual to provide such
consent on his/her behalf. Section 13.16 USA Patriot Act Notice. Each Lender
hereby notifies Holdings and the Borrowers that pursuant to the requirements of
the USA PATRIOT Act Title III of Pub. 107-56 (signed into law October 26, 2001
and amended on March 9, 2009) (the “Patriot Act”), the Organised and Serious
Crimes Ordinance (Cap. 455 of the Laws of Hong Kong), the Drug Trafficking
(Recovery of Proceeds) Ordinance (Cap. 405 of the Laws of Hong Kong), the UK
Money Laundering Regulations Act 2007 and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
policies, regulations, laws or rules (collectively, the “AML Legislation”), it
is required to obtain, verify, and record information that identifies Holdings,
the Borrowers and each Subsidiary Guarantor, which information includes the name
of each Credit Party and other information that will allow such Lender to
identify the Credit Party in accordance with the Patriot Act, and each Credit
Party agrees to provide such information from time to time to any Lender.
Section 13.17 Canadian Anti-Money Laundering Legislation. If the Administrative
Agent has ascertained the identity of any Canadian Credit Party or any
authorized signatories of any Canadian Credit Party for the purposes of the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable anti-terrorism Laws and “know your client” policies,
regulations, laws or rules (the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and such other anti-terrorism Laws applicable
in Canada, as well as all applicable “know your client” policies, regulations,
laws or rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), then the Administrative Agent: (a) shall be deemed to have done
so as an agent for each Lender and this Agreement shall constitute a “written
agreement” in such regard between each Lender and the Administrative Agent
within the meaning of the applicable AML Legislation; and (b) shall provide to
the Lenders, copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness. Notwithstanding
the preceding sentence and except as may otherwise be agreed in writing, each
Lender agrees that the Administrative Agent has no obligation to ascertain the
identity of the Canadian Credit Parties or any authorized signatories of the
Canadian Credit Parties on behalf of any Lender, or to confirm the completeness
or accuracy of any information it obtains from any Canadian Credit Party or any
such authorized signatory in doing so. Section 13.18 UK “Know Your Customer”
Checks. (a) If (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (ii) any change in the status of a UK Credit
Party after the date of this Agreement; or (iii) a proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that is not a Lender prior to such assignment or transfer, obliges
the Administrative Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each UK Credit Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself or on behalf of any Lender) or any Lender (for itself
or, in the case of the event described in paragraph (iii) above, on behalf of
any prospective new Lender) in order for the Administrative Agent, such Lender
or, in the case of the event described in paragraph (iii) above, any prospective
new Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Credit Documents.
(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your -206-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre214.jpg]
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Credit Documents. Section 13.19
Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of itself,
its Subsidiaries, its process agents, and its properties and revenues, hereby
irrevocably agrees that, to the extent that Holdings, the Borrowers, or any of
their respective Subsidiaries or any of their respective properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States
or elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of Holdings, the Borrowers, or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries, hereby expressly waive, to the
fullest extent permissible under applicable law, any such immunity, and agree
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
Holdings and the Borrowers further agree that the waivers set forth in this
Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act. Section 13.20 INTERCREDITOR AGREEMENT. (a)
EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND EACH
OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT AND, TO
THE EXTENT REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5 EFFECTIVE
DATE TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT
PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED BY THIS AGREEMENT TO
BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL INTERCREDITOR
AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT,
WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE
TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF. (b) THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE
OR FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND, TO THE
EXTENT REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5 EFFECTIVE DATE
TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT
PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED BY THIS AGREEMENT TO
BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL INTERCREDITOR
AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF AND, TO THE EXTENT
REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5 EFFECTIVE DATE TO BE
ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY
THIS AGREEMENT TO BE INCURRED AND PERMITTED BY THIS AGREEMENT TO BE SUBJECT TO
SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL INTERCREDITOR AGREEMENT OR ANY
OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED
BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5 EFFECTIVE DATE TO BE ENTERED INTO
IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS
AGREEMENT TO BE INCURRED AND PERMITTED BY THIS AGREEMENT TO BE SUBJECT TO SUCH
INTERCREDITOR AGREEMENT, ANY ADDITIONAL INTERCREDITOR AGREEMENT OR ANY OTHER
INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION
TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED
IN -207-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre215.jpg]
THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED BY THE LEAD BORROWER
AFTER THE AMENDMENT NO. 5 EFFECTIVE DATE TO BE ENTERED INTO IN CONNECTION WITH
INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT TO BE INCURRED
AND PERMITTED BY THIS AGREEMENT TO BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT,
ANY ADDITIONAL INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT
CONTEMPLATED BY THIS AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT AND, TO
THE EXTENT REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5 EFFECTIVE
DATE TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT
PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED BY THIS AGREEMENT TO
BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL INTERCREDITOR
AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT
MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT. (c) THE INTERCREDITOR AGREEMENT
AND, TO THE EXTENT REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT NO. 5
EFFECTIVE DATE TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED
AND/OR NOT PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED BY THIS
AGREEMENT TO BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL
INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY
THIS AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR SUCCESSORS
AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT AND, TO THE EXTENT REQUESTED BY THE LEAD BORROWER AFTER THE AMENDMENT
NO. 5 EFFECTIVE DATE TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS
PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED
BY THIS AGREEMENT TO BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL
INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY
THIS AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF. Section 13.21 Absence of Fiduciary Relationship.
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, (i) none of the Lead Arrangers, the Documentation Agent,
the Syndication Agents or any Lender shall, solely by reason of this Agreement
or any other Credit Document, have any fiduciary, advisory or agency
relationship or duty in respect of any Lender or any other Person and (ii)
Holdings and the Borrowers hereby waive, to the fullest extent permitted by law,
any claims they may have against the Lead Arrangers, the Documentation Agent,
the Syndication Agents or any Lender for breach of fiduciary duty or alleged
breach of fiduciary duty. Section 13.22 Judgment Currency. If, for purposes of
obtaining judgment in any court, it is necessary to convert a sum from the
currency provided under a Credit Document (“Agreement Currency”) into another
currency, the rate of exchange used shall be the Spot Rate for conversion into
U.S. Dollars or, for conversion into another currency, the spot rate for the
purchase of the Agreement Currency with such other currency through the
Administrative Agent’s principal foreign exchange trading office for the other
currency during such office’s preceding Business Day. Notwithstanding any
judgment in a currency (“Judgment Currency”) other than the Agreement Currency,
a Borrower shall discharge its obligation in respect of any sum due under a
Credit Document only if, on the Business Day following receipt by the
Administrative Agent of payment in the Judgment Currency, the Administrative
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent and Lenders against such loss.
If the purchased amount is greater than the sum originally due, the
Administrative Agent shall return the excess amount to such Borrower (or to the
Person legally entitled thereto). Section 13.23 Electronic Execution of
Assignments and Certain Other Documents. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other Notice of Borrowings, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms -208-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre216.jpg]
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. Section 13.24 Entire
Agreement. This Agreement and the other Credit Documents represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties. Section 13.25 Appointment of
Collateral Agent as Security Trustee. For purposes of any Liens or Collateral
created under the Hong Kong Security Documents, the Singapore Security
Documents, Australian Security Documents, Irish Security Documents, the UK
Security Documents (or, in the case of paragraph (c), the French Security
Documents) and any Additional Security Document governed by Hong Kong, Irish,
Singapore, Australian, English or, in the case of paragraph (c), French law, the
following additional provisions shall apply, in addition to the provisions set
out in Article 12 or otherwise hereunder. (a) In this Section 13.25, the
following expressions have the following meanings: (i) “Appointee” shall mean
any receiver, administrator, judicial manager or other insolvency officer
appointed in respect of any Credit Party or its assets. (ii) “Charged Property”
shall mean the assets of the Credit Parties subject to a security interest under
the Hong Kong Security Documents, the Singapore Security Documents, the
Australian Security Documents, the Irish Security Documents or the UK Security
Documents. (iii) “Delegate” shall mean any delegate, agent, attorney or
co-trustee appointed by the relevant Collateral Agent (in its capacity as
security trustee). (b) The Secured Creditors appoint the Asian Collateral Agent
to hold the security interests constituted by the Hong Kong Security Documents,
the Singapore Security Documents, the Australian Collateral Agent to hold the
security interests constituted by the Australian Security Documents and the
European Collateral Agent to hold the security interests constituted by the
Irish Security Documents or the UK Security Documents on trust for the Secured
Creditors on the terms of the Credit Documents and the relevant Collateral
Agents accept that appointment. (c) The Secured Creditors hereby irrevocably
appoint J.P. Morgan Europe Limited as French Collateral Agent to create,
register, manage and enforce on their behalf the security interests constituted
by the French Security Documents of the French Borrowers in accordance with
Article 2328-1 of the French Civil Code, as amended from time to time on the
terms of the Credit Documents and J.P. Morgan Europe Limited accepts that
appointment as French Collateral Agent. Moreover, in accordance with Article
1161 of the French Civil Code as amended from time to time, the Secured
Creditors authorize J.P. Morgan Europe Limited to act in the name and on behalf
of each Secured Creditor as French Collateral Agent and to act in its own name
and capacity as, notably, French Collateral Agent, in each case pursuant to the
Credit Documents. (d) Each applicable Collateral Agent, its subsidiaries and
associated companies may each retain for its own account and benefit any fee,
remuneration and profits paid to it in connection with (i) its activities under
the Credit Documents; and (ii) its engagement in any kind of banking or other
business with any Credit Party. (e) Nothing in this Agreement constitutes any
Collateral Agent as a trustee or fiduciary of, nor shall any Collateral Agent
have any duty or responsibility to, any Credit Party. -209-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre217.jpg]
(f) No applicable Collateral Agent shall have any duties or obligations to any
other Person except for those which are expressly specified in the Credit
Documents or mandatorily required by applicable law. (g) Each applicable
Collateral Agent may appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the Hong Kong Security Documents, the Singapore
Security Documents, the Australian Security Documents, the Irish Security
Documents or the UK Security Documents and shall not be obliged to supervise any
Delegate or be responsible to any person for any loss incurred by reason of any
act, omission, misconduct or default on the part of any Delegate. (h) Each
applicable Collateral Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with such Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the applicable Collateral Agent thinks fit and with such of
the duties, rights, powers and discretions vested in the applicable Collateral
Agent by the Hong Kong Security Documents, the Singapore Security Documents, the
Australian Security Documents, the Irish Security Documents or the UK Security
Documents as may be conferred by the instrument of appointment of that person.
(i) The applicable Collateral Agent shall notify the Lenders of the appointment
of each Appointee (other than a Delegate). (j) The applicable Collateral Agent
may pay reasonable remuneration to any Delegate or Appointee, together with any
costs and expenses (including legal fees) reasonably incurred by the Delegate or
Appointee in connection with its appointment. All such remuneration, costs and
expenses shall be treated, for the purposes of this Agreement, as paid or
incurred by the applicable Collateral Agent. (k) Each Delegate and each
Appointee shall have every benefit, right, power and discretion and the benefit
of every exculpation (together “Rights”) of the applicable Collateral Agent (in
its capacity as security trustee) under the Hong Kong Security Documents, the
Singapore Security Documents, the Australian Security Documents, the Irish
Security Documents or the UK Security Documents, and each reference to the
Collateral Agent (where the context requires that such reference is to the
applicable Collateral Agent in its capacity as security trustee) in the
provisions of the Hong Kong Security Documents, the Singapore Security
Documents, the Australian Security Documents, the Irish Security Documents or
the UK Security Documents which confer Rights shall be deemed to include a
reference to each Delegate and each Appointee. (l) Each Secured Creditor
confirms its approval of the Hong Kong Security Documents, the Singapore
Security Documents, the Australian Security Documents, the Irish Security
Documents or the UK Security Documents and authorizes and instructs the
applicable Collateral Agent: (i) to execute and deliver the Hong Kong Security
Documents, the Singapore Security Documents, the Australian Security Documents,
the Irish Security Documents or the UK Security Documents; (ii) to exercise the
rights, powers and discretions given to the applicable Collateral Agent (in its
capacity as security trustee) under or in connection with the Hong Kong Security
Documents, the Singapore Security Documents, the Australian Security Documents,
the Irish Security Documents or the UK Security Documents together with any
other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the applicable Collateral Agent
(in its capacity as security trustee) on behalf of the Secured Creditors under
the Hong Kong Security Documents, the Singapore Security Documents, the
Australian Security Documents, the Irish Security Documents or the UK Security
Documents. (m) Each applicable Collateral Agent may accept without inquiry the
title (if any) which any person may have to the Charged Property. (n) Each other
Secured Creditor confirms that it does not wish to be registered as a joint
proprietor of any security interest constituted by a Hong Kong Security
Document, a Singapore Security Document, an Australian Security Document, an
Irish Security Document or a UK Security Document and accordingly authorizes:
(a) the applicable Collateral Agent to hold such security interest in its sole
name (or in the name of any Delegate) as trustee for the Secured Creditors; and
(b) (except in the case of a Hong Kong Security Document) the Land Registry (or
-210-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre218.jpg]
other relevant registry) to register the applicable Collateral Agent (or any
Delegate or Appointee) as a sole proprietor of such security interest. (o)
Except to the extent that a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document otherwise requires, any moneys which the applicable Collateral
Agent receives under or pursuant to a Hong Kong Security Document, a Singapore
Security Document, an Australian Security Document, an Irish Security Document
or a UK Security Document may be: (a) invested in any investments which the
applicable Collateral Agent selects and which are authorized by applicable law;
or (b) placed on deposit at any bank or institution (including the applicable
Collateral Agent) on terms that the applicable Collateral Agent thinks fit, in
each case in the name or under the control of the applicable Collateral Agent,
and the applicable Collateral Agent shall hold those moneys, together with any
accrued income (net of any applicable Tax) to the order of the Lenders, and
shall pay them to the Lenders on demand. (p) On a disposal of any of the Charged
Property which is permitted under the Credit Documents, each applicable
Collateral Agent shall (at the cost of the Credit Parties) execute any release
of the Hong Kong Security Documents, the Singapore Security Documents, the
Australian Security Documents, the Irish Security Documents or the UK Security
Documents or other claim over that Charged Property and issue any certificates
of non-crystallization of floating charges that may be required or take any
other action that any applicable Collateral Agent considers desirable. (q) No
applicable Collateral Agent shall be liable for: (i) any defect in or failure of
the title (if any) which any person may have to any assets over which security
is intended to be created by a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document; (ii) any loss resulting from the investment or deposit at any
bank of moneys which it invests or deposits in a manner permitted by a Hong Kong
Security Document, a Singapore Security Document, an Australian Security
Document, an Irish Security Document or a UK Security Document; (iii) the
exercise of, or the failure to exercise, any right, power or discretion given to
it by or in connection with any Credit Document or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, any Credit Document; or (iv) any shortfall which arises on
enforcing a Hong Kong Security Document, a Singapore Security Document, an
Australian Security Document, an Irish Security Document or a UK Security
Document. (r) No applicable Collateral Agent shall be obligated to: (i) obtain
any authorization or environmental permit in respect of any of the Charged
Property or a Hong Kong Security Document, a Singapore Security Document, an
Australian Security Document, an Irish Security Document or a UK Security
Document; (ii) hold in its own possession a Hong Kong Security Document, a
Singapore Security Document, an Australian Security Document, an Irish Security
Document or a UK Security Document, title deed or other document relating to the
Charged Property or a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document; (iii) perfect, protect, register, make any filing or give any
notice in respect of a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document (or the order of ranking of a Hong Kong Security Document, a
Singapore Security Document, an Australian Security Document, an Irish Security
Document or a UK -211-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre219.jpg]
Security Document), unless that failure arises directly from its own gross
negligence or willful misconduct; or (iv) require any further assurances in
relation to a Hong Kong Security Document, a Singapore Security Document, an
Australian Security Document, an Irish Security Document or a UK Security
Document. (s) In respect of any Hong Kong Security Document, any Singapore
Security Document, any Australian Security Document, any Irish Security Document
or UK Security Document, the applicable Collateral Agent shall not be obligated
to: (i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property. (t) In respect of any Hong Kong Security Document, any
Singapore Security Document, any Australian Security Document, any Irish
Security Document or UK Security Document, the applicable Collateral Agent shall
not have any obligation or duty to any person for any loss suffered as a result
of: (i) the lack or inadequacy of any insurance; or (ii) the failure of the
applicable Collateral Agent to notify the insurers of any material fact relating
to the risk assumed by them, or of any other information of any kind, unless
Required Lenders have requested it to do so in writing and the applicable
Collateral Agent has failed to do so within fourteen (14) days after receipt of
that request. (u) Every appointment of a successor Asian Collateral Agent under
a Hong Kong Security Document or a Singapore Security Document, a successor
Australian Collateral Agent under an Australian Security Document, or a
successor European Collateral Agent under an Irish Security Document or a UK
Security Document shall be by deed. (v) Section 1 of the Trustee Act 2000 (UK)
shall not apply to the duty of the European Collateral Agent in relation to the
trusts constituted by this Agreement. (w) In the case of any conflict between
the provisions of this Agreement and those of the Trustee Act 1925 (UK) or the
Trustee Act 2000 (UK), the provisions of this Agreement shall prevail to the
extent allowed by law, and shall constitute a restriction or exclusion for the
purposes of the Trustee Act 2000 (UK). (x) The perpetuity period under the rule
against perpetuities if applicable to this Agreement and any Singapore Security
Document, any Australian Security Document, any Irish Security Document or UK
Security Document shall be 80 years from the date of this Agreement. No party
(other than the applicable Collateral Agent) may take any proceedings against
any officer, employee or agent of any Collateral Agent in respect of any claim
it might have against that Collateral Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to the Singapore
Security Documents, the Australian Security Documents, the Irish Security
Documents or the UK Security Documents and any officer, employee or agent of the
applicable Collateral Agent may rely on this clause (i) and the provisions of
the Contracts (Rights of Third Parties) Act 1999. (y) Collateral limitation of
liability to non-Beneficiaries: (i) Each applicable Collateral Agent, in its
capacity as security trustee, enters into and performs the applicable Security
Documents and the transactions they contemplate only as the trustee of the
security trust constituted pursuant to Section 13.25(b) (“Security Trust”),
except where expressly stated otherwise. This applies also in respect of any
past and future conduct (including omissions) relating to this Agreement or
those transactions. (ii) Under and in connection with the applicable Security
Documents and those transactions and conduct: -212-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre220.jpg]
(A) each applicable Collateral Agent’s liability (including for negligence) to
the Credit Parties is limited to the extent it can be satisfied out of the
Charged Property assets. An applicable Collateral Agent need not pay any such
liability out of other assets; (B) a Credit Party may only do the following with
respect to any applicable Collateral Agent (but any resulting liability remains
subject to the limitations in this clause (y)): (1) prove and participate in,
and otherwise benefit from, any winding up of the Collateral Agent or any form
of insolvency administration of the Collateral Agent but only with respect to
Security Trust assets; (2) exercise rights and remedies with respect to Security
Trust assets, including set- off; (3) enforce its security (if any) and exercise
contractual rights; and (4) bring any proceedings against the Collateral Agent
seeking relief or orders that are not inconsistent with the limitations in this
clause (y), and may not: (5) bring other proceedings against the Collateral
Agent; (6) take any steps to have the Collateral Agent wound up or placed in any
form of insolvency administration or to have a receiver or receiver and manager
appointed; or (7) seek by any means (including set-off) to have a liability of
the Collateral Agent to that Credit Party (including for negligence) satisfied
out of any assets of the Collateral Agent other than Security Trust assets.
(iii) Paragraphs (i) and (ii) apply despite any other provision in the
applicable Security Documents but do not apply with respect to any liability of
an applicable Collateral Agent to a Credit Party (including for negligence): (A)
to the extent that the Collateral Agent has no right or power to have Security
Trust assets applied towards satisfaction of that liability, or its right or
power to do so is subject to a deduction, reduction, limit or requirement to
make good, in either case because the Collateral Agent’s behavior was beyond
power or improper in relation to the Security Trust; or (B) under any provision
which expressly binds the Collateral Agent other than as trustee of the Security
Trust (whether or not it also binds it as trustee of the Security Trust). (iv)
The limitation in paragraph (ii)(A) is to be disregarded for the purposes (but
only for the purposes) of the rights and remedies described in paragraph
(ii)(B), and interpreting the applicable Security Documents and any security for
them, including determining the following: (A) whether amounts are to be
regarded as payable (and for this purpose damages or other amounts will be
regarded as a payable if they would have been owed had a suit or action barred
under paragraph (ii)(B) been brought); (B) the calculation of amounts owing; or
(C) whether a breach or default has occurred, but any resulting liability will
be subject to the limitations in this clause (y). -213-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre221.jpg]
Section 13.26 Limitations of Enforcement against German Credit Parties. (a) The
Secured Creditors agree to restrict the enforcement of payment claims under this
Agreement if and to the extent that (i) the relevant payment is applied in
satisfaction of any liabilities of the respective German Credit Party’s direct
or indirect shareholder(s) (upstream) or any entity affiliated to such
shareholder (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (cross-stream) (other than the
liabilities of any of the respective German Credit Party’s wholly owned
subsidiaries and, for the avoidance of doubt, the respective German Credit
Party’s own liabilities) and (ii) such payment under this Agreement would cause
the amount of the respective German Credit Party’s net assets (Reinvermögen), as
adjusted pursuant to the following provisions, to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of sections 30 and 31 of the German Limited Liability Company Act
(GmbHG), (each such event is hereinafter referred to as a “Capital Impairment”).
For the purposes of the calculation of a Capital Impairment, the following
balance sheet items shall be adjusted as follows: (i) the amount of any increase
of the respective German Credit Party’s registered share capital after the date
of this Agreement that is not expressly permitted under the Credit Documents
shall be deducted from the respective German Credit Party’s registered share
capital; (ii) loans provided to the respective German Credit Party by any member
of the group shall be disregarded if and to the extent such loans are
subordinated or are considered subordinated by operation of law and such loans
are not shown in the balance sheet as liability of the respective German Credit
Party; and (iii) loans or other contractual liabilities incurred in violation of
the provisions of the Credit Documents shall be disregarded. (b) Disposal of
relevant assets. In a situation where the respective German Credit Party would
not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, the respective German
Credit Party shall dispose of all assets, to the extent legally permitted and
(in the Administrative Agent’s reasonable opinion) commercially justifiable,
which are not necessary for its business (nicht betriebsnotwendig) on market
terms where the relevant assets are shown in the balance sheet of the respective
German Credit Party with a book value which is significantly lower than the
market value of such assets. (c) Management Notification/Auditor’s
Determination. The limitation pursuant to this Section 13.26 shall apply,
subject to the following requirements, if following a notice by the
Administrative Agent that it intends to enforce any payment claims under this
Agreement, the respective German Credit Party notifies the Administrative Agent
(“Management Notification”) within fifteen (15) days upon receipt of the
relevant notice that a Capital Impairment would occur (setting out in reasonable
detail to what extent a Capital Impairment would occur). If the Management
Notification is contested by the Administrative Agent, the Administrative Agent
shall nevertheless be entitled to enforce any payment claims under this
Agreement up to such amount, which is, based on the Management Notification,
undisputed between itself and the respective German Credit Party. In relation to
the amount which is in dispute, the respective German Credit Party undertakes
(at its own cost and expense) to arrange for the preparation of a balance sheet
by its auditors in order to have such auditors determine whether (and if so, to
what extent) any enforcement of payment claims under this Agreement would cause
a Capital Impairment (the “Auditor’s Determination”). The Auditor’s
Determination shall be prepared, taking into account the adjustments set out
above in relation to the calculation of a Capital Impairment, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as consistently applied by the respective German Credit Party
in the preparation of its financial statements, in particular in the preparation
of its most recent annual balance sheet, and taking into consideration
applicable court rulings of German courts. The respective German Credit Party
shall provide the Auditor’s Determination to the Administrative Agent within
thirty (30) days from the date on which the Administrative Agent contested the
Management Notification in writing. The Auditor’s Determination shall be binding
on the respective German Credit Party and the Administrative Agent. If, and to
the extent that, any payment claims under this Agreement has been enforced
without regard to the limitation set forth in Section 13.26(a) because the
amount of the available net assets pursuant to the Auditor’s Determination is
lower than the amount stated in the Management Notification, the Administrative
Agent shall upon written demand of the respective German Credit Party to the
Administrative Agent repay any amount (if and to the extent already paid to the
Administrative Agent) up to and including the amount calculated in the Auditor’s
Determination as of the date the demand to enforce any payment claims under this
Agreement was made and in accordance with this Section 13.26(c), provided such
demand for payment is made to the Administrative Agent within six (6) months
(Ausschlussfrist) from the date any payment claim under this Agreement has been
enforced. If pursuant to the Auditor’s Determination the amount of -214-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre222.jpg]
the available net assets is higher than set out in the Management Notification,
the Administrative Agent shall be entitled to enforce into such available net
assets accordingly. (d) Exceptions. Notwithstanding the above, the limitations
pursuant to this Section 13.26 shall not apply: (i) if, at the time of the
enforcement of payment claims hereunder, or after such enforcement, the
limitations set out in Section 13.26(a) are (due to a change in law or
applicable court rulings or otherwise) no longer required in order to protect
the managing director(s) of the respective German Credit Party from being
personally or criminally liable for such obligation according to section 31 of
the German Limited Liability Companies Act (GmbH-Gesetz); or (ii) if the
respective German Credit Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to section 30
para 1 sentence 2 of the German Limited Liability Company Act (GmbHG), unless
the enforcement of payment claims hereunder would cause of violation of sections
30, 31 of the German Limited Liability Company Act (GmbHG); or (iii) if the
respective German Credit Party has a recourse right (Rückgriffsanspruch)
pursuant to section 30 para 1 sentence 2 of the German Limited Liability Company
Act (GmbHG), towards its direct or indirect shareholder(s) (upstream) or any
entity affiliated to such shareholder (verbundenes Unternehmen) within the
meaning of section 15 of the German Stock Corporation Act (Aktiengesetz)
(cross-stream) which is fully recoverable (werthaltig); or (iv) for so long as
the respective German Credit Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to Section 13.26(c); or (v) to any
amounts borrowed under the Credit Documents to the extent the proceeds of such
borrowing are on-lent to the respective German Credit Party or its Subsidiaries
to the extent that any amounts so on-lent are still outstanding at the time the
relevant demand is made against the respective German Credit Party and the
repayment of such loans as a result of such on-lending is not prohibited by the
Credit Documents or by operation of law. GmbH & Co KG. The provisions of this
Section 13.26 shall apply to a limited partnership with a limited liability
company as its general partner (GmbH & Co. KG) mutatis mutandis, provided that
any Capital Impairment shall be determined in relation to the general partner.
Section 13.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any EEA
Financial Institution arising under any Credit Document may be subject to the
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of: (a) any Bail-In Action in relation to any such
liability, including (without limitation): (i) a reduction, in full or in part,
in the principal amount, or outstanding amount due (including any accrued but
unpaid interest) in respect of any such liability; (ii) a conversion of all, or
part of, any such liability into shares or other instruments of ownership that
may be issued to, or conferred on, it; and (iii) a cancellation of any such
liability; and (b) a variation of any term of any Finance Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability. Section 13.28 Acknowledgement Regarding Any Supported QFCs. To the
extent that the Credit Documents provide support, through a guarantee or
otherwise, for interest rate protection agreements or other hedging agreements
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in -215-



--------------------------------------------------------------------------------



 
[exhibitno103revolvingcre223.jpg]
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States). In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Credit Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. * * *
-216-



--------------------------------------------------------------------------------



 